Exhibit 10.18

 

EXECUTION COPY

 

RECEIVABLES FINANCING AGREEMENT

 

dated as of April 1, 2005

 

among

 

CAR FUNDING, INC.,

as Borrower

 

CAR FINANCIAL SERVICES, INC.,

individually and as Seller and Custodian

 

CONSUMER AUTO RECEIVABLES SERVICING, LLC,

individually and as Servicer

 

COMPUCREDIT CORPORATION,

as Guarantor

 

THE LENDERS PARTIES HERETO,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Agent

 

THE OTHER AGENTS PARTIES HERETO,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Backup Servicer

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

 

***Represents material deleted per the Company's request for Confidential
Treatment and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

RECEIVABLES FINANCING AGREEMENT

 

THIS RECEIVABLES FINANCING AGREEMENT is made and entered into as of April 1,
2005, among CAR FUNDING, INC., a Nevada corporation (the “Borrower”), CAR
FINANCIAL SERVICES, INC., a Georgia corporation, in its individual capacity
(“CAR”) and as the seller (in such capacity, the “Seller”), CONSUMER AUTO
RECEIVABLES SERVICING, LLC, a Georgia limited liability company, in its
individual capacity (“CAR Servicing”) and as servicer (in such capacity, the
“Servicer”) and as custodian (in such capacity, the “Custodian”), COMPUCREDIT
CORPORATION, a Georgia corporation, in its individual capacity (“CCRT”) and as
guarantor (in such capacity, the “Guarantor”), each NONCOMMITTED LENDER (as
hereinafter defined) from time to time party hereto, each COMMITTED LENDER (as
hereinafter defined) from time to time party hereto, the AGENTS for the Lender
Groups from time to time parties hereto (each such party, together with their
respective successors in such capacity, an “Agent”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as backup servicer (in such
capacity, the “Backup Servicer”), DEUTSCHE BANK AG, NEW YORK BRANCH, the New
York Branch of a German bank, as administrative agent (together with its
successors in such capacity, the “Administrative Agent”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as collateral agent (together with
its successors in such capacity, the “Collateral Agent”).

 

BACKGROUND

 

1.                                       The Borrower desires that the Lenders
(as hereinafter defined) extend financing to the Borrower on the terms and
conditions set forth herein.

 

2.                                       The Lenders are willing to provide such
financing on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 


DEFINITIONS


DEFINED TERMS.  TERMS USED IN THIS AGREEMENT WHICH ARE DEFINED IN ANNEX I HERETO
SHALL HAVE THE MEANINGS SPECIFIED IN SUCH ANNEX I (UNLESS OTHERWISE DEFINED
HEREIN).


OTHER DEFINITIONAL PROVISIONS.  6.  UNLESS OTHERWISE SPECIFIED THEREIN, ALL
TERMS DEFINED IN ANNEX I SHALL HAVE THE MEANINGS AS SO DEFINED WHEN USED IN THE
NOTES OR IN ANY OTHER TRANSACTION DOCUMENT, CERTIFICATE, REPORT OR OTHER
DOCUMENT MADE OR DELIVERED PURSUANT HERETO.


EACH TERM DEFINED IN THE SINGULAR FORM IN ANNEX I OR ELSEWHERE IN THIS AGREEMENT
SHALL MEAN THE PLURAL THEREOF WHEN THE PLURAL FORM OF SUCH TERM IS USED IN THIS
AGREEMENT, THE NOTES OR ANY OTHER TRANSACTION DOCUMENT, CERTIFICATE, REPORT OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO, AND EACH TERM DEFINED IN THE
PLURAL FORM IN ANNEX I SHALL MEAN THE SINGULAR THEREOF WHEN THE SINGULAR FORM OF
SUCH TERM IS USED HEREIN OR THEREIN.


THE WORDS “HEREOF,” “HEREIN,” “HEREUNDER” AND SIMILAR TERMS WHEN USED IN THIS
AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF THIS AGREEMENT, AND ARTICLE, SECTION, SUBSECTION, SCHEDULE AND
EXHIBIT REFERENCES HEREIN ARE REFERENCES TO ARTICLES, SECTIONS, SUBSECTIONS,
SCHEDULES AND EXHIBITS TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


THE FOLLOWING TERMS WHICH ARE DEFINED IN THE UNIFORM COMMERCIAL CODE IN EFFECT
IN THE STATE OF NEW YORK ON THE DATE HEREOF ARE USED HEREIN AS SO DEFINED: 
ACCOUNTS, CHATTEL PAPER, DOCUMENTS, EQUIPMENT, GENERAL INTANGIBLES, INSTRUMENTS,
INVENTORY, INVESTMENT PROPERTY AND PROCEEDS.


FOR THE AVOIDANCE OF DOUBT, ON EACH DATE ON WHICH THE AGGREGATE ELIGIBLE
RECEIVABLES BALANCE OR THE BORROWING BASE IS REQUIRED TO BE CALCULATED BY THE
BORROWER, THE SERVICER, THE LENDERS OR THE AGENTS HEREUNDER, THE ELIGIBILITY OF
EACH OF THE TRANSFERRED RECEIVABLES SHALL BE REDETERMINED AS OF SUCH CALCULATION
DATE AND, AS A CONSEQUENCE THEREOF, CONTRACTS THAT WERE ELIGIBLE RECEIVABLES ON
THE RELATED CLOSING DATE MAY BE EXCLUDED FROM THE AGGREGATE ELIGIBLE RECEIVABLES
BALANCE OR THE BORROWING BASE ON THE DATE OF CALCULATION.

 

THE FACILITY, ADVANCE PROCEDURES AND NOTE


 


FACILITY.  ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT, EACH NONCOMMITTED LENDER MAY, IN ITS SOLE DISCRETION, MAKE ADVANCES
(TO THE EXTENT OF ITS AVAILABLE COMMITMENT AMOUNT) TO THE BORROWER ON A
REVOLVING BASIS FROM TIME TO TIME DURING THE PERIOD COMMENCING ON THE EFFECTIVE
DATE AND ENDING ON THE FACILITY TERMINATION DATE, IN EACH CASE IN SUCH AMOUNTS
AS MAY BE REQUESTED BY THE BORROWER PURSUANT TO SECTION 2.2.  IF ON ANY DAY
THERE SHALL BE MORE THAN ONE NONCOMMITTED LENDER, ANY ADVANCE REQUESTED BY THE
BORROWER ON SUCH DAY SHALL BE ALLOCATED AMONG THE NONCOMMITTED LENDERS PRO RATA
ON THE BASIS OF THEIR RESPECTIVE NONCOMMITTED PERCENTAGES AND EACH NONCOMMITTED
LENDER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, DETERMINE WHETHER TO MAKE AN
ADVANCE IN ITS ALLOCATED AMOUNT.  IF A NONCOMMITTED LENDER ELECTS NOT TO MAKE A
REQUESTED ADVANCE, EACH OF THE COMMITTED LENDERS WITH RESPECT TO SUCH
NONCOMMITTED LENDER SHALL MAKE ADVANCES (IN AN AGGREGATE AMOUNT EQUAL TO THE
REQUESTED ADVANCE) TO THE BORROWER (TO THE EXTENT OF THE UNUTILIZED COMMITMENT
OF EACH SUCH COMMITTED LENDER AND PRO RATA AMONG SUCH COMMITTED LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE ADJUSTED COMMITMENT PERCENTAGES) ON A REVOLVING
BASIS FROM TIME TO TIME DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND
ENDING ON THE FACILITY TERMINATION DATE.  THE LENDING ARRANGEMENT MADE AVAILABLE
TO THE BORROWER PURSUANT TO THE PRECEDING SENTENCES OF THIS SECTION 2.1 IS
HEREIN CALLED THE “FACILITY”.  THE AGGREGATE PRINCIPAL AMOUNT OF ALL ADVANCES
FROM TIME TO TIME OUTSTANDING HEREUNDER SHALL NOT EXCEED THE LESSER OF (A) THE
FACILITY LIMIT AND (B) THE BORROWING BASE.  IN ADDITION, UNDER NO CIRCUMSTANCES
SHALL ANY LENDER MAKE ANY ADVANCE IF AFTER GIVING EFFECT THERETO THE AGGREGATE
OUTSTANDING PRINCIPAL BALANCE OF ALL ADVANCES OWING TO SUCH LENDER WOULD EXCEED
(I) IF SUCH LENDER IS A NONCOMMITTED LENDER, ITS MAXIMUM LOAN AMOUNT OR (II) IF
SUCH LENDER IS A COMMITTED LENDER, ITS APPLICABLE COMMITMENT LESS ITS ADJUSTED
COMMITMENT PERCENTAGE OF THE OUTSTANDING PRINCIPAL BALANCE OF ALL ADVANCES OWING
TO ITS NONCOMMITTED LENDER.  THE COMMITTED LENDERS MAY NOT REDUCE THEIR
RESPECTIVE COMMITMENTS DURING THE TERM OF THIS AGREEMENT OTHER THAN AS EXPRESSLY
PROVIDED UNDER SECTION 2.5.  WITHIN THE LIMITS OF THE FACILITY, THE BORROWER MAY
BORROW, PREPAY AND REBORROW UNDER THIS SECTION 2.1.  NO ADDITIONAL ADVANCES MAY
BE MADE IF THE BACKUP SERVICER SHALL BE ACTING AS SERVICER.


 


ADVANCE PROCEDURES.  THE BORROWER MAY REQUEST AN ADVANCE HEREUNDER BY GIVING
NOTICE TO THE ADMINISTRATIVE AGENT OF A PROPOSED ADVANCE NOT LATER THAN
1:00 P.M., NEW YORK TIME, TWO BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH
ADVANCE.  EACH SUCH NOTICE (HEREIN CALLED AN “ADVANCE REQUEST”) SHALL BE IN THE
FORM OF EXHIBIT A AND SHALL INCLUDE THE DATE AND AMOUNT OF SUCH PROPOSED ADVANCE
AND THE SCHEDULE OF RECEIVABLES SETTING FORTH THE INFORMATION REQUIRED THEREIN
WITH RESPECT TO THE RECEIVABLES, IF ANY, TO BE ACQUIRED BY THE BORROWER ON THE
DATE SUCH ADVANCE IS REQUESTED TO BE MADE.  NO MORE THAN THREE ADVANCE REQUESTS
MAY BE MADE IN ANY CALENDAR WEEK.  ANY ADVANCE REQUEST GIVEN BY THE BORROWER
PURSUANT TO THIS SECTION 2.2 SHALL BE IRREVOCABLE AND BINDING ON THE

 

2

--------------------------------------------------------------------------------


 


BORROWER.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY FORWARD A COPY OF EACH
ADVANCE REQUEST RECEIVED BY IT TO EACH AGENT AND EACH LENDER.  THE
ADMINISTRATIVE AGENT, IN ITS CAPACITY AS SUCH, SHALL HAVE NO OBLIGATION TO LEND
FUNDS HEREUNDER.


 

Each Noncommitted Lender shall notify the Agent for its Lender Group by
10:00 a.m., New York City time, on the applicable requested date of Advance
whether it has elected to make the Advance requested of it pursuant to the
preceding paragraph.  In the event that a Noncommitted Lender shall not have
timely provided such notice, such Noncommitted Lender shall be deemed to have
elected not to make such Advance.  Such Agent shall notify each Committed Lender
for such Noncommitted Lender on or prior to 11:00 a.m., New York City time, on
the applicable requested date of Advance if such Noncommitted Lender has not
elected to advance its entire Noncommitted Percentage of the Advance requested,
which notice shall specify (i) the identity of such Noncommitted Lender,
(ii) the portion of the Advance which such Noncommitted Lender has not elected
to advance as provided above, and (iii) the respective Adjusted Commitment
Percentages of such Committed Lenders on such requested date of Advance (as
determined by such Agent in good faith; for purposes of such determination, such
Agent shall be entitled to rely conclusively on the most recent information
provided by such Noncommitted Lender).  Subject to receiving such notice and to
the satisfaction of the applicable conditions set forth in Article VII hereof,
each of such Noncommitted Lender’s Committed Lenders shall make an Advance on
the applicable requested date of Advance in an amount equal to its Adjusted
Commitment Percentage of the portion of the Advance which such Noncommitted
Lender has not elected to advance.

 


FUNDING.  SUBJECT TO THE SATISFACTION, IN THE REASONABLE DETERMINATION OF THE
LENDERS, OF THE CONDITIONS PRECEDENT SET FORTH IN ARTICLE VII WITH RESPECT TO
SUCH ADVANCE, EACH LENDER’S PORTION OF THE REQUESTED ADVANCE PAYABLE PURSUANT TO
SECTION 2.2 OF THIS AGREEMENT SHALL BE MADE AVAILABLE TO THE ADMINISTRATIVE
AGENT AT OR PRIOR TO 2:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF
ADVANCE, BY DEPOSIT OF IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT’S
ACCOUNT.  SUBJECT TO THE SATISFACTION, IN THE REASONABLE DETERMINATION OF THE
LENDERS, OF THE CONDITIONS PRECEDENT SET FORTH IN ARTICLE VII WITH RESPECT TO
SUCH ADVANCE (AS EVIDENCED BY THE ADVANCING OF SUCH FUNDS BY THE LENDERS) AND
THE ADMINISTRATIVE AGENT’S RECEIPT OF SUCH FUNDS, THE ADMINISTRATIVE AGENT SHALL
MAKE THE PROCEEDS OF SUCH REQUESTED ADVANCE AVAILABLE AS FOLLOWS: FIRST, TO THE
EXTENT BORROWER IS REQUIRED PURSUANT TO SECTION 11.6 HEREOF TO FUND THE CAP
FUNDING RESERVE ACCOUNT AND THE AMOUNT ON DEPOSIT IN THE CAP FUNDING RESERVE
ACCOUNT IS LESS THAN THE CAP FUNDING RESERVE ACCOUNT REQUIREMENT (COMPUTED AFTER
GIVING EFFECT TO THE PROPOSED ADVANCE AND TO THE TRANSFER TO THE BORROWER OF ANY
RECEIVABLES AND DEALER TRANSACTION RIGHTS TO BE TRANSFERRED TO IT BY THE SELLER
ON SUCH DATE) ON THE PROPOSED DATE OF THE ADVANCE, AN AMOUNT EQUAL TO SUCH
DEFICIENCY SHALL BE DEPOSITED IN THE CAP FUNDING RESERVE ACCOUNT; SECOND, TO PAY
ANY UPFRONT COST OF ACQUIRING ANY INTEREST RATE CAP; THIRD, TO PAY ANY FEES AND
EXPENSES DUE TO THE LENDERS OR THE AGENTS ON THE DATE OF SUCH ADVANCE; AND
FOURTH, ALL AMOUNTS OF THE PROPOSED ADVANCE IN EXCESS OF THE AMOUNTS DISTRIBUTED
PURSUANT TO FIRST, SECOND AND THIRD ABOVE SHALL BE MADE AVAILABLE TO THE
BORROWER BY DEPOSIT TO SUCH ACCOUNT AS MAY BE DESIGNATED BY THE BORROWER (IN A
WRITTEN NOTICE RECEIVED BY THE ADMINISTRATIVE AGENT AT LEAST ONE BUSINESS DAY
PRIOR TO THE DATE OF SUCH ADVANCE) IN IMMEDIATELY AVAILABLE FUNDS NO LATER THAN
3:00 P.M., NEW YORK CITY TIME, ON THE DATE OF SUCH ADVANCE.


 

In the event that notwithstanding the fulfillment of the applicable conditions
set forth in Article VII hereof with respect to an Advance, a Noncommitted
Lender elected to make an Advance but failed to make its portion thereof
available to the Administrative Agent when required pursuant to the preceding
paragraph, such Noncommitted Lender shall be deemed to have rescinded its
election to make such Advance, and neither the Borrower nor any other party
shall have any claim against such Noncommitted Lender by reason of its failure
to timely make such Advance.  In any such case, the Administrative Agent shall
give notice of such failure not later than 2:30 p.m., New York City time, on the
requested date of Advance to each Committed Lender for such Noncommitted Lender
and to the Agent for its Lender Group, the Borrower and the Servicer, which
notice shall specify (i) the identity of such Noncommitted Lender, (ii) the

 

3

--------------------------------------------------------------------------------


 

amount of the Advance which it had elected but failed to make and (iii) the
respective Adjusted Commitment Percentages of such Committed Lenders on such
date (as determined by the related Agent).  Subject to receiving such notice,
each of such Noncommitted Lender’s Committed Lenders shall lend a portion of the
requested Advance in an amount equal to its Adjusted Commitment Percentage of
the amount described in clause (ii) above at or before 4:00 p.m., New York
City time, on such date and otherwise in accordance with this Section 2.3. 
Subject to the Administrative Agent’s receipt of such funds, the Administrative
Agent will not later than 5:00 p.m., New York City time, on such date make such
funds available by depositing same in the appropriate account in accordance with
the provisions of the preceding paragraph.

 

4

--------------------------------------------------------------------------------


 


NOTES.  ALL ADVANCES BY THE LENDERS IN A LENDER GROUP SHALL BE FURTHER EVIDENCED
BY A NOTE, EXECUTED BY THE BORROWER, WITH APPROPRIATE INSERTIONS, PAYABLE TO THE
ORDER OF THE AGENT FOR SUCH LENDER GROUP.  THE BORROWER HEREBY IRREVOCABLY
AUTHORIZES EACH AGENT TO MAKE (OR CAUSE TO BE MADE) APPROPRIATE NOTATIONS ON THE
GRID ATTACHED TO THE NOTES (OR ON ANY CONTINUATION OF SUCH GRID, OR AT SUCH
AGENT’S OPTION, IN ITS RECORDS), WHICH NOTATIONS, IF MADE, SHALL EVIDENCE, INTER
ALIA, THE DATE OF THE OUTSTANDING PRINCIPAL OF THE ADVANCES EVIDENCED THEREBY
AND EACH PAYMENT OF PRINCIPAL THEREON; PROVIDED, HOWEVER, THAT THE FAILURE TO
MAKE ANY SUCH NOTATIONS SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE
OBLIGATIONS OR ANY PAYMENT THEREON.


 


REDUCTIONS OF COMMITMENTS.


 

AT ANY TIME THE BORROWER MAY, UPON AT LEAST FIVE BUSINESS DAYS’ PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, REDUCE THE FACILITY LIMIT IN WHOLE OR IN
PART.  EACH PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF $5,000,000 OR
INTEGRAL MULTIPLES OF $5,000,000 IN EXCESS THEREOF (OR SUCH OTHER AMOUNT
REQUESTED BY THE BORROWER TO WHICH THE ADMINISTRATIVE AGENT CONSENTS). 
REDUCTIONS OF THE AGGREGATE COMMITMENTS PURSUANT TO THIS SUBSECTION 2.5(A) OF
THIS AGREEMENT SHALL BE ALLOCATED (I) TO THE MAXIMUM LOAN AMOUNT OF EACH
NONCOMMITTED LENDER, PRO RATA BASED ON THE NONCOMMITTED PERCENTAGE REPRESENTED
BY SUCH MAXIMUM LOAN AMOUNT, AND (II) TO THE AGGREGATE COMMITMENTS OF COMMITTED
LENDERS FOR EACH NONCOMMITTED LENDER PRO RATA BASED ON THEIR RESPECTIVE ADJUSTED
COMMITMENT PERCENTAGES.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY DELIVER A COPY
OF ANY SUCH NOTICE TO EACH AGENT AND EACH LENDER.  THE BORROWER SHALL REPAY THE
UNPAID PRINCIPAL AMOUNT OF THE ADVANCES TO THE EXTENT THEY EXCEED THE FACILITY
LIMIT AFTER GIVING EFFECT TO SUCH REDUCTION.

 

ON THE FACILITY TERMINATION DATE, THE COMMITMENT OF EACH LENDER SHALL BE
AUTOMATICALLY REDUCED TO ZERO.

 

THE BORROWER WILL GIVE THE COLLATERAL AGENT WRITTEN NOTICE OF ANY TERMINATION OF
THE COMMITMENTS OR REDUCTION OF THE COMMITMENTS TO ZERO PURSUANT TO
SECTION 2.5(A) OR AS A RESULT OF THE OCCURRENCE OF THE FACILITY TERMINATION DATE
WITHIN TWO BUSINESS DAYS OF SUCH TERMINATION, REDUCTION OR OCCURRENCE.

 


REPAYMENTS AND PREPAYMENTS.  THE BORROWER SHALL REPAY IN FULL THE UNPAID
PRINCIPAL AMOUNT OF EACH ADVANCE ON THE SCHEDULED FACILITY TERMINATION DATE. 
PRIOR THERETO, THE BORROWER:


 

may, from time to time on any Business Day, make a prepayment, in whole or in
part, of the outstanding principal amount of any Advance; provided, however,
that

 

all such voluntary prepayments shall require at least three Business Days’ prior
written notice to the Administrative Agent; and all such voluntary partial
prepayments shall be in a minimum amount of $5,000,000 and an integral multiple
of $1,000,000 in excess thereof or, if less than $5,000,000, the entire
outstanding principal amount of any Advances;

 

shall, on any Distribution Date, any date an Advance is made or any date upon
which the Collateral Agent distributes Excess Funds from the Collection Account
on which the outstanding amount of Advances exceeds the Borrowing Base, make a
prepayment of the Advances in an amount equal to such excess;

 

shall, immediately upon any acceleration of the maturity date of any Advance
pursuant to Section 14.3, repay all Advances, unless, pursuant to
Section 14.3(a), only a portion of all Advances is so accelerated, in which
event the Borrower shall repay the accelerated portion of the Advances; and

 

shall, on the date the Borrower receives any net proceeds from any Take-Out
Securitization, make a prepayment of the Advances in an amount substantially
equal to such net proceeds or, if less, the total outstanding amount of
Advances.

 

Each such prepayment shall be subject to the payment of any amounts required by
Section 6.2 resulting from a prepayment or payment of an Advance prior to the
end of the Fixed Period with respect thereto.

 

5

--------------------------------------------------------------------------------


 


EXTENSION OF FACILITY.  THE BORROWER MAY REQUEST (IN A WRITTEN NOTICE DELIVERED
TO THE ADMINISTRATIVE AGENT, ON OR PRIOR TO THE 30TH CALENDAR DAY, BUT NOT
EARLIER THAN THE 90TH CALENDAR DAY, PRIOR TO EACH SCHEDULED FACILITY TERMINATION
DATE) THAT THE LENDERS EXTEND THE SCHEDULED FACILITY TERMINATION DATE FOR
SUCCESSIVE PERIODS OF 364 DAYS.  THE SCHEDULED FACILITY TERMINATION DATE SHALL
BE EXTENDED ACCORDINGLY IF THE ADMINISTRATIVE AGENT (ACTING PURSUANT TO THE
INSTRUCTIONS OF ALL THE LENDERS, WHICH INSTRUCTIONS MAY BE GIVEN OR WITHHELD IN
THEIR SOLE AND ABSOLUTE DISCRETION) NOTIFIES THE BORROWER THAT THE THEN-CURRENT
SCHEDULED FACILITY TERMINATION DATE SHALL BE SO EXTENDED FOR A PERIOD OF 364
DAYS.  IF ANY LENDER INSTRUCTS THE ADMINISTRATIVE AGENT NOT TO EXTEND SUCH DATE,
OR FAILS TO GIVE THE ADMINISTRATIVE AGENT ANY INSTRUCTION WITH RESPECT TO ANY
SUCH REQUEST, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER THAT THE
LENDERS HAVE DECLINED THE REQUEST OF THE BORROWER AND THE SCHEDULED FACILITY
TERMINATION DATE SHALL NOT BE SO EXTENDED.  IF NO SUCH NOTICE IS RECEIVED BY THE
BORROWER BY THE CLOSE OF BUSINESS ON THE 15TH CALENDAR DAY PRIOR TO THE
THEN-CURRENT SCHEDULED FACILITY TERMINATION DATE, THE LENDERS SHALL BE DEEMED TO
HAVE DECLINED THE REQUEST OF THE BORROWER.  IF THE REQUEST IS DECLINED, THE
BORROWER MAY REQUEST THAT THE ADMINISTRATIVE AGENT PROMPTLY ADVISE THE BORROWER
OF THE LENDERS THAT AGREED TO THE EXTENSION REQUEST AND MAY, BY THE CLOSE OF
BUSINESS ON OR BEFORE THE 10TH CALENDAR DAY PRIOR TO THE THEN-CURRENT SCHEDULED
FACILITY TERMINATION DATE, REQUEST THAT ONE OR MORE OF THE LENDERS CONSENTING TO
THE EXTENSION REQUEST OR ANY INVESTOR ACQUIRE AND ASSUME ALL OR A RATABLE PART
OF EACH NON-CONSENTING LENDER COMMITMENT.  UPON NOTICE FROM THE ADMINISTRATIVE
AGENT THAT EACH NON-CONSENTING LENDER HAS ASSIGNED ITS INTEREST IN ITS ADVANCES
AND ITS COMMITMENT TO ANOTHER LENDER OR INVESTOR, ON OR BEFORE THE CLOSE OF
BUSINESS ON THE 5TH CALENDAR DAY PRIOR TO THE THEN-CURRENT SCHEDULED FACILITY
TERMINATION DATE, THE LENDERS SHALL BE DEEMED TO HAVE ACCEPTED THE REQUEST OF
THE BORROWER THAT THE SCHEDULED FACILITY TERMINATION DATE BE SO EXTENDED.  IF NO
SUCH NOTICE IS RECEIVED, OR IF THE BORROWER DOES NOT TIMELY REQUEST THAT THE
ADMINISTRATIVE AGENT SOLICIT REPLACEMENT OF EACH THE NON-CONSENTING LENDER, THE
LENDERS SHALL BE DEEMED TO HAVE DECLINED THE REQUEST AND THE SCHEDULED FACILITY
TERMINATION DATE SHALL NOT BE SO EXTENDED.  THE BORROWER WILL GIVE THE
COLLATERAL AGENT WRITTEN NOTICE OF ANY EXTENSION OF SCHEDULED FACILITY
TERMINATION DATE WITHIN TWO BUSINESS DAYS OF SUCH EXTENSION.


 


YIELD, FEES, ETC.


 


YIELD.  THE BORROWER HEREBY PROMISES TO PAY YIELD ON THE UNPAID PRINCIPAL AMOUNT
OF EACH ADVANCE (OR EACH PORTION THEREOF) FOR THE PERIOD COMMENCING ON THE DATE
OF SUCH ADVANCE UNTIL SUCH ADVANCE IS PAID IN FULL.  NO PROVISION OF THIS
AGREEMENT OR THE NOTES SHALL REQUIRE THE PAYMENT OR PERMIT THE COLLECTION OF
YIELD IN EXCESS OF THE MAXIMUM PERMITTED BY APPLICABLE LAW.


 


YIELD PAYMENT DATES.  YIELD ACCRUED ON ADVANCES SHALL BE PAYABLE, WITHOUT
DUPLICATION:


 

as to each Advance on the Facility Termination Date;

 

as to any payment or prepayment, on the date of any payment or prepayment, in
whole or in part, of principal outstanding on such Advance, but only on the
portion of the Advance so paid or prepaid; and

 

as to each Advance, on each Distribution Date; provided that Yield relating to
such Advance may also be payable, at the option of the Borrower, on an Interim
Distribution Date selected (upon not less than three Business Days’ prior
written notice to the Administrative Agent) by the Borrower.

 


YIELD CALCULATION.  (A) INTEREST SHALL ACCRUE ON THE ADVANCES DURING EACH
ACCRUAL PERIOD AT THE FOLLOWING RATES:


 

Each Noncommitted Lender’s portion of each Advance shall bear interest on each
day during each Accrual Period at a rate per annum equal to such Noncommitted
Lender’s Commercial Paper Rate for such day, except as otherwise provided in
clause (ii) below.

 

If and to the extent that, and only for so long as, a Noncommitted Lender at any
time determines in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of commercial paper notes in the commercial paper market of the United
States to finance its making or maintenance of its portion of any Advance or any
portion thereof (which determination may be based on any allocation method
employed in good faith by such Noncommitted Lender), including by reason of
market conditions or by reason of insufficient availability under any of its
Support Facilities or the downgrading of any of its Support Parties, upon notice
from such Noncommitted

 

6

--------------------------------------------------------------------------------


 

Lender to the Agent for its Lender Group and the Administrative Agent, such
Noncommitted Lender’s portion of such Advance shall bear interest at a rate per
annum equal to the Alternative Rate, rather than as otherwise determined
pursuant to clause (i) above. 

 

Each Committed Lender’s portion of each Advance shall bear interest for each
Accrual Period at a rate per annum equal to the Alternative Rate.

 

Notwithstanding clauses (i), (ii) and (iii) above, during the period any
principal amount of any Advance is due and payable (whether on the Facility
Termination Date, upon acceleration or otherwise) or during the period any other
monetary obligation of the Borrower or the Servicer (only if CAR, CAR Servicing
or an Affiliate of CAR is the Servicer) arising under this Agreement shall
become due and payable, the Borrower or the Servicer (only if CAR, CAR Servicing
or an Affiliate of CAR is the Servicer), as the case may be, shall pay (to the
extent permitted by law, if in respect of any unpaid amounts representing Yield)
Yield (after as well as before judgment) on such amounts, payable on demand, at
a rate per annum equal to the Default Rate.

 

IF (A) THE CONSOLIDATION OF THE ASSETS AND LIABILITIES OF A NONCOMMITTED LENDER
WHICH IS A STRUCTURED LENDER ON THE BALANCE SHEET OF AN ADMINISTRATOR, MANAGER,
CREDIT OR LIQUIDITY ENHANCER OR SIMILAR PARTY WITH RESPECT TO SUCH LENDER OR ANY
AFFILIATE OF SUCH ADMINISTRATOR, MANAGER, CREDIT OR LIQUIDITY ENHANCER OR
SIMILAR PARTY (EACH, AN “SL AFFECTED PARTY”) SHALL BE REQUIRED, OR CAPITAL SHALL
BE REQUIRED TO BE MAINTAINED WITH RESPECT THERETO UNDER ANY CAPITAL REQUIREMENTS
AS IF SUCH ASSETS WERE OWNED BY SUCH SL AFFECTED PARTY, BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY BANKING REGULATORY AUTHORITY OR ANY OTHER DOMESTIC OR
FOREIGN GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER SUCH SL AFFECTED PARTY,
OR (B) THE INDEPENDENT AUDITORS FOR A SL AFFECTED PARTY SHALL HAVE ADVISED SUCH
SL AFFECTED PARTY IN WRITING THAT IN THEIR OPINION SUCH CONSOLIDATION IS
REQUIRED UNDER GAAP OR APPLICABLE LAW, RULE OR REGULATIONS, THEN, UPON NOTICE BY
SUCH LENDER TO THE BORROWER AND THE RELATED AGENT, SUCH LENDER’S ADVANCES SHALL
BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE ALTERNATIVE RATE, RATHER THAN AS
OTHERWISE DETERMINED PURSUANT TO CLAUSE (A) ABOVE.

 


FEES.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, ON BEHALF OF
ITSELF, THE AGENTS, THE SUPPORT PARTIES AND THE LENDERS, CERTAIN FEES IN THE
AMOUNTS AND ON THE DATES SET FORTH IN THE LETTER AGREEMENT AMONG THE
ADMINISTRATIVE AGENT, THE BORROWER AND CAR, DATED AS OF THE DATE HEREOF (AS THE
SAME MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED, THE “FEE LETTER”). 
FEES ACCRUED ON EACH ADVANCE SHALL BE PAYABLE, WITHOUT DUPLICATION, ON THE DATE
OF ANY PAYMENT OR PREPAYMENT, IN WHOLE OR IN PART, OF PRINCIPAL OUTSTANDING ON
SUCH ADVANCE.


 


COMPUTATION OF YIELD AND FEES.  ALL YIELD AND FEES SHALL BE COMPUTED ON THE
BASIS OF THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY) OCCURRING DURING THE PERIOD FOR WHICH SUCH YIELD OR FEE IS PAYABLE
OVER A YEAR COMPRISED OF 360 DAYS (OR, IN THE CASE OF YIELD ON AN ADVANCE
BEARING YIELD ON THE BASIS OF THE ALTERNATE BASE RATE, 365 DAYS OR, IF
APPROPRIATE, 366 DAYS).  THE AGENT FOR EACH LENDER GROUP SHALL NOTIFY THE
ADMINISTRATIVE AGENT, THE BORROWER AND THE SERVICER OF THE YIELD AND FEES
ACCRUED ONE BUSINESS DAY PRIOR TO EACH DISTRIBUTION DATE AND FROM TIME TO TIME
UPON REQUEST OF THE ADMINISTRATIVE AGENT, THE BORROWER OR SERVICER.

 


GUARANTY


 


GUARANTY OF PAYMENT.  THE GUARANTOR HEREBY GUARANTEES TO THE ADMINISTRATIVE
AGENT (ON BEHALF OF ITSELF, THE COLLATERAL AGENT, THE AGENTS AND THE LENDERS)
THE PAYMENT OF ALL PAYMENT AND PERFORMANCE OBLIGATIONS OF THE SERVICER (SO LONG
AS THE SERVICER IS CAR, CAR SERVICING OR AN AFFILIATE THEREOF) TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, EACH AGENT, AND EACH OF THE LENDERS
UNDER THE SALE AND SERVICING AGREEMENT OR THIS AGREEMENT, WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, DUE OR TO BECOME DUE, SECURED OR UNSECURED,
NOW EXISTING OR HEREAFTER ARISING OR ACQUIRED (COLLECTIVELY, THE “GUARANTEED
OBLIGATIONS”).  THE GUARANTY PROVIDED HEREUNDER IS AN ABSOLUTE, UNCONDITIONAL
AND IRREVOCABLE GUARANTY OF THE FULL AND PUNCTUAL PAYMENT AND PERFORMANCE OF THE
GUARANTEED OBLIGATIONS (AND NOT OF THEIR COLLECTIBILITY ONLY) AND IS IN NO WAY
CONDITIONED UPON ANY REQUIREMENT THAT THE ADMINISTRATIVE AGENT, ANY AGENT OR ANY
LENDER FIRST ATTEMPT TO COLLECT OR ENFORCE ANY OF THE GUARANTEED OBLIGATIONS
FROM OR AGAINST THE SERVICER OR RESORT TO ANY SECURITY OR OTHER MEANS OF
OBTAINING THEIR PAYMENT OR

 

7

--------------------------------------------------------------------------------


 


PERFORMANCE.  SHOULD THE SERVICER DEFAULT IN THE PAYMENT OR PERFORMANCE OF ANY
OF THE GUARANTEED OBLIGATIONS, THE OBLIGATIONS OF THE GUARANTOR HEREUNDER WITH
RESPECT TO SUCH DEFAULT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND
OR NOTICE BY THE ADMINISTRATIVE AGENT.  PAYMENTS BY THE GUARANTOR HEREUNDER MAY
BE REQUIRED BY THE ADMINISTRATIVE AGENT (ON BEHALF OF ITSELF, THE COLLATERAL
AGENT, THE AGENTS AND THE LENDERS), ACTING AT THE DIRECTION OF THE REQUIRED
LENDERS, ON ANY NUMBER OF OCCASIONS.


 


AGREEMENT TO PAY EXPENSES.  THE GUARANTOR AGREES, AS THE PRINCIPAL OBLIGOR AND
NOT AS A GUARANTOR ONLY, TO PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, ALL
REASONABLE COSTS AND EXPENSES (INCLUDING COURT COSTS AND REASONABLE LEGAL
EXPENSES) INCURRED OR EXPENDED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
ENFORCEMENT OF THE OBLIGATIONS OF THE GUARANTOR UNDER THIS ARTICLE IV TOGETHER
WITH INTEREST ACCRUED THEREON FROM THE TIME SUCH AMOUNTS BECOME DUE UNTIL
PAYMENT, AT THE DEFAULT RATE IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF SUCH
INTEREST EXCEEDS THE MAXIMUM AMOUNT PERMITTED TO BE PAID UNDER APPLICABLE LAW,
THEN SUCH INTEREST SHALL BE REDUCED TO SUCH MAXIMUM PERMITTED AMOUNT.


 


UNENFORCEABILITY OF GUARANTEED OBLIGATIONS AGAINST THE SERVICER.  IF FOR ANY
REASON THE SERVICER HAS NO LEGAL EXISTENCE OR IS UNDER NO LEGAL OBLIGATION TO
DISCHARGE ANY OF THE GUARANTEED OBLIGATIONS, OR IF ANY OF THE GUARANTEED
OBLIGATIONS HAVE BECOME IRRECOVERABLE FROM THE SERVICER BY OPERATION OF LAW OR
FOR ANY OTHER REASON, THE GUARANTY AND THE PRIMARY OBLIGATION PROVIDED UNDER
THIS ARTICLE IV SHALL NEVERTHELESS BE BINDING ON THE GUARANTOR TO THE SAME
EXTENT AS IF THE GUARANTOR AT ALL TIMES HAD BEEN THE PRINCIPAL OBLIGOR ON ALL
SUCH GUARANTEED OBLIGATIONS.  IN THE EVENT THAT ACCELERATION OF THE TIME FOR
PAYMENT OF ANY OF THE GUARANTEED OBLIGATIONS IS STAYED UPON THE INSOLVENCY,
BANKRUPTCY OR REORGANIZATION OF THE SERVICER, OR FOR ANY OTHER REASON, ALL SUCH
AMOUNTS OTHERWISE SUBJECT TO ACCELERATION UNDER THE TERMS OF ANY AGREEMENT
EVIDENCING, SECURING OR OTHERWISE EXECUTED IN CONNECTION WITH ANY GUARANTEED
OBLIGATION (INCLUDING THIS AGREEMENT) SHALL BE IMMEDIATELY DUE AND PAYABLE BY
THE GUARANTOR.


 


WAIVER OF SUBROGATION.  UNTIL THE TERMINATION HEREOF AND THE PAYMENT IN FULL OF
ALL GUARANTEED OBLIGATIONS AND PAYMENT IN FULL OF THE PRINCIPAL OF, AND INTEREST
ON, THE ADVANCES, THE GUARANTOR (A) SHALL NOT EXERCISE ANY RIGHTS AGAINST THE
SERVICER ARISING AS A RESULT OF PAYMENT OR PERFORMANCE BY THE GUARANTOR UNDER
THIS ARTICLE IV, BY WAY OF SUBROGATION OR OTHERWISE; (B) WILL NOT PROVE ANY
CLAIM IN COMPETITION WITH THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
AGENTS OR THE LENDERS IN RESPECT OF ANY PAYMENT OR PERFORMANCE HEREUNDER IN
BANKRUPTCY OR INSOLVENCY PROCEEDINGS OF ANY NATURE; (C) WILL NOT CLAIM ANY
SET-OFF OR COUNTERCLAIM AGAINST THE SERVICER IN RESPECT OF ANY LIABILITY OF THE
GUARANTOR TO SUCH PERSON; AND (D) WAIVES ANY BENEFIT OF AND ANY RIGHT TO
PARTICIPATE IN ANY COLLATERAL WHICH MAY BE HELD BY THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE AGENTS OR THE LENDERS.


 


SUBORDINATION.  THE PAYMENT OF ANY AMOUNTS DUE WITH RESPECT TO ANY INDEBTEDNESS
OF THE SERVICER NOW OR HEREAFTER HELD BY THE GUARANTOR IS HEREBY SUBORDINATED TO
THE PRIOR PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS, PROVIDED THAT SO LONG
AS NO DEFAULT IN THE PAYMENT OF THE GUARANTEED OBLIGATIONS HAS OCCURRED AND IS
CONTINUING AND NO FACILITY TERMINATION EVENT OR UNMATURED FACILITY TERMINATION
EVENT HAS OCCURRED AND IS CONTINUING, AND NO UNDISPUTED DEMAND FOR PAYMENT OF
ANY OF THE GUARANTEED OBLIGATIONS HAS BEEN MADE THAT REMAINS UNSATISFIED, THE
SERVICER MAY MAKE, AND THE GUARANTOR MAY DEMAND AND ACCEPT, ANY PAYMENTS OF
PRINCIPAL OF AND INTEREST ON SUCH SUBORDINATED INDEBTEDNESS IN THE AMOUNTS, AT
THE RATES AND ON THE DATES AS SPECIFIED IN SUCH INSTRUMENTS, SECURITIES OR OTHER
WRITINGS AS SHALL EVIDENCE SUCH SUBORDINATED INDEBTEDNESS.  THE GUARANTOR AGREES
THAT AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF ANY DEFAULT IN THE
PAYMENT OF THE GUARANTEED OBLIGATIONS OR A FACILITY TERMINATION EVENT OR
UNMATURED FACILITY TERMINATION EVENT, THE GUARANTOR WILL NOT DEMAND, SUE FOR OR
OTHERWISE ATTEMPT TO COLLECT ANY SUCH INDEBTEDNESS OF THE SERVICER TO THE
GUARANTOR UNTIL THE GUARANTEED OBLIGATIONS SHALL HAVE BEEN PAID IN FULL.  IF,
NOTWITHSTANDING THE FOREGOING SENTENCE, THE GUARANTOR SHALL IN BREACH OF THIS
SECTION, COLLECT, ENFORCE OR RECEIVE ANY AMOUNTS IN RESPECT OF SUCH
INDEBTEDNESS, SUCH AMOUNTS SHALL BE COLLECTED, ENFORCED AND RECEIVED BY THE
GUARANTOR AS TRUSTEE FOR THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
AGENTS AND THE LENDERS AND BE PAID OVER TO ADMINISTRATIVE AGENT ON ACCOUNT OF
THE GUARANTEED OBLIGATIONS WITHOUT AFFECTING IN ANY MANNER THE LIABILITY OF THE
GUARANTOR UNDER THIS ARTICLE IV.


 


WAIVERS BY GUARANTOR.  THE GUARANTOR AGREES THAT THE GUARANTEED OBLIGATIONS WILL
BE PAID STRICTLY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE GUARANTOR WAIVES PRESENTMENT, DEMAND, PROTEST,
NOTICE OF ACCEPTANCE, NOTICE OF GUARANTEED OBLIGATIONS INCURRED AND ALL OTHER
NOTICES OF ANY KIND, ALL DEFENSES WHICH MAY BE AVAILABLE BY VIRTUE OF ANY
VALUATION, STAY, MORATORIUM LAW OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
ANY RIGHT TO REQUIRE THE MARSHALING OF ASSETS OF THE SERVICER, AND ALL
SURETYSHIP DEFENSES GENERALLY.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE GUARANTOR AGREES TO THE PROVISIONS OF ANY INSTRUMENT EVIDENCING,
SECURING OR OTHERWISE EXECUTED IN CONNECTION WITH ANY OF THE GUARANTEED
OBLIGATIONS AND AGREES THAT THE GUARANTEED OBLIGATIONS SHALL NOT BE RELEASED OR
DISCHARGED, IN WHOLE OR IN PART, OR OTHERWISE AFFECTED BY (I) THE FAILURE OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY AGENT OR ANY OF THE LENDERS TO
ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR REMEDY AGAINST THE
SERVICER; (II) ANY EXTENSIONS OR RENEWALS OF

 

8

--------------------------------------------------------------------------------


 


ANY OF THE GUARANTEED OBLIGATIONS; (III) ANY RESCISSIONS, WAIVERS, AMENDMENTS OR
MODIFICATIONS OF ANY OF THE TERMS OR PROVISIONS OF ANY AGREEMENT EVIDENCING,
SECURING OR OTHERWISE EXECUTED IN CONNECTION WITH THE GUARANTEED OBLIGATIONS,
INCLUDING, WITHOUT LIMITATION, THE TRANSACTION DOCUMENTS; (IV) THE SUBSTITUTION
OR RELEASE OF ANY ENTITY PRIMARILY OR SECONDARILY LIABLE FOR ANY OBLIGATION OF
THE SERVICER UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS; (V) THE
ADEQUACY OF ANY RIGHTS THE AGENTS, THE LENDERS, THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT MAY HAVE AGAINST ANY COLLATERAL OR OTHER MEANS OF OBTAINING
REPAYMENT OF THE GUARANTEED OBLIGATIONS; (VI) THE IMPAIRMENT OF ANY COLLATERAL
SECURING THE GUARANTEED OBLIGATIONS, INCLUDING WITHOUT LIMITATION THE FAILURE TO
PERFECT OR PRESERVE ANY RIGHTS THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
THE AGENTS OR THE LENDERS MIGHT HAVE IN SUCH COLLATERAL OR THE SUBSTITUTION,
EXCHANGE, SURRENDER, RELEASE, LOSS OR DESTRUCTION OF ANY SUCH COLLATERAL; OR
(VII) ANY OTHER ACT OR OMISSION WHICH MIGHT IN ANY MANNER OR TO ANY EXTENT VARY
THE RISK OF THE GUARANTOR OR OTHERWISE OPERATE AS A RELEASE OR DISCHARGE OF THE
GUARANTOR, ALL OF WHICH MAY BE DONE WITHOUT NOTICE TO THE GUARANTOR.

 


PAYMENTS; TAXES


 


MAKING OF PAYMENTS; TAXES.  7.  SUBJECT TO, AND IN ACCORDANCE WITH, THE
PROVISIONS HEREOF, ALL PAYMENTS OF PRINCIPAL OF, OR YIELD ON, THE ADVANCES AND
OF ALL FEES AND OTHER AMOUNTS SHALL BE MADE BY THE BORROWER NO LATER THAN
2:00 P.M., NEW YORK TIME, ON THE DAY WHEN DUE IN LAWFUL MONEY OF THE UNITED
STATES OF AMERICA IN IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT, AT
ITS ACCOUNT (ACCOUNT NUMBER –10-598524-0008 (ACCOUNT NAME – NANTUCKET FUNDING
CORP., LLC) MAINTAINED AT THE OFFICE OF DEUTSCHE BANK AG, NEW YORK BRANCH, NEW
YORK, NEW YORK (ABA # 026-003-780), REFERENCE:  CAR FUNDING INC., WITH TELEPHONE
NOTICE (INCLUDING WIRE NUMBER) TO THE ADMINISTRATIVE AGENT (TELEPHONE NUMBER
212-474-7737)), OR SUCH OTHER ACCOUNT AS THE ADMINISTRATIVE AGENT SHALL
DESIGNATE IN WRITING TO THE BORROWER (THE “ADMINISTRATIVE AGENT’S ACCOUNT”). 
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 2:00 P.M., NEW YORK TIME, ON
ANY DAY WILL BE DEEMED TO HAVE BEEN RECEIVED BY THE ADMINISTRATIVE AGENT ON ITS
NEXT FOLLOWING BUSINESS DAY.  THE ADMINISTRATIVE AGENT SHALL, UPON RECEIPT OF
SUCH PAYMENTS, PROMPTLY REMIT SUCH PAYMENTS (IN THE SAME TYPE OF FUNDS RECEIVED
BY THE ADMINISTRATIVE AGENT) TO THE AGENT FOR EACH LENDER GROUP PRO RATA AMONG
THE LENDER GROUPS ON THE BASIS OF THE RESPECTIVE AMOUNTS OWING TO SUCH LENDER
GROUPS OF THE OBLIGATIONS TO WHICH SUCH PAYMENTS RELATE.  EACH AGENT SHALL
ALLOCATE TO THE LENDERS IN ITS LENDER GROUP EACH PAYMENT IN RESPECT OF THE
ADVANCES RECEIVED BY SUCH AGENT AS PROVIDED HEREIN.  PAYMENTS IN REDUCTION OF
THE PRINCIPAL AMOUNT OF THE ADVANCES SHALL BE ALLOCATED AND APPLIED TO LENDERS
PRO RATA BASED ON THEIR RESPECTIVE PORTIONS OF SUCH ADVANCES.  PAYMENTS OF YIELD
SHALL BE ALLOCATED AND APPLIED TO LENDERS PRO RATA BASED UPON THE RESPECTIVE
AMOUNTS OF INTEREST DUE AND PAYABLE TO THEM, DETERMINED AS PROVIDED ABOVE IN
SECTION 3.3(A).  PAYMENTS OF THE “USAGE FEE” (AS DEFINED IN THE FEE LETTER)
SHALL BE ALLOCATED AND PAID TO LENDERS PRO RATA BASED UPON THEIR RESPECTIVE
PRINCIPAL INTERESTS IN THE ADVANCES FOR THE APPLICABLE ACCRUAL PERIOD.  PAYMENTS
OF THE “PROGRAM FEE” (AS DEFINED IN THE FEE LETTER) SHALL BE ALLOCATED AND PAID
TO THE AGENT FOR EACH LENDER GROUP PRO RATA BASED ON THE AGGREGATE COMMITMENTS
OF THE LENDERS IN SUCH LENDER GROUP.  EACH LENDER IN A LENDER GROUP SHALL BE
ENTITLED TO RECEIVE THE SHARE OF THE PROGRAM FEE ALLOCATED TO SUCH LENDER GROUP
AS MAY BE AGREED UPON FROM TIME TO TIME BETWEEN SUCH LENDER AND THE AGENT FOR
SUCH LENDER GROUP.


 


ALL PAYMENTS DESCRIBED IN SECTION 5.1(A) AND ALL OTHER PAYMENTS MADE BY OR ON
BEHALF OF THE BORROWER, THE SELLER, CAR, THE GUARANTOR OR THE SERVICER (SO LONG
AS CAR, CAR SERVICING OR AN AFFILIATE OF CAR IS THE SERVICER) TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ITSELF OR ANY AFFECTED PERSON OR THE
LENDERS OR TO ANY AFFECTED PERSON DIRECTLY UNDER THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW
OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY OFFICIAL
BODY (EXCLUDING (I) TAXES IMPOSED ON THE NET INCOME OF THE ADMINISTRATIVE AGENT
OR AFFECTED PERSON, HOWEVER DENOMINATED, AND (II) FRANCHISE TAXES IMPOSED ON THE
NET INCOME OF THE ADMINISTRATIVE AGENT OR AFFECTED PERSON IN EACH CASE IMPOSED:
(1) BY THE UNITED STATES OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY
THEREOF OR THEREIN; (2) BY ANY JURISDICTION UNDER THE LAWS OF WHICH THE
ADMINISTRATIVE AGENT OR SUCH AFFECTED PERSON OR ITS APPLICABLE LENDING OFFICE IS
ORGANIZED OR LOCATED, MANAGED OR CONTROLLED OR IN WHICH ITS PRINCIPAL OFFICE IS
LOCATED OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN; OR
(3) BY REASON OF ANY CONNECTION BETWEEN THE JURISDICTION IMPOSING SUCH TAX AND
THE ADMINISTRATIVE AGENT, SUCH AFFECTED PERSON OR SUCH LENDING OFFICE OTHER THAN
A CONNECTION ARISING SOLELY FROM THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION HEREUNDER OR THEREUNDER) (ALL SUCH NON-EXCLUDED
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS,
COLLECTIVELY OR INDIVIDUALLY, “TAXES”).  IF ANY SUCH TAXES ARE REQUIRED TO BE
WITHHELD FROM ANY AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT OR ANY AFFECTED
PERSON HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT, THE AMOUNTS SO PAYABLE
TO THE ADMINISTRATIVE AGENT OR SUCH AFFECTED PERSON SHALL BE INCREASED TO THE
EXTENT NECESSARY TO YIELD TO THE ADMINISTRATIVE AGENT OR SUCH AFFECTED PERSON
(AFTER PAYMENT OF ALL TAXES) ALL AMOUNTS PAYABLE HEREUNDER OR THEREUNDER AT THE
RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS.  THE BORROWER (OR THE PARTY REQUIRED TO “GROSS-UP” THE APPLICABLE
PAYMENT) SHALL INDEMNIFY THE ADMINISTRATIVE AGENT OR SUCH AFFECTED PERSON FOR
THE FULL AMOUNT OF ANY SUCH TAXES ON THE FIRST SETTLEMENT DATE

 

9

--------------------------------------------------------------------------------



 


OCCURRING AT LEAST 10 BUSINESS DAYS AFTER THE DATE OF WRITTEN DEMAND THEREFOR BY
THE ADMINISTRATIVE AGENT OR AFFECTED PERSON AND DELIVERY TO THE BORROWER (OR THE
PARTY REQUIRED TO “GROSS-UP” THE APPLICABLE PAYMENT) OF THE WRITTEN STATEMENT
SETTING FORTH THE LEGAL BASIS FOR THE TAXES, THE AMOUNT OF THE TAXES AND THE
CALCULATION THEREOF; PROVIDED THAT NO PERSON SHALL BE INDEMNIFIED PURSUANT TO
THIS SECTION 5.1(B) TO THE EXTENT THE REASON FOR SUCH INDEMNIFICATION RELATES
TO, OR ARISES FROM, THE FAILURE BY SUCH PERSON TO COMPLY WITH THE PROVISIONS OF
SECTION 5.1(C).

 


EACH AFFECTED PERSON THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR A STATE THEREOF OR THE DISTRICT OF COLUMBIA SHALL:

 

prior to becoming a party to, or acquiring an interest in, any Transaction
Document or Support Facility (if not a party to a Transaction Document), deliver
to the Borrower and the Administrative Agent (A) two duly completed copies of
Form W-8ECI, Form W-8BEN or Form W-8IMY, or successor applicable forms, as the
case may be, and (B) an IRS Form W-9, or successor applicable form, as the case
may be; and

deliver to the Borrower and the Administrative Agent two (2) further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent;

 

Each such Affected Person so organized shall certify (a) in the case of a
Form W-8ECI, Form W-8BEN or Form W-8IMY, that it is entitled to receive payments
under the this Agreement and the other Transaction Documents without deduction
or withholding of any United States federal income taxes and (b) in the case of
an IRS Form W-9, that it is entitled to a complete exemption from United States
backup withholding tax.  Each Person that desires to become an additional party
to a Support Facility, shall, prior to the effectiveness of such addition, be
required to provide all of the forms and certifications required pursuant to
this Section 5.1(c) unless such Person has previously delivered such forms in
its capacity as a party to a Transaction Document and such forms have not
expired or become obsolete.  Failure of any Affected Person to comply with this
clause (c) shall result in the Borrower having no obligation to gross-up for
Taxes pursuant to clause (b) of this Section.

 


APPLICATION OF CERTAIN PAYMENTS.  EACH PAYMENT OF PRINCIPAL OF THE ADVANCES
SHALL BE APPLIED TO SUCH ADVANCES AS THE BORROWER SHALL DIRECT OR, IN THE
ABSENCE OF SUCH DIRECTION OR DURING THE EXISTENCE OF A FACILITY TERMINATION
EVENT OR AFTER THE FACILITY TERMINATION DATE, AS THE REQUIRED LENDERS SHALL
DETERMINE, IN THEIR DISCRETION.


 


DUE DATE EXTENSION.  IF ANY PAYMENT OF PRINCIPAL OR YIELD WITH RESPECT TO ANY
ADVANCE FALLS DUE ON A DAY WHICH IS NOT A BUSINESS DAY, THEN SUCH DUE DATE SHALL
BE EXTENDED TO THE NEXT FOLLOWING BUSINESS DAY, AND ADDITIONAL YIELD AND FEES
SHALL ACCRUE AND BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION AT THE RATE
APPLICABLE TO SUCH ADVANCE.


 


INCREASED COSTS, ETC.


 


INCREASED COSTS.  IF DUE TO THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE
INTERPRETATION OF ANY LAW OR REGULATION OCCURRING OR ISSUED AFTER THE DATE
HEREOF, ANY LENDER OR OTHER INVESTOR, ANY SUPPORT PARTY, OR ANY PERSON
CONTROLLING ANY THEREOF (EACH AN “AFFECTED PERSON”) DETERMINES THAT COMPLIANCE
WITH ANY LAW OR REGULATION OR ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR
OTHER OFFICIAL BODY (WHETHER OR NOT HAVING THE FORCE OF LAW) SHALL IMPOSE,
MODIFY OR DEEM APPLICABLE ANY RESERVE REQUIREMENT IMPOSED BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM (BUT EXCLUDING ANY RESERVE REQUIREMENT,
IF ANY, INCLUDED ON THE DETERMINATION OF YIELD), SPECIAL DEPOSIT OR SIMILAR
REQUIREMENTS AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY SUCH AFFECTED PARTY, AND THE RESULT OF ANY OF THE FOREGOING IS TO
INCREASE THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH
AFFECTED PERSON AND SUCH AFFECTED PERSON DETERMINES THAT THE AMOUNT OF SUCH
CAPITAL IS INCREASED BY OR BASED UPON THE EXISTENCE OF ITS OBLIGATIONS OR
COMMITMENTS HEREUNDER OR WITH RESPECT HERETO OR TO THE FUNDING THEREOF (OTHER
THAN ANY INCREASE IN COST RESULTING SOLELY FROM A CONSOLIDATION EVENT DESCRIBED
IN SECTION 3.3(B)

 

10

--------------------------------------------------------------------------------


 


BUT ONLY IF THE BORROWER IS LIABLE FOR THE PAYMENT OF THE INCREASED RATE OF
INTEREST UNDER SUCH SECTION 3.3(B)), THEN, UPON DEMAND BY SUCH AFFECTED PERSON
(WITH A COPY TO THE ADMINISTRATIVE AGENT) (WHICH DEMAND SHALL BE ACCOMPANIED BY
A STATEMENT SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR THE DETERMINATION
THAT THE INCREASE IN CAPITAL IS ALLOCABLE TO THE EXISTENCE OF ITS OBLIGATIONS OR
COMMITMENTS HEREUNDER AND, IN REASONABLE DETAIL, THE CALCULATIONS OF THE AMOUNT
BEING CLAIMED), THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF SUCH AFFECTED PERSON (AS A THIRD-PARTY BENEFICIARY), ON THE
DISTRIBUTION DATE FOLLOWING THE DATE ON WHICH SUCH AFFECTED PERSON PROVIDES
NOTICE OF SUCH EVENT TO THE BORROWER AND THE SERVICER (PROVIDED THAT SUCH NOTICE
IS ACCOMPANIED BY THE STATEMENT DESCRIBED ABOVE IN THIS SECTION 6.1 AND IS
DELIVERED ON OR PRIOR TO THE FIFTH BUSINESS DAY PRIOR TO SUCH DISTRIBUTION DATE
AND OTHERWISE ON THE DISTRIBUTION DATE FOLLOWING SUCH DISTRIBUTION DATE),
SUBJECT TO AND IN ACCORDANCE WITH THE PRIORITIES SET FORTH IN SECTION 9.5,
ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH AFFECTED PERSON IN THE LIGHT OF
SUCH CIRCUMSTANCES, TO THE EXTENT THAT SUCH AFFECTED PERSON REASONABLY
DETERMINES SUCH INCREASE IN CAPITAL TO BE ALLOCABLE TO THE EXISTENCE OF ANY OF
SUCH OBLIGATIONS, COMMITMENTS OR FUNDINGS.  THE CALCULATIONS SET FORTH IN SUCH
WRITTEN STATEMENT SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE REBUTTABLY
PRESUMPTIVE EVIDENCE OF THE SUBJECT MATTER THEREOF.  ANY AFFECTED PERSON
CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION 6.1 AGREES TO
USE REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO
DESIGNATE A DIFFERENT OFFICE OR BRANCH OF SUCH AFFECTED PERSON AS ITS LENDING
OFFICE OR TAKE SUCH OTHER ACTIONS IF THE MAKING OF SUCH A DESIGNATION OR TAKING
OF SUCH OTHER ACTIONS WOULD AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, ANY
SUCH ADDITIONAL AMOUNTS AND WOULD NOT, IN THE REASONABLE JUDGMENT OF SUCH
AFFECTED PERSON, BE OTHERWISE DISADVANTAGEOUS TO SUCH AFFECTED PERSON.


 


FUNDING LOSSES.  THE BORROWER HEREBY AGREES THAT UPON DEMAND BY ANY AFFECTED
PERSON (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING FORTH IN
REASONABLE DETAIL THE BASIS FOR THE CALCULATIONS OF THE AMOUNT BEING CLAIMED) IT
WILL INDEMNIFY SUCH AFFECTED PERSON AGAINST ANY NET LOSS OR EXPENSE WHICH SUCH
AFFECTED PERSON OR INCURS (INCLUDING, WITHOUT LIMITATION, ANY NET LOSS OR
EXPENSE INCURRED BY REASON OF OR RESULTING FROM INTEREST TO ACCRUE ON THE
RELATED COMMERCIAL PAPER AFTER THE DATE OF ANY FAILED BORROWING, PAYMENT OR
PREPAYMENT OF AN ADVANCE OR FROM THE TERMINATION OF RELATED HEDGING
ARRANGEMENTS, THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS
ACQUIRED BY SUCH AFFECTED PERSON TO FUND OR MAINTAIN ANY ADVANCE TO THE
BORROWER), AS REASONABLY DETERMINED BY SUCH AFFECTED PERSON, AS A RESULT OF ANY
FAILURE BY THE BORROWER TO BORROW AN ADVANCE ON THE DATE SPECIFIED THEREFOR IN
AN ADVANCE REQUEST (OTHER THAN DUE TO A DEFAULT BY A LENDER) OR AS A RESULT OF
ANY PAYMENT OR PREPAYMENT (INCLUDING ANY MANDATORY PREPAYMENT) OF ANY ADVANCE ON
A DATE OTHER THAN THE LAST DAY OF THE FIXED PERIOD FOR SUCH ADVANCE.  THE
CALCULATIONS SET FORTH IN SUCH WRITTEN STATEMENT SHALL, IN THE ABSENCE OF
MANIFEST ERROR, BE REBUTTABLY PRESUMPTIVE EVIDENCE OF THE SUBJECT MATTER
THEREOF.


 


REPLACEMENT OF AFFECTED PERSON.  UPON THE RECEIPT BY THE BORROWER OF A CLAIM FOR
REIMBURSEMENT OR COMPENSATION UNDER SECTION 6.1 HEREOF BY AN AFFECTED PERSON, IF
PAYMENT THEREOF SHALL NOT BE WAIVED BY SUCH AFFECTED PERSON, OR UPON RECEIPT OF
NOTICE PURSUANT TO SECTION 3.3(A)(II) FROM ANY NONCOMMITTED LENDER OR UPON
RECEIPT BY THE BORROWER OF ANY NOTICE BY A LENDER PURSUANT TO SECTION 3.3(B),
THE BORROWER MAY (A) REQUEST SUCH AFFECTED PERSON OR THE LENDER THAT HAS
ASSIGNED AN INTEREST IN ITS ADVANCES TO SUCH AFFECTED PERSON TO USE REASONABLE
EFFORTS TO ASSIST THE BORROWER IN ITS ATTEMPT TO OBTAIN A REPLACEMENT BANK,
FINANCIAL INSTITUTION OR STRUCTURED LENDER, AS APPLICABLE, SATISFACTORY TO THE
BORROWER (IN THE CASE OF A REPLACEMENT LENDER), TO ACQUIRE AND ASSUME ALL OR A
RATABLE PART OF SUCH AFFECTED PERSON’S COMMITMENT, OR (B) REQUEST ONE OR MORE OF
THE OTHER LENDERS OR INVESTORS TO ACQUIRE AND ASSUME ALL OR A PART OF SUCH
AFFECTED PERSON’S COMMITMENT.  UPON NOTICE FROM THE BORROWER, SUCH AFFECTED
PERSON SHALL, OR THE LENDER THAT HAS ASSIGNED AN INTEREST IN ITS ADVANCES TO
SUCH AFFECTED PERSON SHALL CAUSE SUCH AFFECTED PERSON TO, ASSIGN, WITHOUT
RECOURSE, ITS COMMITMENT TO MAKE ADVANCES, ITS OUTSTANDING ADVANCES OR INTERESTS
THEREIN AND ITS OTHER RIGHTS AND OBLIGATIONS (IF ANY) HEREUNDER, OR A RATABLE
SHARE THEREOF, TO THE REPLACEMENT BANK, FINANCIAL INSTITUTION OR STRUCTURED
LENDER DESIGNATED BY THE BORROWER AND CONSENTED TO BY THE ADMINISTRATIVE AGENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) FOR A PURCHASE PRICE
EQUAL TO THE SUM OF THE PRINCIPAL AMOUNT OF THE ADVANCES OR INTERESTS THEREIN SO
ASSIGNED, ALL ACCRUED AND UNPAID YIELD THEREON AND ANY OTHER AMOUNTS (INCLUDING
FEES AND ANY AMOUNTS OWING UNDER THIS ARTICLE VI) TO WHICH SUCH AFFECTED PERSON
IS ENTITLED HEREUNDER; PROVIDED, THAT THE BORROWER SHALL PROVIDE SUCH AFFECTED
PERSON WITH AN OFFICER’S CERTIFICATE OF CAR STATING THAT SUCH REPLACEMENT BANK,
FINANCIAL INSTITUTION OR STRUCTURED LENDER HAS ADVISED THE BORROWER THAT IT IS
NOT SUBJECT TO, OR HAS AGREED NOT TO SEEK, SUCH INCREASED AMOUNT.

 


EFFECTIVENESS; CONDITIONS TO ADVANCES


 


EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE FIRST DAY (THE
“EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT, ON BEHALF OF THE AGENTS AND
THE LENDERS, SHALL HAVE RECEIVED THE FOLLOWING, EACH IN FORM AND SUBSTANCE
SATISFACTORY TO EACH AGENT:

 

11

--------------------------------------------------------------------------------


 

Agreement.  This Agreement executed by each party thereto;

 

Notes.  For each Lender Group, a Note duly completed and executed by the
Borrower and payable to the Agent for such Lender Group;

 

Fee Letter.  The Fee Letter, duly executed and delivered by the parties thereto,
and evidence that all amounts required to be paid on the Effective Date
thereunder shall have been paid;

 

Transaction Documents.  Executed counterparts of each of the other Transaction
Documents, the Backup Servicer Fee Letter and the Collateral Agent Fee Letter,
duly executed by each of the parties thereto;

 

Resolutions.  A copy of the resolutions of the Board of Directors (or similar
items) of each of the Borrower, the Servicer and the Seller approving the
Transaction Documents to be delivered by it hereunder and the transactions
contemplated hereby, certified by its Secretary or Assistant Secretary; 

 

Charters.  The Articles of Incorporation or certificate of organization of each
of the Borrower, the Servicer and the Seller certified by the Secretary of State
of its jurisdiction of organization; and a certified copy of the Borrower’s, the
Servicer’s and the Seller’s by-laws, limited liability company agreement or the
equivalent; 

 

Good Standing Certificates.  Good Standing Certificates for each of the
Borrower, the Seller, and the Servicer issued by the applicable Official Body of
its jurisdiction of organization;

 

Incumbency.  A certificate of the Secretary or Assistant Secretary of each of
the Borrower, the Servicer and the Seller certifying the names and true
signatures of the officers authorized on its behalf to sign this Agreement and
the other Transaction Documents to be delivered by it; 

 

Filings.  Acknowledgment copies of proper Financing Statements, as may be
necessary under the UCC of all appropriate jurisdictions or any comparable law
to perfect the security interest of the Collateral Agent on behalf of the
Secured Parties in all Borrower Collateral in which an interest may be pledged
hereunder; 

 

Searches.  Copies of UCC financing statement lien searches certified by a party
reasonably acceptable to each Agent), dated a date reasonably near to the date
of the initial Advance, listing all effective financing statements which name
the Borrower or CAR (under their respective present names and any previous
names) as debtor and which are filed in the jurisdictions in which filings were
made pursuant to Section 7.1(i), together with copies of such financing
statements; 

 

12

--------------------------------------------------------------------------------


 

Opinions.  Legal opinions of counsel for the Collateral Agent and the Backup
Servicer in form and substance reasonably satisfactory to the Administrative
Agent covering such matters as the Administrative Agent shall reasonably
request, and legal opinions of Troutman Sanders LLP, special counsel for the
Borrower, CCRT, CAR and CAR Servicing, as to (i) the true sale of the Dealer
Transaction Rights conveyed pursuant to the Sale and Servicing Agreement,
(ii) UCC creation, perfection and, where appropriate, priority opinions as to
the security interest in Dealer Transaction Rights (and assuming such right
constitutes a “payment intangible” under the UCC) and in the Borrower
Collateral, to the extent a security interest in such Collateral can be
perfected by the filing of a financing statement under the UCC as in effect in
the State of Georgia or Nevada, as applicable, (iii) enforceability of the Sale
and Servicing Agreement against the Borrower, CAR and CAR Servicing, and of this
Agreement and the related Transaction Documents against the Borrower, CAR, CAR
Servicing and CCRT, (iv) non-consolidation under federal bankruptcy law as to
the Borrower, on the one hand, and CCRT, CAR, CARS Acquisition and CAR
Servicing, on the other hand and(v) general corporate matters, each in form and
substance reasonably satisfactory to the Administrative Agent; 

 

Commercial Paper Ratings.  Evidence reasonably satisfactory to each initial
Lender (e.g. ratings letters) that is a Structured Lender that its acquisition
of Notes and the making of Advances hereunder will not result in a reduction or
withdrawal of the rating of its commercial paper notes by Moody’s, Standard &
Poor’s or any other nationally recognized rating agency rating its commercial
paper notes;

 

Transition Servicing Agreement.  A transition servicing agreement among Wells
Fargo Financial America, Inc., the Predecessors in Interest and CARS Acquisition
in form and substance acceptable to the Administrative Agent;

 

Payment of Fees.  Evidence that all fees payable on or prior to the Effective
Date pursuant to the Fee Letter have been paid in full; and

 

PATRIOT Act.  All satisfactory information deemed necessary or desirable by the
Administrative Agent with respect to the Borrower, CAR, the Servicer and CCRT in
order for the Administrative Agent, the Agents and the Lenders to comply fully
with their obligations under law, including without limitation, under the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, also known as the USA PATRIOT Act,
as amended from time to time (including all regulations promulgated thereunder).

 


ALL ADVANCES.  THE MAKING OF EACH ADVANCE (INCLUDING THE INITIAL ADVANCE) IS
SUBJECT TO THE CONDITION THAT THE EFFECTIVE DATE SHALL HAVE OCCURRED AND TO THE
FOLLOWING FURTHER CONDITIONS PRECEDENT THAT:

 

13

--------------------------------------------------------------------------------


 

No Facility Termination Event, etc.  Each of the Transaction Documents shall be
in full force and effect and (i) no Facility Termination Event or Unmatured
Facility Termination Event has occurred and is continuing or will result from
the making of such Advance, (ii) the representations and warranties of the
Borrower, the Servicer and the Seller contained herein are true and correct in
all material respects as of the date of such requested Advance, with the same
effect as though made on the date of (and after giving effect to) such Advance
(except to the extent (A) such representation and warranties specifically relate
to an earlier date or (B) such representations and warranties become untrue by
reason of events or conditions otherwise permitted under the Transaction
Documents), (iii) after giving effect to such Advance, the aggregate outstanding
principal balance of the Advances hereunder will not exceed the lesser of the
Facility Limit and the Borrowing Base and (iv) the Backup Servicer shall not
have been appointed as successor Servicer; 

 

Advance Request, etc.  The Administrative Agent shall have received the Advance
Request for such Advance (including a certification that the conditions
described in subsections 7.2(a) through 7.2(h) have been satisfied with respect
thereto) in accordance with Section 2.2, together with all items required to be
delivered in connection therewith;

 

Facility Termination Date.  The Facility Termination Date shall not have
occurred;

 

Minimum Advance Amount.  The amount of such Advance is not less than $1,000,000;

 

Custodial Receipt.  The Administrative Agent and the Collateral Agent shall have
received a duly completed and executed Custodial Receipt in respect of each
Transferred Receivable identified in the related Schedule of Contracts or
Schedule of Subsequent Contracts, as the case may be, if any, delivered since
the date of the prior Advance;

 

Borrowing Base Confirmation.  The Administrative Agent shall have received an
Officer’s Certificate dated the date of such requested Advance certifying the
Borrowing Base in the form attached hereto as Exhibit C (a “Borrowing Base
Confirmation”), computed as of the date of such Advance and after giving effect
thereto and to the purchase by the Borrower of any Dealer Transaction Rights to
be purchased by it under the Sale and Servicing Agreement on such date,
demonstrating that the aggregate principal amount of all Advances shall not
exceed the Borrowing Base;

 

Interest Rate Caps; Cap Funding Reserve Account.  The Administrative Agent shall
have received evidence, in form and substance satisfactory to the Required
Lenders, that the Borrower has arranged for the Collateral Agent to enter into
Interest Rate Caps to the extent required by, and satisfying the requirements
of, Section 11.6; and after giving effect to the Advance, to the transfer of
Receivables and Dealer Transaction Rights from the Seller to the Borrower on the
date of such Advance and the application of the proceeds thereof in accordance
with Section 2.3, the amount on deposit in the Cap Funding Reserve Account is
not less than the Cap Funding Reserve Account Requirement, if any; and

 

Net Spread.  Net Spread shall be *** or more after giving effect to the Advance,
to the transfer of Dealer Transaction Rights from the Seller to the Borrower on
the date of such Advance and the application of the proceeds thereof in
accordance with Section 2.3.

 

14

--------------------------------------------------------------------------------


 

No Lender which is a Structured Lender shall make any Advance unless such
Lender’s Support Facilities are in full force and effect.  If any such
Structured Lender’s Support Facilities are not in full force and effect, the
Committed Lenders for such Structured Lender shall make such Advance so long as
the conditions to such Advance in this Section 7.2 are satisfied.

 

15

--------------------------------------------------------------------------------


 


ADMINISTRATION AND SERVICING OF RECEIVABLES


 


DUTIES OF THE SERVICER.  THE SERVICER SHALL MANAGE, SERVICE, ADMINISTER AND MAKE
COLLECTIONS ON THE TRANSFERRED RECEIVABLES AND PERFORM THE OTHER ACTIONS
REQUIRED BY THE SERVICER UNDER THE TERMS AND PROVISIONS OF THE SALE AND
SERVICING AGREEMENT AND THIS AGREEMENT.


 


REPRESENTATIONS AND WARRANTIES OF THE SERVICER.  THE SERVICER (SO LONG AS CAR,
CAR SERVICING OR AN AFFILIATE OF CAR IS THE SERVICER) REPRESENTS, WARRANTS AND
COVENANTS AS OF THE EFFECTIVE DATE AND AS OF THE DATE OF EACH ADVANCE AS TO
ITSELF:


 

Organization and Good Standing.  It has been duly organized and is validly
existing as a limited liability company in good standing under the laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted, and had at all relevant times;

 

Due Qualification.  It is duly qualified to do business as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would have a Material
Adverse Effect with respect to the Servicer;

 

Power and Authority.  It has the power and authority to execute and deliver this
Agreement and the other Transaction Documents to which it is a party and to
perform its obligations hereunder and thereunder; and the execution, delivery
and performance of this Agreement and the Transaction Documents to which it is a
party have been duly authorized by the Servicer by all necessary corporate
action;

 

Binding Obligation.  This Agreement and the Transaction Documents to which it is
a party (in any capacity) have been executed and delivered by the Servicer and
constitute its legal, valid and binding obligations enforceable in all material
respects in accordance with their respective terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law;

 

No Violation.  The execution, delivery and performance of this Agreement and the
Transaction Documents to which it is a party, the consummation of the
transactions contemplated thereby and the fulfillment of the terms thereof do
not (A) conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time) a default under, its
articles of organization or operating agreement, or any indenture, agreement,
mortgage, deed of trust or other instrument to which it is a party or by which
it or its properties are bound, (B) result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement and the other Transaction Documents, or (c) violate any law, order,
rule or regulation applicable to it of any Official Body having jurisdiction
over it or any of its properties;

 

16

--------------------------------------------------------------------------------


 

No Proceedings.  There are no proceedings or investigations pending or, to its
knowledge, threatened against it, before any Official Body having jurisdiction
over it or its properties (A) asserting the invalidity of any of the Transaction
Documents, (B) seeking to prevent the issuance of the Notes or the consummation
of any of the transactions contemplated by the Transaction Documents,
(C) seeking any determination or ruling that would have a Material Adverse
Effect with respect to the Servicer, (D) that would have a material adverse
effect on the Borrower Collateral, or (E) seeking to materially and adversely
affect the federal income tax or other federal, state or local tax attributes of
the Notes or seeking to impose any excise, franchise, transfer or similar tax
upon the Notes or the sale and assignment of the Transferred Receivables or
Transferred Dealer Transaction Rights hereunder;

 

No Consents.  No consent, license, approval, authorization or order of, or
registration, declaration or filing with, any Official Body or other Person is
required to be made in connection with the execution, delivery or performance of
this Agreement and the Transaction Documents to which it is a party (in any
capacity) or the consummation of the transactions contemplated thereby, except
such as have been duly made, effected or obtained or to the extent the failure
to obtain any such consent, license, approval, authorization or order, or to
make any registration, declaration or filing would not have a Material Adverse
Effect with respect to the Servicer;

 

Taxes; ERISA.  The Servicer has filed on a timely basis all tax returns
(including, without limitation, foreign, federal, state, local and otherwise)
required to be filed, is not liable for taxes payable by any other Person and
has paid or made adequate provisions for the payment of all taxes, assessments
and other governmental charges due from the Servicer.  No tax lien or similar
adverse claim has been filed, and no claim is being asserted, with respect to
any such tax, assessment or other governmental charge.  Any taxes, fees and
other governmental charges payable by the Servicer in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.  Each benefit plan, if any, of the Servicer that is a
“defined benefit” plan as defined in Section 3(35) of ERISA is in compliance in
all material respects with ERISA and there is no Lien of the Pension Benefit
Guaranty Corporation on any of the Borrower Collateral;

 

Investment Company Status.  It is not an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or is exempt from all
provisions of such Act;

 

Information True and Complete.  All information heretofore or hereafter
furnished by or on behalf of the Servicer in writing to the Borrower, any
Lender, any Agent or the Administrative Agent in connection with this Agreement
or any transaction contemplated hereby is and will be, in each case as of the
date furnished or such other date(s) as to be specified in the information
furnished, true and complete in all material respects and does not and will not,
in each case as of the date furnished or such other date(s) as to be specified
in the information furnished, omit to state a material fact necessary to make
the statements contained therein not misleading; and

 

17

--------------------------------------------------------------------------------


 

Other Documents.  The representations and warranties made by it in each of the
other Transaction Documents to which it is a party are true and correct in all
material respects as of the date(s) made.

 


INTENTIONALLY OMITTED.


 


SERVICING FEE; PAYMENT OF CERTAIN EXPENSES BY SERVICER; BACKUP SERVICER FEE.  ON
EACH DISTRIBUTION DATE, THE SERVICER SHALL BE ENTITLED TO RECEIVE OUT OF THE
COLLECTION ACCOUNT THE SERVICING FEE – SENIOR AND THE SERVICING FEE –
SUBORDINATE FOR THE RELATED COLLECTION PERIOD PURSUANT TO SECTION 9.5. THE
SERVICER SHALL BE REQUIRED TO PAY ALL EXPENSES INCURRED BY IT IN CONNECTION WITH
ITS ACTIVITIES UNDER THIS AGREEMENT AND THE SALE AND SERVICING AGREEMENT;
PROVIDED, HOWEVER, THAT IF THE BACKUP SERVICER SHALL HAVE BECOME THE SUCCESSOR
SERVICER, THE SERVICER SHALL BE ENTITLED TO REIMBURSEMENT OF ITS EXPENSES AS
SPECIFIED IN THE BACKUP SERVICER FEE LETTER AND SECTION 9.5.  ON EACH
DISTRIBUTION DATE, THE BACKUP SERVICER SHALL BE ENTITLED TO RECEIVE OUT OF THE
COLLECTION ACCOUNT THE BACKUP SERVICER FEE FOR THE RELATED COLLECTION PERIOD
PURSUANT TO SECTION 9.5.


 


DISTRIBUTION DATE STATEMENT.  NO LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON
EACH DETERMINATION DATE, THE SERVICER SHALL DELIVER TO THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE BACKUP SERVICER A DISTRIBUTION DATE STATEMENT
EXECUTED BY A RESPONSIBLE OFFICER OF THE SERVICER.  THE PARTIES HERETO
ACKNOWLEDGE THAT THE BASIS FOR CALCULATING YIELD ON THE ADVANCES MAY CHANGE
BETWEEN THE DATE THE SERVICER DELIVERS A DISTRIBUTION DATE STATEMENT AND THE
RELATED DISTRIBUTION DATE AND THAT THE AMOUNT THE SERVICER SETS FORTH IN A
DISTRIBUTION DATE STATEMENT AS YIELD ACCRUED ON THE ADVANCES AS OF THE RELATED
DISTRIBUTION DATE IS ITS GOOD FAITH ESTIMATE OF SUCH YIELD; IN THE EVENT OF ANY
CHANGE IN CALCULATING YIELD DURING SUCH PERIOD OF TIME, THE PARTIES AGREE TO USE
REASONABLE EFFORTS TO REVISE THE DISTRIBUTION DATE STATEMENT ON OR PRIOR TO SUCH
DISTRIBUTION DATE TO REFLECT SUCH CHANGES, PROVIDED THAT IF SUCH REVISIONS ARE
NOT MADE BY SUCH TIME, THEN APPROPRIATE CORRECTIONS SHALL BE MADE ON THE NEXT
DISTRIBUTION DATE.


 


ANNUAL STATEMENT AS TO COMPLIANCE; NOTICE OF SERVICER DEFAULT.


 

The Servicer shall deliver to the Administrative Agent and the Collateral Agent
on or before April 30 (or 120 days after the end of the Servicer’s fiscal year,
if other than December 31) of each year, beginning on April 30, 2006, an
officer’s certificate signed by any Responsible Officer of the Servicer, dated
as of the preceding December 31 (or other applicable date), stating that (i) a
review of the activities of the Servicer during the preceding 12-month period
(or such other period as shall have elapsed from the Effective Date to the date
of the first such certificate) and of its performance under this Agreement and
the Sale and Servicing Agreement has been made under such officer’s supervision,
and (ii) to such officer’s knowledge, based on such review, the Servicer
substantially has fulfilled all its obligations under this Agreement and the
Sale and Servicing Agreement throughout such period, or, if there has been a
default in the fulfillment of any such obligation, specifying each such default
known to such officer and the nature and status thereof.

 

The Servicer shall deliver to Administrative Agent, the Collateral Agent, the
Custodian (if other than CAR) and the Backup Servicer, promptly after having
obtained knowledge thereof, but in no event later than two Business Days
thereafter, written notice in an Officers’ Certificate of any event that, with
the giving of notice or lapse of time, would become a Servicer Default, Event of
Default or a Facility Termination Event.

 


QUARTERLY INDEPENDENT ACCOUNTANTS’ REPORT.  8.  THE SERVICER SHALL CAUSE BDO
SIEDMAN LLP OR OTHER FIRM OF NATIONALLY RECOGNIZED INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS (THE “INDEPENDENT ACCOUNTANTS”), WHO MAY ALSO RENDER OTHER SERVICES
TO CCRT, CAR, THE SERVICER OR THE SELLER, TO DELIVER TO THE ADMINISTRATIVE
AGENT, ON OR BEFORE APRIL 30, JULY 31, OCTOBER 31 AND JANUARY 31 OF EACH YEAR,
BEGINNING ON JULY 31, 2005, WITH RESPECT TO THE FISCAL QUARTER ENDED ONE MONTH
PREVIOUSLY (OR SUCH OTHER PERIOD AS SHALL HAVE ELAPSED FROM THE EFFECTIVE DATE
TO THE DATE OF SUCH CERTIFICATE), A STATEMENT (THE “ACCOUNTANTS’ REPORT”)
ADDRESSED TO THE ADMINISTRATIVE AGENT TO THE EFFECT THAT (1) THE FIRM IS
INDEPENDENT OF CCRT, CAR, THE SELLER AND THE SERVICER WITHIN THE MEANING OF THE
CODE OF PROFESSIONAL ETHICS OF THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC
ACCOUNTANTS, AND (2) INCLUDED THEREIN IS A REPORT ON THE RESULTS OF THE
APPLICATION OF AGREED UPON PROCEDURES ACCEPTABLE TO THE REQUIRED LENDERS (SUCH
PROCEDURES TO BE SUBSTANTIALLY SIMILAR TO THOSE SET FORTH IN THE FIELD
EXAMINATION REPORT DATED AUGUST 25, 2004 PREPARED FOR

 

18

--------------------------------------------------------------------------------


 


DBNY BY EVERGREEN COLLATERAL CONSULTING, LLC PRIOR TO THE OCCURRENCE AND
CONTINUATION OF A FACILITY TERMINATION EVENT) TO (A) A RANDOMLY SELECTED
DISTRIBUTION DATE STATEMENT INCLUDING THE DELINQUENCY, DEFAULT AND LOSS
STATISTICS REQUIRED TO BE SPECIFIED THEREIN NOTING WHETHER ANY EXCEPTIONS OR
ERRORS IN THE DISTRIBUTION DATE STATEMENTS WERE FOUND AND (B) A STATISTICALLY
SIGNIFICANT NUMBER OF RANDOMLY SELECTED CONTRACT FILES.  IF, IN ITS SOLE
DISCRETION, THE ADMINISTRATIVE AGENT AT ANY TIME AGREES THAT THE SERVICER NEED
ONLY PROVIDE AN ACCOUNTANT’S REPORT ON ANNUAL BASIS, SUCH STATEMENT WILL CONTAIN
A REPORT ON FOUR RANDOMLY SELECTED DISTRIBUTION DATE STATEMENTS FROM THE
PRECEDING YEAR.  SUCH REPORT SHALL SET FORTH THE AGREED-UPON PROCEDURES
PERFORMED AND WILL BE MADE AVAILABLE TO EACH OF THE ADMINISTRATIVE AGENT, 
COLLATERAL AGENT, AND THE BACK-UP SERVICER UPON EACH SUCH PARTY REACHING
AGREEMENT WITH THE INDEPENDENT ACCOUNTANTS CONCERNING ANY POTENTIAL TERMS OR
CONDITIONS ASSOCIATED WITH THE REPORT’S RELEASE.  IN THE EVENT THAT SUCH
INDEPENDENT ACCOUNTANTS REQUIRE THE ADMINISTRATIVE AGENT TO AGREE TO THE
PROCEDURES TO BE PERFORMED BY SUCH FIRM IN ANY OF THE REPORTS REQUIRED TO BE
PREPARED PURSUANT TO THIS SECTION 8.7, THE AGENTS SHALL DIRECT THE
ADMINISTRATIVE AGENT IN WRITING TO SO AGREE; IT BEING UNDERSTOOD AND AGREED THAT
THE ADMINISTRATIVE AGENT WILL DELIVER SUCH LETTER OF AGREEMENT IN CONCLUSIVE
RELIANCE UPON THE WRITTEN DIRECTION OF THE AGENTS, AND THE ADMINISTRATIVE AGENT
HAS NOT MADE ANY INDEPENDENT INQUIRY OR INVESTIGATION AS TO, AND SHALL HAVE NO
OBLIGATION OR LIABILITY IN RESPECT OF, THE SUFFICIENCY, VALIDITY OR CORRECTNESS
OF SUCH PROCEDURES.  NOTWITHSTANDING THE FOREGOING, IF WFB SHALL BECOME THE
SUCCESSOR SERVICER, SUCH REPORT (A) SHALL RELATE ONLY TO THE CONTRACTS AND WFB’S
SERVICING OF THE CONTRACTS, (B) THE FEES AND EXPENSES OF WFB ASSOCIATED
THEREWITH SHALL BE REIMBURSABLE, AND (C) THE INDEPENDENCE OF THE ACCOUNTANTS
SHALL BE ONLY WITH RESPECT TO WFB AND ITS AFFILIATES.


 


THE SERVICER SHALL PROMPTLY DELIVER TO EACH AGENT A COPY OF THE ACCOUNTANTS’
LETTER DELIVERED IN CONNECTION WITH EACH TAKE-OUT SECURITIZATION.


 


ACCESS TO CERTAIN DOCUMENTATION AND INFORMATION REGARDING CONTRACTS. 


 

The Servicer shall permit representatives of the Administrative Agent, each
Agent, the Backup Servicer, the Collateral Agent and the Custodian at any time
and from time to time, but, so long as no Event of Default has occurred and is
continuing, no more than two times per year, during normal business hours as the
Administrative Agent, such Agent, the Backup Servicer, the Collateral Agent and
the Custodian shall reasonably request, (a) to inspect and make copies of and
abstracts from its records relating to the Transferred Receivables and
Transferred Dealer Transaction Rights, and (b) to visit its properties in
connection with the collection, processing or servicing of the Transferred
Receivables and Transferred Dealer Transaction Rights for the purpose of
examining such records, and to discuss matters relating to the Transferred
Receivables and Transferred Dealer Transaction Rights or such Person’s
performance under this Agreement and the other Transaction Documents with any
officer or employee of such Person having knowledge of such matters.  In each
case, such access shall be afforded without charge.  In connection with any
inspection, the Administrative Agent, any Agent, the Backup Servicer, the
Collateral Agent and the Custodian may institute procedures to permit it to
confirm the Obligor balances in respect of any Transferred Receivables or
Transferred Dealer Transaction Rights.  The Servicer agrees to render to the
Administrative Agent, each Agent, the Backup Servicer, the Collateral Agent and
the Custodian such clerical and other assistance as may be reasonably requested
with regard to the foregoing.  Nothing in this Section 8.8 shall derogate from
the obligation of the Servicer to observe any applicable law prohibiting
disclosure of information regarding the Obligors, and the failure of any of them
to provide access as a result of such obligation shall not constitute a breach
of this Section 8.8.

 

THE SERVICER SHALL MAKE ARRANGEMENTS FOR THE PROMPT AND SAFE TRANSFER OF, AND
THE SERVICER SHALL PROVIDE TO THE BACKUP SERVICER, ALL NECESSARY SERVICING FILES
AND RECORDS, INCLUDING (AS DEEMED NECESSARY BY THE BACKUP SERVICER AT SUCH
TIME):  (A) ACCOUNT DOCUMENTATION, (B) SERVICING SYSTEM TAPES (IN A FORMAT
REASONABLY ACCEPTABLE TO THE BACKUP SERVICER), (C) ACCOUNT PAYMENT HISTORY,
(D) COLLECTIONS HISTORY AND (E) THE TRIAL BALANCES, IN EACH CASE REFLECTING ALL
APPLICABLE LOAN INFORMATION, AS OF THE FOLLOWING DATES: (1) ON AN ANNUAL BASIS
COMMENCING DECEMBER 31, 2005, (2) FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUATION OF A FACILITY TERMINATION EVENT UNDER SECTION 14.1, MONTHLY, AND
(3) ON THE CLOSE OF BUSINESS ON THE DAY IMMEDIATELY PRECEDING THE DAY ON WHICH
THE BACKUP SERVICER BECOMES THE SUCCESSOR SERVICER.

 

19

--------------------------------------------------------------------------------


 


CERTAIN DUTIES OF BACKUP SERVICER.


 

On or before each Determination Date, the Servicer shall deliver to the
Administrative Agent and the Backup Servicer a computer tape or a diskette or
any other electronic transmission in a format reasonably acceptable to the
Administrative Agent and the Backup Servicer containing the information with
respect to the Transferred Receivables and Transferred Dealer Transaction Rights
as of the related Accounting Date necessary for preparation of the Distribution
Date Statement relating to such Determination Date.

 

Prior to each such Distribution Date, the Backup Servicer shall use such tape or
diskette (or other means of electronic transmission reasonably acceptable to the
Administrative Agent and the Backup Servicer) and review the related
Distribution Date Statement in order to perform the following:

 

confirm that the Distribution Date Statement is complete on its face or note any
discrepancies;

 

verify the Aggregate Outstanding Principal Balance of the Transferred
Receivables, the Delinquency Ratio, and the Charge-Off Ratio; and

 

review the mathematical accuracy of any information relating to the Collateral
on the face of the Distribution Date Statement or note any discrepancies.

 

20

--------------------------------------------------------------------------------


 

In the event of any discrepancy between the information set forth in (ii) or
(iii) in clause (b) above as calculated by the Servicer from that determined or
calculated by the Backup Servicer, the Backup Servicer shall promptly report
such discrepancy to the Servicer and the Administrative Agent.  In the event of
a discrepancy as described in the preceding sentence, the Servicer and the
Backup Servicer shall attempt to reconcile such discrepancies prior to the
related Distribution Date, but in the absence of a reconciliation, distributions
on the related Distribution Date shall be made by the Administrative Agent
consistent with the information provided by the Servicer and the Servicer and
the Backup Servicer shall attempt to reconcile such discrepancies prior to the
next Determination Date.  If the Backup Servicer and the Servicer are unable to
reconcile discrepancies with respect to such Distribution Date Statement by the
next Determination Date, the Servicer shall cause the Independent Accountants,
at the Servicer’s expense, to examine the Distribution Date Statement and
attempt to reconcile the discrepancies at the earliest possible date.  The
effect, if any, of such reconciliation shall be reflected in the Distribution
Date Statement for such next succeeding Determination Date.

 

Other than the duties specifically set forth in this Agreement, the Backup
Servicer shall have no obligations hereunder, including to supervise, verify,
monitor or administer the performance of the Servicer.  The Backup Servicer
shall have no liability for any actions taken or omitted by the Servicer, except
for the express duties of the Backup Servicer set forth herein.  The Backup
Servicer shall have no liability for any obligation of the Servicer or for any
error contained in any certificate, notice or data prepared by the Servicer
(whether or not verified by the Backup Servicer), such obligations being solely
the obligations of the Servicer.

 

Upon appointment of the Backup Servicer as the successor Servicer, its
obligations as Backup Servicer shall terminate.

 


CONSEQUENCES OF A SERVICER DEFAULT.  IF A SERVICER DEFAULT SHALL OCCUR AND BE
CONTINUING, THE ADMINISTRATIVE AGENT, ACTING AT THE DIRECTION OF THE REQUIRED
LENDERS, BY WRITTEN NOTICE GIVEN TO THE SERVICER, MAY TERMINATE ALL OF THE
RIGHTS AND OBLIGATIONS OF THE SERVICER PURSUANT TO THE TERMS OF THE SALE AND
SERVICING AGREEMENT AND APPOINT A SUCCESSOR PURSUANT TO THE TERMS THEREOF.  IN
ADDITION, UPON THE OCCURRENCE OF A SERVICER DEFAULT, THE SERVICER SHALL, IF SO
REQUESTED BY THE ADMINISTRATIVE AGENT, ACTING AT THE DIRECTION OF THE REQUIRED
LENDERS, DELIVER TO THE BACKUP SERVICER ITS MONTHLY RECORDS WITHIN TWO BUSINESS
DAYS AFTER DEMAND THEREFOR AND A COMPUTER TAPE OR DISKETTE (OR ANY OTHER MEANS
OF ELECTRONIC TRANSMISSION REASONABLY ACCEPTABLE TO THE BACKUP SERVICER)
CONTAINING AS OF THE CLOSE OF BUSINESS ON THE DATE OF DEMAND ALL OF THE DATA
MAINTAINED BY THE SERVICER IN COMPUTER FORMAT IN CONNECTION WITH SERVICING THE
TRANSFERRED RECEIVABLES AND THE TRANSFERRED DEALER TRANSACTION RIGHTS.


 


APPOINTMENT OF BACKUP SERVICER AS SUCCESSOR SERVICER.  ON AND AFTER THE
TERMINATION OF THE SERVICER PURSUANT TO SECTION 8.10, THE BACKUP SERVICER (OR
ANY OTHER SUCCESSOR SERVICER APPOINTED BY THE ADMINISTRATIVE AGENT) SHALL BE THE
SUCCESSOR IN ALL RESPECTS TO THE SERVICER IN ITS CAPACITY AS SERVICER UNDER THIS
AGREEMENT AND THE SALE AND SERVICING AGREEMENT AND THE TRANSACTIONS SET FORTH OR
PROVIDED FOR IN THIS AGREEMENT AND THE SALE AND SERVICING AGREEMENT AND SHALL BE
SUBJECT TO ALL THE RIGHTS, RESPONSIBILITIES, RESTRICTIONS, DUTIES, LIABILITIES
AND TERMINATION PROVISIONS RELATING THERETO PLACED ON THE SERVICER BY THE TERMS
AND PROVISIONS OF THIS AGREEMENT AND THE SALE AND SERVICING AGREEMENT.


 

Upon the notice to WFB that it shall be appointed successor Servicer, WFB shall
develop a reasonable transition plan and shall be granted a reasonable period of
time, which shall not exceed 90 days, to implement such plan and assume the
obligations of the Servicer and the servicing of the Transferred Receivables and
Transferred Dealer Transaction Rights in accordance with its customary servicing
procedures, including a reasonable period of time to hire required personnel,
load and configure the necessary information onto its computer systems,
establish necessary cash management procedures, locate and contact the Obligors
to redirect

 

21

--------------------------------------------------------------------------------


 

payments, and any other transition related item required or reasonably necessary
to perform its obligations as Servicer or subservicer.

 

WFB shall service the Transferred Receivables and Transferred Dealer Transaction
Rights in its own name from centralized locations using its own personnel and
properties and shall have no liability arising from or responsibility for the
personnel or properties of any other or predecessor Servicer.  All powers,
rights and authorities granted to the Servicer are hereby granted to WFB and
each of its Affiliates and agents as are necessary, appropriate or convenient to
perform its functions as Servicer or subservicer.  If WFB shall be a
subservicer, the Servicer shall deliver to WFB copies of all information
delivered to or by it in its capacity as Servicer, and WFB’s obligations and
liabilities shall be solely to the Servicer and not to any other party or
Person.  Any provision of this Agreement or the Sale and Servicing Agreement
requiring WFB to use best efforts shall require only reasonable efforts with
respect thereto.

 

After termination of the Servicer pursuant to Section 8.10, if requested by the
Collateral Agent, the Backup Servicer or successor Servicer shall terminate each
Lockbox Agreement and direct the Obligors to make all payments under the
Receivables Collateral directly to the successor Servicer or to a lockbox
established by the successor Servicer at the direction of the Collateral Agent,
at the prior Servicer’s expense.

 

In the event that WFB is appointed successor Servicer, if (a) WFB is later
removed as Servicer other than due to a Servicer Default with respect to WFB
that has occurred and is continuing or (b) all or substantially all of the
Contracts are sold in connection with an Event of Default, WFB shall be entitled
to a termination fee, immediately payable in cash as part of the Servicing Fee –
Subordinate, in an amount equal to two times the average monthly fees of WFB
over the preceding four Collection Periods.

 

22

--------------------------------------------------------------------------------


 


INDEMNIFICATION OF BACKUP SERVICER.  WITHOUT LIMITING ANY OTHER RIGHTS WHICH THE
BACKUP SERVICER MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW, THE BORROWER AGREES
TO INDEMNIFY THE BACKUP SERVICER, INCLUDING IN ITS CAPACITY AS SUCCESSOR
SERVICER, AND EACH OF ITS SUCCESSORS, AND ASSIGNS, FROM AND AGAINST ANY AND ALL
DAMAGES, LOSSES, CLAIMS, LIABILITIES AND RELATED COSTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS AWARDED AGAINST OR INCURRED BY ANY
OF THEM ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE USE OF PROCEEDS THEREFROM BY THE
BORROWER, THE SELLER OR CAR, EXCEPT (A) DAMAGES, LOSSES, CLAIMS, LIABILITIES,
COSTS AND EXPENSES PAYABLE TO SUCH PERSON TO THE EXTENT DETERMINED BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF ANY SUCH PERSON OR ITS AGENT OR SUBCONTRACTOR; AND
(B) ANY TAX UPON OR MEASURED BY THE NET INCOME ON ANY SUCH PERSON.


 


DELEGATION OF DUTIES.  THE SERVICER, INCLUDING THE BACKUP SERVICER AS SUCCESSOR
SERVICER, MAY AT ANY TIME APPOINT A SUBSERVICER OR SUBCONTRACTOR TO PERFORM ALL
OR ANY PORTION OF ITS OBLIGATIONS AS SERVICER HEREUNDER; PROVIDED THAT THE
SERVICER SHALL BE OBLIGATED AND BE LIABLE FOR THE PERFORMANCE OF SUCH
OBLIGATIONS IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT WITHOUT
DIMINUTION OF SUCH OBLIGATIONS BY VIRTUE OF THE APPOINTMENT OF SUCH SUBSERVICER
OR SUBCONTRACTOR TO THE SAME EXTENT AS IF THE SERVICER WERE ALONE PERFORMING
SUCH OBLIGATIONS.


 


ACCOUNTS; PAYMENTS


 


BORROWER ACCOUNTS.


 

On or prior to the Effective Date, the Servicer shall establish the Collection
Account and the Cap Funding Reserve Account each in the name of the Collateral
Agent for the benefit of the Secured Parties.  The Collection Account and the
Cap Funding Reserve Account shall each be an Eligible Account which is a
segregated trust account initially established with the Collateral Agent.  If at
any time the Collection Account or the Cap Funding Reserve Account ceases to be
an Eligible Account, the Collateral Agent, at the written direction of the
Servicer, shall transfer such account to another institution such that such
account shall meet the requirements of an Eligible Account.

 

All amounts held in the Collection Account and the Cap Funding Reserve Account
(collectively, the “Borrower Accounts”), shall, to the extent permitted by
applicable laws, rules and regulations, be invested by the Collateral Agent, as
directed by the Servicer (so long as CAR, CAR Servicing or an Affiliate of CAR
is the Servicer) in writing (or, if the Servicer fails to provide such
direction, amounts in the Collection Account shall be invested in investments
described in clause (f) of the definition of Permitted Investments), in
Permitted Investments that mature not later than one Business Day prior to the
Distribution Date for the Collection Period to which such amounts relate.  Any
such written direction shall certify that any such investment is authorized by
this Section 9.1.  Investments in Permitted Investments shall be made in the
name of the Collateral Agent on behalf of the Secured Parties and, except as
specifically required below, such investments shall not be sold or disposed of
prior to their maturity.  The taxpayer identification number associated with
each Borrower Account shall be that of the Borrower and the Borrower shall
report for Federal, state and local income tax purposes, the income, if any,
represented by each Borrower Account.  If any amounts are needed for
disbursement from the Collection Account or the Cap Funding Reserve Account and
sufficient uninvested funds are not available therein to make such disbursement,
the Collateral Agent shall, at the written direction of the Servicer, cause to
be sold or otherwise converted to cash a sufficient amount of the investments in
such account to make such disbursement upon the written direction of the
Servicer (so long as CAR, CAR Servicing or an Affiliate of CAR is the Servicer)
or, if the Servicer shall fail to give such written direction, DBNY. 

 

Subject to the other provisions hereof, the Collateral Agent shall have sole
control over each such investment and the income thereon, and any certificate or
other instrument

 

23

--------------------------------------------------------------------------------


 

evidencing any such investment, if any, shall be delivered directly to the
Collateral Agent or its agent, together with each document of transfer, if any,
necessary to transfer title to such investment to the Collateral Agent in a
manner that complies with this Section 9.1.  All interest, dividends, gains upon
sale and other income from, or earnings on, investments of funds in the
Collection Account shall be deposited in the Collection Account and distributed
pursuant to Section 9.5.  All interest, dividends, gains upon sale and other
income from or earnings on, investments of funds in the Cap Funding Reserve
Account shall be deposited in the Collection Account and distributed pursuant to
Section 9.5.  If the Collateral Agent is given instructions by the Servicer to
invest funds in any of the Borrower Accounts in investments other than
investments of the type described in clause (f) of the definition of “Permitted
Investments,” the Servicer agrees to assist the Administrative Agent in
complying with the requirements herein with respect to such investments.

 


SERVICER REIMBURSEMENTS.  THE SERVICER SHALL BE ENTITLED TO BE REIMBURSED FROM
AMOUNTS ON DEPOSIT IN, OR TO BE DEPOSITED IN, THE COLLECTION ACCOUNT WITH
RESPECT TO A COLLECTION PERIOD FOR AMOUNTS PREVIOUSLY DEPOSITED IN THE
COLLECTION ACCOUNT BUT LATER DETERMINED BY THE SERVICER TO HAVE RESULTED FROM
MISTAKEN DEPOSITS OR POSTINGS OR CHECKS RETURNED FOR INSUFFICIENT FUNDS.  THE
AMOUNT TO BE REIMBURSED HEREUNDER SHALL BE PAID TO THE SERVICER ON OR PRIOR TO
THE RELATED DISTRIBUTION DATE PURSUANT TO SECTION 9.5(A)(IV).  UPON THE REQUEST
OF THE ADMINISTRATIVE AGENT OR ANY AGENT, THE SERVICER SHALL CERTIFY ANY AMOUNT
TO BE REIMBURSED HEREUNDER AND SHALL SUPPLY SUCH OTHER INFORMATION AS MAY BE
NECESSARY IN THE OPINION OF THE ADMINISTRATIVE AGENT TO VERIFY THE ACCURACY OF
SUCH CERTIFICATION.  THE ADMINISTRATIVE AGENT SHALL NOT BE UNDER ANY OBLIGATION
TO MAKE THE REQUEST DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE.


 


APPLICATION OF COLLECTIONS.  WITH RESPECT TO EACH TRANSFERRED RECEIVABLE OR
TRANSFERRED DEALER TRANSACTION RIGHT, PAYMENTS BY OR ON BEHALF OF THE OBLIGOR
SHALL BE APPLIED TO INTEREST AND PRINCIPAL THEREOF TO REDUCE THE BALANCE THEREOF
IN ACCORDANCE WITH THE TERMS OF SUCH TRANSFERRED RECEIVABLE OR TRANSFERRED
DEALER TRANSACTION RIGHT AND SECTION 5.02 OF THE SALE AND SERVICING AGREEMENT.


 


ADDITIONAL DEPOSITS.  ON OR BEFORE EACH DETERMINATION DATE, THE SERVICER (SO
LONG AS CAR, CAR SERVICING OR AN AFFILIATE OF CAR IS THE SERVICER) OR THE
BORROWER, AS APPLICABLE, SHALL DEPOSIT INTO THE COLLECTION ACCOUNT THE AGGREGATE
REPURCHASE AMOUNTS WITH RESPECT TO REPURCHASED RECEIVABLES OR REPURCHASED DEALER
TRANSACTION RIGHTS.  ALL SUCH DEPOSITS OF REPURCHASE AMOUNTS SHALL BE MADE IN
IMMEDIATELY AVAILABLE FUNDS.  UPON RECEIPT, THE COLLATERAL AGENT SHALL REMIT TO
THE COLLECTION ACCOUNT ANY AMOUNTS PAID BY A COUNTERPARTY UNDER ANY INTEREST
RATE CAP.


 


DISTRIBUTIONS.


 

ON EACH DISTRIBUTION DATE PRIOR TO THE OCCURRENCE AND CONTINUATION OF A
TERMINATION EVENT OR AN EVENT OF DEFAULT, THE COLLATERAL AGENT SHALL DISTRIBUTE,
AT THE WRITTEN DIRECTION OF THE SERVICER, FROM THE COLLECTION ACCOUNT, IN
ACCORDANCE WITH THE APPLICABLE DISTRIBUTION DATE STATEMENT PROVIDED BY THE
SERVICER, THE AMOUNT AVAILABLE FOR SUCH DISTRIBUTION DATE IN THE FOLLOWING ORDER
OF PRIORITY: 

 

FIRST, from the Amount Available, to the extent not previously paid by CAR or
otherwise by or on behalf of the Borrower, to the Backup Servicer, any accrued
and unpaid fees and expenses pursuant to the Backup Servicer Fee Letter, which
expenses shall not exceed the amount of the Capped Fees/Expenses – Backup
Servicer;

 

SECOND, from the remaining Amount Available, to the extent not previously paid
by CAR or otherwise by or on behalf of the Borrower, to the Administrative
Agent, any accrued and unpaid fees, if any, and expenses (including those of its
legal counsel) for the related Collection Period pursuant to the Administrative
Agent Fee Letter, which expenses shall not exceed the amount of the Capped
Fees/Expenses –Administrative Agent and to the Collateral Agent, any accrued and

 

24

--------------------------------------------------------------------------------


 

unpaid fees and expenses (including those of its legal counsel) for the related
Collection Period pursuant to the Collateral Agent Fee Letter, which expenses
shall not exceed the amount of the Capped Fees/Expenses –Collateral Agent;

 

THIRD, from the remaining Amount Available, if the Custodian is not CAR or an
Affiliate of CAR, to the extent not previously paid by CAR or otherwise by or on
behalf of the Borrower, to the Custodian, any accrued and unpaid fees and
expenses (including those of its legal counsel) for the related Collection
Period pursuant to the Custodian Fee Letter, which expenses shall not exceed the
amount of the Capped Fees/Expenses – Custodian;

 

FOURTH, from the remaining Amount Available, to the Servicer, any accrued and
unpaid Servicing Fees — Senior, and any transition expenses payable to a
successor Servicer pursuant to the Sale and Servicing Agreement to the extent
not paid by the predecessor Servicer, provided, that such transition expenses,
including travel, boarding fees, mailing costs, obligor letters (welcome and
goodbye) and document packaging and shipping, shall not exceed 200,000 in the
aggregate and the amounts specified in Section 9.2 to the extent the Servicer
has not reimbursed itself in respect of such amounts pursuant to Section 9.6;

 

FIFTH, from the remaining Amount Available, to the Administrative Agent, on
behalf of the Lenders, an amount equal to Yield on the Advances accrued during
the Accrual Period with respect to such Distribution Date (and any Yield with
respect to any prior Accrual Period to the extent not paid on a prior
Distribution Date), and the Fees payable on such Distribution Date pursuant to
the Fee Letter (and any Fees due and not paid on a prior Distribution Date);

 

SIXTH, from the remaining Amount Available, to the Administrative Agent, on
behalf of the Lenders, to repay pursuant to Section 2.6(b) the principal amount
of Advances in an amount equal to the excess, if any, of the then outstanding
principal amount of all Advances over the Borrowing Base with respect to such
Distribution Date;

 

SEVENTH, from the remaining Amount Available, to the Servicer, any accrued and
unpaid Servicing Fees — Subordinate;

 

EIGHTH, from the remaining Amount Available, to the Administrative Agent, for
the benefit of Affected Persons any Increased Costs and other unpaid amounts
then due and owing pursuant to Section 6.1; and

 

NINTH, from the remaining Amount Available, to the Borrower.

 

ON EACH DISTRIBUTION DATE FOLLOWING THE OCCURRENCE AND CONTINUATION OF A
FACILITY TERMINATION EVENT OR AN EVENT OF DEFAULT, THE COLLATERAL AGENT SHALL
DISTRIBUTE FROM THE COLLECTION ACCOUNT, IN ACCORDANCE WITH THE APPLICABLE
DISTRIBUTION DATE STATEMENT PROVIDED BY THE SERVICER, THE AMOUNT AVAILABLE FOR
SUCH DISTRIBUTION DATE IN THE FOLLOWING ORDER OF PRIORITY:

 

FIRST, from the Amount Available, to the extent not previously paid by CAR or
otherwise by or on behalf of the Borrower, to the Backup Servicer, any accrued
and unpaid fees and expenses pursuant to the Backup Servicer Fee Letter, which
expenses shall not exceed the amount of the Capped Fees/Expenses – Backup
Servicer;

 

25

--------------------------------------------------------------------------------


 

SECOND, from the remaining Amount Available, to the extent not previously paid
by CAR or otherwise by or on behalf of the Borrower, to the Administrative
Agent, any accrued and unpaid fees and expenses (including those of its legal
counsel) for the related Collection Period pursuant to the Administrative Agent
Fee Letter, which expenses shall not exceed the amount of the Capped
Fees/Expenses –Administrative Agent and to the Collateral Agent, any accrued and
unpaid fees and expenses (including those of its legal counsel) for the related
Collection Period pursuant to the Collateral Agent Fee Letter, which expenses
shall not exceed the amount of the Capped Fees/Expenses –Collateral Agent;

 

THIRD, from the remaining Amount Available, if the Custodian is not CAR or an
Affiliate of CAR, to the extent not previously paid by CAR or otherwise by or on
behalf of the Borrower, to the Custodian, any accrued and unpaid fees and
expenses (including those of its legal counsel) for the related Collection
Period pursuant to the Custodian Fee Letter, which expenses shall not exceed the
amount of the Capped Fees/Expenses – Custodian;

 

FOURTH, from the remaining Amount Available, to the Servicer, any accrued and
unpaid Servicing Fees — Senior, and any transition expenses payable to a
successor Servicer pursuant to the Sale and Servicing Agreement to the extent
not paid by the predecessor Servicer, provided, that such transition expenses,
including travel, boarding fees, mailing costs, obligor letters (welcome and
goodbye) and document packaging and shipping, shall not exceed $200,000 in the
aggregate and the amounts specified in Section 9.2 to the extent the Servicer
has not reimbursed itself in respect of such amounts pursuant to Section 9.6;;

 

FIFTH, from the remaining Amount Available, to the Administrative Agent, on
behalf of the Lenders, an amount equal to Yield on the Advances accrued during
the Accrual Period with respect to such Distribution Date (and any Yield with
respect to any prior Accrual Period to the extent not paid on a prior
Distribution Date), and the Fees payable on such Distribution Date pursuant to
the Fee Letter (and any Fees due and not paid on a prior Distribution Date)

 

SIXTH, from the remaining Amount Available, to the Administrative Agent on
behalf of the Lenders, the principal amount of outstanding Advances until such
Advances are paid in full;

 

SEVENTH, from the remaining Amount Available, to the Administrative Agent, for
the benefit of Affected Persons any Increased Costs and other unpaid amounts
then due and owing pursuant to Section 6.1;

 

EIGHTH, from the remaining Amount Available, to the Servicer, any accrued and
unpaid Servicing Fees — Subordinate;

 

NINTH, from the remaining Amount Available, to the Borrower.

 

ON EACH INTERIM DISTRIBUTION DATE, THE COLLATERAL AGENT SHALL, AT THE WRITTEN
DIRECTION OF THE SERVICER (SO LONG AS CAR, CAR SERVICING OR AN AFFILIATE OF CAR
IS THE SERVICER) DELIVERED AT LEAST TWO BUSINESS DAYS PRIOR TO SUCH INTERIM
DISTRIBUTION DATE, WITHDRAW FROM THE COLLECTION ACCOUNT AND DISTRIBUTE THE
FOLLOWING AMOUNTS IN THE FOLLOWING ORDER OF PRIORITY: 

 

FIRST, to the Administrative Agent, on behalf of the Lenders, Yield and Fees
accrued in respect of the Advances being paid or prepaid on such date; and

 

26

--------------------------------------------------------------------------------


 

SECOND, to the Administrative Agent, on behalf of the Lenders, an amount equal
to the Advances being paid or prepaid on such date.

 

ON ANY BUSINESS DAY, THE BORROWER MAY REQUEST IN WRITING THAT THE COLLATERAL
AGENT WITHDRAW EXCESS FUNDS FROM THE COLLECTION ACCOUNT AND DISTRIBUTE SUCH
AMOUNTS TO, OR AS DIRECTED BY, THE BORROWER SO LONG AS THE FOLLOWING CONDITIONS
HAVE BEEN SATISFIED: 

 

the Borrower shall have provided the Administrative Agent with one Business
Day’s prior written notification of the amount of Excess Funds to be distributed
and the date of such distribution and shall have provided the Collateral Agent
written notification of the amount of Excess Funds to be distributed and the
date of such distribution prior to noon, New York City time, on the date of such
distribution;

 

before and after giving effect to such distribution (and after including in the
Aggregate Outstanding Principal Balance on such day the Dealer Transaction
Rights and related Receivables transferred to the Borrower on such day), no
Borrowing Base Deficiency shall exist;

 

the Servicer shall have provided the Administrative Agent with prior written
confirmation of the amount of Excess Funds;

 

no Facility Termination Event or Unmatured Facility Termination Event shall have
occurred and be continuing; and

 

no Level Two Trigger Event shall have occurred and be continuing, provided that
the Servicer may request that the Collateral Agent withdraw Excess Funds from
the Collection Account following the occurrence of a Level Two Trigger if the
Servicer shall be delivering to the Collateral Agent and the Administrative
Agent daily reports on Collections, Delinquent Receivables, Defaulted
Receivables, the Aggregate Outstanding Principal Balance, the Borrowing Base and
such other information as the Administrative Agent may reasonably request.

 


NET DEPOSITS.  SO LONG AS NO SERVICER DEFAULT HAS OCCURRED AND IS CONTINUING,
THE SERVICER MAY MAKE THE REMITTANCES TO BE MADE BY IT PURSUANT TO SECTIONS 9.3
AND 9.4 NET OF AMOUNTS (WHICH AMOUNTS MAY BE NETTED PRIOR TO ANY SUCH REMITTANCE
FOR A COLLECTION PERIOD) TO BE DISTRIBUTED TO IT PURSUANT TO SECTION 9.2,
9.5(A)(III) OR 9.5(B)(II); PROVIDED, HOWEVER, THAT THE SERVICER SHALL ACCOUNT
FOR ALL OF SUCH AMOUNTS IN THE RELATED DISTRIBUTION DATE STATEMENT AS IF SUCH
AMOUNTS WERE DEPOSITED AND DISTRIBUTED SEPARATELY; AND PROVIDED, FURTHER, THAT
IF AN ERROR IS MADE BY THE SERVICER IN CALCULATING THE AMOUNT TO BE DEPOSITED OR
RETAINED BY IT, WITH THE RESULT THAT AN AMOUNT LESS THAN REQUIRED IS DEPOSITED
IN THE COLLECTION ACCOUNT, THE SERVICER SHALL MAKE A PAYMENT OF THE DEFICIENCY
TO THE COLLECTION ACCOUNT IMMEDIATELY UPON BECOMING AWARE, OR RECEIVING NOTICE
FROM THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT OR ANY AGENT, OF SUCH ERROR.

 


REPRESENTATIONS AND WARRANTIES


 

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Administrative Agent, the Backup Servicer and the
Investors, as of the Effective Date and the date of each Advance (unless
otherwise indicated), as follows:

 


ORGANIZATION AND GOOD STANDING.  IT HAS BEEN DULY ORGANIZED AND IS VALIDLY
EXISTING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, WITH POWER AND
AUTHORITY TO OWN ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS SUCH

 

27

--------------------------------------------------------------------------------


 


PROPERTIES ARE CURRENTLY OWNED AND SUCH BUSINESS IS CURRENTLY CONDUCTED.  IT HAD
AT ALL RELEVANT TIMES AND NOW HAS, POWER, AUTHORITY AND LEGAL RIGHT, IN THE CASE
OF THE BORROWER, TO ACQUIRE AND OWN THE TRANSFERRED RECEIVABLES, THE TRANSFERRED
DEALER TRANSACTION RIGHTS AND THE OTHER CONVEYED PROPERTY, AND TO GRANT TO THE
COLLATERAL AGENT A SECURITY INTEREST IN THE TRANSFERRED RECEIVABLES, THE
TRANSFERRED DEALER TRANSACTION RIGHTS, THE OTHER CONVEYED PROPERTY AND THE OTHER
BORROWER COLLATERAL.


 


DUE QUALIFICATION.  IT IS DULY QUALIFIED TO DO BUSINESS AND HAS OBTAINED (OR
PRIOR TO THE INITIAL CLOSING DATE WILL HAVE OBTAINED) ALL NECESSARY LICENSES AND
APPROVALS IN ALL JURISDICTIONS WHERE THE FAILURE TO DO SO WOULD HAVE A MATERIAL
ADVERSE EFFECT WITH RESPECT TO THE BORROWER.


 


POWER AND AUTHORITY.  IT HAS THE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO CARS
ACQUISITION OUT ITS TERMS AND THEIR TERMS, RESPECTIVELY; THE BORROWER HAS FULL
POWER AND AUTHORITY TO GRANT TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE BORROWER
COLLATERAL AND HAS DULY AUTHORIZED SUCH GRANT BY ALL NECESSARY CORPORATE ACTION;
AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY AUTHORIZED BY EACH
SUCH PERSON BY ALL NECESSARY CORPORATE OR LIMITED LIABILITY COMPANY ACTION.


 


SECURITY INTEREST; BINDING OBLIGATIONS.  THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY EXECUTED AND DELIVERED; THIS
AGREEMENT (TOGETHER WITH THE FILING OF ANY REQUIRED FINANCING STATEMENTS) SHALL
CREATE A VALID FIRST PRIORITY PERFECTED SECURITY INTEREST (EXCEPT, AS TO
PRIORITY, FOR ANY PERMITTED LIENS THAT MAY ARISE AFTER THE EFFECTIVE DATE, TO
THE EXTENT GRANTED PRIORITY UNDER APPLICABLE LAW (EXCEPT TO THE EXTENT THE
COLLATERAL AGENT HAS ELECTED NOT TO PERFECT SUCH SECURITY INTEREST) IN THE
BORROWER COLLATERAL IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, ENFORCEABLE AGAINST THE BORROWER AND CREDITORS OF THE BORROWER
AND ANY AFFILIATE THEREOF (INCLUDING CAR), TO THE EXTENT (AS TO PERFECTION AND
PRIORITY) THAT A SECURITY INTEREST IN SAID BORROWER COLLATERAL MAY BE PERFECTED
BY THE FILING OF A FINANCING STATEMENT UNDER THE APPLICABLE UCC; AND THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY SHALL
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF EACH SUCH PERSON ENFORCEABLE
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY EQUITABLE
LIMITATIONS ON THE AVAILABILITY OF SPECIFIC REMEDIES, REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


NO VIOLATION.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, AND THE
FULFILLMENT OF THE TERMS OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
TO WHICH IT IS A PARTY, SHALL NOT CONFLICT WITH, RESULT IN ANY BREACH OF ANY OF
THE TERMS AND PROVISIONS OF, OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF
TIME) A DEFAULT UNDER, THE ARTICLES OF INCORPORATION OR BYLAWS OR THE EQUIVALENT
OF SUCH PERSON, OR ANY INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST OR OTHER
INSTRUMENT TO WHICH SUCH PERSON IS A PARTY OR BY WHICH IT IS BOUND OR ANY OF ITS
PROPERTIES ARE SUBJECT IN ANY MATERIAL RESPECT, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN (OTHER THAN PERMITTED LIENS) UPON ANY OF ITS PROPERTIES
PURSUANT TO THE TERMS OF ANY SUCH INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST
OR OTHER INSTRUMENT, OTHER THAN THIS AGREEMENT, OR VIOLATE ANY LAW, ORDER,
RULE OR REGULATION APPLICABLE TO SUCH PERSON OF ANY OFFICIAL BODY HAVING
JURISDICTION OVER SUCH PERSON OR ANY OF ITS PROPERTIES, OR IN ANY WAY MATERIALLY
ADVERSELY AFFECT SUCH PERSON’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.


 


NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO THE
KNOWLEDGE OF SUCH PERSON, THREATENED AGAINST SUCH PERSON, BEFORE ANY COURT OR
OFFICIAL BODY HAVING JURISDICTION OVER IT OR ITS PROPERTIES (A) ASSERTING THE
INVALIDITY OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS,
(B) SEEKING TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, (C) SEEKING ANY
DETERMINATION OR RULING THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE
PERFORMANCE BY SUCH PERSON OF ITS OBLIGATIONS UNDER, OR THE VALIDITY OR
ENFORCEABILITY OF, THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS,
(D) THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE TRANSFERRED RECEIVABLES,
THE TRANSFERRED DEALER TRANSACTION RIGHTS OR OTHER BORROWER COLLATERAL OR
(E) SEEKING TO MATERIALLY AND ADVERSELY AFFECT THE FEDERAL INCOME TAX OR OTHER
FEDERAL, STATE OR LOCAL TAX ATTRIBUTES OF THE NOTES OR SEEKING TO IMPOSE ANY
EXCISE, FRANCHISE, TRANSFER OR SIMILAR TAX UPON THE NOTES OR THE SALE AND
ASSIGNMENT OF THE TRANSFERRED RECEIVABLES, TRANSFERRED DEALER TRANSACTION RIGHTS
AND THE OTHER BORROWER COLLATERAL HEREUNDER.


 


NO CONSENTS.  IT IS NOT REQUIRED TO OBTAIN THE CONSENT OF ANY OTHER PARTY OR ANY
APPROVAL, AUTHORIZATION, CONSENT, LICENSE, APPROVAL OR AUTHORIZATION, OR
REGISTRATION OR DECLARATION WITH, ANY OFFICIAL BODY OR OTHER PERSON IN
CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY,
EXCEPT SUCH AS HAVE BEEN DULY MADE, EFFECTED OR OBTAINED.


 


SOLVENCY.  IT IS SOLVENT AND WILL NOT BECOME INSOLVENT AFTER GIVING EFFECT TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION DOCUMENTS. 
THE BORROWER HAS NO INDEBTEDNESS TO ANY PERSON OTHER THAN PURSUANT

 

28

--------------------------------------------------------------------------------


 


 TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS EXCEPT SUCH INDEBTEDNESS
TO THE SELLER AS HAS BEEN SUBORDINATED TO THE BORROWER’S OBLIGATIONS UNDER THIS
AGREEMENT.  AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, IT WILL HAVE AN ADEQUATE AMOUNT
OF CAPITAL TO CONDUCT ITS BUSINESS IN THE FORESEEABLE FUTURE.


 


TAX TREATMENT.  FOR FEDERAL INCOME TAX PURPOSES, THE BORROWER OR SELLER WILL BE
TREATED AS THE OWNER OF THE TRANSFERRED RECEIVABLES, TRANSFERRED DEALER
TRANSACTION RIGHTS AND OTHER CONVEYED PROPERTY, THE BORROWER OR THE SELLER WILL
BE TREATED AS THE BORROWER UNDER THIS AGREEMENT, AND THE ADVANCES MADE UNDER
THIS AGREEMENT WILL BE TREATED AS THE INDEBTEDNESS OF THE BORROWER OR THE
SELLER.  FOR LEGAL PURPOSES, THE SELLER AND THE BORROWER WILL TREAT THE PURCHASE
OR ABSOLUTE ASSIGNMENT OF THE TRANSFERRED RECEIVABLES, TRANSFERRED DEALER
TRANSACTION RIGHTS AND OTHER CONVEYED PROPERTY PURSUANT TO THE SALE AND
SERVICING AGREEMENT AS A PURCHASE OR ABSOLUTE ASSIGNMENT OF THE RELEVANT
SELLER’S FULL RIGHT, TITLE AND OWNERSHIP INTEREST IN SUCH TRANSFERRED
RECEIVABLES, TRANSFERRED DEALER TRANSACTION RIGHTS AND OTHER CONVEYED PROPERTY. 
FOR AVOIDANCE OF DOUBT, CAR MAY CONSOLIDATE THE BORROWER AND/OR ITS PROPERTIES
AND OTHER ASSETS FOR ACCOUNTING PURPOSES.


 


COMPLIANCE WITH LAWS.  IT HAS COMPLIED AND WILL COMPLY IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE LAWS, RULES, REGULATIONS, JUDGMENTS, AGREEMENTS, DECREES AND
ORDERS WITH RESPECT TO ITS BUSINESS AND PROPERTIES AND ALL BORROWER COLLATERAL.


 


TAXES.  IT HAS FILED ON A TIMELY BASIS ALL TAX RETURNS (INCLUDING, WITHOUT
LIMITATION, FOREIGN, FEDERAL, STATE, LOCAL AND OTHERWISE) REQUIRED TO BE FILED,
IS NOT LIABLE FOR TAXES PAYABLE BY ANY OTHER PERSON AND HAS PAID OR MADE
ADEQUATE PROVISIONS FOR THE PAYMENT OF ALL TAXES, ASSESSMENTS AND OTHER
GOVERNMENTAL CHARGES DUE FROM SUCH PERSON.  NO TAX LIEN OR SIMILAR ADVERSE CLAIM
HAS BEEN FILED, AND NO CLAIM IS BEING ASSERTED, WITH RESPECT TO ANY SUCH TAX,
ASSESSMENT OR OTHER GOVERNMENTAL CHARGE.  ANY TAXES, FEES AND OTHER GOVERNMENTAL
CHARGES PAYABLE BY SUCH PERSON IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY INCLUDING THE TRANSFER OF EACH TRANSFERRED
RECEIVABLES, EACH TRANSFERRED DEALER TRANSACTION RIGHT AND OTHER CONVEYED
PROPERTY TO SUCH PERSON HAVE BEEN PAID OR SHALL HAVE BEEN PAID IF AND WHEN DUE
AT OR PRIOR TO THE EFFECTIVE DATE AND THE RELEVANT PURCHASE DATE, AS THE CASE
MAY BE.


 


CERTIFICATES.  EACH DISTRIBUTION DATE STATEMENT, ADVANCE REQUEST AND BORROWING
BASE CONFIRMATION IS ACCURATE IN ALL MATERIAL RESPECTS AS OF THE DATE THEREOF.


 


NO LIENS, ETC.  THE BORROWER COLLATERAL AND EACH PART THEREOF IS OWNED BY THE
BORROWER FREE AND CLEAR OF ANY ADVERSE CLAIM OR RESTRICTIONS ON TRANSFERABILITY
AND THE BORROWER HAS THE FULL RIGHT, CORPORATE POWER AND LAWFUL AUTHORITY TO
ASSIGN, TRANSFER AND PLEDGE THE SAME AND INTERESTS THEREIN, AND UPON THE MAKING
OF EACH ADVANCE, THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
WILL HAVE ACQUIRED A PERFECTED, FIRST PRIORITY AND VALID SECURITY INTEREST
(EXCEPT, AS TO PRIORITY, FOR ANY PERMITTED LIENS THAT MAY ARISE TO THE EXTENT
GRANTED PRIORITY UNDER APPLICABLE LAW) IN SUCH BORROWER COLLATERAL, FREE AND
CLEAR OF ANY ADVERSE CLAIM OR RESTRICTIONS ON TRANSFERABILITY, TO THE EXTENT (AS
TO PERFECTION AND PRIORITY) THAT A SECURITY INTEREST IN SAID BORROWER COLLATERAL
MAY BE PERFECTED UNDER THE APPLICABLE UCC.  NO EFFECTIVE FINANCING STATEMENT OR
OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ALL OR ANY PART OF THE BORROWER
COLLATERAL IS ON FILE IN ANY RECORDING OFFICE, EXCEPT SUCH AS WILL BE RELEASED
ON THE EFFECTIVE DATE OR AS MAY HAVE BEEN FILED IN FAVOR OF THE COLLATERAL AGENT
AS “SECURED PARTY” PURSUANT HERETO OR AS NECESSARY OR ADVISABLE TO EFFECT THE
SALES CONTEMPLATED BY THE SALE AND SERVICING AGREEMENT.


 


PURCHASE AND SALE.  AFTER GIVING EFFECT TO THE MAKING OF THE ADVANCES AND THE
APPLICATION OF THE PROCEEDS THEREOF ON EACH PURCHASE DATE, THE BORROWER
COLLATERAL WILL HAVE BEEN PURCHASED BY OR CONTRIBUTED TO THE BORROWER ON SUCH
PURCHASE DATE PURSUANT TO THE SALE AND SERVICING AGREEMENT AND ALL AMOUNTS OWING
TO THE SELLER AS CONSIDERATION THEREFOR WILL BE PAID IN FULL (OTHER THAN AMOUNTS
DUE UNDER THE PROMISSORY NOTES).


 


INFORMATION TRUE AND COMPLETE.  ALL INFORMATION HERETOFORE OR HEREAFTER
FURNISHED BY OR ON BEHALF OF SUCH PERSON IN WRITING TO ANY LENDER, ANY AGENT OR
THE ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY IS AND WILL BE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS
AND DOES NOT AND WILL NOT OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS CONTAINED THEREIN NOT MISLEADING.


 


ERISA COMPLIANCE.  IT HAS NO BENEFIT PLANS SUBJECT TO ERISA.


 


FINANCIAL OR OTHER CONDITION.  THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN ITS
FINANCIAL CONDITION, BUSINESS, OR RESULTS OF OPERATIONS SINCE THE DATE OF
ORGANIZATION.


 


INVESTMENT COMPANY STATUS.  IT IS NOT AN “INVESTMENT COMPANY” OR AN “AFFILIATED
PERSON” OF, OR “PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT
COMPANY,” AS SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED.


 


ELIGIBLE RECEIVABLES.  ALL TRANSFERRED RECEIVABLES INCLUDED BY THE BORROWER IN
THE BORROWING BASE AS OF THE MOST RECENTLY DELIVERED DISTRIBUTION DATE STATEMENT
OR BORROWING BASE CONFIRMATION ARE ELIGIBLE RECEIVABLES.


 


USE OF PROCEEDS.  NEITHER THE BORROWER, THE SELLER NOR CAR IS ENGAGED IN THE
BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARS ACQUISITION
MARGIN STOCK (AS DEFINED IN REGULATION U (12 CFR PART 221) OF THE

 

29

--------------------------------------------------------------------------------


 


BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM) AND NONE OF THE PROCEEDS OF
THE ADVANCES WILL BE USED, DIRECTLY OR INDIRECTLY, FOR A PURPOSE THAT VIOLATES
REGULATION T, REGULATION U, REGULATION X OR ANY OTHER REGULATION PROMULGATED BY
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM FROM TIME TO TIME.


 


SEPARATE EXISTENCE.  THE BORROWER IS OPERATED AS AN ENTITY WITH ASSETS AND
LIABILITIES DISTINCT FROM THOSE OF CCRT, CAR, THE SELLER AND ANY OTHER
AFFILIATES OF THE BORROWER, THE SELLER, CCRT OR CAR, AND THE BORROWER HEREBY
ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT, EACH OF THE AGENTS AND EACH OF THE
LENDERS ARE ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN
RELIANCE UPON THE BORROWER’S IDENTITY AS A SEPARATE LEGAL ENTITY FROM CCRT, CAR,
THE SELLER AND EACH SUCH AFFILIATE.  SINCE ITS FORMATION, THE BORROWER HAS BEEN
(AND WILL BE) OPERATED IN SUCH A MANNER AS TO COMPLY WITH THE COVENANTS SET
FORTH IN SECTION 11.5.


 


INVESTMENTS.  THE BORROWER DOES NOT OWN OR HOLD, DIRECTLY OR INDIRECTLY, ANY
CAPITAL STOCK OR EQUITY SECURITY OF, OR ANY EQUITY INTEREST IN, ANY PERSON,
OTHER THAN, IN THE CASE OF THE BORROWER, THE PERMITTED INVESTMENTS IN THE
BORROWER ACCOUNTS.


 


REPRESENTATION AND WARRANTIES TRUE AND COMPLETE.  EACH OF THE REPRESENTATIONS
AND WARRANTIES OF SUCH PERSON CONTAINED IN THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS IS TRUE AND COMPLETE IN ALL MATERIAL RESPECTS AND SUCH
PERSON HEREBY MAKES EACH SUCH REPRESENTATION AND WARRANTY TO, AND FOR THE
BENEFIT OF, THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES AS IF THE
SAME WERE SET FORTH IN FULL HEREIN.


 


TRANSACTION DOCUMENTS.  THE SALE AND SERVICING AGREEMENT IS THE ONLY AGREEMENT
PURSUANT TO WHICH THE BORROWER PURCHASES AND RECEIVES CONTRIBUTIONS OF
TRANSFERRED DEALER TRANSACTION RIGHTS AND TRANSFERRED RECEIVABLES, AND THE
TRANSACTION DOCUMENTS DELIVERED TO THE ADMINISTRATIVE AGENT REPRESENT ALL
MATERIAL AGREEMENTS BETWEEN THE SELLER, ON THE ONE HAND, AND THE BORROWER, ON
THE OTHER.  IT HAS FURNISHED TO THE ADMINISTRATIVE AGENT AND EACH AGENT TRUE,
CORRECT AND COMPLETE COPIES OF EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY,
EACH OF WHICH IS IN FULL FORCE AND EFFECT.  NEITHER THE BORROWER, THE SELLER NOR
ANY AFFILIATE PARTY THERETO IS IN DEFAULT OF ANY OF ITS OBLIGATIONS THEREUNDER
IN ANY MATERIAL RESPECT.  ALL SUCH ASSETS ARE TRANSFERRED TO THE BORROWER
WITHOUT RECOURSE TO THE SELLER EXCEPT AS DESCRIBED IN THE SALE AND SERVICING
AGREEMENT.  THE PURCHASES OF SUCH ASSETS BY THE BORROWER CONSTITUTE VALID AND
TRUE SALES FOR CONSIDERATION (AND NOT MERELY A PLEDGE OF SUCH ASSETS FOR
SECURITY PURPOSES) AND THE CONTRIBUTIONS OF SUCH ASSETS RECEIVED BY THE BORROWER
CONSTITUTE VALID AND TRUE TRANSFERS FOR CONSIDERATION, EACH ENFORCEABLE AGAINST
CREDITORS OF THE SELLER, AND NO SUCH ASSETS SHALL CONSTITUTE PROPERTY OF THE
SELLER.


 


OWNERSHIP OF THE BORROWER.  ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING
CAPITAL STOCK OF THE BORROWER IS AND WILL BE DIRECTLY OWNED (BOTH BENEFICIALLY
AND OF RECORD) BY CARS ACQUISITION.  ALL SUCH STOCK IS AND WILL BE VALIDLY
ISSUED, AND THERE ARE NO OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE SHARES OR
OTHER EQUITY RIGHTS IN THE BORROWER.

 

 


BORROWER COVENANTS


 

From the date hereof until the first day following the Facility Termination Date
on which all Obligations shall have been finally and fully paid and performed,
the Borrower hereby covenants and agrees with the Investors, the Custodian, the
Administrative Agent and the Collateral Agent that:

 

30

--------------------------------------------------------------------------------


 


PROTECTION OF SECURITY INTEREST OF THE SECURED PARTIES.


 

AT OR PRIOR TO THE EFFECTIVE DATE, THE BORROWER SHALL HAVE FILED OR CAUSED TO BE
FILED A UCC-1 FINANCING STATEMENT, NAMING THE BORROWER AS DEBTOR, NAMING THE
COLLATERAL AGENT (FOR THE BENEFIT OF THE SECURED PARTIES) AS SECURED PARTY AND
DESCRIBING THE BORROWER COLLATERAL, WITH THE OFFICE OF THE SECRETARY OF STATE OF
THE STATE OF NEVADA.  FROM TIME TO TIME THEREAFTER, THE BORROWER SHALL FILE SUCH
FINANCING STATEMENTS AND CAUSE TO BE EXECUTED AND FILED SUCH CONTINUATION
STATEMENTS, ALL IN SUCH A MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY LAW
FULLY TO PRESERVE, MAINTAIN AND PROTECT THE INTEREST OF THE SECURED PARTIES
UNDER THIS AGREEMENT IN THE BORROWER COLLATERAL AND IN THE PROCEEDS THEREOF TO
THE EXTENT A SECURITY INTEREST IN SUCH COLLATERAL CAN BE PERFECTED BY THE FILING
OF A FINANCING STATEMENT UNDER THE UCC.  THE BORROWER SHALL DELIVER (OR CAUSE TO
BE DELIVERED) TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT FILE-STAMPED
COPIES OF, OR FILING RECEIPTS FOR, ANY FINANCING STATEMENT, STATEMENT OF
CONTINUATION OR STATEMENT OF AMENDMENT FILED AS PROVIDED ABOVE, AS SOON AS
AVAILABLE FOLLOWING SUCH FILING.  IN THE EVENT THAT THE BORROWER FAILS TO
PERFORM ITS OBLIGATIONS UNDER THIS SUBSECTION, THE COLLATERAL AGENT AT THE
DIRECTION OF THE REQUIRED LENDERS MAY DO SO, IN EACH CASE AT THE EXPENSE OF THE
BORROWER.

 

THE BORROWER SHALL NOT CHANGE ITS NAME, IDENTITY OR CORPORATE STRUCTURE IN ANY
MANNER THAT WOULD, MAKE ANY FINANCING STATEMENT OR CONTINUATION STATEMENT FILED
BY THE BORROWER (OR BY THE COLLATERAL AGENT ON BEHALF OF THE BORROWER) IN
ACCORDANCE WITH PARAGRAPH (A) ABOVE SERIOUSLY MISLEADING OR CHANGE ITS
JURISDICTION OF ORGANIZATION, UNLESS THE BORROWER SHALL HAVE GIVEN THE
COLLATERAL AGENT AT LEAST 30 DAYS PRIOR WRITTEN NOTICE THEREOF, AND SHALL
PROMPTLY FILE APPROPRIATE AMENDMENTS TO ALL PREVIOUSLY FILED FINANCING
STATEMENTS AND CONTINUATION STATEMENTS.

 

THE BORROWER SHALL MAINTAIN ITS COMPUTER SYSTEMS, IF ANY, SO THAT, FROM AND
AFTER THE TIME OF THE FIRST ADVANCE UNDER THIS AGREEMENT, THE BORROWER’S MASTER
COMPUTER RECORDS (INCLUDING ARCHIVES) THAT SHALL REFER TO THE BORROWER
COLLATERAL INDICATE CLEARLY THAT SUCH BORROWER COLLATERAL IS SUBJECT TO FIRST
PRIORITY SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF
THE SECURED PARTIES.  INDICATION OF THE COLLATERAL AGENT’S (FOR THE BENEFIT OF
THE SECURED PARTIES) SECURITY INTEREST SHALL BE DELETED FROM OR MODIFIED ON THE
BORROWER’S COMPUTER SYSTEMS WHEN, AND ONLY WHEN, THE BORROWER COLLATERAL IN
QUESTION SHALL HAVE BEEN PAID IN FULL, THE SECURITY INTEREST UNDER THIS
AGREEMENT HAS BEEN RELEASED IN ACCORDANCE WITH ITS TERMS, WITH RESPECT TO ANY
TRANSFERRED RECEIVABLES, UPON SUCH TRANSFERRED RECEIVABLES BECOMING A
REPURCHASED RECEIVABLE OR OTHERWISE AS EXPRESSLY PERMITTED BY THE SALE AND
SERVICING AGREEMENT OR BY THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, UNTIL
THE SERVICER SHALL HAVE IN EFFECT A NEW COMPUTER SYSTEM FOR MAINTAINING RECORDS
FROM THAT IN EFFECT ON THE INITIAL CLOSING DATE, THE COVENANT SET FORTH IN THIS
CLAUSE (C) SHALL NOT APPLY.

 

WITHOUT LIMITING ANY OF THE OTHER PROVISIONS HEREOF, IF AT ANY TIME THE BORROWER
SHALL PROPOSE TO SELL, GRANT A SECURITY INTEREST IN, OR OTHERWISE TRANSFER ANY
INTEREST IN MOTOR VEHICLE RECEIVABLES OR DEALER TRANSACTION RIGHTS TO ANY
PROSPECTIVE LENDER OR OTHER TRANSFEREE, THE BORROWER SHALL GIVE TO SUCH
PROSPECTIVE LENDER OR OTHER TRANSFEREE COMPUTER TAPES, RECORDS, OR PRINT-OUTS
(INCLUDING ANY RESTORED FROM ARCHIVES) THAT, IF THEY SHALL REFER IN ANY MANNER
WHATSOEVER TO ANY BORROWER COLLATERAL, SHALL INDICATE CLEARLY THAT SUCH BORROWER
COLLATERAL IS SUBJECT TO A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES.

 

31

--------------------------------------------------------------------------------


 

THE BORROWER AGREES THAT AT ANY TIME AND FROM TIME TO TIME, AT ITS EXPENSE, IT
SHALL PROMPTLY EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS, AND
TAKE ALL REASONABLE FURTHER ACTION, THAT MAY BE NECESSARY OR DESIRABLE OR THAT
THE REQUIRED LENDERS MAY REASONABLY REQUEST TO PERFECT AND PROTECT THE
ASSIGNMENTS AND SECURITY INTERESTS GRANTED OR PURPORTED TO BE GRANTED BY THIS
AGREEMENT OR TO ENABLE THE COLLATERAL AGENT OR ANY OF THE SECURED PARTIES TO
EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT WITH RESPECT
TO ANY BORROWER COLLATERAL.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE BORROWER SHALL EXECUTE AND FILE SUCH FINANCING OR CONTINUATION STATEMENTS,
OR AMENDMENTS THERETO, AND SUCH OTHER INSTRUMENTS OR NOTICES AS MAY BE NECESSARY
OR DESIRABLE OR THAT THE REQUIRED LENDERS MAY REASONABLY REQUEST TO PROTECT AND
PRESERVE THE ASSIGNMENTS AND SECURITY INTERESTS GRANTED BY THIS AGREEMENT.  THE
BORROWER SHALL IN NO CIRCUMSTANCE BE REQUIRED TO OBTAIN A SECURITY INTEREST IN
FAVOR OF THE BORROWER OR THE COLLATERAL AGENT IN A FINANCED VEHICLE BY CAUSING
THE BORROWER’S OR THE COLLATERAL AGENT’S NAME TO BE REFLECTED ON THE TITLE
DOCUMENT FOR SUCH FINANCED VEHICLE.  THE BORROWER IS IN COMPLIANCE WITH THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS IN RESPECT OF PERFECTION IN THE
FINANCED VEHICLE SO LONG AS THE TITLE DOCUMENTS FOR THE FINANCED VEHICLE
REFLECTS THAT THE SELLER, THE DEALER, A PREDECESSOR IN INTEREST OR AN INITIAL
LENDER HAS A SECURITY INTEREST IN SUCH FINANCED VEHICLE, AND THE SELLER HAS A
BLANKET OR INDIVIDUAL POWER OF ATTORNEY FROM THE NAMED LIENHOLDER AUTHORING THE
SELLER TO DO ALL ACTS NECESSARY TO PERFECT IN THE SELLER’S NAME ANY LIENS OR
SECURITY INTERESTS IN SUCH FINANCED VEHICLE.

 

THE BORROWER AND EACH SECURED PARTY HEREBY SEVERALLY AUTHORIZE THE COLLATERAL
AGENT, UPON RECEIPT OF WRITTEN DIRECTION FROM THE REQUIRED LENDERS (IF THE
BORROWER HAS FAILED TO FULFILL ITS DUTIES UNDER SECTION 11.1(E)), TO FILE ONE OR
MORE FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATING TO
ALL OR ANY PART OF THE BORROWER COLLATERAL.

 

IT SHALL FURNISH TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT FROM TIME
TO TIME SUCH STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE
RECEIVABLES COLLATERAL AND SUCH OTHER REPORTS IN CONNECTION WITH THE BORROWER
COLLATERAL AS THE REQUIRED LENDERS MAY REASONABLY REQUEST, ALL IN REASONABLE
DETAIL.

 


OTHER LIENS OR INTERESTS.  EXCEPT FOR THE SECURITY INTEREST GRANTED HEREUNDER,
THE BORROWER WILL NOT SELL, PLEDGE, ASSIGN OR TRANSFER TO ANY OTHER PERSON, OR
GRANT, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON THE BORROWER
COLLATERAL OR ANY INTEREST THEREIN (OTHER THAN PERMITTED LIENS), AND THE
BORROWER SHALL DEFEND THE RIGHT, TITLE, AND INTEREST OF THE COLLATERAL AGENT
(FOR THE BENEFIT OF THE SECURED PARTIES) AND THE INVESTORS IN AND TO THE
BORROWER COLLATERAL AGAINST ALL CLAIMS OF THIRD PARTIES CLAIMING THROUGH OR
UNDER THE BORROWER.

 


COSTS AND EXPENSES.  THE BORROWER SHALL PAY ALL OF ITS REASONABLE COSTS AND
DISBURSEMENTS IN CONNECTION WITH THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER
AND UNDER THE TRANSACTION DOCUMENTS.

 


REPORTING REQUIREMENTS.  THE BORROWER SHALL FURNISH, OR CAUSE TO BE FURNISHED,
TO THE ADMINISTRATIVE AGENT:

 

AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 120 DAYS (OR NEXT SUCCEEDING
BUSINESS DAY IF THE LAST DAY OF SUCH PERIOD IS NOT A BUSINESS DAY) AFTER THE END
OF EACH FISCAL YEAR, (I) A COPY OF CCRT AND ITS CONSOLIDATED SUBSIDIARIES’
AUDITED FINANCIAL STATEMENTS, CERTIFIED WITHOUT QUALIFICATION BY INDEPENDENT
ACCOUNTANTS ACCEPTABLE TO THE REQUIRED LENDERS, AND EACH OTHER REPORT OR
STATEMENT SENT TO SHAREHOLDERS OR PUBLICLY FILED BY CAR, CCRT, THE SELLER OR THE
BORROWER AND (II) A COPY OF CARS ACQUISITION AND ITS CONSOLIDATED SUBSIDIARIES’
UNAUDITED FINANCIAL STATEMENTS, CERTIFIED BY ITS CHIEF FINANCIAL OFFICER; 

 

32

--------------------------------------------------------------------------------


 

AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS (OR NEXT SUCCEEDING
BUSINESS DAY IF THE LAST DAY OF SUCH PERIOD IS NOT A BUSINESS DAY) AFTER THE END
OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR OF CCRT AND CARS
ACQUISITION, A CONSOLIDATED BALANCE SHEET OF EACH OF CCRT AND ITS CONSOLIDATED
SUBSIDIARIES AND CARS ACQUISITION AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE
END OF SUCH QUARTER AND INCLUDING THE PRIOR COMPARABLE PERIOD, AND CONSOLIDATED
STATEMENTS OF INCOME AND RETAINED EARNINGS OF EACH OF CCRT AND ITS CONSOLIDATED
SUBSIDIARIES AND CARS ACQUISITION AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH
QUARTER AND FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND
ENDING WITH THE END OF SUCH QUARTER, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OR
CHIEF ACCOUNTING OFFICER OF CCRT OR CARS ACQUISITION IDENTIFYING SUCH DOCUMENTS
AS BEING THE DOCUMENTS DESCRIBED IN THIS PARAGRAPH (B) AND STATING THAT THE
INFORMATION SET FORTH THEREIN FAIRLY PRESENTS THE FINANCIAL CONDITION OF CCRT OR
CARS ACQUISITION AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE PERIODS
THEN ENDED, SUBJECT TO YEAR-END ADJUSTMENTS AND CONFIRMING COMPLIANCE WITH ALL
FINANCIAL COVENANTS APPLICABLE TO CCRT OR CARS ACQUISITION IN THE TRANSACTION
DOCUMENTS;

 

AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE DAYS AFTER THE OCCURRENCE OF A
FACILITY TERMINATION EVENT OR UNMATURED FACILITY TERMINATION EVENT, AN OFFICER’S
CERTIFICATE OF THE BORROWER OR CAR SETTING FORTH COMPLETE DETAILS OF SUCH
FACILITY TERMINATION EVENT OR UNMATURED FACILITY TERMINATION EVENT AND THE
ACTION WHICH THE BORROWER HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT
THERETO; 

 

PROMPTLY, FROM TIME TO TIME, SUCH OTHER INFORMATION, DOCUMENTS, RECORDS OR
REPORTS RESPECTING THE TRANSFERRED RECEIVABLES, TRANSFERRED DEALER TRANSACTION
RIGHTS, THE OTHER CONVEYED PROPERTY RELATED THERETO OR THE FINANCED VEHICLES
RELATED THERETO, THE OTHER BORROWER COLLATERAL OR THE RESULTS OF OPERATIONS OR
FINANCIAL CONDITION, OF THE BORROWER OR THE SELLER AS ANY AGENT MAY, FROM TIME
TO TIME, REASONABLY REQUEST; AND

 

NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO FINANCIAL STATEMENTS AND
MATERIALS AND REPORTING REQUIREMENTS PURSUANT TO THIS SECTION BY CCRT, THE
TIMELY FILING OF SUCH MATERIALS WITH THE SECURITIES EXCHANGE COMMISSION’S EDGAR
SYSTEM SHALL CONSTITUTE DELIVERY THEREOF PURSUANT TO THIS SECTION 11.4. 

 


SEPARATE EXISTENCE.

 

THE BORROWER SHALL CONDUCT ITS BUSINESS SOLELY IN ITS OWN NAME THROUGH ITS DULY
AUTHORIZED OFFICERS OR AGENTS SO AS NOT TO MISLEAD OTHERS AS TO THE IDENTITY OF
THE ENTITY WITH WHICH SUCH PERSONS ARE CONCERNED, AND SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO AVOID THE APPEARANCE THAT IT IS CONDUCTING BUSINESS ON
BEHALF OF ANY AFFILIATE THEREOF OR THAT THE ASSETS OF THE BORROWER ARE AVAILABLE
TO PAY THE CREDITORS OF CCRT, CAR OR ANY AFFILIATE THEREOF (OTHER THAN AS
EXPRESSLY PROVIDED HEREIN).

 

IT SHALL MAINTAIN CORPORATE RECORDS AND BOOKS OF ACCOUNT SEPARATE FROM THOSE OF
CCRT, CAR AND ANY OTHER AFFILIATE THEREOF.

 

IT SHALL OBTAIN PROPER AUTHORIZATION FOR ALL CORPORATE ACTION REQUIRING SUCH
AUTHORIZATION.

 

OTHER THAN ORGANIZATIONAL EXPENSES AND AS EXPRESSLY PROVIDED HEREIN OR IN THE
OTHER TRANSACTION DOCUMENTS, IT SHALL PAY ITS OWN OPERATING EXPENSES AND
LIABILITIES FROM ITS OWN FUNDS.

 

33

--------------------------------------------------------------------------------


 

IT WILL INSURE THAT THE ANNUAL FINANCIAL STATEMENTS OF CCRT AND THE FINANCIAL
STATEMENTS OF CAR SHALL DISCLOSE THE EFFECTS OF THE TRANSACTIONS CONTEMPLATED
HEREBY IN ACCORDANCE WITH GAAP.

 

THE RESOLUTIONS, AGREEMENTS AND OTHER INSTRUMENTS OF THE BORROWER UNDERLYING THE
TRANSACTIONS DESCRIBED IN THE TRANSACTION DOCUMENTS SHALL BE CONTINUOUSLY
MAINTAINED BY THE BORROWER AS OFFICIAL RECORDS OF THE BORROWER.

 

IT SHALL MAINTAIN AN ARM’S-LENGTH RELATIONSHIP WITH CCRT AND CAR AND ITS OTHER
AFFILIATES, AND SHALL NOT HOLD ITSELF OUT AS BEING LIABLE FOR THE DEBTS OF CCRT
AND CAR OR ANY OF THEIR RESPECTIVE AFFILIATES.

 

IT SHALL KEEP ITS ASSETS AND LIABILITIES SEPARATE FROM THOSE OF ALL OTHER
ENTITIES OTHER THAN AS PERMITTED BY THE TRANSACTION DOCUMENTS.

 

THE BOOKS AND RECORDS OF THE BORROWER SHALL BE MAINTAINED AT THE ADDRESS
DESIGNATED HEREIN FOR RECEIPT OF NOTICES, UNLESS THE BORROWER SHALL OTHERWISE
ADVISE THE PARTIES HERETO IN WRITING. 

 

IT SHALL NOT MAINTAIN BANK ACCOUNTS OR OTHER DEPOSITORY ACCOUNTS TO WHICH ANY
AFFILIATE IS AN ACCOUNT PARTY, INTO WHICH ANY AFFILIATE MAKES DEPOSITS OR FROM
WHICH ANY AFFILIATE HAS THE POWER TO MAKE WITHDRAWALS, EXCEPT AS OTHERWISE
PERMITTED BY THE TRANSACTION DOCUMENTS.

 

IT SHALL INSURE THAT ANY CONSOLIDATED FINANCIAL STATEMENTS OF CCRT AND THE
FINANCIAL STATEMENTS OF CAR HAVE NOTES TO THE EFFECT THAT THE BORROWER IS A
SEPARATE ENTITY WHOSE CREDITORS HAVE A CLAIM ON ITS ASSETS PRIOR TO THOSE ASSETS
BECOMING AVAILABLE TO ITS EQUITY HOLDERS.

 

IT SHALL NOT AMEND, SUPPLEMENT OR OTHERWISE MODIFY (I) ITS ARTICLES OF
INCORPORATION IN ANY RESPECT THAT AFFECTS ITS LIMITED PURPOSE OR ITS
SEPARATENESS COVENANTS WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) OR (II) ITS BYLAWS IN ANY
MANNER THAT IS INCONSISTENT THEREWITH OR WITH ITS ARTICLES OF INCORPORATION.

 


INTEREST RATE CAPS.

 


THE BORROWER HEREBY COVENANTS AND AGREES THAT IN THE EVENT THE ONE-MONTH LIBOR
RATE IS GREATER THAN *** AT ANY DETERMINATION DATE, IT SHALL, WITHIN TWO
BUSINESS DAYS, OBTAIN AND DELIVER TO THE COLLATERAL AGENT ONE OR MORE INTEREST
RATE CAPS FROM QUALIFIED CAP PROVIDERS IN FAVOR OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES HAVING, SINGLY OR IN THE AGGREGATE, AN AGGREGATE
INTEREST RATE CAPS NOTIONAL AMOUNT NOT LESS THAN THE REQUIRED INTEREST RATE CAPS
NOTIONAL AMOUNT, PROVIDED THAT EACH INTEREST RATE CAP (1) SHALL HAVE AN INITIAL
NOTIONAL PRINCIPAL AMOUNT EQUAL TO OR GREATER THAN $1,000,000, (2) MAY PROVIDE
FOR REDUCTIONS OF THE AGGREGATE INTEREST RATE CAPS NOTIONAL AMOUNT ON EACH
DISTRIBUTION DATE ON AN AMORTIZATION SCHEDULE FOR SUCH AGGREGATE INTEREST RATE
CAPS NOTIONAL AMOUNT ASSUMING ZERO LOSSES AND (X) A 0.5 ABS PREPAYMENT SPEED
UNTIL THE POOL FACTOR REACHES 10% AND (Y) A 0.0 ABS PREPAYMENT SPEED THEREAFTER,
AND (3) SHALL HAVE OTHER TERMS AND CONDITIONS AND BE REPRESENTED BY CAP
AGREEMENTS OTHERWISE ACCEPTABLE TO THE REQUIRED LENDERS AND THE RATING
AGENCIES.  THE BORROWER AGREES THAT EACH INTEREST RATE CAP SHALL PROVIDE THAT
PAYMENTS BY THE CAP PROVIDER SHALL BE MADE TO THE COLLATERAL AGENT AND THAT SUCH
PAYMENTS SHALL BE DEPOSITED INTO THE COLLECTION ACCOUNT.

 


ON ANY DETERMINATION DATE ON WHICH THE MINIMUM LIQUIDITY AMOUNT TEST HAS NOT
BEEN SATISFIED, THE BORROWER SHALL BE REQUIRED TO DEPOSIT AN AMOUNT EQUAL TO THE
CAP FUNDING RESERVE ACCOUNT REQUIREMENT INTO THE CAP FUNDING RESERVE ACCOUNT ON
THE RELATED DATE; PROVIDED, HOWEVER, THAT IF THE MINIMUM LIQUIDITY AMOUNT TEST
IS SUBSEQUENTLY SATISFIED ON ANY DETERMINATION DATE FOLLOWING THE DETERMINATION
DATE ON WHICH THE MINIMUM LIQUIDITY AMOUNT TEST FAILED TO BE SATISFIED, ALL
FUNDS THEN ON DEPOSIT IN THE CAP FUNDING RESERVE ACCOUNT SHALL BE RELEASED TO
THE BORROWER ON SUCH DETERMINATION DATE; PROVIDED FURTHER, THAT IF THE CAP
FUNDING RESERVE ACCOUNT REQUIREMENT SHALL INCREASE ON ANY APPLICABLE
DETERMINATION DATE AS A RESULT OF AN INCREASE IN THE ESTIMATED COST OF
PURCHASING INTEREST RATE CAPS FROM QUALIFIED CAP PROVIDERS, THE BORROWER SHALL
BE REQUIRED TO DEPOSIT AN AMOUNT EQUAL TO SUCH ADDITIONAL COST INTO THE CAP
FUNDING RESERVE ACCOUNT ON THE RELATED DISTRIBUTION DATE; PROVIDED FURTHER, THAT
IF THE CAP FUNDING RESERVE ACCOUNT REQUIREMENT SHALL DECREASE ON ANY APPLICABLE
DETERMINATION DATE AS A RESULT OF A DECREASE IN THE ESTIMATED COST OF PURCHASING
INTEREST RATE CAPS FROM QUALIFIED CAP PROVIDERS, THE EXCESS OF THE AMOUNT ON
DEPOSIT IN THE CAP FUNDING RESERVE ACCOUNT OVER THE ADJUSTED CAP FUNDING RESERVE
ACCOUNT REQUIREMENT SHALL BE WITHDRAWN FROM THE CAP

 

34

--------------------------------------------------------------------------------


 


FUNDING RESERVE ACCOUNT AND RELEASED TO THE BORROWER ON SUCH DETERMINATION
DATE.  AS SPECIFIED IN SECTION 11.6(A) ABOVE, IN THE EVENT THE ONE-MONTH LIBOR
RATE IS GREATER THAN 6.00% AT ANY DETERMINATION DATE, THE BORROWER MAY USE THE
FUNDS IN THE CAP FUNDING RESERVE ACCOUNT TO PURCHASE ONE OR MORE INTEREST RATE
CAPS.  IF THE BORROWER DEFAULTS ON ITS OBLIGATIONS UNDER SECTION 11.6(A), THE
ADMINISTRATIVE AGENT, AT THE DIRECTION OF THE REQUIRED LENDERS, MAY USE THE
FUNDS IN THE CAP FUNDING RESERVE ACCOUNT TO PURCHASE THE INTEREST RATE CAPS;
PROVIDED, HOWEVER, THAT SUCH ACTION BY THE ADMINISTRATIVE AGENT SHALL NOT
RELEASE THE BORROWER FROM ITS OBLIGATIONS UNDER THIS SECTION 11.6; PROVIDED
FURTHER, THAT THE SERVICER SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH ALL
INFORMATION NECESSARY TO PURCHASE SUCH INTEREST RATE CAPS; PROVIDED FURTHER,
THAT IF THE AMOUNT ON DEPOSIT IN THE CAP FUNDING RESERVE ACCOUNT IS INSUFFICIENT
TO PURCHASE ANY REQUIRED INTEREST RATE CAPS, THE BORROWER SHALL BE RESPONSIBLE
FOR ANY SUCH SHORTFALL; PROVIDED FURTHER, THAT IF THE BORROWER DEFAULTS ON ITS
OBLIGATION WITH RESPECT TO SUCH CAP FUNDING RESERVE ACCOUNT SHORTFALL, THE
ADMINISTRATIVE AGENT SHALL FOLLOW THE INSTRUCTIONS PROVIDED BY THE REQUIRED
LENDERS WITH RESPECT TO THE SATISFACTION OF ANY SUCH SHORTFALL OR THE PURCHASE
OF ANY INTEREST RATE CAPS.  FUNDS RETAINED IN THE CAP FUNDING RESERVE ACCOUNT
FOLLOWING APPLICATION AS SET FORTH ABOVE SHALL BE INVESTED AT THE DIRECTION OF
THE SERVICER IN PERMITTED INVESTMENTS WITH MATURITIES NOT LATER THAN THE NEXT
SUCCEEDING BUSINESS DAY.  ANY EARNINGS ON SUCH INVESTED FUNDS SHALL BE APPLIED
PURSUANT TO SECTION 9.1.

 


IN THE EVENT THAT ANY CAP PROVIDER DEFAULTS IN ITS OBLIGATION TO MAKE A PAYMENT
TO THE COLLATERAL AGENT UNDER ONE OR MORE CAP AGREEMENTS ON ANY DATE ON WHICH
PAYMENTS ARE DUE PURSUANT TO A CAP AGREEMENT, THE COLLATERAL AGENT SHALL MAKE A
DEMAND ON SUCH CAP PROVIDER, OR ANY GUARANTOR, IF APPLICABLE, DEMANDING PAYMENT
BY 12:30 P.M., NEW YORK CITY TIME, ON SUCH DATE.  THE COLLATERAL AGENT SHALL
GIVE NOTICE TO THE LENDERS AND THE RATING AGENCIES UPON THE CONTINUING FAILURE
BY ANY CAP PROVIDER TO PERFORM ITS OBLIGATIONS WITHIN TWO BUSINESS DAYS
FOLLOWING A DEMAND MADE BY THE COLLATERAL AGENT ON SUCH CAP PROVIDER, AND SHALL
TAKE SUCH ACTION WITH RESPECT TO SUCH CONTINUING FAILURE AS MAY BE DIRECTED IN
WRITING BY THE REQUIRED LENDERS.

 


IN THE EVENT THAT ANY CAP PROVIDER NO LONGER MAINTAINS THE RATINGS SPECIFIED IN
THE DEFINITION OF “CAP PROVIDER,” THEN WITHIN 30 DAYS AFTER RECEIVING NOTICE OF
SUCH DECLINE IN THE CREDITWORTHINESS OF SUCH CAP PROVIDER AS DETERMINED BY ANY
RATING AGENCY, EITHER (X) SUCH CAP PROVIDER, UPON THE RECEIPT OF THE CONSENT OF
THE REQUIRED LENDERS, WILL ENTER INTO AN ARRANGEMENT THE PURPOSE OF WHICH SHALL
BE TO ASSURE PERFORMANCE BY THE CAP PROVIDER OF ITS OBLIGATIONS UNDER THE
INTEREST RATE CAP; OR (Y) THE BORROWER SHALL AT ITS OPTION EITHER (I) UPON THE
RECEIPT OF THE CONSENT OF THE REQUIRED LENDERS, CAUSE SUCH CAP PROVIDER TO
PLEDGE SECURITIES IN THE MANNER PROVIDED BY APPLICABLE LAW WHICH SHALL BE HELD
BY THE COLLATERAL AGENT FREE AND CLEAR OF THE LIEN OF ANY THIRD PARTY, IN A
MANNER CONFERRING ON THE COLLATERAL AGENT A PERFECTED FIRST LIEN IN SUCH
SECURITIES SECURING SUCH CAP PROVIDER’S PERFORMANCE OF ITS OBLIGATIONS UNDER THE
APPLICABLE INTEREST RATE CAP, (II) PROVIDED THAT A REPLACEMENT INTEREST RATE CAP
OR QUALIFIED SUBSTITUTE ARRANGEMENT MEETING THE REQUIREMENTS OF
SECTION 11.6(E) HAS BEEN OBTAINED, (A) PROVIDE WRITTEN NOTICE TO SUCH CAP
PROVIDER (WITH A COPY TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT) OF
ITS INTENTION TO TERMINATE THE APPLICABLE INTEREST RATE CAP WITHIN SUCH 30-DAY
PERIOD AND (B) TERMINATE THE APPLICABLE INTEREST RATE CAP WITHIN SUCH 30-DAY
PERIOD, REQUEST THE PAYMENT TO IT OF ALL AMOUNTS DUE TO THE COLLATERAL AGENT
UNDER THE APPLICABLE INTEREST RATE CAP THROUGH THE TERMINATION DATE AND DEPOSIT
ANY SUCH AMOUNTS SO RECEIVED, ON THE DAY OF RECEIPT, TO THE COLLECTION ACCOUNT,
OR (III) ESTABLISH ANY OTHER ARRANGEMENT (INCLUDING AN ARRANGEMENT OR
ARRANGEMENTS IN ADDITION TO OR IN SUBSTITUTION FOR ANY PRIOR ARRANGEMENT MADE IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 11.6(D)) WHICH ARE REASONABLY
SATISFACTORY TO THE REQUIRED LENDERS (A “QUALIFIED SUBSTITUTE ARRANGEMENT”);
PROVIDED, HOWEVER, THAT IN THE EVENT AT ANY TIME ANY ALTERNATIVE ARRANGEMENT
ESTABLISHED PURSUANT TO CLAUSE (X) OR (Y)(I) OR (Y)(III) ABOVE SHALL CEASE TO BE
SATISFACTORY TO THE REQUIRED LENDERS, THEN THE PROVISIONS OF THIS
SECTION 11.6(D) SHALL AGAIN BE APPLIED AND IN CONNECTION THEREWITH THE 30-DAY
PERIOD REFERRED TO ABOVE SHALL COMMENCE ON THE DATE THE BORROWER RECEIVES NOTICE
OF SUCH CESSATION OR TERMINATION, AS THE CASE MAY BE.

 


UNLESS AN ALTERNATIVE ARRANGEMENT PURSUANT TO CLAUSE (X) OR (Y)(I) OR
(Y)(III) OF SECTION 11.6(D) IS BEING ESTABLISHED, THE BORROWER SHALL USE
REASONABLE EFFORTS TO OBTAIN A REPLACEMENT INTEREST RATE CAP OR QUALIFIED
SUBSTITUTE ARRANGEMENT MEETING THE REQUIREMENTS OF THIS SECTION 11.6(E) DURING
THE 30-DAY PERIOD REFERRED TO IN SECTION 11.6(D).  NEITHER THE BORROWER NOR THE
COLLATERAL AGENT SHALL TERMINATE THE INTEREST RATE CAP UNLESS, PRIOR TO THE
EXPIRATION OF THE 30-DAY PERIOD REFERRED TO IN SAID SECTION 11.6(D), THE
BORROWER DELIVERS TO THE COLLATERAL AGENT (I) A REPLACEMENT INTEREST RATE CAP OR
QUALIFIED SUBSTITUTE ARRANGEMENT, (II) TO THE EXTENT APPLICABLE, AN OPINION OF
COUNSEL AS TO THE DUE AUTHORIZATION, EXECUTION AND DELIVERY AND VALIDITY AND
ENFORCEABILITY OF SUCH REPLACEMENT INTEREST RATE CAP OR QUALIFIED SUBSTITUTE
ARRANGEMENT, AS THE CASE MAY BE, AND (III) EVIDENCE THAT THE REQUIRED LENDERS
HAVE CONSENTED TO THE TERMINATION OF THE INTEREST RATE CAP AND ITS REPLACEMENT
WITH SUCH REPLACEMENT INTEREST RATE CAP OR QUALIFIED SUBSTITUTE ARRANGEMENT.

 


THE SERVICER OR THE BORROWER SHALL NOTIFY IN WRITING THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT WITHIN FIVE BUSINESS DAYS AFTER OBTAINING ACTUAL
KNOWLEDGE THAT THE SENIOR UNSECURED DEBT RATING OF THE CAP PROVIDER HAS BEEN
WITHDRAWN OR REDUCED BY ANY RATING AGENCY.

 


NOTWITHSTANDING THE FOREGOING, THE BORROWER MAY AT ANY TIME OBTAIN A REPLACEMENT
INTEREST RATE CAP, PROVIDED THAT THE BORROWER DELIVERS TO THE COLLATERAL AGENT
EVIDENCE OF THE RECEIPT OF THE CONSENT OF THE REQUIRED LENDERS TO THE
TERMINATION OF THE THEN-CURRENT INTEREST RATE CAP AND ITS REPLACEMENT WITH SUCH
REPLACEMENT INTEREST RATE CAP.

 


THE BORROWER SHALL NOT AGREE TO ANY AMENDMENT TO ANY INTEREST RATE CAP UNLESS
THE BORROWER SHALL HAVE RECEIVED EVIDENCE OF THE CONSENT OF THE REQUIRED LENDERS
TO SUCH AMENDMENT TO SUCH INTEREST RATE CAP (WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED).

 


THE BORROWER SHALL NOTIFY THE LENDERS AND THE COLLATERAL AGENT AFTER OBTAINING
ACTUAL KNOWLEDGE OF THE TRANSFER BY THE RELATED CAP PROVIDER OF ANY INTEREST
RATE CAP, OR ANY INTEREST OR OBLIGATION THEREUNDER.

 

35

--------------------------------------------------------------------------------


 


THE COLLATERAL AGENT, UPON WRITTEN DIRECTION FROM THE BORROWER AND THE REQUIRED
LENDERS, SHALL SELL ALL OR A PORTION OF THE INTEREST RATE CAPS SUBJECT TO THE
FOLLOWING CONDITIONS HAVING BEEN MET:

 

(x)                                   the Aggregate Interest Rate Caps Notional
Amount after giving effect to such sale shall equal or exceed the Required
Interest Rate Caps Notional Amount as of the date of such sale after giving
effect to all payments and allocations made pursuant to this Agreement; and

 

(y)                                 the minimum notional amount denomination of
any Interest Rate Cap to be sold is $1,000,000.

 

The Borrower shall have the duty of obtaining a fair market value price for the
sale of the Collateral Agent’s rights under any Interest Rate Cap, notifying the
Collateral Agent of prospective purchasers and bids, and selecting the purchaser
of such Interest Rate Cap.  The Collateral Agent upon receipt of the purchase
price in the Collection Account shall execute all documentation prepared by the
Borrower necessary to effect the transfer of the Collateral Agent’s rights under
such Interest Rate Cap and to release the Lien of the Collateral Agent on such
Interest Rate Cap and proceeds thereof.

 


TANGIBLE NET WORTH.  THE BORROWER SHALL MAINTAIN AT ALL TIMES A POSITIVE
TANGIBLE NET WORTH.

 


STOCK, MERGER, CONSOLIDATION, ETC.  THE BORROWER SHALL NOT MERGE OR CONSOLIDATE
WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO BECOME THE SUCCESSOR TO ALL
OR SUBSTANTIALLY ALL OF ITS BUSINESS OR ASSETS WITHOUT THE PRIOR WRITTEN CONSENT
OF THE REQUIRED LENDERS.

 


CHANGE IN NAME.  IT SHALL NOT MAKE ANY CHANGE TO ITS NAME OR USE ANY TRADE
NAMES, FICTITIOUS NAMES, ASSUMED NAMES OR “DOING BUSINESS AS” NAMES.

 


INDEBTEDNESS; GUARANTEES.  THE BORROWER SHALL NOT CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY INDEBTEDNESS OTHER THAN INDEBTEDNESS PERMITTED UNDER THE
TRANSACTION DOCUMENTS.  THE BORROWER SHALL INCUR NO ADDITIONAL BORROWED MONEY
INDEBTEDNESS SECURED BY THE BORROWER COLLATERAL OTHER THAN THE ADVANCES.  THE
BORROWER SHALL NOT ASSUME, GUARANTEE, ENDORSE OR OTHERWISE BE OR BECOME DIRECTLY
OR CONTINGENTLY LIABLE FOR THE OBLIGATIONS OF ANY PERSON BY, AMONG OTHER THINGS,
AGREEING TO PURCHASE ANY OBLIGATION OF ANOTHER PERSON, AGREEING TO ADVANCE FUNDS
TO SUCH PERSON OR CAUSING OR ASSISTING SUCH PERSON TO MAINTAIN ANY AMOUNT OF
CAPITAL.

 


LIMITATION ON TRANSACTIONS WITH AFFILIATES.  THE BORROWER SHALL NOT ENTER INTO,
OR BE A PARTY TO ANY TRANSACTION WITH ANY AFFILIATE OF THE BORROWER, EXCEPT FOR
(A) THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND (B) TO THE
EXTENT NOT OTHERWISE PROHIBITED UNDER THIS AGREEMENT, OTHER TRANSACTIONS UPON
FAIR AND REASONABLE TERMS MATERIALLY NO LESS FAVORABLE TO THE BORROWER THAN
WOULD BE OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON NOT AN
AFFILIATE.

 


DOCUMENTS.  EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN (INCLUDING, WITHOUT
LIMITATION, IN SECTION 11.6 REGARDING INTEREST RATE CAPS), IT SHALL NOT CANCEL
OR TERMINATE ANY OF THE TRANSACTION DOCUMENTS TO WHICH IT IS PARTY (IN ANY
CAPACITY), OR CONSENT TO OR ACCEPT ANY CANCELLATION OR TERMINATION OF ANY OF
SUCH AGREEMENTS, OR AMEND OR OTHERWISE MODIFY ANY TERM OR CONDITION OF ANY OF
THE TRANSACTION DOCUMENTS TO WHICH IT IS PARTY (IN ANY CAPACITY) OR GIVE ANY
CONSENT, WAIVER OR APPROVAL UNDER ANY SUCH AGREEMENT, OR WAIVE ANY DEFAULT UNDER
OR BREACH OF ANY OF THE TRANSACTION DOCUMENTS TO WHICH IT IS PARTY (IN ANY
CAPACITY) OR TAKE ANY OTHER ACTION UNDER ANY SUCH AGREEMENT NOT REQUIRED BY THE
TERMS THEREOF, UNLESS (IN EACH CASE) THE REQUIRED LENDERS SHALL HAVE CONSENTED
THERETO (WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD TO THE EXTENT SET
FORTH IN SUCH TRANSACTION DOCUMENT).

 


PRESERVATION OF EXISTENCE.  IT SHALL OBSERVE ALL PROCEDURES REQUIRED BY ITS
ORGANIZATIONAL DOCUMENTS AND PRESERVE AND MAINTAIN ITS EXISTENCE, RIGHTS,
FRANCHISES AND PRIVILEGES IN THE JURISDICTION OF ITS FORMATION AND QUALIFY AND
REMAIN QUALIFIED IN GOOD STANDING IN EACH JURISDICTION WHERE THE FAILURE TO
PRESERVE AND MAINTAIN SUCH EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND
QUALIFICATIONS WOULD MATERIALLY ADVERSELY AFFECT (1) THE INTERESTS HEREUNDER OF
THE REQUIRED LENDERS OR ANY SECURED PARTY, (2) THE COLLECTIBILITY OF ANY
TRANSFERRED RECEIVABLES OR TRANSFERRED DEALER TRANSACTION RIGHT OR (3) ITS
ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER ANY OF THE OTHER
TRANSACTION DOCUMENTS.

 


ACCOUNTING TREATMENT.  THE BORROWER SHALL NOT PREPARE ANY FINANCIAL STATEMENTS
OR OTHER STATEMENTS (INCLUDING ANY TAX FILINGS WHICH ARE NOT CONSOLIDATED WITH
THOSE OF CAR) WHICH SHALL ACCOUNT FOR THE TRANSACTIONS CONTEMPLATED BY THE SALE
AND SERVICING AGREEMENT IN ANY MANNER OTHER THAN AS THE SALE OF, OR A CAPITAL
CONTRIBUTION OF, THE

 

36

--------------------------------------------------------------------------------


 


TRANSFERRED RECEIVABLES AND TRANSFERRED DEALER TRANSACTION RIGHTS AND THE
RELATED ASSETS BY THE SELLER TO THE BORROWER.  FOR AVOIDANCE OF DOUBT, CAR MAY
CONSOLIDATE THE BORROWER AND/OR ITS PROPERTIES AND OTHER ASSETS FOR ACCOUNTING
PURPOSES.

 


LIMITATION ON INVESTMENTS.  THE BORROWER SHALL NOT FORM, OR CAUSE TO BE FORMED,
ANY SUBSIDIARIES; OR MAKE OR SUFFER TO EXIST ANY LOANS OR ADVANCES TO, OR EXTEND
ANY CREDIT TO, OR MAKE ANY INVESTMENTS (BY WAY OF TRANSFER OF PROPERTY,
CONTRIBUTIONS TO CAPITAL, PURCHASE OF STOCK OR SECURITIES OR EVIDENCES OF
INDEBTEDNESS, ACQUISITION OF THE BUSINESS OR ASSETS, OR OTHERWISE) IN, ANY
AFFILIATE OR ANY OTHER PERSON EXCEPT AS OTHERWISE PERMITTED HEREIN AND PURSUANT
TO THE OTHER TRANSACTION DOCUMENTS.

 


DISTRIBUTIONS.  THE BORROWER SHALL NOT DECLARE OR MAKE (A) PAYMENT OF ANY
DISTRIBUTION ON OR IN RESPECT OF ANY SHARES OF ITS CAPITAL STOCK, OR (B) ANY
PAYMENT ON ACCOUNT OF THE PURCHASE, REDEMPTION, RETIREMENT OR ACQUISITION OF ANY
OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE SUCH SHARES UNLESS (IN EACH CASE) AT
THE TIME OF SUCH DECLARATION OR PAYMENT (AND AFTER GIVING EFFECT THERETO) NO
FACILITY TERMINATION EVENT UNDER SECTION 14.1 OR UNMATURED FACILITY TERMINATION
EVENT UNDER SECTION 14.1 SHALL OCCUR OR BE CONTINUING AND NO AMOUNT PAYABLE BY
THE BORROWER UNDER ANY TRANSACTION DOCUMENT IS THEN DUE AND OWING BUT UNPAID.

 


PERFORMANCE OF BORROWER ASSIGNED AGREEMENTS.  THE BORROWER SHALL (I) PERFORM AND
OBSERVE ALL THE TERMS AND PROVISIONS OF THE TRANSACTION DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, EACH OF THE BORROWER ASSIGNED AGREEMENTS) TO WHICH IT IS A
PARTY TO BE PERFORMED OR OBSERVED BY IT, MAINTAIN SUCH TRANSACTION DOCUMENTS IN
FULL FORCE AND EFFECT, ENFORCE SUCH TRANSACTION DOCUMENTS IN ACCORDANCE WITH
THEIR TERMS AND TAKE ALL SUCH ACTION TO SUCH END AS MAY BE FROM TIME TO TIME
REQUESTED BY ANY AGENT, AND (II) UPON REQUEST OF ANY AGENT, MAKE TO ANY OTHER
PARTY TO SUCH TRANSACTION DOCUMENTS SUCH DEMANDS AND REQUESTS FOR INFORMATION
AND REPORTS OR FOR ACTION AS THE BORROWER IS ENTITLED TO MAKE THEREUNDER.

 


NOTICE OF MATERIAL ADVERSE CLAIM.  IT SHALL ADVISE THE ADMINISTRATIVE AGENT AND
THE COLLATERAL AGENT PROMPTLY, IN REASONABLE DETAIL, (I) OF ANY MATERIAL ADVERSE
CLAIM, OTHER THAN A PERMITTED LIEN, KNOWN TO IT MADE OR ASSERTED AGAINST ANY OF
THE BORROWER COLLATERAL, AND (II) OF THE OCCURRENCE OF ANY EVENT WHICH WOULD
HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE VALUE OF THE BORROWER COLLATERAL
OR ON THE ASSIGNMENTS AND SECURITY INTERESTS GRANTED BY THE BORROWER IN THIS
AGREEMENT.

 


ACCESS TO CERTAIN DOCUMENTATION AND INFORMATION REGARDING CONTRACTS.  THE
BORROWER SHALL PERMIT REPRESENTATIVES OF THE ADMINISTRATIVE AGENT, EACH AGENT,
THE BACKUP SERVICER, THE COLLATERAL AGENT AND THE CUSTODIAN AT ANY TIME AND FROM
TIME TO TIME, BUT, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, NO MORE THAN TWO TIMES PER YEAR, DURING NORMAL BUSINESS HOURS AS THE
ADMINISTRATIVE AGENT, SUCH AGENT, THE BACKUP SERVICER, THE COLLATERAL AGENT AND
THE CUSTODIAN SHALL REASONABLY REQUEST, (A) TO INSPECT AND MAKE COPIES OF AND
ABSTRACTS FROM ITS RECORDS RELATING TO THE TRANSFERRED RECEIVABLES AND
TRANSFERRED DEALER TRANSACTION RIGHTS, AND (B) TO VISIT ITS PROPERTIES IN
CONNECTION WITH THE COLLECTION, PROCESSING OR SERVICING OF THE TRANSFERRED
RECEIVABLES AND TRANSFERRED DEALER TRANSACTION RIGHTS FOR THE PURPOSE OF
EXAMINING SUCH RECORDS, AND TO DISCUSS MATTERS RELATING TO THE TRANSFERRED
RECEIVABLES AND TRANSFERRED DEALER TRANSACTION RIGHTS OR SUCH PERSON’S
PERFORMANCE UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS WITH ANY
OFFICER OR EMPLOYEE OF SUCH PERSON HAVING KNOWLEDGE OF SUCH MATTERS.  IN EACH
CASE, SUCH ACCESS SHALL BE AFFORDED WITHOUT CHARGE.  IN CONNECTION WITH ANY
INSPECTION, THE ADMINISTRATIVE AGENT, ANY AGENT, THE BACKUP SERVICER, THE
COLLATERAL AGENT AND THE CUSTODIAN MAY INSTITUTE PROCEDURES TO PERMIT IT TO
CONFIRM THE OBLIGOR BALANCES IN RESPECT OF ANY TRANSFERRED RECEIVABLES OR
TRANSFERRED DEALER TRANSACTION RIGHTS.  THE BORROWER AGREES TO RENDER TO THE
ADMINISTRATIVE AGENT, EACH AGENT, THE BACKUP SERVICER, THE COLLATERAL AGENT AND
THE CUSTODIAN SUCH CLERICAL AND OTHER ASSISTANCE AS MAY BE REASONABLY REQUESTED
WITH REGARD TO THE FOREGOING.  NOTHING IN THIS SECTION 11.19 SHALL DEROGATE FROM
THE OBLIGATION OF THE BORROWER TO OBSERVE ANY APPLICABLE LAW PROHIBITING
DISCLOSURE OF INFORMATION REGARDING THE OBLIGORS, AND THE FAILURE OF ANY OF THEM
TO PROVIDE ACCESS AS A RESULT OF SUCH OBLIGATION SHALL NOT CONSTITUTE A BREACH
OF THIS SECTION 11.19.

 


THE SERVICER; THE BACKUP SERVICER

 


LIABILITY OF SERVICER.  THE SERVICER (IN ITS CAPACITY AS SUCH) SHALL BE LIABLE
HEREUNDER ONLY TO THE EXTENT OF THE OBLIGATIONS IN THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS SPECIFICALLY UNDERTAKEN BY THE SERVICER AND THE
REPRESENTATIONS MADE BY THE SERVICER.

 


MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE OBLIGATIONS OF, THE SERVICER. 
THE SERVICER SHALL NOT MERGE OR CONSOLIDATE WITH ANY OTHER PERSON, CONVEY,
TRANSFER OR LEASE ALL OR SUBSTANTIALLY ALL ITS ASSETS AS AN ENTIRETY TO ANOTHER
PERSON, OR PERMIT ANY OTHER PERSON TO BECOME THE SUCCESSOR TO ALL OR
SUBSTANTIALLY ALL OF ITS BUSINESS OR ASSETS, UNLESS AFTER THE MERGER,
CONSOLIDATION, CONVEYANCE, TRANSFER, LEASE OR SUCCESSION, THE SUCCESSOR OR
SURVIVING ENTITY SHALL BE AN ELIGIBLE SERVICER AND SHALL BE CAPABLE OF
FULFILLING THE DUTIES OF THE SERVICER CONTAINED IN THIS AGREEMENT.  ANY PERSON
(I) INTO WHICH THE SERVICER MAY BE MERGED OR CONSOLIDATED, (II) RESULTING FROM
ANY MERGER OR CONSOLIDATION TO

 

37

--------------------------------------------------------------------------------


 


WHICH THE SERVICER SHALL BE A PARTY, (III) WHICH ACQUIRES BY CONVEYANCE,
TRANSFER, OR LEASE SUBSTANTIALLY ALL OF THE ASSETS OF THE SERVICER, OR
(IV) SUCCEEDING TO THE BUSINESS OF THE SERVICER, IN ANY OF THE FOREGOING CASES
SHALL EXECUTE AN AGREEMENT OF ASSUMPTION TO PERFORM EVERY OBLIGATION OF THE
SERVICER UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH THE
SERVICER IS A PARTY AND, WHETHER OR NOT SUCH ASSUMPTION AGREEMENT IS EXECUTED,
SHALL BE THE SUCCESSOR TO THE SERVICER UNDER THIS AGREEMENT WITHOUT THE
EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON THE PART OF ANY OF THE
PARTIES TO THIS AGREEMENT, ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO RELEASE THE SERVICER FROM ANY OBLIGATION HEREUNDER.  THE SERVICER
SHALL PROVIDE NOTICE OF ANY MERGER, CONSOLIDATION OR SUCCESSION PURSUANT TO THIS
SECTION 12.2 TO THE REQUIRED LENDERS AND THE BACKUP SERVICER AND THE REQUIRED
LENDERS SHALL HAVE CONSENTED THERETO.  NOTWITHSTANDING THE FOREGOING, AS A
CONDITION TO THE CONSUMMATION OF THE TRANSACTIONS REFERRED TO IN CLAUSES (I),
(II), (III) AND (IV) ABOVE, (X) IMMEDIATELY AFTER GIVING EFFECT TO SUCH
TRANSACTION, NO REPRESENTATION OR WARRANTY MADE PURSUANT TO SECTION 8.2 SHALL
HAVE BEEN BREACHED IN ANY MATERIAL RESPECT (FOR PURPOSES HEREOF, SUCH
REPRESENTATIONS AND WARRANTIES SHALL SPEAK AS OF THE DATE OF THE CONSUMMATION OF
SUCH TRANSACTION) AND NO EVENT THAT AFTER NOTICE OR LAPSE OF TIME WOULD BECOME A
FACILITY TERMINATION EVENT PURSUANT TO SECTION 14.1 SHALL HAVE OCCURRED AND BE
CONTINUING, AND (Y) THE SERVICER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE
AGENT AN OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL EACH STATING THAT SUCH
CONSOLIDATION, MERGER OR SUCCESSION AND SUCH AGREEMENT OF ASSUMPTION COMPLY WITH
THIS SECTION 12.2.

 

The parties to this Agreement acknowledge that this Section 12.2 shall only
apply to the Servicer so long as CAR, CAR Servicing or an Affiliate of CAR is
the Servicer.

 

38

--------------------------------------------------------------------------------


 


COVENANTS OF SERVICER.

 

PRESERVATION OF EXISTENCE.  THE SERVICER SHALL OBSERVE ALL PROCEDURES REQUIRED
BY ITS ORGANIZATIONAL DOCUMENTS AND PRESERVE AND MAINTAIN ITS EXISTENCE, RIGHTS,
FRANCHISES AND PRIVILEGES IN THE JURISDICTION OF ITS FORMATION AND QUALIFY AND
REMAIN QUALIFIED IN GOOD STANDING IN EACH JURISDICTION WHERE THE FAILURE TO
PRESERVE AND MAINTAIN SUCH EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND
QUALIFICATIONS WOULD MATERIALLY ADVERSELY AFFECT (1) THE INTERESTS HEREUNDER OF
THE REQUIRED LENDERS OR ANY SECURED PARTY, (2) THE COLLECTIBILITY OF ANY
TRANSFERRED RECEIVABLES OR TRANSFERRED DEALER TRANSACTION RIGHT OR (3) ITS
ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER ANY OF THE OTHER
TRANSACTION DOCUMENTS.

 

KEEPING OF RECORDS AND BOOKS OF ACCOUNT.  THE SERVICER SHALL MAINTAIN AND
IMPLEMENT ADMINISTRATIVE AND OPERATING PROCEDURES (INCLUDING, WITHOUT
LIMITATION, AN ABILITY TO RECREATE RECORDS EVIDENCING THE TRANSFERRED
RECEIVABLES IN THE EVENT OF THE DESTRUCTION OF THE ORIGINALS THEREOF) AND KEEP
AND MAINTAIN, ALL DOCUMENTS, BOOKS, RECORDS AND OTHER INFORMATION REASONABLY
NECESSARY OR ADVISABLE FOR THE COLLECTION OF ALL TRANSFERRED RECEIVABLES AND
TRANSFERRED DEALER TRANSACTION RIGHTS (INCLUDING, WITHOUT LIMITATION, RECORDS
ADEQUATE TO PERMIT THE DAILY IDENTIFICATION OF ALL COLLECTIONS OF AND
ADJUSTMENTS TO EACH TRANSFERRED RECEIVABLES OR TRANSFERRED DEALER TRANSACTION
RIGHT).

 

MAINTAIN RECORDS OF RECEIVABLES COLLATERAL.  THE SERVICER SHALL, AT ITS OWN COST
AND EXPENSE, MAINTAIN SATISFACTORY AND COMPLETE RECORDS OF THE RECEIVABLES
COLLATERAL, INCLUDING A RECORD OF ALL PAYMENTS RECEIVED AND ALL CREDITS GRANTED
WITH RESPECT TO THE RECEIVABLES COLLATERAL AND ALL OTHER DEALINGS WITH THE
RECEIVABLES COLLATERAL.  THE SERVICER SHALL MAINTAIN ITS COMPUTER SYSTEMS SO
THAT, FROM AND AFTER THE TIME OF SALE UNDER THE SALE AND SERVICING AGREEMENT OF
THE DEALER TRANSACTION RIGHTS TO THE BORROWER, THE SERVICER’S MASTER COMPUTER
RECORDS (INCLUDING ANY BACK-UP ARCHIVES) THAT REFER TO A TRANSFERRED DEALER
TRANSACTION RIGHT AND THE RELATED RECEIVABLE SHALL INDICATE THE INTEREST OF THE
BORROWER AND THE COLLATERAL AGENT IN SUCH TRANSFERRED DEALER TRANSACTION RIGHT
AND THAT SUCH TRANSFERRED DEALER TRANSACTION RIGHT AND THE RIGHT TO RECEIVE ALL
MONIES IN RESPECT OF THE RELATED RECEIVABLE ARE OWNED BY THE BORROWER AND HAVE
BEEN PLEDGED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES
PURSUANT TO THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, UNTIL THE SERVICER
SHALL HAVE IN EFFECT A NEW COMPUTER SYSTEM FOR MAINTAINING RECORDS FROM THAT IN
EFFECT ON THE INITIAL CLOSING DATE, THE COVENANT SET FORTH IN THIS CLAUSE
(C) REGARDING NOTING THE INTEREST OF, AND THE PLEDGE TO, THE BORROWER AND THE
COLLATERAL AGENT RELATING TO SUCH TRANSFERRED DEALER TRANSACTION RIGHTS AND
RIGHT TO RECEIVE MONIES THEREFOR SHALL NOT APPLY.

 

NOTICE OF MATERIAL ADVERSE CLAIM.  THE SERVICER SHALL ADVISE THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT PROMPTLY, IN REASONABLE DETAIL, (I) OF ANY
MATERIAL ADVERSE CLAIM, OTHER THAN A PERMITTED LIEN, KNOWN TO IT MADE OR
ASSERTED AGAINST ANY OF THE BORROWER COLLATERAL, AND (II) OF THE OCCURRENCE OF
ANY EVENT WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE VALUE OF
THE BORROWER COLLATERAL OR ON THE ASSIGNMENTS AND SECURITY INTERESTS GRANTED BY
THE BORROWER IN THIS AGREEMENT.

 


LIMITATION ON LIABILITY OF BACKUP SERVICER.

 

NEITHER THE BACKUP SERVICER NOR ANY OF THE DIRECTORS OR OFFICERS OR EMPLOYEES OR
AGENTS OF THE BACKUP SERVICER SHALL BE UNDER ANY LIABILITY TO THE BORROWER, THE
INVESTORS OR THE ADMINISTRATIVE AGENT, EXCEPT AS PROVIDED IN THIS AGREEMENT, FOR
ANY ACTION TAKEN OR FOR REFRAINING FROM THE TAKING OF ANY ACTION PURSUANT TO
THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT PROTECT THE
BACKUP SERVICER OR ANY SUCH PERSON AGAINST ANY LIABILITY THAT WOULD OTHERWISE BE
IMPOSED BY REASON OF A BREACH OF THIS AGREEMENT OR WILLFUL MISFEASANCE, BAD
FAITH OR NEGLIGENCE IN THE PERFORMANCE OF ITS DUTIES.  THE BACKUP SERVICER AND
ANY DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE BACKUP SERVICER MAY RELY IN GOOD
FAITH ON THE WRITTEN ADVICE OF COUNSEL OR ON ANY DOCUMENT OF ANY KIND PRIMA
FACIE PROPERLY EXECUTED AND SUBMITTED BY ANY PERSON RESPECTING ANY MATTERS
ARISING UNDER THIS AGREEMENT.

 

UNLESS ACTING AS SERVICER HEREUNDER, THE BACKUP SERVICER SHALL NOT BE LIABLE FOR
ANY OBLIGATION OF THE SERVICER CONTAINED IN THIS AGREEMENT, AND THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BORROWER AND THE INVESTORS SHALL
LOOK ONLY TO THE SERVICER TO PERFORM SUCH OBLIGATIONS.

 

39

--------------------------------------------------------------------------------


 

THE BACKUP SERVICER SHALL HAVE NO RESPONSIBILITY AND SHALL NOT BE IN DEFAULT
HEREUNDER NOR INCUR ANY LIABILITY FOR ANY FAILURE, ERROR, MALFUNCTION OR ANY
DELAY IN CARS ACQUISITION OUT ANY OF ITS DUTIES UNDER THIS AGREEMENT IF ANY SUCH
FAILURE OR DELAY RESULTS FROM THE BACKUP SERVICER ACTING IN ACCORDANCE WITH
INFORMATION PREPARED OR SUPPLIED BY A PERSON OTHER THAN THE BACKUP SERVICER OR
THE FAILURE OF ANY SUCH PERSON TO PREPARE OR PROVIDE SUCH INFORMATION.  THE
BACKUP SERVICER SHALL HAVE NO RESPONSIBILITY, SHALL NOT BE IN DEFAULT AND SHALL
INCUR NO LIABILITY (I) FOR ANY ACT OR FAILURE TO ACT BY ANY THIRD PARTY,
INCLUDING THE SERVICER OR THE ADMINISTRATIVE AGENT OR FOR ANY INACCURACY OR
OMISSION IN A NOTICE OR COMMUNICATION RECEIVED BY THE BACKUP SERVICER FROM ANY
THIRD PARTY OR (II) THAT IS DUE TO OR RESULTS FROM THE INVALIDITY,
UNENFORCEABILITY OF ANY TRANSFERRED RECEIVABLES UNDER APPLICABLE LAW OR THE
BREACH OR THE INACCURACY OF ANY REPRESENTATION OR WARRANTY MADE WITH RESPECT TO
ANY TRANSFERRED RECEIVABLES.

 


BACKUP SERVICER NOT TO RESIGN.  SUBJECT TO THE PROVISIONS OF SECTION 12.2, THE
BACKUP SERVICER SHALL NOT RESIGN FROM THE OBLIGATIONS AND DUTIES IMPOSED ON IT
BY THIS AGREEMENT AS BACKUP SERVICER EXCEPT UPON A DETERMINATION THAT BY REASON
OF A CHANGE IN LEGAL REQUIREMENTS THE PERFORMANCE OF ITS DUTIES UNDER THIS
AGREEMENT WOULD CAUSE IT TO BE IN VIOLATION OF SUCH LEGAL REQUIREMENTS AND THE
ADMINISTRATIVE AGENT DOES NOT ELECT TO WAIVE THE OBLIGATIONS OF THE BACKUP
SERVICER TO PERFORM THE DUTIES WHICH RENDER IT LEGALLY UNABLE TO ACT OR TO
DELEGATE THOSE DUTIES TO ANOTHER PERSON.  ANY SUCH DETERMINATION PERMITTING THE
RESIGNATION OF BACKUP SERVICER SHALL BE EVIDENCED BY AN OPINION OF COUNSEL TO
SUCH EFFECT DELIVERED AND ACCEPTABLE TO THE REQUIRED LENDERS.  NO RESIGNATION OF
THE BACKUP SERVICER SHALL BECOME EFFECTIVE UNTIL AN ENTITY ACCEPTABLE TO THE
REQUIRED LENDERS SHALL HAVE ASSUMED THE RESPONSIBILITIES AND OBLIGATIONS OF THE
BACKUP SERVICER; PROVIDED, HOWEVER, THAT IN THE EVENT A SUCCESSOR BACKUP
SERVICER IS NOT APPOINTED WITHIN 60 DAYS AFTER THE BACKUP SERVICER HAS GIVEN
NOTICE OF ITS RESIGNATION AS PERMITTED BY THIS SECTION 12.4, THE RESIGNATION OF
THE BACKUP SERVICER SHALL BECOME EFFECTIVE.

 


GRANT OF SECURITY INTEREST

 


BORROWER’S GRANT OF SECURITY INTEREST.  AS SECURITY FOR THE PROMPT PAYMENT OR
PERFORMANCE IN FULL WHEN DUE, WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, OF ALL OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ADVANCES, YIELD
AND OTHER AMOUNTS AT ANY TIME OWING HEREUNDER), THE BORROWER HEREBY ASSIGNS AND
PLEDGES TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, AND
GRANTS TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
SECURITY INTEREST IN AND LIEN UPON, ALL OF THE BORROWER’S RIGHT, TITLE AND
INTEREST IN AND TO THE FOLLOWING, IN EACH CASE WHETHER NOW OR HEREAFTER EXISTING
OR IN WHICH BORROWER NOW HAS OR HEREAFTER ACQUIRES AN INTEREST AND WHEREVER THE
SAME MAY BE LOCATED (COLLECTIVELY, THE “BORROWER COLLATERAL”):

 

ALL RECEIVABLES COLLATERAL;

 

THE SALE AND SERVICING AGREEMENT AND ALL OTHER DOCUMENTS NOW OR HEREAFTER IN
EFFECT TO THE EXTENT THEY RELATE TO THE PURCHASE, SERVICING OR PROCESSING OF
TRANSFERRED RECEIVABLES OR TRANSFERRED DEALER TRANSACTION RIGHTS, INCLUDING THE
RIGHT TO RECEIVE DEALER RECOURSE PAYMENTS PURSUANT TO THE DEALER PURCHASE
AGREEMENTS TO THE EXTENT PERMITTED UNDER THE SALE AND SERVICING AGREEMENT
(COLLECTIVELY, THE “BORROWER ASSIGNED AGREEMENTS”), INCLUDING (I) ALL RIGHTS OF
THE BORROWER TO RECEIVE MONEYS DUE AND TO BECOME DUE UNDER OR PURSUANT TO THE
BORROWER ASSIGNED AGREEMENTS, (II) ALL RIGHTS OF THE BORROWER TO RECEIVE
PROCEEDS OF ANY INSURANCE, INDEMNITY, WARRANTY OR GUARANTY WITH RESPECT TO THE
BORROWER ASSIGNED AGREEMENTS, (III) THE BORROWER’S RIGHT OF FORECLOSURE AS
LIENHOLDER OF THE FINANCED VEHICLES UNDERLYING THE CONTRACTS, (IV) CLAIMS OF THE
BORROWER FOR DAMAGES ARISING OUT OF OR FOR BREACH OF OR DEFAULT UNDER THE
BORROWER ASSIGNED AGREEMENTS, AND (V) THE RIGHT OF THE BORROWER TO AMEND, WAIVE
OR TERMINATE THE BORROWER ASSIGNED AGREEMENTS, TO PERFORM UNDER THE BORROWER
ASSIGNED AGREEMENTS AND TO COMPEL PERFORMANCE AND OTHERWISE EXERCISE ALL
REMEDIES AND RIGHTS UNDER THE BORROWER ASSIGNED AGREEMENTS;

 

40

--------------------------------------------------------------------------------


 

ALL OF THE FOLLOWING (THE “BORROWER ACCOUNT COLLATERAL”):

 

the Collection Account, all funds held in the Collection Account, and all
certificates and instruments, if any, from time to time representing or
evidencing the Collection Account or such funds,

 

the Cap Funding Reserve Account, all funds held in the Cap Funding Reserve
Account, and all certificates and instruments, if any, from time to time
representing or evidencing the Cap Funding Reserve Account or such funds,

 

all investments from time to time of amounts in the Collection Account and Cap
Funding Reserve Account, and all certificates and instruments, if any, from time
to time representing or evidencing such investments,

 

all notes, certificates of deposit and other instruments from time to time
delivered to or otherwise possessed by the Collateral Agent or any Secured Party
or any assignee or agent on behalf of the Collateral Agent or any Secured Party
in substitution for or in addition to any of the then existing Borrower Account
Collateral, and

 

all interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any and all of the then existing Borrower Account Collateral;

 

EACH INTEREST RATE CAP INCLUDING ALL RIGHTS OF THE BORROWER TO RECEIVE MONEYS
DUE AND TO BECOME DUE THEREUNDER;

 

ALL ADDITIONAL PROPERTY THAT MAY FROM TIME TO TIME HEREAFTER BE GRANTED AND
PLEDGED BY THE BORROWER OR BY ANYONE ON ITS BEHALF UNDER THIS AGREEMENT,
INCLUDING THE DEPOSIT WITH THE COLLATERAL AGENT OF ADDITIONAL MONEYS BY THE
BORROWER;

 

ALL ACCOUNTS, ALL CHATTEL PAPER, ALL DOCUMENTS, ALL EQUIPMENT, ALL GENERAL
INTANGIBLES, ALL INSTRUMENTS, ALL INVESTMENT PROPERTY AND ALL INVENTORY OF THE
BORROWER; AND

 

ALL PROCEEDS, ACCESSIONS, SUBSTITUTIONS, RENTS AND PROFITS OF ANY AND ALL OF THE
FOREGOING BORROWER COLLATERAL (INCLUDING PROCEEDS THAT CONSTITUTE PROPERTY OF
THE TYPES DESCRIBED IN PARAGRAPHS (A) THROUGH (F) ABOVE) AND, TO THE EXTENT NOT
OTHERWISE INCLUDED, ALL PAYMENTS UNDER INSURANCE (WHETHER OR NOT THE COLLATERAL
AGENT OR A SECURED PARTY OR ANY ASSIGNEE OR AGENT ON BEHALF OF THE COLLATERAL
AGENT OR A SECURED PARTY IS THE LOSS PAYEE THEREOF) OR ANY INDEMNITY, WARRANTY
OR GUARANTY PAYABLE BY REASON OF LOSS OR DAMAGE TO OR OTHERWISE WITH RESPECT TO
ANY OF THE FOREGOING BORROWER COLLATERAL.

 


DELIVERY OF COLLATERAL.  ALL DOCUMENTS IN THE CONTRACTS FILE SHALL BE DELIVERED
TO AND HELD BY OR ON BEHALF OF THE CUSTODIAN PURSUANT TO THE SALE AND SERVICING
AGREEMENT, AND SHALL BE IN SUITABLE FORM FOR TRANSFER BY DELIVERY.

 


BORROWER REMAINS LIABLE.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT, (A) EXCEPT
TO THE EXTENT OF THE SERVICER’S DUTIES UNDER THIS AGREEMENT, THE BORROWER SHALL
REMAIN LIABLE UNDER THE TRANSFERRED RECEIVABLES, TRANSFERRED DEALER TRANSACTION
RIGHTS, BORROWER ASSIGNED AGREEMENTS AND OTHER AGREEMENTS (INCLUDING EACH
INTEREST RATE CAP) INCLUDED IN THE BORROWER COLLATERAL TO PERFORM IN ALL
MATERIAL RESPECTS ALL OF ITS DUTIES AND OBLIGATIONS THEREUNDER TO THE SAME
EXTENT AS IF THIS AGREEMENT HAD NOT BEEN EXECUTED, (B) THE EXERCISE BY A SECURED
PARTY OR THE COLLATERAL AGENT OF ANY OF ITS RIGHTS UNDER THIS AGREEMENT SHALL
NOT RELEASE THE BORROWER, CAR, THE CUSTODIAN OR THE

 

41

--------------------------------------------------------------------------------


 


SERVICER FROM ANY OF THEIR RESPECTIVE DUTIES OR OBLIGATIONS UNDER THE
TRANSFERRED RECEIVABLES, TRANSFERRED DEALER TRANSACTION RIGHTS, BORROWER
ASSIGNED AGREEMENTS OR OTHER AGREEMENTS INCLUDED IN THE BORROWER COLLATERAL,
(C) THE AGENTS, THE SECURED PARTIES, THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND THE CUSTODIAN SHALL NOT HAVE ANY OBLIGATION OR LIABILITY UNDER THE
TRANSFERRED RECEIVABLES, TRANSFERRED DEALER TRANSACTION RIGHTS, BORROWER
ASSIGNED AGREEMENTS OR OTHER AGREEMENTS INCLUDED IN THE BORROWER COLLATERAL BY
REASON OF THIS AGREEMENT, AND (D) NEITHER THE AGENT, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT NOR ANY OF THE SECURED PARTIES SHALL BE OBLIGATED TO
PERFORM ANY OF THE OBLIGATIONS OR DUTIES OF THE BORROWER, CAR, THE CUSTODIAN OR
THE SERVICER UNDER THE TRANSFERRED RECEIVABLES, BORROWER ASSIGNED AGREEMENTS OR
OTHER AGREEMENTS INCLUDED IN THE BORROWER COLLATERAL OR TO TAKE ANY ACTION TO
COLLECT OR ENFORCE ANY CLAIM FOR PAYMENT ASSIGNED UNDER THIS AGREEMENT.

 


RELEASE OF BORROWER COLLATERAL.

 

GENERALLY.  TO THE EXTENT THAT (I) THE BORROWING BASE EQUALS OR EXCEEDS THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ADVANCES, (II) ALL AMOUNTS DUE AND
OWING WITH RESPECT TO THE ADVANCES, INCLUDING THE YIELD THEREON AND OTHER
AMOUNTS DUE UNDER THE RECEIVABLES FINANCING AGREEMENT HAVE BEEN PAID IN FULL,
AND (III) NO FACILITY TERMINATION EVENT OR UNMATURED FACILITY TERMINATION EVENT
UNDER SECTION 14.1 HAS OCCURRED AND IS CONTINUING, IN CONNECTION WITH THE SALE
OR TRANSFER OF TRANSFERRED DEALER TRANSACTION RIGHTS, CONTRACTS OR TRANSFERRED
RECEIVABLES PURSUANT TO A TAKE-OUT SECURITIZATION TO WHICH THE ADMINISTRATIVE
AGENT HAS CONSENTED, IN CONNECTION WITH THE PURCHASE BY THE SERVICER OR THE
SELLER OF A TRANSFERRED RECEIVABLES AND RELATED TRANSFERRED DEALER TRANSACTION
RIGHT PURSUANT TO THE SALE AND SERVICING AGREEMENT, IN CONNECTION WITH THE
PAYMENT IN FULL OF THE ADVANCES AND OTHER OBLIGATIONS HEREUNDER, OR IF A
TRANSFERRED RECEIVABLE IS A DEFAULTED RECEIVABLE, THE BORROWER MAY FROM TIME TO
TIME OBTAIN RELEASES OF THE COLLATERAL AGENT’S (FOR THE BENEFIT OF THE SECURED
PARTIES) SECURITY INTEREST IN ALL OR ANY PART OF THE RECEIVABLES COLLATERAL
(WITH THE MATTERS SET FORTH IN THE FOREGOING CLAUSES (I), (II) AND (III) BEING
DETERMINED IMMEDIATELY AFTER GIVING EFFECT TO ANY REQUESTED RELEASE AND ANY
PAYMENTS MADE ON THE DATE THEREOF, INCLUDING, WITHOUT LIMITATION, ANY REPAYMENT
OF ADVANCES AND PAYMENT OF YIELD THEREON ON SUCH DATE).  EACH REQUEST (A
“TRANSFER REQUEST”) FOR A PARTIAL RELEASE OF RECEIVABLES COLLATERAL, EXCEPT IN
CONNECTION WITH THE PURCHASE BY THE SERVICER OR THE SELLER OF A TRANSFERRED
RECEIVABLES OR TRANSFERRED DEALER TRANSACTION RIGHT OR THE SALE OR TRANSFER OF A
DEFAULTED RECEIVABLE PURSUANT TO THE SALE AND SERVICING AGREEMENT (IN WHICH
CASE, THE COLLATERAL AGENT’S SECURITY INTEREST IN SUCH TRANSFERRED RECEIVABLE,
TRANSFERRED DEALER TRANSACTION RIGHT OR DEFAULTED RECEIVABLE AND IN THE CONTRACT
AND TITLE DOCUMENTS THEREFOR SHALL BE DEEMED AUTOMATICALLY RELEASED WITHOUT THE
EXECUTION OF A TRANSFER REQUEST SO LONG AS CLAUSE (C) OF THIS SECTION 13.4 IS
COMPLIED WITH AS TO THE PROCEEDS, IF ANY, OF SUCH TRANSFER), SHALL BE ADDRESSED
TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT, DEMONSTRATING COMPLIANCE
WITH THE IMMEDIATELY PRECEDING SENTENCE AND ACKNOWLEDGING THAT THE RECEIPT OF
PROCEEDS FROM SUCH SALE OR TRANSFER SHALL BE DEPOSITED INTO THE COLLECTION
ACCOUNT.

 

TRANSFERS.  WITH RESPECT TO EACH TRANSFER REQUEST THAT IS RECEIVED BY THE
ADMINISTRATIVE AGENT BY 12:00 NOON, NEW YORK TIME ON A BUSINESS DAY, THE
ADMINISTRATIVE AGENT SHALL USE DUE DILIGENCE AND REASONABLE EFFORTS TO REVIEW
SUCH TRANSFER REQUESTS AND INSTRUCT THE CUSTODIAN TO PREPARE THE FILES,
IDENTIFIED IN EACH TRANSFER REQUEST, FOR SHIPMENT BY 12:00 NOON, NEW YORK TIME
ON THE FOURTH SUCCEEDING BUSINESS DAY OR, WITH RESPECT TO SHIPPING OUT MORE THAN
1000 FILES ON ANY ONE BUSINESS DAY, AS MUTUALLY AGREED BETWEEN THE CUSTODIAN AND
THE BORROWER.

 

42

--------------------------------------------------------------------------------


 

CONTINUATION OF LIEN.  UNLESS RELEASED IN WRITING BY THE COLLATERAL AGENT, AS
HEREIN PROVIDED, THE SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, IN ALL BORROWER COLLATERAL SHALL CONTINUE IN
EFFECT UNTIL SUCH TIME AS THE COLLATERAL AGENT SHALL HAVE RECEIVED PAYMENT IN
FULL OF THE PROCEEDS, IF ANY, FROM THE SALE OR TRANSFER OF SUCH BORROWER
COLLATERAL TO THIRD PARTIES IN ACCORDANCE WITH THIS SECTION 13.4.

 

APPLICATION OF PROCEEDS; NO DUTY.  NEITHER THE COLLATERAL AGENT NOR ANY SECURED
PARTY SHALL BE UNDER ANY DUTY AT ANY TIME TO CREDIT BORROWER FOR ANY AMOUNT DUE
FROM ANY THIRD PARTY IN RESPECT OF ANY PURCHASE OF ANY RECEIVABLES COLLATERAL
CONTEMPLATED ABOVE, UNTIL THE ADMINISTRATIVE AGENT HAS ACTUALLY RECEIVED SUCH
AMOUNT IN IMMEDIATELY AVAILABLE FUNDS FOR DEPOSIT TO THE COLLECTION ACCOUNT. 
NEITHER ANY SECURED PARTY NOR THE COLLATERAL AGENT SHALL BE UNDER ANY DUTY AT
ANY TIME TO COLLECT ANY AMOUNTS OR OTHERWISE ENFORCE ANY OBLIGATIONS DUE FROM
ANY THIRD PARTY IN RESPECT OF ANY SUCH PURCHASE OF CONTRACTS OR TRANSFERRED
RECEIVABLES COVERED BY THE RELEASE OF SUCH PORTION OF RECEIVABLES COLLATERAL OR
IN RESPECT OF A SECURITIZATION OR FINANCING THEREOF WITH A THIRD PARTY.

 

REPRESENTATION IN CONNECTION WITH RELEASES, SALES AND TRANSFERS.  THE BORROWER
REPRESENTS AND WARRANTS THAT EACH REQUEST FOR ANY RELEASE OR TRANSFER IN
CONNECTION WITH ANY TAKE-OUT SECURITIZATIONS PURSUANT TO SECTION 13.4(A) SHALL
AUTOMATICALLY CONSTITUTE A REPRESENTATION AND WARRANTY TO THE SECURED PARTIES
AND THE ADMINISTRATIVE AGENT TO THE EFFECT THAT IMMEDIATELY BEFORE AND AFTER
GIVING EFFECT TO SUCH RELEASE OR TRANSFER REQUEST, THERE IS NO FACILITY
TERMINATION EVENT OR UNMATURED FACILITY TERMINATION EVENT UNDER SECTION 14.1 AND
EACH OF THE OTHER CONDITIONS SET FORTH IN SECTION 13.4 HAVE BEEN SATISFIED.

 

RELEASE OF SECURITY INTEREST.  UPON RECEIPT OF A TRANSFER REQUEST OR, IN
CONNECTION WITH THE PURCHASE BY THE SERVICER OR THE SELLER OF A TRANSFERRED
DEALER TRANSACTION RIGHT PURSUANT TO THE SALE AND SERVICING AGREEMENT, UPON THE
SERVICER’S WRITTEN REQUEST, AND, IN EACH CASE UPON RECEIPT IN THE COLLECTION
ACCOUNT OF PROCEEDS FROM THE SALE OR TRANSFER (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH THE PURCHASE BY THE SERVICER OR THE SELLER OF A TRANSFERRED
DEALER TRANSACTION RIGHT PURSUANT TO THE SALE AND SERVICING AGREEMENT, THE
RELATED REPURCHASE AMOUNT), THE COLLATERAL AGENT SHALL PROMPTLY RELEASE, AT THE
BORROWER’S EXPENSE, SUCH PART OF THE RECEIVABLES COLLATERAL COVERED IN
CONNECTION WITH THE TRANSFER REQUEST OR SUCH SERVICER’S REQUEST AND SHALL
DELIVER, AT THE BORROWER’S EXPENSE, AND WITHOUT RECOURSE, REPRESENTATION OR
WARRANTY OF ANY KIND, THE CONTRACTS FILES ON THE RELEASED PORTION OF RECEIVABLES
COLLATERAL TO THE TRUSTEE OR SUCH SIMILAR ENTITY IN CONNECTION WITH THE
APPLICABLE TAKE-OUT SECURITIZATION OR, IN CONNECTION WITH THE PURCHASE BY THE
SERVICER, CAR OR THE SELLER OF A TRANSFERRED DEALER TRANSACTION RIGHT PURSUANT
TO THE SALE AND SERVICING AGREEMENT, THE SERVICER; PROVIDED THAT THE TRUSTEE OR
SUCH SIMILAR ENTITY IN CONNECTION WITH THE THIRD PARTY SECURITIZATION (INCLUDING
ANY TAKE-OUT SECURITIZATION) OR THE SERVICER OR THE BORROWER, AS THE CASE MAY
BE, ACKNOWLEDGES AND AGREES (I) THAT ALL PROCEEDS THEREOF THAT IT RECEIVES FROM
SUCH SALE ARE HELD IN TRUST FOR THE SECURED PARTIES AND (II) THAT IT SHALL
TRANSFER SUCH FUNDS TO THE ADMINISTRATIVE AGENT FOR DEPOSIT IN THE COLLECTION
ACCOUNT.  THE FOREGOING NOTWITHSTANDING, UPON THE DEPOSIT INTO THE COLLECTION
ACCOUNT OF ALL AMOUNTS REQUIRED TO EFFECT A FULL PAYMENT OR PREPAYMENT BY AN
OBLIGOR OF A TRANSFERRED DEALER TRANSACTION RIGHT, THE SECURITY INTEREST OF THE
COLLATERAL AGENT IN THAT TRANSFERRED DEALER TRANSACTION RIGHT AND ANY RIGHTS TO
PAYMENT IN RESPECT OF THE RELATED RECEIVABLES SHALL BE AUTOMATICALLY DEEMED
RELEASED.

 

43

--------------------------------------------------------------------------------


 


EXPENSES.  IT IS UNDERSTOOD THAT THE COLLATERAL AGENT SHALL BE ENTITLED TO
RECEIVE REIMBURSEMENT FOR ITS REASONABLE, OUT-OF-POCKET, COSTS AND EXPENSES AND
SUCH REIMBURSEMENT OBLIGATION SHALL BE PAYABLE BY THE BORROWER TO THE EXTENT
FUNDS ARE AVAILABLE THEREFOR UNDER SECTION 9.5 HEREOF AND OTHERWISE BY CAR.

 


REPRESENTATIONS AND WARRANTIES OF THE COLLATERAL AGENT.  THE COLLATERAL AGENT
REPRESENTS AND WARRANTS AS OF THE DATE HEREOF THAT:

 

IT IS A NATIONAL BANKING ASSOCIATION VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE UNITED STATES OF AMERICA;

 

IT HAS FULL POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE, DELIVER AND PERFORM
THIS AGREEMENT AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION,
DELIVERY AND PERFORMANCE BY IT OF THIS AGREEMENT; AND

 

THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY IT AND CONSTITUTES ITS
LEGAL, VALID AND BINDING AGREEMENT, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY REORGANIZATION
OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL PRINCIPLES OF EQUITY.

 


CERTAIN REMEDIES.

 

SUBJECT TO THE PROVISIONS OF SECTION 13.9 HEREOF, THE COLLATERAL AGENT SHALL, AT
THE WRITTEN DIRECTION OF THE REQUIRED LENDERS, PROCEED TO PROTECT AND ENFORCE
ITS RIGHTS AND THE RIGHTS OF THE SECURED PARTIES BY SUCH APPROPRIATE PROCEEDINGS
AS THE REQUIRED LENDERS SHALL DEEM NECESSARY TO PROTECT AND ENFORCE ANY SUCH
RIGHTS, WHETHER FOR THE SPECIFIC ENFORCEMENT OF ANY COVENANT OR AGREEMENT IN ANY
TRANSACTION DOCUMENT OR IN AND OF THE EXERCISE OF ANY POWER GRANTED HEREIN, OR
TO ENFORCE ANY OTHER PROPER REMEDY OR LEGAL OR EQUITABLE RIGHT VESTED IN THE
COLLATERAL AGENT BY ANY TRANSACTION DOCUMENT OR BY LAW.

 

IN CASE THERE SHALL BE PENDING, RELATIVE TO THE BORROWER OR ANY OTHER OBLIGOR
UPON THE NOTES OR ANY PERSON HAVING OR CLAIMING AN OWNERSHIP INTEREST IN THE
BORROWER COLLATERAL, PROCEEDINGS UNDER THE BANKRUPTCY CODE OR ANY OTHER
APPLICABLE FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW, OR IN
CASE A RECEIVER, ASSIGNEE OR TRUSTEE IN BANKRUPTCY OR REORGANIZATION,
LIQUIDATOR, SEQUESTRATOR OR SIMILAR OFFICIAL SHALL HAVE BEEN APPOINTED FOR OR
TAKEN POSSESSION OF THE BORROWER OR ITS PROPERTY OR SUCH OTHER OBLIGOR OR
PERSON, OR IN CASE OF ANY OTHER COMPARABLE JUDICIAL PROCEEDINGS RELATIVE TO THE
BORROWER OR OTHER OBLIGOR UPON THE NOTES, OR TO THE CREDITORS OF PROPERTY OF THE
BORROWER OR SUCH OTHER OBLIGOR, THE COLLATERAL AGENT, IRRESPECTIVE OF WHETHER
THE PRINCIPAL OF THE NOTES SHALL THEN BE DUE AND PAYABLE AS THEREIN EXPRESSED OR
BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE COLLATERAL AGENT
SHALL HAVE MADE ANY DEMAND PURSUANT TO THE PROVISIONS OF THIS SECTION, SHALL BE
ENTITLED AND EMPOWERED BUT WITHOUT ANY OBLIGATION, SUBJECT TO SECTION 13.7(A),
BY INTERVENTION IN SUCH PROCEEDINGS OR OTHERWISE:

 

to file and prove a claim or claims for the whole amount of principal and Yield
owing and unpaid in respect of the Notes, all other amounts owing to the
Investors and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Collateral Agent (including any
claim for reimbursement of all expenses (including the fees and expenses of
counsel) and liabilities incurred, and all advances, if any, made, by the
Collateral Agent and each predecessor Collateral Agent, except as determined to
have been caused by its own gross negligence or willful misconduct) and of each
of the other Secured Parties allowed in such proceedings;

 

44

--------------------------------------------------------------------------------


 

unless prohibited by applicable law and regulations, to vote (with the consent
of each Agent) on behalf of the holders of the Notes in any election of a
trustee, a standby trustee or person performing similar functions in any such
proceedings;

 

to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute all amounts received with respect to the
claims of the Secured Parties on their behalf; and

 

to file such proofs of claim and other papers or documents as may be necessary
or advisable in order to have the claims of the Collateral Agent or the Secured
Parties allowed in any judicial proceedings relative to the Borrower, its
creditors and its property;

 

and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by each of such Secured Parties to make
payments to the Collateral Agent, and, in the event that the Collateral Agent
shall consent, to the making of payments directly to such Secured Parties, to
pay to the Collateral Agent such amounts as shall be sufficient to cover all
reasonable expenses and liabilities incurred, and all advances made, by the
Collateral Agent and each predecessor Collateral Agent except as determined to
have been caused by its own gross negligence or willful misconduct.

 

45

--------------------------------------------------------------------------------


 

NOTHING HEREIN CONTAINED SHALL BE DEEMED TO AUTHORIZE THE COLLATERAL AGENT TO
AUTHORIZE OR CONSENT TO OR VOTE FOR OR ACCEPT OR ADOPT ON BEHALF OF ANY LENDER
OR OTHER SECURED PARTY ANY PLAN OF REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR
COMPOSITION AFFECTING THE NOTES OR THE RIGHTS OF ANY HOLDER THEREOF OR TO
AUTHORIZE THE COLLATERAL AGENT TO VOTE IN RESPECT OF THE CLAIM OF ANY SECURED
PARTY IN ANY SUCH PROCEEDING EXCEPT, PURSUANT TO SECTION 13.7(B)(II), TO VOTE
FOR THE ELECTION OF A TRUSTEE IN BANKRUPTCY OR SIMILAR PERSON.

 

ALL RIGHTS OF ACTION AND OF ASSERTING CLAIMS UNDER THE TRANSACTION DOCUMENTS,
MAY BE ENFORCED BY THE COLLATERAL AGENT WITHOUT THE POSSESSION OF THE NOTES OR
THE PRODUCTION THEREOF IN ANY TRIAL OR OTHER PROCEEDINGS RELATIVE THERETO, AND
ANY SUCH ACTION OR PROCEEDINGS INSTITUTED BY THE COLLATERAL AGENT SHALL BE
BROUGHT IN ITS OWN NAME AS COLLATERAL AGENT, AND ANY RECOVERY OF JUDGMENT,
SUBJECT TO THE PAYMENT OF THE REASONABLE EXPENSES, DISBURSEMENTS AND
COMPENSATION OF THE COLLATERAL AGENT, EACH PREDECESSOR COLLATERAL AGENT AND
THEIR RESPECTIVE AGENTS AND ATTORNEYS, SHALL BE FOR THE RATABLE BENEFIT OF THE
HOLDERS OF THE NOTES AND OTHER SECURED PARTIES.

 

IN ANY PROCEEDINGS BROUGHT BY THE COLLATERAL AGENT TO ENFORCE THE LIENS UNDER
THE TRANSACTION DOCUMENTS (AND ALSO ANY PROCEEDINGS INVOLVING THE INTERPRETATION
OF ANY PROVISION OF ANY TRANSACTION DOCUMENT), THE COLLATERAL AGENT SHALL BE
HELD TO REPRESENT ALL THE SECURED PARTIES, AND IT SHALL NOT BE NECESSARY TO MAKE
ANY SECURED PARTY A PARTY TO ANY SUCH PROCEEDINGS.

 


OTHER REMEDIES.  FOLLOWING AN EVENT OF DEFAULT, THE COLLATERAL AGENT SHALL, AT
THE WRITTEN DIRECTION OF THE REQUIRED LENDERS, ALSO DO ONE OR MORE OF THE
FOLLOWING (SUBJECT TO SECTION 13.9):

 

INSTITUTE PROCEEDINGS IN ITS OWN NAME AND ON BEHALF OF THE SECURED PARTIES AS
COLLATERAL AGENT FOR THE COLLECTION OF ALL AMOUNTS THEN PAYABLE ON THE NOTES OR
HEREUNDER AND FEE LETTER WITH RESPECT THERETO, WHETHER BY DECLARATION OR
OTHERWISE, ENFORCE ANY JUDGMENT OBTAINED, AND COLLECT FROM THE BORROWER AND ANY
OTHER OBLIGOR UPON THE NOTES MONEYS ADJUDGED DUE;

 

INSTITUTE PROCEEDINGS FROM TIME TO TIME FOR THE COMPLETE OR PARTIAL FORECLOSURE
UPON THE BORROWER COLLATERAL;

 

EXERCISE ANY REMEDIES OF A SECURED PARTY UNDER THE UCC AND TAKE ANY OTHER
APPROPRIATE ACTION TO PROTECT AND ENFORCE THE RIGHT AND REMEDIES OF THE
COLLATERAL AGENT AND THE SECURED PARTIES; AND

 

SELL THE BORROWER COLLATERAL OR ANY PORTION THEREOF OR RIGHTS OR INTEREST
THEREIN, AT ONE OR MORE PUBLIC OR PRIVATE SALES CALLED AND CONDUCTED IN ANY
MANNER PERMITTED BY LAW.

 


LIMITATION ON DUTY OF COLLATERAL AGENT IN RESPECT OF COLLATERAL.

 

46

--------------------------------------------------------------------------------


 

BEYOND THE EXERCISE OF REASONABLE CARE IN THE CUSTODY THEREOF, THE COLLATERAL
AGENT SHALL HAVE NO DUTY AS TO ANY BORROWER COLLATERAL IN ITS POSSESSION OR
CONTROL OR IN THE POSSESSION OR CONTROL OF ANY AGENT OR BAILEE OR ANY INCOME
THEREON OR AS TO PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER
RIGHTS PERTAINING THERETO AND THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE FOR
FILING ANY FINANCING OR CONTINUATION STATEMENTS OR RECORDING ANY DOCUMENTS OR
INSTRUMENTS IN ANY PUBLIC OFFICE AT ANY TIME OR TIMES OR OTHERWISE PERFECTING OR
MAINTAINING THE PERFECTION OF ANY SECURITY INTEREST IN THE BORROWER COLLATERAL. 
THE COLLATERAL AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE
CUSTODY OF THE BORROWER COLLATERAL IN ITS POSSESSION IF THE BORROWER COLLATERAL
IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH IT ACCORDS ITS OWN
PROPERTY AND SHALL NOT BE LIABLE OR RESPONSIBLE FOR ANY LOSS OR DIMINUTION IN
THE VALUE OF ANY OF THE BORROWER COLLATERAL, BY REASON OF THE ACT OR OMISSION OF
ANY CARRIER, FORWARDING AGENCY OR OTHER AGENT OR BAILEE SELECTED BY THE
COLLATERAL AGENT IN GOOD FAITH.

 

THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE FOR THE EXISTENCE, GENUINENESS OR
VALUE OF ANY OF THE BORROWER COLLATERAL OR FOR THE VALIDITY, PERFECTION,
PRIORITY OR ENFORCEABILITY OF THE LIENS IN ANY OF THE BORROWER COLLATERAL,
WHETHER IMPAIRED BY OPERATION OF LAW OR BY REASON OF ANY ACTION OR OMISSION TO
ACT ON ITS PART HEREUNDER, EXCEPT TO THE EXTENT SUCH ACTION OR OMISSION
CONSTITUTES GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE COLLATERAL
AGENT, FOR THE VALIDITY OR SUFFICIENCY OF THE BORROWER COLLATERAL OR ANY
AGREEMENT OR ASSIGNMENT CONTAINED THEREIN, FOR THE VALIDITY OF THE TITLE OF THE
BORROWER TO THE BORROWER COLLATERAL, FOR INSURING THE BORROWER COLLATERAL OR FOR
THE PAYMENT OF TAXES, CHARGES, ASSESSMENTS OR LIENS UPON THE BORROWER COLLATERAL
OR OTHERWISE AS TO THE MAINTENANCE OF THE BORROWER COLLATERAL.

 

THE COLLATERAL AGENT SHALL HAVE NO DUTY TO ACT OUTSIDE OF THE UNITED STATES IN
RESPECT OF ANY BORROWER COLLATERAL LOCATED IN ANY JURISDICTION OTHER THAN THE
UNITED STATES.

 

THE COLLATERAL AGENT MAY ACT THROUGH ITS AGENTS OR ATTORNEYS AND SHALL NOT BE
LIABLE FOR ANY MISCONDUCT OR NEGLIGENCE OF ANY SUCH AGENTS OR ATTORNEYS
APPOINTED WITH DUE CARE BY IT HEREUNDER.

 

IN NO EVENT SHALL COLLATERAL AGENT BE LIABLE FOR SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

NO PROVISION OF THIS RECEIVABLES FINANCING AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT SHALL REQUIRE THE COLLATERAL AGENT TO RISK ITS OWN FUNDS OR OTHERWISE
INCUR FINANCIAL LIABILITY IN THE PERFORMANCE OF ITS DUTIES HEREUNDER OR
THEREUNDER IF IT SHALL HAVE REASONABLE GROUNDS FOR BELIEVING THAT REPAYMENT OF
SUCH FUNDS OR ADEQUATE INDEMNITY IS NOT ASSURED TO IT.

 


FACILITY TERMINATION EVENTS; EVENTS OF DEFAULT

 


FACILITY TERMINATION EVENTS.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE A FACILITY TERMINATION EVENT UNDER THIS AGREEMENT:

 

THE AGGREGATE PRINCIPAL AMOUNT OF ALL ADVANCES OUTSTANDING HEREUNDER EXCEEDS THE
BORROWING BASE AND SUCH CONDITION CONTINUES UNREMEDIED FOR TWO BUSINESS DAYS;

 

47

--------------------------------------------------------------------------------


 

THE INTERNAL REVENUE SERVICE SHALL FILE NOTICE OF A LIEN PURSUANT TO
SECTION 6323 OF THE INTERNAL REVENUE CODE WITH REGARD TO ANY OF THE ASSETS OF
THE BORROWER OR THE SELLER AND SUCH LIEN SHALL NOT HAVE BEEN RELEASED WITHIN 30
DAYS, OR THE PENSION BENEFIT GUARANTY CORPORATION SHALL FILE NOTICE OF A LIEN
PURSUANT TO SECTION 4068 OF ERISA WITH REGARD TO ANY OF THE ASSETS OF THE
BORROWER OR THE SELLER AND SUCH LIEN SHALL NOT HAVE BEEN RELEASED WITHIN 30
DAYS;

 

(I)  ANY TRANSACTION DOCUMENT OR ANY LIEN OR SECURITY INTEREST GRANTED
THEREUNDER BY THE BORROWER, SHALL (EXCEPT IN ACCORDANCE WITH ITS TERMS), IN
WHOLE OR IN PART, TERMINATE, CEASE TO BE EFFECTIVE OR CEASE TO BE THE LEGALLY
VALID, BINDING AND ENFORCEABLE OBLIGATION OF THE BORROWER; OR (II) THE BORROWER,
THE SELLER, THE SERVICER, THE GUARANTOR, CCRT OR CAR OR ANY OTHER PARTY SHALL,
DIRECTLY OR INDIRECTLY, CONTEST IN ANY MANNER THE EFFECTIVENESS, VALIDITY,
BINDING NATURE OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY; OR (III) ANY SECURITY INTEREST SECURING ANY OBLIGATION SHALL, IN WHOLE OR
IN PART, CEASE TO BE A PERFECTED FIRST PRIORITY SECURITY INTEREST (EXCEPT, AS TO
PRIORITY, FOR PERMITTED LIENS THAT MAY ARISE AFTER THE APPLICABLE PURCHASE DATE
AND AS PROVIDED IN CLAUSE (B) ABOVE) AGAINST THE BORROWER;

 

A SERVICER DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

THE DELINQUENCY RATIO EXCEEDS ***;

 

THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF ELIGIBLE RECEIVABLES RELATING TO
DEALERS WITH DEALER RESERVE PERCENTAGES LESS THAN 15% EXCEEDS *** OF AGGREGATE
OUTSTANDING PRINCIPAL BALANCE OF ALL ELIGIBLE RECEIVABLES; 

 

THE CHARGE-OFF RATIO EXCEEDS (I) DURING ANY PERIOD OTHER THAN A PERIOD THAT
INCLUDES ANY COLLECTION PERIOD THAT ENCOMPASSES ANY MONTH OCCURRING DURING THE
PERIOD OF DECEMBER THROUGH MARCH OF ANY YEAR, *** OR (II) DURING A PERIOD THAT
INCLUDES ANY COLLECTION PERIOD THAT ENCOMPASSES ANY MONTH OCCURRING DURING THE
PERIOD OF DECEMBER THROUGH AND INCLUDING MARCH OF ANY YEAR, ***;

 

CCRT FAILS TO OWN DIRECTLY OR INDIRECTLY *** OF THE OUTSTANDING EQUITY IN THE
BORROWER;

 

CAR SHALL MAKE ANY PAYMENT, DIVIDEND OR OTHER DISTRIBUTION TO CCRT OR ANY OF ITS
AFFILIATES OR TO THE PRINCIPALS OF CCRT OR CAR AND THE AGGREGATE AMOUNT OF SUCH
PAYMENTS, DIVIDENDS AND OTHER DISTRIBUTIONS EXCEEDS OF *** WITHOUT THE PRIOR
CONSENT OF THE ADMINISTRATIVE AGENT (NOT TO INCLUDE AMOUNTS PAID FROM TIME TO
TIME IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS TO THE SERVICER FOR SERVICING
THE RECEIVABLES RELATING TO ANY TRANSFERRED DEALER TRANSACTION RIGHT OR FOR ANY
TAX PAYMENT DUE IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS);

 

THE SELLER SHALL INCUR INDEBTEDNESS (OTHER THEN ANY INDEBTEDNESS INCURRED
PURSUANT TO THE TRANSACTION DOCUMENTS) AFTER THE DATE HEREOF IN AN AGGREGATE
PRINCIPAL AMOUNT IN EXCESS OF *** WITHOUT THE PRIOR CONSENT OF THE
ADMINISTRATIVE AGENT;

 

THE POOL DISCOUNT/RESERVE PERCENTAGE EXCEEDS ***; OR

 

THE OCCURRENCE OF AN EVENT OF DEFAULT.

 


EVENTS OF DEFAULT.  EACH OF THE FOLLOWING SHALL CONSTITUTE AN EVENT OF DEFAULT
UNDER THIS AGREEMENT:

 

48

--------------------------------------------------------------------------------


 

DEFAULT IN THE PAYMENT WHEN DUE OF ANY PRINCIPAL OF ANY ADVANCE, WHICH DEFAULT
SHALL CONTINUE UNREMEDIED FOR ONE BUSINESS DAY, OR DEFAULT IN THE PAYMENT OF ANY
OTHER AMOUNT PAYABLE BY THE BORROWER OR CAR (IN ANY CAPACITY) HEREUNDER,
INCLUDING, WITHOUT LIMITATION, ANY YIELD ON ANY ADVANCE OR ANY FEES WHICH
DEFAULT SHALL CONTINUE FOR TWO BUSINESS DAYS;

 

THE BORROWER, CAR (IN ANY CAPACITY), THE SERVICER OR CCRT SHALL FAIL TO PERFORM
IN ANY MATERIAL RESPECT ANY COVENANT APPLICABLE TO IT CONTAINED IN THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND, EXCEPT IN THE CASE OF THE
COVENANTS AND AGREEMENTS CONTAINED IN SECTIONS 11.7 AND 11.8, AS TO EACH OF
WHICH NO GRACE PERIOD SHALL APPLY, ANY SUCH FAILURE SHALL REMAIN UNREMEDIED FOR
30 DAYS AFTER KNOWLEDGE THEREOF OR AFTER WRITTEN NOTICE THEREOF SHALL HAVE BEEN
GIVEN BY THE ADMINISTRATIVE AGENT TO THE BORROWER, CAR, THE SERVICER OR CCRT, AS
APPLICABLE;

 

ANY REPRESENTATION OR WARRANTY OF THE BORROWER, CAR (IN ANY CAPACITY), THE
SERVICER OR CCRT MADE OR DEEMED TO HAVE BEEN MADE HEREUNDER OR IN ANY OTHER
TRANSACTION DOCUMENT OR ANY OTHER WRITING OR CERTIFICATE FURNISHED BY OR ON
BEHALF OF THE BORROWER, CAR, THE SERVICER OR CCRT TO THE ADMINISTRATIVE AGENT
FOR PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT SHALL PROVE TO HAVE BEEN FALSE OR INCORRECT WHEN MADE OR DEEMED TO HAVE
BEEN MADE, AND SUCH FAILURE WOULD RESULT IN A MATERIAL ADVERSE EFFECT WITH
RESPECT TO SUCH PERSON, AND SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 30 DAYS
AFTER KNOWLEDGE THEREOF OR AFTER WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN BY
THE ADMINISTRATIVE AGENT TO THE BORROWER, CAR, THE SERVICER OR CCRT, AS
APPLICABLE; PROVIDED THAT NO BREACH SHALL BE DEEMED TO OCCUR HEREUNDER IN
RESPECT OF ANY REPRESENTATION OR WARRANTY RELATING TO THE “ELIGIBILITY” OF ANY
RECEIVABLE RELATING TO ANY TRANSFERRED DEALER TRANSACTION RIGHT IF SUCH
TRANSFERRED DEALER TRANSACTION RIGHT SHALL HAVE BEEN PURCHASED OR REPURCHASED BY
THE SERVICER OR THE SELLER; OR

 

AN INSOLVENCY EVENT SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE
BORROWER, THE SELLER, THE SERVICER OR CCRT.

 


EFFECT OF AN EVENT OF DEFAULT.

 

OPTIONAL TERMINATION.  UPON NOTICE BY THE ADMINISTRATIVE AGENT THAT AN EVENT OF
DEFAULT (OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN SECTION 14.2(D)) HAS
OCCURRED, AND SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING, THE REQUIRED
LENDERS MAY DECLARE ALL OR ANY PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF
THE ADVANCES AND OTHER OBLIGATIONS TO BE DUE AND PAYABLE, WHEREUPON THE FULL
UNPAID AMOUNT OF SUCH ADVANCES AND OTHER OBLIGATIONS WHICH SHALL BE SO DECLARED
DUE AND PAYABLE SHALL BE AND BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT FURTHER
NOTICE, DEMAND OR PRESENTMENT AND THE FACILITY TERMINATION DATE SHALL BE DEEMED
TO HAVE OCCURRED.

 

AUTOMATIC TERMINATION.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT DESCRIBED IN
SECTION 14.2(D), THE FACILITY TERMINATION DATE SHALL BE DEEMED TO HAVE OCCURRED
AUTOMATICALLY, AND ALL OUTSTANDING ADVANCES UNDER THIS AGREEMENT AND ALL OTHER
OBLIGATIONS UNDER THIS AGREEMENT SHALL BECOME IMMEDIATELY AND AUTOMATICALLY DUE
AND PAYABLE, ALL WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND. 

 

49

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT WILL GIVE THE COLLATERAL AGENT WRITTEN NOTICE OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT OR ANY WAIVER OF ANY EVENT OF DEFAULT,
PROVIDED THAT THE FAILURE OF THE ADMINISTRATIVE AGENT TO GIVE THE COLLATERAL
AGENT WRITTEN NOTICE OF ANY EVENT OF DEFAULT SHALL NOT AFFECT THE RIGHTS OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE LENDERS WITH RESPECT TO THE
BORROWER OR THE BORROWER COLLATERAL FOLLOWING SUCH EVENT OF DEFAULT.

 


RIGHTS UPON EVENT OF DEFAULT.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE REQUIRED LENDERS MAY DIRECT THE ADMINISTRATIVE AGENT TO EXERCISE
ANY OF THE REMEDIES SPECIFIED HEREIN IN RESPECT OF THE BORROWER COLLATERAL.

 


RIGHTS UPON FACILITY TERMINATION EVENT.  IF A FACILITY TERMINATION EVENT SHALL
HAVE OCCURRED AND BE CONTINUING, THE FACILITY TERMINATION DATE SHALL OCCUR AND
THE COMMITMENTS OF THE LENDERS HEREUNDER SHALL TERMINATE.

 


THE AGENTS

 


APPOINTMENT.  EACH LENDER AND EACH AGENT HEREUNDER HEREBY IRREVOCABLY DESIGNATES
AND APPOINTS U.S. BANK NATIONAL ASSOCIATION AS COLLATERAL AGENT HEREUNDER AND
UNDER THE OTHER TRANSACTION DOCUMENTS, AND AUTHORIZES THE COLLATERAL AGENT TO
TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES
AS ARE EXPRESSLY DELEGATED TO THE COLLATERAL AGENT BY THE TERMS OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS
AS ARE REASONABLY INCIDENTAL THERETO.  EACH LENDER AND EACH AGENT HEREUNDER
HEREBY IRREVOCABLY DESIGNATES AND APPOINTS DEUTSCHE BANK AG, NEW YORK BRANCH AS
THE ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER TRANSACTION DOCUMENTS,
AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER
THE PROVISIONS OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND TO
EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  EACH LENDER IN EACH LENDER GROUP HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS THE AGENT FOR SUCH LENDER GROUP AS THE AGENT OF SUCH LENDER UNDER THIS
AGREEMENT, AND EACH SUCH LENDER IRREVOCABLY AUTHORIZES SUCH AGENT, AS THE AGENT
FOR SUCH LENDER, TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES THEREUNDER AS ARE EXPRESSLY DELEGATED TO SUCH AGENT BY THE
TERMS OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, TOGETHER WITH SUCH
OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND EACH AGENT HEREBY ACCEPTS SUCH APPOINTMENT.  EACH OF
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SHALL PROMPTLY DELIVER, BUT IN
ANY EVENT NO LATER THAN THE FOLLOWING BUSINESS DAY, A COPY OF ANY NOTICE,
CERTIFICATE, REPORT OR OTHER DOCUMENTS RECEIVED BY IT IN ITS CAPACITY AS
ADMINISTRATIVE AGENT OR COLLATERAL AGENT TO EACH AGENT, PROVIDED THAT THE
COLLATERAL AGENT SHALL NOT BE OBLIGATED TO DELIVER ANY SUCH COPY TO DBNY, IN ITS
CAPACITY AS AN AGENT, IF DBNY IS THE ADMINISTRATIVE AGENT AT SUCH TIME AND THE
NOTICE, CERTIFICATE, REPORT OR OTHER DOCUMENT ON ITS FACE INDICATES THAT THE
ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH ITEM.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY ELSEWHERE IN THIS AGREEMENT, NEITHER THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT NOR ANY AGENT (THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND EACH AGENT BEING REFERRED TO IN THIS ARTICLE AS
A “NOTE AGENT”) SHALL HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER, AND
NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR OTHERWISE EXIST AGAINST ANY
NOTE AGENT.

 


DELEGATION OF DUTIES.  EACH NOTE AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS BY OR THROUGH ITS SUBSIDIARIES,
AFFILIATES, AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF
COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  NO NOTE AGENT SHALL
NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR
ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARS ACQUISITION.  THE
ADMINISTRATIVE AGENT HEREBY DIRECTS THE COLLATERAL AGENT TO APPOINT, AND THE
COLLATERAL AGENT HEREBY APPOINTS, THE CUSTODIAN TO ACT AS ITS AGENT TO MAINTAIN
CUSTODY OF THE CONTRACT FILES AND FOR THE OTHER PURPOSES DESCRIBED IN
SECTION 3.03 OF THE SALE AND SERVICING AGREEMENT.

 


EXCULPATORY PROVISIONS.  NEITHER ANY NOTE AGENT (ACTING IN SUCH CAPACITY) NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE (A) LIABLE FOR ANY
ACTION LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM OR ANY PERSON
DESCRIBED IN SECTION 15.2 UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER TRANSACTION DOCUMENTS (EXCEPT FOR ITS, THEIR OR SUCH PERSON’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT), OR (B) RESPONSIBLE IN ANY MANNER TO ANY
PERSON FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES OF ANY PERSON
(OTHER THAN ITSELF) CONTAINED IN THE TRANSACTION DOCUMENTS OR IN ANY
CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN,

 

50

--------------------------------------------------------------------------------


 


OR RECEIVED UNDER OR IN CONNECTION WITH, THE TRANSACTION DOCUMENTS OR FOR THE
VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF
THE TRANSACTION DOCUMENTS OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION
THEREWITH OR HEREWITH, OR FOR ANY FAILURE OF ANY PERSON (OTHER THAN ITSELF OR
ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES) TO PERFORM ITS OBLIGATIONS UNDER
ANY TRANSACTION DOCUMENT OR FOR THE SATISFACTION OF ANY CONDITION SPECIFIED IN A
TRANSACTION DOCUMENT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
NO NOTE AGENT SHALL BE UNDER ANY OBLIGATION TO ANY PERSON TO ASCERTAIN OR TO
INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS OR
COVENANTS CONTAINED IN, OR CONDITIONS OF, THE TRANSACTION DOCUMENTS, OR TO
INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE BORROWER, THE SELLER, CAR, THE
GUARANTOR, CCRT, THE CUSTODIAN, THE BACKUP SERVICER, ANY CAP PROVIDER OR THE
SERVICER.


 


RELIANCE BY AGENTS.  EACH NOTE AGENT SHALL IN ALL CASES BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY NOTE, WRITING, RESOLUTION, NOTICE,
CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, CABLEGRAM, TELEGRAM, TELECOPY, TELEX OR
TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY
IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER
PERSON OR PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING,
WITHOUT LIMITATION, COUNSEL TO EACH OF THE LENDERS), INDEPENDENT ACCOUNTANTS AND
OTHER EXPERTS SELECTED BY SUCH NOTE AGENT.  EACH NOTE AGENT SHALL IN ALL CASES
BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER DOCUMENT FURNISHED IN
CONNECTION HEREWITH OR THEREWITH UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR
CONCURRENCE OF THE LENDERS, AS IT DEEMS APPROPRIATE, OR IT SHALL FIRST BE
INDEMNIFIED TO ITS SATISFACTION (I) IN THE CASE OF THE ADMINISTRATIVE AGENT OR
THE COLLATERAL AGENT, BY THE LENDERS OR (II) IN THE CASE OF AN AGENT, BY THE
LENDERS IN ITS LENDER GROUP, AGAINST ANY AND ALL LIABILITY, COST AND EXPENSE
WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH
ACTION.  EACH OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SHALL IN ALL
CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR ANY OTHER DOCUMENT FURNISHED IN
CONNECTION HEREWITH OR THEREWITH IN ACCORDANCE WITH A REQUEST OF THE REQUIRED
LENDERS, AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT
THERETO SHALL BE BINDING UPON ALL THE LENDERS.  EACH AGENT SHALL IN ALL CASES BE
FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT,
THE OTHER TRANSACTION DOCUMENTS OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION
HEREWITH OR THEREWITH IN ACCORDANCE WITH A REQUEST OF THE LENDERS IN ITS LENDER
GROUP HOLDING GREATER THAN 50% OF THE OUTSTANDING ADVANCES HELD BY SUCH LENDER
GROUP, AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO
SHALL BE BINDING UPON ALL THE LENDERS IN SUCH LENDER GROUP.


 


NOTICES.  NO NOTE AGENT SHALL BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE
OCCURRENCE OF ANY BREACH OF THIS AGREEMENT OR THE OCCURRENCE OF ANY FACILITY
TERMINATION EVENT UNLESS SUCH NOTE AGENT HAS RECEIVED NOTICE FROM THE SERVICER,
THE BORROWER OR ANY LENDER, REFERRING TO THIS AGREEMENT AND DESCRIBING SUCH
EVENT.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT
RECEIVES SUCH A NOTICE, IT SHALL PROMPTLY GIVE NOTICE THEREOF TO EACH AGENT, AND
IN THE EVENT ANY AGENT RECEIVES SUCH A NOTICE, IT SHALL PROMPTLY GIVE NOTICE
THEREOF TO THE LENDERS IN ITS LENDER GROUP.  THE ADMINISTRATIVE AGENT OR
COLLATERAL AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH EVENT AS SHALL BE
REASONABLY DIRECTED BY THE REQUIRED LENDERS, AND EACH AGENT SHALL TAKE SUCH
ACTION WITH RESPECT TO SUCH EVENT AS SHALL BE REASONABLY DIRECTED BY (I) LENDERS
IN ITS LENDER HOLDING GREATER THAN 50% OF THE OUTSTANDING ADVANCES HELD BY SUCH
LENDER GROUP; PROVIDED THAT UNLESS AND UNTIL SUCH NOTE AGENT SHALL HAVE RECEIVED
SUCH DIRECTIONS, SUCH NOTE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH
ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH EVENT AS IT
SHALL DEEM ADVISABLE IN THE BEST INTERESTS OF THE LENDERS OR OF THE LENDERS IN
ITS LENDER GROUP, AS APPLICABLE.


 


NON-RELIANCE ON AGENT.  THE LENDERS EXPRESSLY ACKNOWLEDGE THAT NEITHER ANY NOTE
AGENT, NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT
OR AFFILIATES HAS MADE ANY REPRESENTATIONS OR WARRANTIES TO IT AND THAT NO ACT
BY A NOTE AGENT HEREAFTER TAKEN, INCLUDING, WITHOUT LIMITATION, ANY REVIEW OF
THE AFFAIRS OF THE BORROWER, THE BORROWER, THE SELLER, CAR, THE GUARANTOR, CCRT,
THE SERVICER, THE CUSTODIAN OR THE BACKUP SERVICER, SHALL BE DEEMED TO
CONSTITUTE ANY REPRESENTATION OR WARRANTY BY SUCH NOTE AGENT TO ANY LENDER. 
EACH LENDER REPRESENTS TO EACH NOTE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON ANY NOTE AGENT OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS
AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND
INVESTIGATION INTO THE BUSINESS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER
CONDITION AND CREDITWORTHINESS OF THE BORROWER, THE SELLER, CAR, THE GUARANTOR,
CCRT, THE SERVICER, THE CUSTODIAN, THE BACKUP SERVICER AND THE BORROWER
COLLATERAL AND MADE ITS OWN DECISION TO PURCHASE ITS INTEREST IN THE NOTES
HEREUNDER AND ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO REPRESENTS THAT IT
WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY NOTE AGENT OR ANY OTHER
LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN ANALYSIS, APPRAISALS AND DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER ANY OF THE TRANSACTION DOCUMENTS, AND TO MAKE
SUCH INVESTIGATION AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS,
OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE
BORROWER, THE SELLER, CAR, THE GUARANTOR, CCRT, THE SERVICER, THE CUSTODIAN, THE
BACKUP SERVICER AND THE BORROWER COLLATERAL.  EXCEPT AS EXPRESSLY PROVIDED

 

51

--------------------------------------------------------------------------------


 


HEREIN, NO NOTE AGENT SHALL HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY
LENDER WITH ANY CREDIT OR OTHER INFORMATION CONCERNING THE BORROWER COLLATERAL
OR THE BUSINESS, OPERATIONS, PROPERTY, PROSPECTS, FINANCIAL AND OTHER CONDITION
OR CREDITWORTHINESS OF THE BORROWER, THE SELLER, CAR, THE GUARANTOR, CCRT, THE
BORROWER, THE SERVICER, THE CUSTODIAN OR THE BACKUP SERVICER WHICH MAY COME INTO
THE POSSESSION OF SUCH NOTE AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES.


 


INDEMNIFICATION.  (I)  THE COMMITTED LENDERS AGREE TO INDEMNIFY EACH OF THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, REPRESENTATIVES AND AGENTS (TO THE EXTENT NOT REIMBURSED
BY THE BORROWER, THE SELLER, THE GUARANTOR, CCRT, THE SERVICER, THE CUSTODIAN OR
CAR UNDER THE TRANSACTION DOCUMENTS, AND WITHOUT LIMITING THE OBLIGATION OF SUCH
PERSONS TO DO SO IN ACCORDANCE WITH THE TERMS OF THE TRANSACTION DOCUMENTS),
RATABLY ACCORDING TO THEIR COMMITMENT PERCENTAGES AND (II) THE COMMITTED LENDERS
IN EACH LENDER GROUP AGREE TO INDEMNIFY THE AGENT FOR SUCH LENDER GROUP IN ITS
CAPACITY AS SUCH (WITHOUT LIMITING THE OBLIGATION (IF ANY) OF THE BORROWER, THE
SELLER, THE GUARANTOR, CCRT, THE SERVICER, THE CUSTODIAN OR CAR UNDER THE
TRANSACTION DOCUMENTS TO REIMBURSE SUCH AGENT FOR ANY SUCH AMOUNTS), RATABLY
ACCORDING TO THEIR RESPECTIVE COMMITMENTS, IN EACH CASE, FROM AND AGAINST ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS
OF COUNSEL FOR SUCH NOTE AGENT OR THE AFFECTED PERSON IN CONNECTION WITH ANY
INVESTIGATIVE, OR JUDICIAL PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT
SUCH NOTE AGENT OR SUCH AFFECTED PERSON SHALL BE DESIGNATED A PARTY THERETO)
THAT MAY AT ANY TIME BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH NOTE
AGENT OR SUCH AFFECTED PERSON AS A RESULT OF, OR ARISING OUT OF, OR IN ANY WAY
RELATED TO OR BY REASON OF, ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR
UNDER THE TRANSACTION DOCUMENTS OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION
HEREWITH OR THEREWITH (BUT EXCLUDING ANY SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH NOTE
AGENT OR SUCH AFFECTED PERSON).  THE PROVISIONS OF THIS SECTION 15.7 SHALL
SURVIVE THE TERMINATION OF THE TRANSACTION DOCUMENTS AND THE RESIGNATION OR
REMOVAL OF THE ADMINISTRATIVE AGENT, COLLATERAL AGENT OR ANY OTHER NOTE AGENT.


 


SUCCESSOR AGENT.  EACH OF THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT MAY,
UPON FIVE (5) DAYS’ NOTICE TO THE LENDERS (WITH A COPY TO THE BORROWER AND THE
SERVICER), RESIGN AS ADMINISTRATIVE AGENT OR COLLATERAL AGENT; PROVIDED, THAT AN
AGENT OR A LENDER AGREES TO BECOME THE SUCCESSOR ADMINISTRATIVE AGENT OR
COLLATERAL AGENT HEREUNDER IN ACCORDANCE WITH THE NEXT SENTENCE.  IF THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT SHALL RESIGN AS ADMINISTRATIVE AGENT OR
COLLATERAL AGENT UNDER THIS AGREEMENT, THEN THE REQUIRED LENDERS DURING SUCH
PERIOD SHALL APPOINT FROM AMONG THE AGENTS AND THE COMMITTED LENDERS A SUCCESSOR
AGENT, WHEREUPON SUCH SUCCESSOR AGENT SHALL SUCCEED TO THE RIGHTS, POWERS AND
DUTIES OF THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS THE CASE MAY BE, AND
THE TERM “ADMINISTRATIVE AGENT” OR “COLLATERAL AGENT” SHALL MEAN SUCH SUCCESSOR
AGENT, EFFECTIVE UPON ITS ACCEPTANCE OF SUCH APPOINTMENT, AND THE RIGHTS, POWERS
AND DUTIES OF THE FORMER ADMINISTRATIVE AGENT OR COLLATERAL AGENT AS
ADMINISTRATIVE AGENT OR COLLATERAL AGENT SHALL BE TERMINATED, WITHOUT ANY OTHER
OR FURTHER ACT OR DEED ON THE PART OF SUCH FORMER AGENT OR ANY OF THE PARTIES TO
THIS AGREEMENT.  IN THE EVENT OF ANY SUCH RESIGNATION OF THE ADMINISTRATIVE
AGENT OR COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT SHALL
PROMPTLY TRANSFER (UPON ITS RECEIPT OF ANY OUTSTANDING FEES, EXPENSES AND
INDEMNITIES DUE AND OWING TO IT) TO THE SUCCESSOR ADMINISTRATIVE AGENT OR
COLLATERAL AGENT, AS THE CASE MAY BE, AS DIRECTED IN WRITING BY THE REQUIRED
LENDERS, ALL ACCOUNTS, FUNDS AND INVESTMENTS BEING ADMINISTERED UNDER THIS
AGREEMENT AND SHALL COOPERATE WITH THE REQUIRED LENDERS, CAR AND THE SUCCESSOR
ADMINISTRATIVE AGENT TO FACILITATE THE CONTINUED PERFECTION AND PRIORITY OF THE
LIEN GRANTED FOR THE BENEFIT OF THE SECURED PARTIES IN THE BORROWER COLLATERAL. 
ANY AGENT MAY RESIGN AS AGENT UPON TEN DAYS’ NOTICE TO THE LENDERS IN ITS LENDER
GROUP, THE ADMINISTRATIVE AGENT AND EACH OTHER AGENT, THE BORROWER AND THE
SERVICER WITH SUCH RESIGNATION BECOMING EFFECTIVE UPON A SUCCESSOR AGENT
SUCCEEDING TO THE RIGHTS, POWERS AND DUTIES OF THE AGENT PURSUANT TO THIS
SECTION 15.8.  IF AN AGENT SHALL RESIGN AS AGENT UNDER THIS AGREEMENT, THEN
LENDERS IN ITS LENDER GROUP HOLDING GREATER THAN 50% OF THE OUTSTANDING ADVANCES
(OR, IF NO ADVANCES ARE OUTSTANDING, THE NONCOMMITED LENDER AND MORE THAN 50%
(BY COMMITMENT) OF THE COMMITTED LENDERS IN SUCH LENDER GROUP) HELD BY SUCH
LENDER GROUP SHALL APPOINT FROM AMONG THE COMMITTED LENDERS IN SUCH LENDER GROUP
A SUCCESSOR AGENT FOR SUCH LENDER GROUP.  AFTER ANY RETIRING NOTE AGENT’S
RESIGNATION HEREUNDER AS NOTE AGENT, THE PROVISIONS OF THIS ARTICLE XV SHALL
INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE
IT WAS NOTE AGENT UNDER THIS AGREEMENT.  NO RESIGNATION OF ANY NOTE AGENT SHALL
BECOME EFFECTIVE UNTIL A SUCCESSOR NOTE AGENT SHALL HAVE ASSUMED THE
RESPONSIBILITIES AND OBLIGATIONS OF SUCH NOTE AGENT; PROVIDED, HOWEVER, THAT IN
THE EVENT A SUCCESSOR NOTE AGENT IS NOT APPOINTED WITHIN 60 DAYS AFTER SUCH NOTE
AGENT HAS GIVEN NOTICE OF ITS RESIGNATION AS PERMITTED BY THIS SECTION 15.8,
SUCH NOTE AGENT MAY PETITION A COURT OF COMPETENT JURISDICTION FOR ITS REMOVAL
AND APPOINTMENT OF A SUCCESSOR.

 

52

--------------------------------------------------------------------------------


 


AGENTS IN THEIR INDIVIDUAL CAPACITY.  EACH NOTE AGENT AND ITS AFFILIATES MAY
MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS
WITH THE BORROWER, THE SELLER, CAR, THE GUARANTOR, CCRT, THE SERVICER, THE
CUSTODIAN, THE BACKUP SERVICER OR ANY OTHER NOTE AGENT OR INVESTOR AS THOUGH
SUCH NOTE AGENT WERE NOT AN AGENT HEREUNDER.  IN ADDITION, THE LENDERS
ACKNOWLEDGES THAT ONE OR MORE PERSONS WHICH ARE NOTE AGENTS MAY ACT (I) AS
ADMINISTRATOR, SPONSOR OR AGENT FOR ONE OR MORE NONCOMMITTED LENDERS AND IN SUCH
CAPACITY ACTS AND MAY CONTINUE TO ACT ON BEHALF OF EACH SUCH NONCOMMITTED LENDER
IN CONNECTION WITH ITS BUSINESS, AND (II) AS THE AGENT FOR CERTAIN FINANCIAL
INSTITUTIONS UNDER THE LIQUIDITY AND CREDIT ENHANCEMENT AGREEMENTS RELATING TO
THIS AGREEMENT TO WHICH ANY ONE OR MORE NONCOMMITTED LENDERS IS PARTY AND IN
VARIOUS OTHER CAPACITIES RELATING TO THE BUSINESS OF ANY SUCH NONCOMMITTED
LENDER UNDER VARIOUS AGREEMENTS.  ANY SUCH PERSON, IN ITS CAPACITY AS NOTE
AGENT, SHALL NOT, BY VIRTUE OF ITS ACTING IN ANY SUCH OTHER CAPACITIES, BE
DEEMED TO HAVE DUTIES OR RESPONSIBILITIES HEREUNDER OR BE HELD TO A STANDARD OF
CARS ACQUISITION IN CONNECTION WITH THE PERFORMANCE OF ITS DUTIES AS A NOTE
AGENT OTHER THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT.  ANY PERSON WHICH IS A
NOTE AGENT MAY ACT AS A NOTE AGENT WITHOUT REGARD TO AND WITHOUT ADDITIONAL
DUTIES OR LIABILITIES ARISING FROM ITS ROLE AS SUCH ADMINISTRATOR OR AGENT OR
ARISING FROM ITS ACTING IN ANY SUCH OTHER CAPACITY.

 


ASSIGNMENTS


 


RESTRICTIONS ON ASSIGNMENTS.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN AND IN THE
TRANSACTION DOCUMENTS, NEITHER THE BORROWER, THE SELLER, THE GUARANTOR, CCRT,
THE SERVICER, CAR, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CUSTODIAN
NOR BACKUP SERVICER MAY ASSIGN ANY OF THEIR RESPECTIVE RIGHTS OR OBLIGATIONS
HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS.  NO NONCOMMITTED LENDER SHALL
ASSIGN ANY OF ITS ADVANCES OR RIGHTS HEREUNDER WITHOUT THE CONSENT OF ITS
COMMITTED LENDERS AND THE CONSENT OF THE BORROWER; AND NO COMMITTED LENDER MAY
ASSIGN ANY OF ITS ADVANCES OR RIGHTS OR COMMITMENTS HEREUNDER WITHOUT THE
CONSENT OF THE RELATED NONCOMMITTED LENDERS AND THE CONSENT OF THE BORROWER. 
ANY LENDER MAY FURNISH ANY INFORMATION CONCERNING THE BORROWER, THE SELLER, THE
SERVICER, THE GUARANTORS, CAR OR CCRT OR THE TRANSACTION DOCUMENTS TO
PROSPECTIVE ASSIGNEES OR PARTICIPANTS; PROVIDED THAT PRIOR TO FURNISHING ANY
SUCH INFORMATION, ANY SUCH PROSPECTIVE ASSIGNEE OR PARTICIPANT SHALL HAVE
EXECUTED A CONFIDENTIALITY AGREEMENT IN WHICH IT AGREES TO COMPLY WITH THE
PROVISIONS OF SECTION 18.14.


 


DOCUMENTATION.  EACH LENDER SHALL DELIVER TO EACH ASSIGNEE AN ASSIGNMENT, IN
SUCH FORM AS SUCH LENDER AND THE RELATED ASSIGNEE MAY AGREE, DULY EXECUTED BY
SUCH LENDER ASSIGNING ANY SUCH RIGHTS, OBLIGATIONS, ADVANCE OR NOTE TO THE
ASSIGNEE; AND SUCH LENDER SHALL PROMPTLY EXECUTE AND DELIVER ALL FURTHER
INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT THE ASSIGNEE MAY
REASONABLY REQUEST, IN ORDER TO PERFECT, PROTECT OR MORE FULLY EVIDENCE THE
ASSIGNEE’S RIGHT, TITLE AND INTEREST IN AND TO THE ITEMS ASSIGNED, AND TO ENABLE
THE ASSIGNEE TO EXERCISE OR ENFORCE ANY RIGHTS HEREUNDER OR UNDER THE NOTES
EVIDENCING SUCH ADVANCE.


 


RIGHTS OF ASSIGNEE.  UPON THE FORECLOSURE OF ANY ASSIGNMENT OF ANY ADVANCES MADE
FOR SECURITY PURPOSES, OR UPON ANY OTHER ASSIGNMENT OF ANY ADVANCE FROM ANY
LENDER PURSUANT TO THIS ARTICLE XVI, THE RESPECTIVE ASSIGNEE RECEIVING SUCH
ASSIGNMENT SHALL HAVE ALL OF THE RIGHTS OF SUCH LENDER HEREUNDER WITH RESPECT TO
SUCH ADVANCES AND ALL REFERENCES TO THE LENDER OR INVESTORS IN SECTION 6.1 SHALL
BE DEEMED TO APPLY TO SUCH ASSIGNEE.


 


NOTICE OF ASSIGNMENT.  EACH LENDER SHALL PROVIDE NOTICE TO THE BORROWER, THE
SERVICER AND THE SELLER OF ANY ASSIGNMENT HEREUNDER BY SUCH LENDER TO ANY
ASSIGNEE.  EACH LENDER AUTHORIZES THE RELATED AGENT TO, AND SUCH AGENT AGREES
THAT IT SHALL, ENDORSE THE NOTES TO REFLECT ANY ASSIGNMENTS MADE PURSUANT TO
THIS ARTICLE XVI OR OTHERWISE, TOGETHER WITH A COPY OF THE EXECUTED ASSIGNMENTS,
WHICH SHALL INCLUDE THE ADDRESS, CONTACT INFORMATION, AND PAYMENT INSTRUCTIONS
FOR THE ASSIGNEE.


 


REGISTRATION; REGISTRATION OF TRANSFER AND EXCHANGE.

 

THE ADMINISTRATIVE AGENT SHALL KEEP A REGISTER (THE “NOTE REGISTER”) IN WHICH,
SUBJECT TO SUCH REASONABLE REGULATIONS AS IT MAY PRESCRIBE, THE ADMINISTRATIVE
AGENT SHALL PROVIDE FOR THE REGISTRATION OF THE NOTES AND OF TRANSFER OF
INTERESTS IN THE NOTES.  THE ADMINISTRATIVE AGENT IS HEREBY APPOINTED “NOTE
REGISTRAR” FOR THE PURPOSE OF REGISTERING THE NOTES AND TRANSFERS OF THE NOTES
AS HEREIN PROVIDED.

 

53

--------------------------------------------------------------------------------


 

EACH PERSON WHO HAS OR WHO ACQUIRED AN INTEREST IN A NOTE SHALL BE DEEMED BY
SUCH ACQUISITION TO HAVE AGREED TO BE BOUND BY THE PROVISIONS OF THIS
SECTION 16.5.  A NOTE MAY BE EXCHANGED (IN ACCORDANCE WITH SECTION 16.5(C)) AND
TRANSFERRED TO THE HOLDERS (OR THEIR AGENTS OR NOMINEES) OF THE ADVANCES AND TO
ANY ASSIGNEE (IN ACCORDANCE WITH SECTION 16.1) (OR ITS AGENT OR NOMINEE) OF ALL
OR A PORTION OF THE ADVANCES.  THE ADMINISTRATIVE AGENT SHALL NOT REGISTER (OR
CAUSE TO BE REGISTERED) THE TRANSFER OF SUCH NOTE, UNLESS THE PROPOSED
TRANSFEREE SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT (I) EITHER
(X) EVIDENCE SATISFACTORY TO IT THAT THE TRANSFER OF SUCH NOTE IS EXEMPT FROM
REGISTRATION OR QUALIFICATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
ALL APPLICABLE STATE SECURITIES LAWS AND THAT THE TRANSFER DOES NOT CONSTITUTE A
“PROHIBITED TRANSACTION” UNDER ERISA OR (Y) AN EXPRESS AGREEMENT BY THE PROPOSED
TRANSFEREE TO BE BOUND BY AND TO ABIDE BY THE PROVISIONS OF THIS SECTION 16.5,
THE RESTRICTIONS NOTED ON THE FACE OF SUCH NOTE AND (II) A PROPERLY EXECUTED
FORM W-9 AND, IN THE CASE OF A TRANSFEREE WHO IS A FOREIGN PERSON (WITHIN THE
MEANING OF SECTION 7701(A)(5) OF THE CODE), A PROPERLY EXECUTED FORM W-8ECI,
FORM W-8BEN OR FORM W-81MY.

 

AT THE OPTION OF THE HOLDER THEREOF, A NOTE MAY BE EXCHANGED FOR ONE OR MORE NEW
NOTES OF ANY AUTHORIZED DENOMINATIONS AND OF A LIKE CLASS AND AGGREGATE
PRINCIPAL AMOUNT AT AN OFFICE OR AGENCY OF THE BORROWER.  WHENEVER ANY NOTE IS
SO SURRENDERED FOR EXCHANGE, THE BORROWER SHALL EXECUTE AND DELIVER (THROUGH THE
ADMINISTRATIVE AGENT) THE NEW NOTE WHICH THE HOLDER MAKING THE EXCHANGE IS
ENTITLED TO RECEIVE.

 

UPON SURRENDER FOR REGISTRATION OF TRANSFER OF ANY NOTE AT AN OFFICE OR AGENCY
OF THE BORROWER, THE BORROWER SHALL EXECUTE AND DELIVER (THROUGH THE
ADMINISTRATIVE AGENT), IN THE NAME OF THE DESIGNATED TRANSFEREE OR TRANSFEREES,
ONE OR MORE NEW NOTES OF ANY AUTHORIZED DENOMINATIONS AND OF A LIKE CLASS AND
AGGREGATE PRINCIPAL AMOUNT.

 

ALL NOTES ISSUED UPON ANY REGISTRATION OF TRANSFER OR EXCHANGE OF ANY NOTE IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE THE VALID OBLIGATIONS
OF THE BORROWER, EVIDENCING THE SAME DEBT, AND ENTITLED TO THE SAME BENEFITS
UNDER THIS AGREEMENT, AS THE NOTE(S) SURRENDERED UPON SUCH REGISTRATION OF
TRANSFER OR EXCHANGE.

 

EVERY NOTE PRESENTED OR SURRENDERED FOR REGISTRATION OF TRANSFER OR FOR EXCHANGE
SHALL (IF SO REQUIRED BY THE BORROWER OR THE ADMINISTRATIVE AGENT) BE FULLY
ENDORSED, OR BE ACCOMPANIED BY A WRITTEN INSTRUMENT OF TRANSFER IN FORM
SATISFACTORY TO THE NOTE REGISTRAR, DULY EXECUTED BY THE HOLDER THEREOF OR HIS
ATTORNEY DULY AUTHORIZED IN WRITING.  EACH SUCH NOTE SHALL BE ACCOMPANIED BY A
STATEMENT PROVIDING THE NAME OF THE TRANSFEREE AND INDICATING WHETHER THE
TRANSFEREE IS SUBJECT TO INCOME TAX BACKUP WITHHOLDING REQUIREMENTS AND WHETHER
THE TRANSFEREE IS THE SOLE BENEFICIAL OWNER OF SUCH NOTES.

 

NO SERVICE CHARGE SHALL BE MADE FOR ANY REGISTRATION OF TRANSFER OR EXCHANGE OF
A NOTE, BUT THE BORROWER MAY REQUIRE PAYMENT FROM THE TRANSFEREE HOLDER OF A SUM
SUFFICIENT TO COVER ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN
CONNECTION WITH ANY REGISTRATION OF TRANSFER OF EXCHANGE OF A NOTE, OTHER THAN
EXCHANGES PURSUANT TO THIS SECTION 16.5.

 

THE HOLDERS OF THE NOTES SHALL BE BOUND BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT.

 


MUTILATED, DESTROYED, LOST AND STOLEN NOTES.

 

54

--------------------------------------------------------------------------------


 

IF ANY MUTILATED NOTE IS SURRENDERED TO THE ADMINISTRATIVE AGENT, THE BORROWER
SHALL EXECUTE AND DELIVER (THROUGH THE ADMINISTRATIVE AGENT) IN EXCHANGE
THEREFOR A NEW NOTE OF LIKE CLASS AND TENOR AND PRINCIPAL AMOUNT AND BEARING A
NUMBER NOT CONTEMPORANEOUSLY OUTSTANDING.

 

IF THERE SHALL BE DELIVERED TO THE BORROWER AND THE ADMINISTRATIVE AGENT PRIOR
TO THE PAYMENT OF THE NOTES (I) EVIDENCE TO THEIR SATISFACTION OF THE
DESTRUCTION, LOSS OR THEFT OF ANY NOTE AND (II) SUCH SECURITY OR INDEMNITY AS
MAY BE REQUIRED BY THEM TO SAVE EACH OF THEM AND ANY AGENT OF EITHER OF THEM
HARMLESS, THEN, IN THE ABSENCE OF NOTICE TO THE BORROWER OR THE ADMINISTRATIVE
AGENT THAT SUCH NOTE HAS BEEN ACQUIRED BY A BONA FIDE LENDER, THE BORROWER SHALL
EXECUTE AND DELIVER (THROUGH THE ADMINISTRATIVE AGENT), IN LIEU OF ANY SUCH
DESTROYED, LOST OR STOLEN NOTE, A NEW NOTE OF LIKE CLASS, TENOR AND PRINCIPAL
AMOUNT AND BEARING A NUMBER NOT CONTEMPORANEOUSLY OUTSTANDING.

 

UPON THE ISSUANCE OF ANY NEW NOTE UNDER THIS SECTION 16.6, THE BORROWER MAY
REQUIRE THE PAYMENT FROM THE TRANSFEROR HOLDER OF A SUM SUFFICIENT TO COVER ANY
TAX OR OTHER GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN RELATION THERETO AND ANY
OTHER EXPENSES CONNECTED THEREWITH.

 

EVERY NEW NOTE ISSUED PURSUANT TO THIS SECTION 16.6 AND IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, IN LIEU OF ANY DESTROYED, LOST OR STOLEN NOTE
SHALL CONSTITUTE AN ORIGINAL ADDITIONAL CONTRACTUAL OBLIGATION OF THE BORROWER,
WHETHER OR NOT THE DESTROYED, LOST OR STOLEN NOTE SHALL BE AT ANY TIME
ENFORCEABLE BY ANYONE, AND SHALL BE ENTITLED TO ALL THE BENEFITS OF THIS
AGREEMENT EQUALLY AND PROPORTIONATELY WITH ANY AND ALL OTHER NOTES DULY ISSUED
HEREUNDER.

 

THE PROVISIONS OF THIS SECTION 16.6 ARE EXCLUSIVE AND SHALL PRECLUDE (TO THE
EXTENT LAWFUL) ALL OTHER RIGHTS AND REMEDIES WITH RESPECT TO THE REPLACEMENT OR
PAYMENT OF A MUTILATED, DESTROYED, LOST OR STOLEN NOTE.

 


PERSONS DEEMED OWNERS.  THE BORROWER, THE SERVICER, THE SELLER, THE BACKUP
SERVICER, THE AGENTS, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
CUSTODIAN AND ANY AGENT FOR ANY OF THE FOREGOING MAY TREAT THE HOLDER OF ANY
NOTE AS THE OWNER OF SUCH NOTE FOR ALL PURPOSES WHATSOEVER, WHETHER OR NOT SUCH
NOTE MAY BE OVERDUE, AND NONE OF BORROWER, THE SELLER, THE GUARANTOR, CCRT, THE
SERVICER, THE AGENTS, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
CUSTODIAN AND ANY SUCH AGENT SHALL BE AFFECTED BY NOTICE TO THE CONTRARY.


 


CANCELLATION.  ALL NOTES SURRENDERED FOR PAYMENT OR REGISTRATION OF TRANSFER OR
EXCHANGE SHALL BE PROMPTLY CANCELED.  THE BORROWER SHALL PROMPTLY CANCEL AND
DELIVER TO THE ADMINISTRATIVE AGENT ANY NOTES PREVIOUSLY AUTHENTICATED AND
DELIVERED HEREUNDER WHICH THE BORROWER MAY HAVE ACQUIRED IN ANY MANNER
WHATSOEVER, AND ALL NOTES SO DELIVERED SHALL BE PROMPTLY CANCELED BY THE
BORROWER.  NO NOTES SHALL BE AUTHENTICATED IN LIEU OF OR IN EXCHANGE FOR ANY
NOTES CANCELED AS PROVIDED IN THIS SECTION 16.8, EXCEPT AS EXPRESSLY PERMITTED
BY THIS AGREEMENT.


 


PARTICIPATIONS; PLEDGE.

 

AT ANY TIME AND FROM TIME TO TIME, EACH LENDER MAY, IN ACCORDANCE WITH
APPLICABLE LAW, AT ANY TIME GRANT PARTICIPATIONS IN ALL OR A PORTION OF ITS
COMMITMENT AND/OR ITS INTEREST IN THE ADVANCES AND OTHER PAYMENTS DUE TO IT
UNDER THIS AGREEMENT AND THE NOTES TO ANY PERSON (EACH, A “PARTICIPANT”);
PROVIDED, HOWEVER, THAT NO PARTICIPATION SHALL BE GRANTED TO ANY PERSON UNLESS
AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE CONSENTED THERETO (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED).  EACH LENDER HEREBY ACKNOWLEDGES
AND AGREES THAT (A) ANY SUCH PARTICIPATION WILL NOT ALTER OR AFFECT SUCH
LENDER’S DIRECT OBLIGATIONS HEREUNDER, AND (B) NEITHER THE BORROWER, THE SELLER,
THE GUARANTOR, CCRT, ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CUSTODIAN,
ANY AGENT, THE BACKUP SERVICER NOR THE SERVICER SHALL HAVE ANY OBLIGATION TO
HAVE ANY COMMUNICATION OR RELATIONSHIP WITH ANY PARTICIPANT.  EACH PARTICIPANT
SHALL COMPLY WITH THE PROVISIONS OF SECTION 5.1(C).

 

55

--------------------------------------------------------------------------------


 

EACH LENDER MAY PLEDGE ITS INTEREST IN THE ADVANCES AND THE NOTES TO ANY FEDERAL
RESERVE BANK AS COLLATERAL IN ACCORDANCE WITH APPLICABLE LAW.

 


INDEMNIFICATION


 


INDEMNITY.  THE BORROWER (TO THE EXTENT OF FUNDS AVAILABLE THEREFOR UNDER
SECTION 9.5 OF THIS AGREEMENT) AGREES, TO INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACKUP SERVICER, THE LENDERS,
THE AGENTS AND EACH OF THEIR AFFILIATES, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS (EACH AN “INDEMNIFIED PARTY”) AGAINST ANY AND ALL CLAIMS, DAMAGES,
LOSSES, LIABILITIES OR EXPENSES (INCLUDING, BUT NOT LIMITED TO, REASONABLE
ATTORNEYS’ FEES, COURT COSTS AND COSTS OF INVESTIGATION TO THE EXTENT ACTUALLY
INCURRED) OF ANY KIND OR NATURE WHATSOEVER AWARDED AGAINST OR INCURRED BY ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTION DOCUMENTS; EXCLUDING,
HOWEVER, AS TO EACH INDEMNIFIED PARTY (AND THE BORROWER SHALL NOT HAVE ANY
OBLIGATION TO INDEMNIFY ANY SUCH PERSON FOR ANY LIABILITIES ARISING FROM),
(A) CLAIMS, DAMAGES, LOSSES, LIABILITIES OR EXPENSES PAYABLE TO SUCH INDEMNIFIED
PARTY TO THE EXTENT DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF ANY SUCH
INDEMNIFIED PARTY OR ITS AGENT OR SUBCONTRACTOR, OR (B) TAXES IMPOSED ON SUCH
INDEMNIFIED PARTY OR ANY AFFILIATE THEREOF, HOWEVER DENOMINATED, AND FRANCHISE
TAXES IMPOSED ON THE NET INCOME OF ANY INDEMNIFIED PARTY, IN EACH CASE IMPOSED:
(1) BY THE UNITED STATES OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY
THEREOF OR THEREIN; (2) BY ANY JURISDICTION UNDER THE LAWS OF WHICH SUCH
INDEMNIFIED PARTY OR ITS APPLICABLE LENDING OFFICE IS ORGANIZED OR LOCATED,
MANAGED OR CONTROLLED OR IN WHICH ITS PRINCIPAL OFFICE IS LOCATED OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN; OR (3) BY REASON
OF ANY CONNECTION BETWEEN THE JURISDICTION IMPOSING SUCH TAX AND SUCH
INDEMNIFIED PARTY OR SUCH LENDING OFFICE OTHER THAN A CONNECTION ARISING SOLELY
FROM THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION
HEREUNDER OR THEREUNDER.  THE PROVISIONS OF THIS SECTION 13.7 SHALL SURVIVE THE
RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT OR
ANY SUCCESSOR ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT AND THE TERMINATION
OF THIS AGREEMENT.  IF THE BORROWER HAS MADE ANY INDEMNITY PAYMENTS PURSUANT TO
THIS SECTION 17.1 AND THE INDEMNIFIED PARTY THEREAFTER COLLECTS ANY OF SUCH
AMOUNTS FROM OTHERS, SUCH INDEMNIFIED PARTY SHALL PROMPTLY REPAY SUCH AMOUNTS
COLLECTED TO THE BORROWER, WITHOUT INTEREST.


 


CONTRIBUTION.  IF FOR ANY REASON (OTHER THAN THE EXCLUSIONS (A) THROUGH (B) SET
FORTH IN SECTION 17.1) THE INDEMNIFICATION PROVIDED ABOVE IN SECTION 17.1 IS
UNAVAILABLE TO AN INDEMNIFIED PARTY OR IS INSUFFICIENT TO HOLD AN INDEMNIFIED
PARTY HARMLESS, THEN THE BORROWER AGREES TO CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE
BENEFITS RECEIVED BY SUCH INDEMNIFIED PARTY, ON THE ONE HAND, AND THE BORROWER,
ON THE OTHER HAND, BUT ALSO THE RELATIVE FAULT OF SUCH INDEMNIFIED PARTY, ON THE
ONE HAND, AND THE BORROWER, ON THE OTHER HAND, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.


 


MISCELLANEOUS


 


NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY INVESTOR, ANY AGENT, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY INDEMNIFIED PARTY OR ANY
AFFECTED PERSON TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT, POWER OR
REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE BY ANY OF THEM OF ANY RIGHT, POWER OR REMEDY HEREUNDER PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF, OR THE EXERCISE OF ANY OTHER RIGHT, POWER
OR REMEDY.  THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
REMEDIES PROVIDED BY LAW.  WITHOUT LIMITING THE FOREGOING, EACH INVESTOR AND
PARTICIPANT IS HEREBY AUTHORIZED BY THE BORROWER, THE SELLER AND CAR AT ANY TIME
AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND
APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY IT TO OR FOR
THE CREDIT OR THE ACCOUNT OF THE BORROWER, THE SELLER OR CAR (AS THE CASE MAY
BE) TO THE AMOUNTS OWED BY THE BORROWER, SUCH SELLER OR CAR, RESPECTIVELY, UNDER
THIS AGREEMENT, TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE AGENTS,
ANY AFFECTED PERSON, ANY INDEMNIFIED PARTY OR ANY INVESTOR OR THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


 


AMENDMENTS, WAIVERS.  THIS AGREEMENT MAY NOT BE AMENDED, SUPPLEMENTED OR
MODIFIED NOR MAY ANY PROVISION HEREOF BE WAIVED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 18.2.  WITH THE WRITTEN CONSENT OF THE REQUIRED
LENDERS, THE AGENTS, BORROWER, THE SELLER, THE GUARANTOR, CCRT, THE SERVICER,
CAR, ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CUSTODIAN AND THE BACKUP
SERVICER MAY, FROM TIME TO TIME, ENTER INTO WRITTEN AMENDMENTS, SUPPLEMENTS,
WAIVERS OR MODIFICATIONS HERETO FOR THE PURPOSE OF ADDING ANY PROVISIONS TO THIS

 

56

--------------------------------------------------------------------------------


 


AGREEMENT OR CHANGING IN ANY MANNER THE RIGHTS OF ANY PARTY HERETO OR WAIVING,
ON SUCH TERMS AND CONDITIONS AS MAY BE SPECIFIED IN SUCH INSTRUMENT, ANY OF THE
REQUIREMENTS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT,
SUPPLEMENT, WAIVER OR MODIFICATION SHALL (I) REDUCE THE AMOUNT OF OR EXTEND THE
MATURITY OF ANY PAYMENT WITH RESPECT TO AN ADVANCE OR REDUCE THE RATE OR EXTEND
THE TIME OF PAYMENT OF YIELD THEREON, OR REDUCE OR ALTER THE TIMING OF ANY OTHER
AMOUNT PAYABLE TO ANY LENDER HEREUNDER, IN EACH CASE WITHOUT THE CONSENT OF EACH
LENDER AFFECTED THEREBY OR (II) AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS
SECTION 18.2 OR 18.11, OR REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF
REQUIRED LENDERS, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF ALL LENDERS.  ANY
WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE LIMITED TO THE PROVISIONS
SPECIFICALLY SET FORTH THEREIN FOR THE PERIOD OF TIME SET FORTH THEREIN AND
SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY OTHER PROVISION OF THIS AGREEMENT. 
NO AMENDMENT, SUPPLEMENT, MODIFICATION OR WAIVER OF THIS AGREEMENT SHALL TAKE
EFFECT UNLESS EACH RATING AGENCY SHALL HAVE CONFIRMED THAT SUCH ACTION WILL NOT
RESULT IN THE WITHDRAWAL OR REDUCTION OF ITS RATING OF THE NOTES.


 


NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER
SHALL, UNLESS OTHERWISE STATED HEREIN, BE IN WRITING (INCLUDING FACSIMILE
COMMUNICATION) AND SHALL BE PERSONALLY DELIVERED OR SENT BY CERTIFIED MAIL,
POSTAGE PREPAID, OR BY FACSIMILE, TO THE INTENDED PARTY AT THE ADDRESS OR
FACSIMILE NUMBER OF SUCH PARTY SET FORTH UNDER ITS NAME ON THE SIGNATURE
PAGES HEREOF OR AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS SHALL BE DESIGNATED
BY SUCH PARTY IN A WRITTEN NOTICE TO THE OTHER PARTIES HERETO.  ALL SUCH NOTICES
AND COMMUNICATIONS TO CAR, CAR SERVICING OR CCRT, IN ANY CAPACITY, SHALL BE
COPIED TO ITS COUNSEL, TROUTMAN SANDERS LLP, 600 PEACHTREE STREET, SUITE 5200,
ATLANTA, GEORGIA 30308-2216, ATTN: WILLIAM BRINKLEY DICKERSON, ESQ.,
404-885-3822 (TELEPHONE), 404-962-6743 (FACSIMILE).  ALL SUCH NOTICES AND
COMMUNICATIONS TO THE BORROWER SHALL BE COPIED TO ITS COUNSEL, LIONEL SAWYER &
COLLINS, 50 W. LIBERTY STREET, SUITE 1100, RENO, NV 89501, ATTN: COLLEEN A.
DOLAN, (TELEPHONE) 775-788-8654, (FACSIMILE) 775-788-8682.  ALL SUCH NOTICES AND
COMMUNICATIONS SHALL BE EFFECTIVE, (A) IF PERSONALLY DELIVERED, WHEN RECEIVED,
(B) IF SENT BY CERTIFIED MAIL, THREE BUSINESS DAYS AFTER HAVING BEEN DEPOSITED
IN THE MAIL, POSTAGE PREPAID, (C) IF SENT BY OVERNIGHT COURIER, ONE BUSINESS DAY
AFTER HAVING BEEN GIVEN TO SUCH COURIER, AND (D) IF TRANSMITTED BY FACSIMILE,
WHEN SENT, RECEIPT CONFIRMED BY TELEPHONE OR ELECTRONIC MEANS, EXCEPT THAT
NOTICES AND COMMUNICATIONS PURSUANT TO SECTION 2.2 SHALL NOT BE EFFECTIVE UNTIL
RECEIVED.


 


COSTS, EXPENSES AND TAXES.  (A)  IN ADDITION TO THE RIGHTS OF INDEMNIFICATION
GRANTED UNDER SECTION 17.1, THE BORROWER OR CAR ON BEHALF OF THE BORROWER AGREES
TO PAY ON DEMAND ALL REASONABLE OUT OF POCKET COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACKUP SERVICER, THE AGENTS AND
THE LENDERS IN CONNECTION WITH THE PREPARATION (SUBJECT TO THE FEE LETTER),
EXECUTION, DELIVERY AND SYNDICATION OF THIS AGREEMENT, ANY SUPPORT FACILITY AND
THE OTHER DOCUMENTS AND AGREEMENTS TO BE DELIVERED HEREUNDER OR WITH RESPECT
HERETO, AND CAR FURTHER AGREES TO PAY ALL REASONABLE OUT OF POCKET COSTS AND
EXPENSES OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACKUP SERVICER,
THE AGENTS AND THE LENDERS IN CONNECTION WITH ANY AMENDMENTS, WAIVERS OR
CONSENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT AND ANY SUPPORT FACILITY,
INCLUDING, WITHOUT LIMITATION, THE REASONABLE ACTUAL FEES AND OUT-OF-POCKET
EXPENSES OF COUNSEL FOR THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
BACKUP SERVICER, THE AGENTS AND THE LENDERS WITH RESPECT THERETO AND WITH
RESPECT TO ADVISING THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACKUP
SERVICER, THE AGENTS AND THE LENDERS AS TO THEIR RIGHTS AND REMEDIES UNDER THIS
AGREEMENT AND ANY SUPPORT FACILITY, AND TO PAY ALL REASONABLE COSTS AND
EXPENSES, IF ANY (INCLUDING REASONABLE COUNSEL FEES AND EXPENSES ACTUALLY
INCURRED), OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACKUP
SERVICER, THE AGENTS, THE LENDERS, THE INVESTORS, AND THEIR RESPECTIVE
AFFILIATES, IN CONNECTION WITH THE ENFORCEMENT AGAINST CCRT, CAR OR THE BORROWER
OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS AND THE OTHER
DOCUMENTS AND AGREEMENTS TO BE DELIVERED HEREUNDER OR WITH RESPECT HERETO,
PROVIDED THAT, SO LONG AS NO FACILITY TERMINATION EVENT HAS OCCURRED AND IS
CONTINUING, AFTER THE EFFECTIVE DATE THE BORROWER AND CAR, INDIVIDUALLY OR
COLLECTIVELY, SHALL NOT BE OBLIGATED UNDER THIS AGREEMENT TO REIMBURSE (X) THE
ADMINISTRATIVE AGENT, THE AGENTS, THE LENDERS AND THE INVESTORS FOR COSTS AND
EXPENSES, INCLUDING WITHOUT LIMITATION FILING FEES, PERIODIC AUDIT EXPENSES,
RATING AGENCY FEES, DUE DILIGENCE EXPENSES, ACCOUNTING EXPENSES, FEES AND
EXPENSES OF COUNSEL AND DISBURSEMENTS, IN EXCESS OF $100,000 IN THE AGGREGATE IN
ANY CALENDAR YEAR, (Y) THE BACKUP SERVICER FOR COSTS AND EXPENSES, INCLUDING
WITHOUT LIMITATION FILING FEES, PERIODIC AUDIT EXPENSES, FEES AND EXPENSES OF
COUNSEL AND DISBURSEMENTS, IN EXCESS OF $25,000 IN THE AGGREGATE IN ANY CALENDAR
YEAR AND (Z) THE COLLATERAL AGENT FOR COSTS AND EXPENSES, INCLUDING WITHOUT
LIMITATION FILING FEES, PERIODIC AUDIT EXPENSES, FEES AND EXPENSES OF COUNSEL
AND DISBURSEMENTS, IN EXCESS OF $25,000 IN THE AGGREGATE IN ANY CALENDAR YEAR.


 


BINDING EFFECT; SURVIVAL.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF BORROWER, THE SELLER, THE GUARANTOR, CCRT, THE INVESTORS, THE AGENTS,
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACK-UP SERVICER, THE
CUSTODIAN, THE SERVICER, CAR, AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS, AND THE PROVISIONS OF SECTION 5.1(B), ARTICLE VI, SECTION 12.1 AND
ARTICLE XVII SHALL INURE TO THE BENEFIT OF THE AFFECTED PERSONS AND THE
INDEMNIFIED PARTIES, RESPECTIVELY, AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS; PROVIDED, HOWEVER, NOTHING IN THE FOREGOING SHALL BE DEEMED TO
AUTHORIZE ANY ASSIGNMENT NOT PERMITTED BY ARTICLE XVI OR ANY OTHER PROVISIONS

 

57

--------------------------------------------------------------------------------


 


OF THE TRANSACTION DOCUMENTS.  THIS AGREEMENT SHALL CREATE AND CONSTITUTE THE
CONTINUING OBLIGATIONS OF THE PARTIES HERETO IN ACCORDANCE WITH ITS TERMS, AND
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL SUCH TIME WHEN ALL OBLIGATIONS HAVE
BEEN FINALLY AND FULLY PAID AND PERFORMED.  THE RIGHTS AND REMEDIES WITH RESPECT
TO ANY BREACH OF ANY REPRESENTATION AND WARRANTY MADE BY THE BORROWER PURSUANT
TO ARTICLE X AND THE INDEMNIFICATION AND PAYMENT PROVISIONS OF ARTICLE VI,
SECTION 12.1 AND ARTICLE XVII AND THE PROVISIONS OF SECTION 18.10, SECTION 18.11
AND SECTION 18.12 SHALL BE CONTINUING AND SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT AND ANY TERMINATION OF CAR’S RIGHTS TO ACT AS SERVICER HEREUNDER OR
UNDER ANY OTHER TRANSACTION DOCUMENT.


 


CAPTIONS AND CROSS REFERENCES.  THE VARIOUS CAPTIONS (INCLUDING, WITHOUT
LIMITATION, THE TABLE OF CONTENTS) IN THIS AGREEMENT ARE PROVIDED SOLELY FOR
CONVENIENCE OF REFERENCE AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF
ANY PROVISION OF THIS AGREEMENT.  UNLESS OTHERWISE INDICATED, REFERENCES IN THIS
AGREEMENT TO ANY SECTION, SCHEDULE OR EXHIBIT ARE TO SUCH SECTION OF OR
SCHEDULE OR EXHIBIT TO THIS AGREEMENT, AS THE CASE MAY BE, AND REFERENCES IN ANY
SECTION, SUBSECTION, OR CLAUSE TO ANY SUBSECTION, CLAUSE OR SUBCLAUSE ARE TO
SUCH SUBSECTION, CLAUSE OR SUBCLAUSE OF SUCH SECTION, SUBSECTION OR CLAUSE.


 


SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


GOVERNING LAW.  THIS AGREEMENT AND THE NOTES SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).


 


COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
SHALL CONSTITUTE TOGETHER BUT ONE AND THE SAME AGREEMENT.


 


WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE
SELLER, THE BORROWER, THE SERVICER, THE CUSTODIAN, THE BACKUP SERVICER, THE
GUARANTOR, ADMINISTRATIVE/COLLATERAL AGENT, THE AGENTS, THE INVESTORS OR ANY
OTHER AFFECTED PERSON.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS AGREEMENT AND
EACH SUCH OTHER TRANSACTION DOCUMENT.


 


NO PROCEEDINGS.

 

EACH OF THE BORROWER, THE SELLER, CAR, THE GUARANTOR, CCRT, THE CUSTODIAN, THE
SERVICER, THE BACKUP SERVICER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
EACH AGENT AND EACH INVESTOR HEREBY AGREES THAT IT WILL NOT INSTITUTE AGAINST
ANY LENDER WHICH IS A STRUCTURED LENDER, OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST SUCH LENDER, ANY INSOLVENCY PROCEEDING (NAMELY, ANY PROCEEDING OF THE
TYPE REFERRED TO IN THE DEFINITION OF INSOLVENCY EVENT) SO LONG AS ANY
COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS ISSUED BY SUCH LENDER SHALL BE
OUTSTANDING OR THERE SHALL NOT HAVE ELAPSED ONE YEAR PLUS ONE DAY SINCE THE LAST
DAY ON WHICH ANY SUCH COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS SHALL BE
OUTSTANDING.  THE FOREGOING SHALL NOT LIMIT SUCH PERSON’S RIGHT TO FILE ANY
CLAIM IN OR OTHERWISE TAKE ANY ACTION WITH RESPECT TO ANY INSOLVENCY PROCEEDING
THAT WAS INSTITUTED BY ANY PERSON OTHER THAN SUCH PERSON.

 

58

--------------------------------------------------------------------------------


 

EACH OF CAR, THE CUSTODIAN, THE SERVICER, THE SELLER, THE BACKUP SERVICER, EACH
AGENT, EACH INVESTOR, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT HEREBY
AGREES THAT IT WILL NOT INSTITUTE AGAINST THE BORROWER, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST THE BORROWER, ANY INSOLVENCY PROCEEDING (NAMELY, ANY
PROCEEDING OF THE TYPE REFERRED TO IN THE DEFINITION OF INSOLVENCY EVENT) SO
LONG AS ANY ADVANCES OR OTHER AMOUNTS DUE FROM THE BORROWER HEREUNDER OR ANY
INDEBTEDNESS ISSUED BY THE BORROWER SECURED BY MOTOR VEHICLE INSTALLMENT SALES
CONTRACTS OR LOANS AND OTHER RELATED COLLATERAL SHALL BE OUTSTANDING, OR THERE
SHALL NOT HAVE ELAPSED ONE YEAR PLUS ONE DAY SINCE THE LAST DAY ON WHICH ANY
SUCH ADVANCES OR OTHER AMOUNTS SHALL BE OUTSTANDING.  THE FOREGOING SHALL NOT
LIMIT SUCH PERSON’S RIGHT TO FILE ANY CLAIM IN OR OTHERWISE TAKE ANY ACTION WITH
RESPECT TO ANY INSOLVENCY PROCEEDING THAT WAS INSTITUTED BY ANY PERSON OTHER
THAN SUCH PERSON.

 


LIMITED RECOURSE.  NO RECOURSE UNDER ANY OBLIGATION, COVENANT OR AGREEMENT OF A
LENDER, THE BORROWER, CAR, OR THE SERVICER CONTAINED IN THIS AGREEMENT SHALL BE
HAD AGAINST ANY INCORPORATOR, STOCKHOLDER, OFFICER, DIRECTOR, MEMBER, MANAGER,
EMPLOYEE OR AGENT OF ANY LENDER, THE BORROWER, CAR, OR THE SERVICER, OR ANY OF
THEIR RESPECTIVE AFFILIATES (SOLELY BY VIRTUE OF SUCH CAPACITY), BY THE
ENFORCEMENT OF ANY ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, BY VIRTUE
OF ANY STATUTE OR OTHERWISE; IT BEING EXPRESSLY AGREED AND UNDERSTOOD THAT THIS
AGREEMENT IS SOLELY A CORPORATE OBLIGATION OF EACH LENDER, THE BORROWER, CAR, OR
THE SERVICER, AS APPLICABLE, AND THAT NO PERSONAL LIABILITY WHATEVER SHALL
ATTACH TO OR BE INCURRED BY ANY INCORPORATOR, STOCKHOLDER, OFFICER, DIRECTOR,
MEMBER, MANAGER, EMPLOYEE OR AGENT OF ANY LENDER, THE BORROWER, CAR, OR THE
SERVICER, OR ANY OF THEIR RESPECTIVE AFFILIATES (SOLELY BY VIRTUE OF SUCH
CAPACITY), OR ANY OF THEM UNDER OR BY REASON OF ANY OF THE OBLIGATIONS,
COVENANTS OR AGREEMENTS OF A LENDER, THE BORROWER, CAR, OR THE SERVICER
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT, OR IMPLIED
THEREFROM, AND THAT ANY AND ALL PERSONAL LIABILITY FOR BREACHES BY A LENDER, THE
BORROWER, CAR OR THE SERVICER, AS APPLICABLE, OF ANY OF SUCH OBLIGATIONS,
COVENANTS OR AGREEMENTS, EITHER AT COMMON LAW OR AT EQUITY, OR BY STATUTE,
RULE OR REGULATION, OF EVERY SUCH INCORPORATOR, STOCKHOLDER, OFFICER, DIRECTOR,
MEMBER, MANAGER, EMPLOYEE OR AGENT IS HEREBY EXPRESSLY WAIVED AS A CONDITION OF
AND IN CONSIDERATION FOR THE EXECUTION OF THIS AGREEMENT AND ANY OF THE OTHER
TRANSACTION DOCUMENTS; PROVIDED THAT THE FOREGOING SHALL NOT RELIEVE ANY SUCH
PERSON FROM ANY LIABILITY IT MIGHT OTHERWISE HAVE AS A RESULT OF THEIR WILLFUL
MISCONDUCT, GROSS NEGLIGENCE OR OF FRAUDULENT ACTIONS TAKEN OR FRAUDULENT
OMISSIONS MADE BY THEM.

 


ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS EXECUTED
AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO
AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 


CONFIDENTIALITY.  9.  THE BORROWER, THE SERVICER, THE SELLER, CCRT, THE
GUARANTOR AND CAR SHALL HOLD IN CONFIDENCE, AND NOT DISCLOSE TO ANY PERSON, THE
IDENTITY OF ANY LENDER OR THE TERMS OF ANY FEES PAYABLE IN CONNECTION WITH THIS
AGREEMENT EXCEPT THEY MAY DISCLOSE SUCH INFORMATION (I) TO THEIR AFFILIATES AND
ITS AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, COUNSEL, ACCOUNTANTS,
AUDITORS, ADVISORS OR REPRESENTATIVES, (II) WITH THE CONSENT OF SUCH LENDER,
(III) TO THE EXTENT THE BORROWER, THE SELLER, CAR, THE GUARANTOR, CCRT OR THE
SERVICER OR ANY AFFILIATE OF ANY OF THEM SHOULD BE REQUIRED BY ANY LAW OR
REGULATION APPLICABLE TO IT OR REQUESTED BY ANY OFFICIAL BODY TO DISCLOSE SUCH
INFORMATION OR (IV) AT ANY TIME WHICH IS 18 MONTHS AFTER SUCH INFORMATION WAS
PROVIDED TO THE BORROWER, THE SELLER, CAR, THE GUARANTOR, CCRT OR THE SERVICER;
PROVIDED, THAT, IN THE CASE OF CLAUSE (III), THE BORROWER, SUCH SELLER, CAR, THE
GUARANTOR, CCRT OR THE SERVICER, AS THE CASE MAY BE, WILL USE ALL REASONABLE
EFFORTS TO MAINTAIN CONFIDENTIALITY AND WILL (UNLESS OTHERWISE PROHIBITED BY
LAW) NOTIFY THE ADMINISTRATIVE AGENT OF ITS INTENTION TO MAKE ANY SUCH
DISCLOSURE PRIOR TO MAKING SUCH DISCLOSURE.

 


THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACKUP SERVICER, EACH AGENT
AND EACH LENDER, SEVERALLY AND WITH RESPECT TO ITSELF ONLY, COVENANTS AND AGREES
THAT ANY INFORMATION OBTAINED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
THE BACKUP SERVICER, SUCH AGENT OR SUCH LENDER PURSUANT TO THIS AGREEMENT SHALL
BE HELD IN CONFIDENCE (IT BEING UNDERSTOOD THAT DOCUMENTS PROVIDED TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT HEREUNDER MAY IN ALL CASES BE
DISTRIBUTED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT TO THE AGENTS AND
THE LENDERS) EXCEPT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
BACKUP SERVICER, SUCH AGENT OR SUCH LENDER MAY DISCLOSE SUCH INFORMATION (I) TO
ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, COUNSEL, ACCOUNTANTS,
AUDITORS, ADVISORS OR REPRESENTATIVES, (II) TO THE EXTENT SUCH INFORMATION HAS
BECOME AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A DISCLOSURE BY OR
THROUGH THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACKUP SERVICER,
SUCH AGENT OR SUCH LENDER, (III) TO THE EXTENT SUCH INFORMATION WAS AVAILABLE TO
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACKUP SERVICER, SUCH

 

59

--------------------------------------------------------------------------------


 


AGENT OR SUCH LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACKUP SERVICER, SUCH AGENT OR
SUCH LENDER HEREUNDER, (IV) WITH THE CONSENT OF CAR, (V) TO THE EXTENT PERMITTED
BY ARTICLE XVI, (VI) TO THE EXTENT THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, THE BACKUP SERVICER, SUCH AGENT OR SUCH LENDER SHOULD BE (A) REQUIRED IN
CONNECTION WITH ANY LEGAL OR REGULATORY PROCEEDING OR (B) REQUESTED BY ANY
OFFICIAL BODY TO DISCLOSE SUCH INFORMATION, (VII) FOR THE PURPOSES OF
ESTABLISHING A “DUE DILIGENCE” DEFENSE, (VIII) IN THE CASE OF ANY LENDER THAT IS
A STRUCTURED LENDER, TO RATING AGENCIES, PLACEMENT AGENTS AND PROVIDERS OF
LIQUIDITY AND CREDIT SUPPORT WHO AGREE TO HOLD SUCH INFORMATION IN CONFIDENCE OR
(IX) AT ANY TIME WHICH IS 18 MONTHS AFTER SUCH INFORMATION WAS PROVIDED TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACKUP SERVICER, SUCH AGENT OR
SUCH LENDER; PROVIDED, THAT, IN THE CASE OF CLAUSE (VI) ABOVE, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE BACKUP SERVICER, SUCH AGENT OR
SUCH LENDER, AS APPLICABLE, WILL USE ALL REASONABLE EFFORTS TO MAINTAIN
CONFIDENTIALITY AND, IN THE CASE OF CLAUSE (VI)(A) ABOVE, WILL (UNLESS OTHERWISE
PROHIBITED BY LAW) NOTIFY CAR OF ITS INTENTION TO MAKE ANY SUCH DISCLOSURE PRIOR
TO MAKING ANY SUCH DISCLOSURE.

 

[signature pages begin on next page]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

CAR FUNDING, INC., as Borrower

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

101 Convention Center Drive, Suite 850-

 

 

 24A

 

 

Las Vegas, NV 89109

 

 

Attention: Joshua C. Miller, Assistant

 

 

 Secretary

 

 

Facsimile No.: 702-598-3651

 

 

 

 

CAR FINANCIAL SERVICES, INC., individually and as Seller and Custodian

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

245 Perimeter Center Parkway, Suite 600

 

 

Atlanta, GA 30346

 

 

Attention: General Counsel

 

 

Facsimile No.: 770-206-6187

 

 

 

 

CONSUMER AUTO RECEIVABLES SERVICING, LLC, individually and as Servicer

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

245 Perimeter Center Parkway, Suite 600

 

 

Atlanta, GA 30346

 

 

Attention: General Counsel

 

 

Facsimile No.: 770-206-6187

 

61

--------------------------------------------------------------------------------


 

 

COMPUCREDIT CORPORATION, as Guarantor

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

245 Perimeter Center Parkway, Suite 600

 

 

Atlanta, GA 30346

 

 

Attention: General Counsel

 

 

Facsimile No.: 770-206-6187

 

62

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

U.S. Bank Corporate Trust Services

 

60 Livingston Avenue

 

EP-MN-WS3D

 

St. Paul, Minnesota 55107-2292

 

 

 

Attention: Car Funding Inc.

 

Facsimile No.: (651) 495-8093

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

60 Wall Street

 

New York, New York 10005

 

Attention: Conduit Funding/Administration

 

Telecopier: (212) 797-5150

 

63

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Backup Servicer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Address: MAC N9311-161

 

 

Sixth Street and Marquette Avenue

 

 

Minneapolis, Minnesota 55479

 

Attention:

Corporate Trust Services – Asset-
Backed Administration

 

Telephone:

612-667-8058

 

Facsimile No.:

612-667-3464

 

64

--------------------------------------------------------------------------------


 

 

NANTUCKET LENDER GROUP

 

Type of Lender:

NANTUCKET FUNDING CORP., LLC

Noncommitted Lender

 

 

 

Maximum Purchase

By:

 

 

Amount:  $150,000,000

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o Lord Securities Corporation

 

48 Wall Street, 27th Floor

 

New York, New York 10005

 

Attn: President

 

Telecopier: (212)346-9012

 

 

 

with a copy to:

 

 

 

c/o Deutsche Bank AG, New York Branch,
Agent

 

60 Wall Street

 

New York, New York 10005

 

Attention: Conduit Funding/Administration

 

Telecopier: (212) 797-5150

 

 

 

Payment Instructions:

 

 

 

Fed ABA: 026-003-780

 

Fed Bank: Deutsche Bank, NY

 

Acct. #: 10-598524-0008

 

Acct. Name: Nantucket Funding Corp., LLC

 

Attention: Siegfried Rader Ph: 212-474-7737

 

Ref: CCRT

 

 

 

 

Type of Lender:

DEUTSCHE BANK AG, NEW YORK BRANCH

Committed Lender

 

 

 

Commitment: $150,000,000

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

65

--------------------------------------------------------------------------------


 

 

 

Address for Notices:

 

 

 

c/o Deutsche Bank AG, New York Branch

 

60 Wall Street

 

New York, New York 10005

 

Attention: Conduit Funding/Administration

 

Telecopier: (212) 797-7973

 

 

 

Payment Instructions:

 

 

 

Fed ABA: 021-000-018

 

Fed Bank: The Bank of New York

 

Acct. Name: DBO

 

Account #: GLA-111569

 

Attention: Nicole Lashley

 

Ref: CCRT

 

66

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

c/o Deutsche Bank AG, New York Branch

 

60 Wall Street

 

New York, New York 10005

 

Attention: Conduit Funding/Administration

 

Telecopier: (212) 797-7973

 

 

 

Payment Instructions:

 

 

 

Fed ABA: 021-000-018

 

Fed Bank: The Bank of New York

 

Acct. Name: DBO

 

Account #: GLA-111569

 

Attention: Nicole Lashley

 

Ref: CCRT

 

67

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Deutsche Bank AG, New York Branch,
as Administrative Agent

60 Wall Street

New York, NY 10005

Attention:                     

Fax #: (212) 797-        

Phone #: (212) 250-++++

 

RE:          Advance Request: $               

 

[                       ]

 

Gentlemen and Ladies:

 

This Advance Request is delivered to you pursuant to Section 2.2 of the
Receivables Financing Agreement, dated as of April 1, 2005 (together with all
amendments, if any, from time to time made thereto, the “Receivables Financing
Agreement”), among CAR Funding Inc. (the “Borrower”), CAR Financial
Services, Inc., Consumer Auto Receivables Servicing, LLC, CompuCredit
Corporation, U.S. Bank National Association, Deutsche Bank AG, New York Branch,
Wells Fargo Bank, National Association, and the Lenders and Agents parties
thereto.  Unless otherwise defined herein or the context otherwise requires,
capitalized terms used herein have the meanings provided in the Receivables
Financing Agreement.

 

The Borrower hereby requests that an Advance be made in the aggregate principal
amount of $          on the                            .

 

Please wire xxxxxxxxx to the Cap Reserve Account to cause the amount on deposit
therein to equal the Required Cap Reserve Account Amount and xxxxxxxxxx to the
Borrower at the Borrower’s direction.  Wiring instructions are included at the
end of this letter.

 

The Borrower represents that the conditions described in subsections
7.2(a) through 7.2(h) of the Receivables Financing Agreement have been satisfied
with respect to the Advance.

 

The Borrower agrees that if prior to the Effective Date any matter certified to
herein by it will not be true and correct at such time as if then made, it will
immediately so notify the Administrative Agent.  Except to the extent, if any,
that prior to the time of the Advance requested hereby the Administrative Agent
shall receive written notice to the contrary from the Borrower, each matter
certified to herein shall be deemed once again to be certified as true and
correct at the date of such Advance as if then made.

 

The Borrower has caused this Advance Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
authorized officer this     day of           , 200  .

 

 

CAR FUNDING, INC.

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Wire Instructions:

 

Bank:

ABA

Account Name:

Account Number:

For further credit to account

Ref:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE OWNER
HEREOF UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE ACT AND
SUCH STATE LAWS, AND WILL NOT BE A “PROHIBITED TRANSACTION” UNDER THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”).  BY ACCEPTANCE OF
THIS NOTE, THE HOLDER AGREES TO BE BOUND BY ALL THE TERMS OF THE RECEIVABLES
FINANCING AGREEMENT.

 

$                    

                  , 2005

 

FOR VALUE RECEIVED, the undersigned, CAR FUNDING, INC., a Nevada corporation
(the “Borrower”), promises to pay to the order of                    , as Agent,
on the Facility Termination Date the principal sum of                           
              ($                ) or, if less, the aggregate unpaid principal
amount of all Advances shown on the schedule attached hereto (and any
continuation thereof) and/or in the records of Agent made by the Lenders in the
related Lender Group pursuant to that certain Receivables Financing Agreement,
dated as of April 1, 2005] (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the
“Receivables Financing Agreement”), among the Borrower, CAR Financial
Services, Inc., Consumer Auto Receivables Servicing, LLC, CompuCredit
Corporation, U.S. Bank National Association, Deutsche Bank AG, New York Branch,
Wells Fargo Bank, National Association, and the Lenders and the Agents parties
thereto.  Unless otherwise defined, capitalized terms used herein have the
meanings provided in the Receivables Financing Agreement.

 

The Borrower also promises to pay Yield on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Receivables Financing Agreement.

 

Payments of both principal and Yield are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Administrative Agent pursuant to the Receivables
Financing Agreement.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred under, the Receivables Financing Agreement, and the holder hereof is
entitled to the benefits of the Receivables Financing Agreement, to which
reference is made for a description of the security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the indebtedness
evidenced by this Note and on which such indebtedness may be declared to be
immediately due and payable.

 

--------------------------------------------------------------------------------


 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

As provided in the Receivables Financing Agreement and subject to certain
limitations therein set forth, the transfer of this Note is registrable in the
Note Register, upon surrender of this Note for registration of transfer at the
office or agency of the Administrative Agent in The City of New York, duly
endorsed by, or accompanied by a written instrument of transfer in the form
satisfactory to the Note Registrar duly executed by, the holder hereof or his
attorney duly authorized in writing, and thereupon one or more new Notes, of
authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.

 

The Notes are issuable only in registered form without coupons in minimum
denominations of $100,000.  As provided in the Receivables Financing Agreement
and subject to certain limitations therein set forth, Notes are exchangeable for
a like aggregate principal amount of Notes of a different authorized
denomination, as requested by the holder surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Borrower may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

The Borrower, any agent of the Borrower, and the Administrative Agent may treat
the Person in whose name this Note is registered as the owner hereof for all
purposes, whether or not this Note may be overdue, and neither the Borrower nor
any such agent shall be affected by notice to the contrary.

 

The holder hereof hereby agrees, and any assignee of such holder, by accepting
such assignment, shall be deemed to have agreed, that it will not institute
against any Lender which is a Structured Lender or the Borrower, or join any
other Person in instituting against any such Lender or the Borrower, any
insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Insolvency Event) so long as, in the case of any such Lender, any
commercial paper or other senior indebtedness issued by such Lender shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such commercial paper or other senior indebtedness shall be
outstanding and, in the case of the Borrower, any Advances or other amounts due
from the Borrower hereunder shall be outstanding or there shall not have elapsed
one year plus one day since the last day on which any such Advances or other
amounts shall be outstanding.  The foregoing shall not limit such Person’s right
to file any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any Person other than such Person.  The
agreement set forth in this paragraph shall survive payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

 

CAR FUNDING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Form of Assignment Form

 

ASSIGNMENT FORM

 

If you the holder want to assign this Note, fill in the form below and have your
signature guaranteed:

 

I or we assign and transfer this Note to:

 

(Print or type name, address and zip code and

social security or tax ID number of assignee)

 

and irrevocably appoint                                             , agent to
transfer this Note on the books of the Borrower.  The agent may substitute
another to act for him.

 

Dated:

 

 

Signed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(sign exactly as the name appears on the
other side of this Note)

 

 

 

 

 

 

Signature Guarantee

 

 

Important Notice:  When you sign your name to this Assignment Form without
filling in the name of your “Assignee” or “Attorney”, this Note becomes fully
negotiable, similar to a check endorsed in blank.  Therefore, to safeguard a
signed Note, it is recommended that you fill in the name of the new owner in the
“Assignee” blank.  Alternatively, instead of using this Assignment Form, you may
sign a separate “power of attorney” form and then mail the unsigned Note and the
signed “power of attorney” in separate envelopes.  For added protection, use
certified or registered mail for a Note.

 

--------------------------------------------------------------------------------


 

 

Schedule attached to Note dated April 1, 2005 of CAR Funding, Inc. payable to
the order of                             , as Agent

 

Date of
Advance or Repayment

 

Amount of
Advance

 

Amount of
Repayment

 

April 1, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF BORROWING BASE CERTIFICATE

 

***

 

--------------------------------------------------------------------------------


 

ARTICLE I DEFINITIONS [a05-12583_1ex10d18.htm#Definitions_153920]

 

 

ARTICLE II THE FACILITY, ADVANCE PROCEDURES AND NOTE
[a05-12583_1ex10d18.htm#TheFacility_153930]

 

 

ARTICLE III YIELD, FEES, ETC. [a05-12583_1ex10d18.htm#YieldFees_153944]

 

 

ARTICLE IV GUARANTY [a05-12583_1ex10d18.htm#Guaranty_153957]

 

 

ARTICLE V PAYMENTS; TAXES [a05-12583_1ex10d18.htm#PaymentsTaxes_154004]

 

 

ARTICLE VI INCREASED COSTS, ETC. [a05-12583_1ex10d18.htm#Increased_154012]

 

 

ARTICLE VII EFFECTIVENESS; CONDITIONS TO ADVANCES
[a05-12583_1ex10d18.htm#Effectiveness_154018]

 

 

ARTICLE VIII ADMINISTRATION AND SERVICING OF RECEIVABLES
[a05-12583_1ex10d18.htm#Administration_154024]

 

 

ARTICLE IX ACCOUNTS; PAYMENTS [a05-12583_1ex10d18.htm#Accounts_154035]

 

 

ARTICLE X REPRESENTATIONS AND WARRANTIES
[a05-12583_1ex10d18.htm#Representations_154044]

 

 

ARTICLE XI BORROWER COVENANTS [a05-12583_1ex10d18.htm#Borrower_154052]

 

 

ARTICLE XII THE SERVICER; THE BACKUP SERVICER
[a05-12583_1ex10d18.htm#TheServicer_152434]

 

 

ARTICLE XIII GRANT OF SECURITY INTEREST
[a05-12583_1ex10d18.htm#GrantOfSe_152449]

 

 

ARTICLE XIV FACILITY TERMINATION EVENTS; EVENTS OF DEFAULT
[a05-12583_1ex10d18.htm#FacilityTermi_152501]

 

 

ARTICLE XV THE AGENTS [a05-12583_1ex10d18.htm#TheAgents_152520]

 

 

ARTICLE XVI ASSIGNMENTS [a05-12583_1ex10d18.htm#Assignments_152531]

 

 

ARTICLE XVII INDEMNIFICATION [a05-12583_1ex10d18.htm#Indemnifica_152541]

 

 

ARTICLE XVIII MISCELLANEOUS [a05-12583_1ex10d18.htm#Miscellane_152548]

 

 

 

 

 

EXHIBIT A

Form of Advance Request

 

 

EXHIBIT B

Form of Note

 

 

EXHIBIT C

Form of Borrowing Base Confirmation

 

 

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

ANNEX I

 

DEFINITIONS

 

As used in the Receivables Financing Agreement to which this Annex I is annexed,
the following terms shall have the meanings herein specified or as specified in
the Section of such Receivables Financing Agreement or in such other document
herein referenced:

 

“Accountants’ Report” has the meaning set forth in Section 8.7 of the
Receivables Financing Agreement.

 

“Accounting Date” means (a) the last day of a Collection Period and (b) with
respect to a Distribution Date or Determination Date, the last day of the
Collection Period preceding such Distribution Date or Determination Date (such
date being referred to as the “related Accounting Date” with respect to such
Distribution Date or Determination Date).

 

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.

 

“Accrued Costs” means, on any day, the sum of the following:

 

UNPAID YIELD AND FEES ACCRUED IN RESPECT OF THE ADVANCES ASSUMING EACH ADVANCE
HAS BORNE INTEREST AT THE ALTERNATIVE RATE DURING THE PERIOD FROM THE PRIOR
DISTRIBUTION DATE TO SUCH DATE;

 

YIELD AND FEES IN RESPECT OF THE ADVANCES ESTIMATED TO ACCRUE FOR THE PERIOD
FROM SUCH DATE TO THE SUCCEEDING DISTRIBUTION DATE ASSUMING (A) THAT THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE ADVANCES DURING EACH DAY OF SUCH
PERIOD WILL EQUAL *** OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE
ADVANCES ON SUCH DAY AND (B) THAT EACH ADVANCE WILL BEAR INTEREST DURING SUCH
PERIOD AT THE ALTERNATE RATE; AND

 

ANY EXCESS OF THE AMOUNTS REQUIRED TO BE DISTRIBUTED PURSUANT TO CLAUSES
(I) THROUGH (VIII) OF SECTION 9.5(A) OF THE RECEIVABLES FINANCING AGREEMENT ON
THE PRECEDING DISTRIBUTION DATE OVER THE AMOUNT AVAILABLE ON SUCH DISTRIBUTION
DATE.

 

provided that the *** percentages used in clause (b) above shall be 100% if no
Level Two Trigger Event shall have occurred and be continuing and the Servicer
is delivering to the Collateral Agent and the Administrative Agent daily reports
on Collections, Delinquent Receivables, Defaulted Receivables, the Aggregate
Outstanding Principal Balance, the Borrowing Base and such other information as
the Administrative Agent may reasonably request.

 

“Acquisition Agreement” means the Asset Purchase Agreement, dated as of
December 10, 2004, between the Predecessors in Interest and CCRT and CARS
Acquisition, as amended, supplemented or otherwise modified from time to time.

 

“Adjusted Commitment Percentage” means, for a Committed Lender with respect to a
specific Noncommitted Lender, the Commitment of such Committed Lender as a
percentage of the Maximum Loan Amount of such Noncommitted Lender.

 

--------------------------------------------------------------------------------


 

“Adjusted Eurodollar Rate” means, for any Fixed Period, a rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equivalent to the
rate determined pursuant to the following formula:

 

Adjusted Eurodollar Rate

=

LIBOR Rate

 

 

 

 

1-LIBOR Reserve Percentage

 

 

 

on the first day of such Fixed Period.

 

“Administrative Agent” means Deutsche Bank AG, New York Branch solely in its
capacity as Administrative Agent, together with its permitted successors and
assigns in such capacity.

 

“Administrative Agent Fee Letter” means any letter agreement(s) or schedule of
fees entered into by CAR and the Borrower, with the consent of the Required
Lenders, with a substitute Administrative Agent relating to fees payable to such
substitute Administrative Agent.

 

“Administrative Agent’s Account” has the meaning set forth in Section 5.1(a) of
the Receivables Financing Agreement.

 

“Advance” means, individually and collectively, the amounts disbursed by any
Lender to the Borrower pursuant to Section 2.1 of its Receivables Financing
Agreement.

 

“Advance Rate” means, on any day, the lower of (a) 60% and (b) the Base Advance
Rate on such day minus the Pool Discount/Reserve Percentage as of the preceding
Distribution Date.

 

“Adverse Claim” means any claim of ownership or any Lien, security interest,
title retention, trust or other charge or encumbrance, or other type of
preferential arrangement having the effect or purpose of creating a Lien or
security interest, other than the security interests created under the
Transaction Documents.

 

“Affected Person” has the meaning set forth in Section 6.1 of the Receivables
Financing Agreement.

 

“Affiliate” of any Person means any other Person that directly or indirectly
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan).  A Person shall be deemed to be
“controlled by” any other Person if such other Person possesses, directly or
indirectly, power

 


TO VOTE 10% OR MORE OF THE SECURITIES (ON A FULLY DILUTED BASIS) HAVING ORDINARY
VOTING POWER FOR THE ELECTION OF DIRECTORS OR MANAGING PARTNERS; OR

 


TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF SUCH PERSON
WHETHER BY CONTRACT OR OTHERWISE.

 

“AFP Program” means the program of CAR (or a Predecessor in Interest) for
purchasing Receivables which has been designated as the “Advanced Funding
Program” or “AFP Program” as more particularly described in the Credit and
Collection Policy.

 

2

--------------------------------------------------------------------------------


 

“Agent” has the meaning set forth in the Preamble of the Receivables Financing
Agreement.

 

“Aggregate Eligible Receivables Balance” means, as of any date, the Aggregate
Outstanding Principal Balance of all Transferred Receivables which are Eligible
Receivables on such day of determination.

 

“Aggregate Interest Rate Caps Notional Amount” means with respect to any date of
determination an amount equal to the sum of the notional amounts or equivalent
amounts of all outstanding Cap Agreements, Replacement Interest Rate Caps and
Qualified Substitute Arrangements, each as of such date of determination.

 

“Aggregate Outstanding Principal Balance” means, with respect to any group of
Receivables as of any date, the sum of the outstanding Principal Balances of all
such Receivables as at 11:59 p.m. on the immediately preceding day.

 

“Aggregate Net Outstanding Principal Balance” means, with respect to any group
of Receivables as of any date, the sum of the Net Outstanding Principal Balances
of all such Receivables as at 11:59 p.m. on the immediately preceding day.

 

“Agreement” means this Receivables Financing Agreement (including the Fee
Letter), as it may be amended, supplemented or otherwise modified from time to
time.

 

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:

 


THE RATE OF INTEREST ANNOUNCED PUBLICLY BY DBNY IN NEW YORK, NEW YORK, FROM TIME
TO TIME AS DBNY’S BASE COMMERCIAL LENDING RATE; AND

 


½ OF ONE PERCENT ABOVE THE FEDERAL FUNDS RATE.

 

“Alternative Rate” for any Advance means a rate per annum equal to the Adjusted
Eurodollar Rate for such Advance or portion thereof; provided, however, that in
the case of

 


ANY FIXED PERIOD ON OR AFTER THE FIRST DAY ON WHICH A COMMITTED LENDER SHALL
HAVE NOTIFIED THE RELATED AGENT THAT THE INTRODUCTION OF OR ANY CHANGE IN OR IN
THE INTERPRETATION OF ANY LAW OR REGULATION MAKES IT UNLAWFUL, OR ANY CENTRAL
BANK OR OTHER GOVERNMENTAL AUTHORITY ASSERTS THAT IT IS UNLAWFUL, FOR SUCH
COMMITTED LENDER TO FUND SUCH ADVANCE AT THE ALTERNATIVE RATE SET FORTH ABOVE
(AND SUCH COMMITTED LENDER SHALL NOT HAVE SUBSEQUENTLY NOTIFIED SUCH AGENT THAT
SUCH CIRCUMSTANCES NO LONGER EXIST),

 


ANY FIXED PERIOD OF LESS THAN SEVEN DAYS,

 


ANY FIXED PERIOD OF SEVEN TO (AND INCLUDING) 29 DAYS, IN THE EVENT THE ADJUSTED
EURODOLLAR RATE IS NOT REASONABLY AVAILABLE TO ANY AGENT FOR SUCH A FIXED
PERIOD,


 


ANY FIXED PERIOD AS TO WHICH THE RELATED ADVANCE WILL NOT BE FUNDED BY ISSUANCE
OF COMMERCIAL PAPER, AS DETERMINED BY THE RELATED AGENT (ON BEHALF OF A
NONCOMMITTED LENDER) LATER THAN 12:00 NOON (NEW YORK CITY TIME) ON THE SECOND
BUSINESS DAY PRECEDING THE FIRST DAY OF SUCH FIXED PERIOD, OR


 

(e)           any Fixed Period for a Borrowing the principal amount of which
allocated to the Committed Lenders in the aggregate is less than $1,000,000,

 

the “Alternative Rate” shall be a floating rate per annum equal to the Alternate
Base Rate in effect on each day of such Fixed Period.

 

3

--------------------------------------------------------------------------------


 

“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Net Collections with respect to the related Collection Period
and any amounts paid into the Collection Account under any Interest Rate Cap
with respect to the Accrual Period ending on the day preceding such Distribution
Date, plus (b) any investment income earned on amounts on deposit in the
Collection Account and the Cap Funding Reserve Account since the prior
Distribution Date (or the Effective Date in the case of the first Distribution
Date), plus (c) any Repurchase Amounts deposited in the Collection Account since
the last day of the related Collection Period.

 

“Ancillary Product” means, with respect to any Contract, any extended vehicle
service contract, vehicle warranty, guaranteed auto protection policies or
waivers, mechanical breakdown contracts or such other products or services sold
to an Obligor in connection with his or her financing of a Financed Vehicle.

 

“Approved State” means (a) the 38 states where CAR is licensed (as necessary)
and doing business as of the Effective Date, (b) following successful state
licensing or approval (as necessary), Arkansas, Illinois, Iowa, Mississippi and
Wisconsin and (c) any additional states approved by the Administrative Agent. 
Such approval shall not be unreasonably withheld. Such approval will be granted
upon CAR’s demonstration of being licensed to do business in such state,
conformity by CAR with any applicable laws or regulations and the satisfactory
due diligence by the Administrative Agent.

 

“APR” of a Contract means annual percentage rate and is the annual rate of
finance charges specified in such Contract.

 

“Assignments” means, collectively, the original instrument of assignment of a
Receivable and all other documents securing such Receivable made by a Dealer to
the Seller and by the Seller to the Purchaser.

 

“Available Commitment Amount” of a Noncommitted Lender means the aggregate of
the unutilized Commitments of the Committed Lenders with respect to such
Noncommitted Lender.

 

“Backup Servicer” means Wells Fargo Bank, National Association, a national
banking association, in its capacity as Backup Servicer, together with its
permitted successors and assigns in such capacity.

 

“Backup Servicer Fee” means, for any Distribution Date, the amount payable to
the Backup Servicer as its regular fee on such Distribution Date pursuant to the
Backup Servicer Fee Letter.

 

“Backup Servicer Fee Letter” means (a) that certain schedule of fees of WFB,
acknowledged by CAR and the Borrower, and consented to by the Administrative
Agent, as the same may be amended, supplemented or otherwise modified by the
parties thereto with the consent of the Required Lenders and (b) any letter
agreement(s) or schedule of fees entered into by CAR and the Borrower, with the
consent of the Required Lenders, with a substitute Backup Servicer in
replacement of the schedule of fees referred to in clause (a) above relating to
fees payable to such substitute Backup Servicer.

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means the Bankruptcy Code, 11 U.S.C. § 101, et seq., as
amended.

 

“Base Advance Rate” means, on any day, (i) if no Level One Trigger Event or
Level Two Trigger Event has occurred, ***; (ii) if a Level One Trigger Event has
occurred, ***; and (iii) if a Level Two Trigger Event has occurred, ***.  If a
Level One Trigger Event shall have occurred, then the Advance Rate will remain
*** until no Level One Trigger Event or Level Two Trigger Event shall have
occurred for a period of three consecutive months — at which point the Advance
Rate shall be ***.  If a Level Two Trigger Event shall have occurred, then
(a) the Advance Rate will remain *** until no Level Two Trigger Event shall have
occurred for a period of three consecutive months — at which point the Advance
Rate shall be *** — and (b) the Advance Rate will thereafter be *** until no
Level One Trigger Event or Level Two Trigger Event shall have occurred for a
period of three consecutive months thereafter — at which point the Advance Rate
shall be ***.

 

“Borrower” has the meaning set forth in the Preamble of the Receivables
Financing Agreement.

 

“Borrower Account Collateral” has the meaning set forth in Section 13.1 of the
Receivables Financing Agreement.

 

“Borrower Accounts” has the meaning set forth in Section 9.1 of the Receivables
Financing Agreement.

 

“Borrower Assigned Agreements” has the meaning set forth in Section 13.1 of the
Receivables Financing Agreement.

 

“Borrower Collateral” has the meaning set forth in Section 13.1 of the
Receivables Financing Agreement.

 

“Borrowing Base” means, on any day, the sum of (a) the product of (i) the
Advance Rate and (ii) the Aggregate Outstanding Principal Balance of all
Transferred Receivables other than PIPP Receivables, if any, which are Eligible
Receivables less any Overconcentration Amount plus (b) the product of (i) ***
and (ii) the aggregate outstanding principal amount of payments under Eligible
Receivables purchased under the PIPP Program plus (c) the amount on deposit in
the Collection Account as of such day (excluding, on any Distribution Date, any
amount to be included in the Amount Available on such Distribution Date) minus
(d) if such date is not a Distribution Date, the amount equal to the sum of
clauses (a) and (b) of the definition of Accrued Costs on such date.

 

“Borrowing Base Confirmation” has the meaning set forth in Section 7.2(g) of the
Receivables Financing Agreement.

 

“Branch Office” means any office of the Seller.

 

“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of any

 

5

--------------------------------------------------------------------------------


 

contract, or any event which with the passing of time or the giving of notice,
or both, would constitute such a breach, inaccuracy or failure.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in Atlanta, Georgia, Las Vegas, Nevada, St. Paul,
Minnesota or New York, New York are authorized or obligated by law, executive
order or government decree to remain closed.

 

“Calculation Day” means the last day of each calendar month.

 

“Cap Agreements” means each interest rate cap agreement, between the Borrower
and a Cap Provider, as amended from time to time, and any additional interest
rate protection agreement or agreements, entered into between the Borrower and a
Cap Provider, as the same may from time to time, with the prior written consent
of the Required Lenders, be amended, restated, modified and in effect.

 

“Cap Funding Reserve Account” means the account designated as the Cap Funding
Reserve Account in, and which is established and maintained pursuant to,
Section 9.1(a) of the Receivables Financing Agreement.

 

“Cap Funding Reserve Account Requirement” means, with respect to any
Determination Date, the amount required as of such date to purchase Interest
Rate Caps meeting the requirements of Section 11.6 of the Receivables Purchase
Agreement if they were required to be purchased on such date pursuant thereto;
provided that the Servicer (or, if CAR Servicing shall not be the Servicer,
DBNY) shall contact qualified Cap Providers to determine the Cap Funding Reserve
Account Requirement and shall report such amount (i) in the first monthly
Distribution Date Statement following the Effective Date and (ii) in each
monthly Distribution Date Statement following the Determination Date in which
CAR fails to satisfy the Minimum Liquidity Amount Test.

 

“Cap Provider” means (a) a third party cap provider having a senior unsecured
debt rating of at least “A” by Standard & Poor’s and “A2” by Moody’s and not on
credit watch with negative implications (or a similar status), or (b) a third
party cap provider approved by the Required Lenders.

 

“Capped Fees/Expenses – Administrative Agent” means, at any time, fees, costs
and expenses due at such time (if any) to the Administrative Agent under the
Transaction Documents such that the aggregate amount of such fees, costs and
expenses paid to the Administrative Agent under the Transaction Documents in any
calendar year do not exceed $150,000.

 

“Capped Fees/Expenses – Backup Servicer” means, at any time, fees, costs and
expenses due at such time (if any) to the Backup Servicer under the Transaction
Documents such that the aggregate amount of such fees, costs and expenses paid
to the Backup Servicer under the Transaction Documents in any calendar year do
not exceed $300,000.

 

“Capped Fees/Expenses –Collateral Agent” means, at any time, fees, costs and
expenses due at such time (if any) to the Collateral Agent under the Transaction
Documents such that the

 

6

--------------------------------------------------------------------------------


 

aggregate amount of such fees, costs and expenses paid to the Collateral Agent
under the Transaction Documents in any calendar year do not exceed (a) prior to
the occurrence and continuation of a Facility Termination Event or Event of
Default, $25,000. or (b) during the occurrence and continuation of a Facility
Termination Event or Event of Default, $50,000.

 

“Capped Fees/Expenses – Custodian” means, at any time, fees, costs and expenses
due at such time (if any) to the Custodian under the Transaction Documents such
that the aggregate amount of such fees, costs and expenses paid to the Custodian
under the Transaction Documents in any calendar year do not exceed $25,000.

 

“CAR” has the meaning set forth in the Preamble of the Receivables Financing
Agreement.

 

“CARS Acquisition” means CARS Acquisition, LLC, a Georgia limited liability
company.

 

“CAR Servicing” has the meaning set forth in the Preamble of the Receivables
Financing Agreement.

 

“CCRT” has the meaning set forth in the Preamble of the Receivables Financing
Agreement.

 

“Charge-Off Ratio” means, on any day, the average of the Monthly Charge-Off
Ratios for the three most recently completed Collection Periods.

 

“Closing Date” means, unless the context otherwise requires, the Initial Closing
Date and each Subsequent Closing Date as may be agreed to from time to time by
CAR and the Borrower.

 

“Collateral” shall have the meaning given to such term in Section 2.01(c) of the
Sale and Servicing Agreement.

 

“Collateral Agent” means U.S. Bank National Association solely in its capacity
as Collateral Agent, together with its permitted successors and assigns in such
capacity.

 

“Collateral Agent Fee Letter” means (a) that certain schedule of fees of U.S.
Bank National Association, acknowledged by CAR and the Borrower, as the same may
be amended, supplemented or otherwise modified by the parties thereto with the
consent of the Required Lenders and (b) any letter agreement(s) or schedule of
fees entered into by CAR and the Borrower, with the consent of the Required
Lenders, with a substitute Collateral Agent in replacement of the schedule of
fees referred to in clause (a) above relating to fees payable to such substitute
Collateral Agent.

 

“Collection Account” means the account designated as the Collection Account in,
and which is established and maintained pursuant to, Section 9.1(a) of the
Receivables Financing Agreement.

 

7

--------------------------------------------------------------------------------


 

“Collection Period” means any calendar month and, with respect to a
Determination Date or a Distribution Date, the calendar month preceding the
month in which such Determination Date or Distribution Date occurs (such
calendar month being referred to as the “related” Collection Period with respect
to such Determination Date or Distribution Date) or, in the case of the initial
Distribution Date and Determination Date, the period commencing at the opening
of business on the Effective Date and ending at the end of the calendar month
immediately following the calendar month in which the Effective Date occurs. 
Any amount stated “as of the close of business of the last day of a Collection
Period” shall give effect to the following calculations as determined as of the
end of the day on such last day:  (i) all applications of collections on the
Transferred Receivables and Transferred Dealer Transaction Rights and Repurchase
Amounts, and (ii) all distributions.

 

“Commercial Paper Rate” for Advances means, to the extent a Noncommitted Lender
funds such Advances by issuing commercial paper, the sum of (i) the weighted
average of the rates at which commercial paper notes of such Noncommitted Lender
issued to fund such Advances may be sold by any placement agent or commercial
paper dealer selected by such Noncommitted Lender, as agreed in good faith
between each such agent or dealer and such Noncommitted Lender; provided if the
rate (or rates) as agreed between any such agent or dealer and such Noncommitted
Lender for any Advance is a discount rate (or rates), then such rate shall be
the rate (or if more than one rate, the weighted average of the rates) resulting
from converting such discount rate (or rates) to an interest-bearing equivalent
rate per annum plus (ii)  any and all commissions of placement agents and
commercial paper dealers in payment of commercial paper issued to fund the
making of or maintenance of an Advance and any and all reasonable costs and
expenses of any issuing and paying agent or other Person responsible for the
administration of such Noncommitted Lender’s commercial paper program in
connection with the preparation, completion, issuance, delivery or payment of
commercial paper issued to fund the making or maintenance of any Advance not to
exceed 5 basis points per annum in the aggregate.  Each Noncommitted Lender
shall notify the Administrative Agent of its Commercial Paper Rate applicable to
any Advance promptly after the determination thereof.

 

“Commitment” means, for any Committed Lender, the maximum amount of such
Committed Lender’s commitment to fund Advances hereunder, as set forth on the
signatures pages hereof.  In the event that a Committed Lender maintains a
portion of its Commitment hereunder with respect to more than one Noncommitted
Lender, such Committed Lender shall be deemed to hold separate Commitments
hereunder in each such capacity.

 

“Commitment Percentage” means, for a Committed Lender, such Committed Lender’s
Commitment as a percentage of the aggregate Commitments of all Committed
Lenders.

 

“Committed Lender” means, with respect to a Noncommitted Lender, each financial
institution party to this Agreement designated as a “Committed Lender” with
respect to such Noncommitted Lender, and any permitted assignee of such
Committed Lender pursuant to Article XVI to the extent such assignee has assumed
a portion of the Commitment of such Committed Lender.

 

“Contract” means a motor vehicle retail installment sale contract (including any
written amendments and assumptions thereto) pursuant to which the related
Obligor has (i) agreed to pay

 

8

--------------------------------------------------------------------------------


 

the amount financed set forth therein for the purchase of the related Financed
Vehicle and the related finance charge thereon and (ii) granted the related
Dealer a security interest in the Financed Vehicle to secure the payment of the
amount financed and the finance charge.

 

“Contract Files” has the meaning set forth in Section 3.03 of the Sale and
Servicing Agreement.

 

“Contract Number” means, with respect to any Receivables transferred to the
Purchaser, the number assigned to the related Contract by the Servicer, which
number is set forth in the related Schedule of Receivables.

 

“Contract Rate” means, the rate of interest reflected on a Contract.

 

“Credit and Collection Policy” means credit and collection policies and
practices of the Seller and Servicer, as in effect from time to time or, if
there should be a successor Servicer, of the successor Servicer only.  The
Seller and Servicer have delivered a copy thereof, as in effect on the date
hereof, to the Purchaser and the Lenders.

 

“Custodial Receipt” means a Custodian’s Acknowledgment in the form of Exhibit A
to the Sale and Servicing Agreement.

 

“Custodian” means CAR, in its capacity as the Custodian of the Contracts under
the Receivables Financing Agreement and the Sale and Servicing Agreement, and
each successor thereto (in the same capacity).

 

“Custodian Fee Letter” means any letter agreement(s) or schedule of fees entered
into by CAR and the Borrower, with the consent of the Required Lenders, with a
substitute Custodian in replacement of the schedule of fees referred to in
clause (a) above relating to fees payable to such substitute Custodian.

 

“Cut-Off Date” means, with respect to (i) the Initial Closing Date, February 28,
2005 and (ii) each Subsequent Closing Date, the Business Day immediately
preceding such Subsequent Closing Date.

 

“DBNY” means Deutsche Bank AG, New York Branch.

 

“Dealer” means, with respect to any Receivable and the related Financed Vehicle,
the automobile dealer or its Affiliate, or a finance company or similar entity,
that (i) sold the related Financed Vehicle, (ii) originated the related
Contract, and/or (iii) sold and assigned such Receivable to the Seller.

 

“Dealer Discount” means, with respect to any Receivable, the discount from par
at which the Seller or a Predecessor in Interest purchased such Receivable from
the related Dealer.

 

“Dealer Discount Percentage” means, with respect to any date, the weighted
average (weighted by outstanding Principal Balance) of the Dealer Discount
Percentage – Individual Receivable for all Receivables outstanding on such date.

 

9

--------------------------------------------------------------------------------


 

“Dealer Discount Percentage – Individual Receivable” means, with respect to any
Receivable, (a) the Dealer Discount of such Receivable divided by (b) the
outstanding Principal Balance of such Receivable on the date the Seller or a
Predecessor in Interest purchased such Receivable from the related Dealer.

 

“Dealer Purchase Agreement” means an agreement pursuant to which a Dealer has
assigned, and CAR or a Predecessor in Interest has acquired, an interest in a
Receivable, including any short form purchase agreement authorized by such
agreement to affect subsequent transactions between the parties thereto, as the
same may from time to time be amended, supplemented or otherwise modified and in
effect.

 

“Dealer Recourse” means all obligations of a Dealer under any Dealer Purchase
Agreement to pay monies due to a Receivable transferred thereunder becoming a
defaulted Receivable, in lieu of the Seller charging the balance of such
Receivable to the reserve fund thereunder.

 

“Dealer Reserve” means the unfunded contingent liability of the Seller or any
Predecessor in Interest to each Dealer pursuant to the related Dealer Purchase
Agreement to pay the remaining principal balance of the agreed purchase price of
the Receivables transferred pursuant to such Dealer Purchase Agreement, and is
used to allow the Seller, by exercising a right of offset, to satisfy the
Dealer’s obligation to the Seller to repurchase any Receivable for any of the
reasons set forth in such Dealer Purchase Agreement.

 

“Dealer Reserve Percentage” means, with respect to any Dealer on any date, the
higher of (a) (i) the amount of the Dealer Reserve for such Dealer on such date
divided by (ii) the outstanding Principal Balance of all Receivables purchased
by the Seller or a Predecessor in Interest from such Dealer and outstanding on
such date and (b) the remaining principal balance of the agreed purchase price
of the Receivable most recently transferred pursuant to such Dealer Purchase
Agreement divided by the outstanding Principal Balance of such Receivable.  The
Dealer Reserve Percentage shall not apply to the Receivables in the Franklin
Pool or the Receivables originated under the PIPP Program

 

“Dealer Reserve Target Percentage” means, with respect to any Dealer on any
date, the percentage specified with respect to such Dealer on such date by CAR.

 

“Dealer Transaction Rights” means, with respect to any Receivable, the right to
receive all payments after the Cut-Off Date applicable to such Receivable by an
Obligor on a Contract, and “Dealer Transaction Right” means any such right.

 

“Default” means any event that with the giving of notice, the lapse of time or
both would become an Event of Default.

 

“Default Rate” means a rate per annum equal to 2.00% plus the Alternate Base
Rate (but not less than the Yield (if any) in effect for the related monetary
obligation).

 

“Defaulted Receivable” means a Receivable (i) with respect to which the Servicer
has determined in good faith that all amounts it expects to recover have been
received; (ii) with

 

10

--------------------------------------------------------------------------------


 

respect to which the related Financed Vehicle was repossessed and any cure
period required by law has expired; (iii) with respect to which at least 5% of a
scheduled payment is more than 90 days past due; or (iv) as to which the Obligor
became the subject of a bankruptcy proceeding commenced after the execution of
the related Contract.

 

“Delinquency Ratio” means, on any day, the average of the Monthly Delinquency
Ratios for the three most recently completed Collection Periods.

 

“Delinquent Receivable” means a Receivable (other than a Defaulted Receivable)
with respect to which at least 10% of a scheduled payment is more than 60 days
past due.

 

“Determination Date” means, with respect to any Distribution Date, the third
Business Day prior to such Distribution Date.

 

“Discount Factor” means as of any date of determination, a percentage agreed to
by the Seller and the Purchaser under the Sale and Servicing Agreement to
account for profit, the time value of money, the risk of non-payment and
anticipated collectiblity of the Receivable, the liquidation of any contingent
liability of the Seller relating to the related Receivable, and the value
attributable to the Seller bringing to the Purchaser the related Receivable.

 

“Distribution Date” means the 20th day of each calendar month, or if such 20th
day is not a Business Day, the next succeeding Business Day, commencing May 20,
2005.

 

“Distribution Date Statement” has the meaning specified in Section 4.09 of the
Sale and Servicing Agreement.

 

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

 

“Due Date” means, with respect to any Contract, the date upon which an
installment of Monthly P&I is due.

 

“Effective Date” has the meaning set forth in Section 7.1 of the Receivables
Financing Agreement.

 

“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a depository institution
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1+ by
Standard & Poor’s and P-1 by Moody’s.  In either case, such depository
institution or trust company shall have been approved by the Required Lenders,
acting in their discretion, by written notice to the Servicer.  U.S. Bank
National Association and DBNY are each deemed to be an acceptable depository
institution to the Required Lenders.

 

“Eligible AFP Receivable” means, as of any date, a Receivable (a) which was
originated under the AFP Program by a Dealer which has transferred Receivables
under at least ten (10) Contracts to the Seller or a Predecessor in Interest;
(b) which has an outstanding Principal Balance not greater than 15% of the
Aggregate Outstanding Principal Balance of all outstanding

 

11

--------------------------------------------------------------------------------


 

Receivables acquired from such Dealer; and (c) with respect to which the
obligations of such Dealer under the related Dealer Purchase Agreement are fully
cross-collateralized by security interests in all Receivables transferred to the
Seller by such Dealer.

 

“Eligible Dealer” means, as of any date, a Dealer (a) which has been in business
for at least 2 years, (b) which has executed and is in compliance with a Dealer
Purchase Agreement with CAR or any of the Predecessors in Interest, (c) with
respect to which the Aggregate Outstanding Principal Balance on such date of
Delinquent Receivables purchased from such Dealer by the Seller (or any of the
Predecessors in Interest) is less than 15% of the Aggregate Outstanding
Principal Balance on such date of all Receivables purchased from such Dealer by
the Seller (or any of the Predecessors in Interest), provided if the Aggregate
Outstanding Principal Balance on such date of Delinquent Receivables purchased
from such Dealer by the Seller (or any of the Predecessors in Interest) is
greater than or equal to 15% of the Aggregate Outstanding Principal Balance on
such date of all Receivables purchased from such Dealer by the Seller (or any of
the Predecessors in Interest), then such Dealer will nevertheless be an Eligible
Dealer if the Dealer Reserve Percentage with respect to such Dealer on such date
is greater than 15%; and (d) with respect to which the Aggregate Outstanding
Principal Balance of all outstanding Receivables purchased from such Dealer by
the Seller (or any of the Predecessors in Interest) which became Defaulted
Receivables less Net Liquidation Proceeds (including Dealer Reserves applied to
such Defaulted Receivables) with respect thereto does not exceed $0.

 

“Eligible Dealer Purchase Agreement” means, as of any date, a Dealer Purchase
Agreement (a) which, except in the case of a Dealer Purchase Agreement with
respect to the PIPP Program, has Dealer Reserve Target Percentage no less than
15% and no greater than 35%; (b) which contains a recourse obligation of the
Dealer to repurchase a Receivable if the total of all payments due in the first
30 days after the Receivable is assigned by the related Dealer is not paid in
full by the Obligor; (c) which, except in the case of a Dealer Purchase
Agreement with respect to the VLAP Program, states that it is a sale,
assignment, transfer and conveyance of the related Receivables; and (d) in the
case of a Dealer Purchase Agreement with respect to the VLAP Program, states
that it is a sale of the related Receivables.

 

“Eligible Dealer Transaction Right” means, as of any date, a Dealer Transaction
Right relating to an Eligible Receivable on such date:

 

“Eligible Origination Programs” means the Standard Bulk Purchase Program, the
AFP Program, the PIPP Program, the VLAP Program, and the Major Account Purchase
Program.

 

“Eligible PIPP Receivable” means, as of any date, a Receivable (a) which was
originated under the PIPP Program by a Dealer which has transferred Receivables
under at least ten (10) Contracts to the Seller or a Predecessor in Interest;
(b) which has an outstanding Principal Balance not greater than 15% the
Aggregate Outstanding Principal Balance of all outstanding Receivables acquired
from such Dealer; (c) with respect to which the obligations of such Dealer under
the related Dealer Purchase Agreement are fully cross-collateralized by security
interests in all Receivables transferred to the Seller by such Dealer; (d) with
respect to which the first payment purchased by the Seller is not due more than
two months from the date of such purchase; and (e) with respect to which the
aggregate remaining number of principal payments

 

12

--------------------------------------------------------------------------------


 

due under such Receivable exceeds the number of months set forth in the table
below opposite the number of payments purchased by the Seller:

 

Number of Payments Purchased

 

Required Months Remaining on Contract

 

 

 

6

 

 

10 months

9

 

 

18 months

12

 

 

25 months

15

 

 

28 months

18

 

 

32 months

 

“Eligible Receivable” means, as of any date, a Receivable as to which the
following representations and warranties are true and correct on such date.

 

SCHEDULE OF RECEIVABLES.  THE CALCULATION OF THE PRINCIPAL BALANCE APPEARING IN
THE SCHEDULE OF RECEIVABLES FOR THE RECEIVABLE HAS BEEN PERFORMED IN ACCORDANCE
WITH THIS AGREEMENT AND IS ACCURATE, AND THE CHARACTERISTICS AND ALL OTHER
INFORMATION PERTAINING TO THE RECEIVABLE SET FORTH IN SUCH SCHEDULE OF
RECEIVABLES ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE SUCH
SCHEDULE OF RECEIVABLES WAS DELIVERED.

 

SECURITY INTERESTS.  THE RECEIVABLE IS SECURED BY A VALID AND ENFORCEABLE FIRST
PRIORITY SECURITY INTEREST IN FAVOR OF THE INITIAL LENDER, THE DEALER, THE
SELLER OR ONE OF THE PREDECESSORS IN INTEREST IN THE RELATED FINANCED VEHICLE,
AND SUCH SECURITY INTEREST HAS BEEN DULY PERFECTED OR MAY BE DULY PERFECTED AS
DESCRIBED IN CLAUSE (B) BELOW AND IS PRIOR TO ALL OTHER LIENS UPON AND SECURITY
INTERESTS IN SUCH FINANCED VEHICLE WHICH EXIST OR MAY THEREAFTER ARISE OR BE
CREATED (EXCEPT, AS TO PRIORITY, FOR ANY PERMITTED LIEN ARISING AFTER SUCH
CLOSING DATE).

 

TITLE DOCUMENTS.  EXCEPT AS PROVIDED BELOW IN THIS PARAGRAPH (B), IF THE RELATED
FINANCED VEHICLE WAS SOLD IN A STATE IN WHICH (A) NOTATION OF A SECURITY
INTEREST ON THE TITLE DOCUMENT IS REQUIRED OR PERMITTED TO PERFECT SUCH SECURITY
INTEREST, THE TITLE DOCUMENT FOR SUCH FINANCED VEHICLE SHOWS, OR IF A NEW OR
REPLACEMENT TITLE DOCUMENT IS BEING APPLIED FOR WITH RESPECT TO SUCH FINANCED
VEHICLE THE TITLE DOCUMENT WILL BE RECEIVED WITHIN 120 DAYS OF THE RELATED
CLOSING DATE, AND WILL SHOW THE INITIAL LENDER, THE DEALER, THE SELLER OR ONE OF
THE PREDECESSORS IN INTEREST NAMED AS THE ORIGINAL SECURED PARTY UNDER THE
RELATED CONTRACT AS THE HOLDER OF A FIRST PRIORITY SECURITY INTEREST IN SUCH
FINANCED VEHICLE, AND (B) THE FILING OF A FINANCING STATEMENT UNDER THE UCC IS
REQUIRED TO PERFECT A SECURITY INTEREST IN MOTOR VEHICLES, SUCH FILINGS OR
RECORDINGS HAVE BEEN DULY MADE AND SHOW THE INITIAL LENDER, THE DEALER, THE
SELLER OR ONE OF THE PREDECESSORS IN INTEREST NAMED AS THE ORIGINAL SECURED
PARTY UNDER THE RELATED CONTRACT, AND IN EITHER CASE, THE COLLATERAL AGENT HAS
THE SAME RIGHTS OR SIMILAR RIGHTS BY VIRTUE OF (I) THE SELLER’S FIRST PRIORITY
SECURITY INTEREST IN THE RECEIVABLE AND A POWER OF ATTORNEY OR (II) THE SELLER’S
RIGHT TO AMEND SUCH FINANCING STATEMENT TO NAME ITSELF AS SECURED PARTY OF
RECORD, IN EITHER CASE AS THE SECURED PARTY NOTED ON THE TITLE DOCUMENT OR SUCH
FINANCING STATEMENT HAS OR WOULD HAVE (IF SUCH SECURED PARTY WERE STILL THE
LENDER) AGAINST ALL PARTIES CLAIMING AN INTEREST IN SUCH FINANCED VEHICLE.  WITH
RESPECT TO EACH CONTRACT FOR WHICH THE TITLE DOCUMENT HAS NOT YET BEEN RETURNED
FROM THE REGISTRAR OF TITLES, THE SELLER HAS RECEIVED WRITTEN EVIDENCE FROM THE
RELATED DEALER THAT SUCH TITLE DOCUMENT SHOWING THE INITIAL LENDER, THE DEALER,
THE SELLER OR ONE OF THE PREDECESSORS IN INTEREST AS FIRST LIENHOLDER HAS BEEN
APPLIED FOR.  IN EACH CASE WHERE THE SELLER IS NOT NAMED IN THE

 

13

--------------------------------------------------------------------------------


 

CERTIFICATE OF TITLE, THE SELLER HAS A BLANKET OR INDIVIDUAL POWER OF ATTORNEY
FROM THE NAMED LIENHOLDER AUTHORIZING THE SELLER TO DO ALL ACTS NECESSARY TO
PERFECT IN THE SELLER’S NAME ANY LIENS OR SECURITY INTERESTS IN THE FINANCED
VEHICLES.

 

TITLE TO THE CONTRACTS.  IMMEDIATELY PRIOR TO THE RELATED CLOSING DATE, THE
SELLER HAD GOOD AND INDEFEASIBLE TITLE TO AND WAS THE SOLE OWNER OF, OR HOLDER
OF A SECURITY INTEREST IN, EACH CONTRACT RELATING TO A DEALER TRANSACTION RIGHT
TO BE TRANSFERRED TO THE PURCHASER PURSUANT TO SECTION 2.01 OF THE SALE AND
SERVICING AGREEMENT FREE OF LIENS AND RIGHTS TO PAYMENTS OF ANY PERSON.  UPON
THE TRANSFER OF SUCH DEALER TRANSACTION RIGHT TO THE PURCHASER PURSUANT TO SUCH
SECTION 2.01, THE PURCHASER WILL HAVE A PERFECTED SECURITY INTEREST IN THE
SELLER’S RIGHT, TITLE AND INTEREST IN SUCH CONTRACT FREE OF LIENS (EXCEPT FOR
PERMITTED LIENS ARISING AFTER SUCH CLOSING DATE) AND RIGHTS TO PAYMENT OF ANY
PERSON.

 

CURRENT IN PAYMENT.  THE CONTRACT IS NOT A DELINQUENT RECEIVABLE OR DEFAULTED
RECEIVABLE AS OF SUCH DATE.  EXCEPT WITH RESPECT TO RECEIVABLES TRANSFERRED ON
THE INITIAL CLOSING DATE, NO CONTRACT IS MORE THAN 30 DAYS PAST DUE AS OF THE
RELATED CLOSING DATE.

 

APPROVED STATE.  THE RELATED CONTRACT WAS ORIGINATED IN AN APPROVED STATE.

 

RESCISSION, OFFSET, ETC.  THERE IS NO RIGHT OF RESCISSION, OFFSET, DEFENSE OR
COUNTERCLAIM TO THE OBLIGATION OF THE OBLIGOR TO PAY THE UNPAID PRINCIPAL OR
INTEREST DUE UNDER THE RELATED CONTRACT; THE OPERATION OF THE TERMS OF THE
RELATED CONTRACT OR THE EXERCISE OF ANY RIGHT THEREUNDER WILL NOT RENDER THE
CONTRACT UNENFORCEABLE IN WHOLE OR IN PART OR SUBJECT TO ANY RIGHT OF
RESCISSION, OFFSET, DEFENSE OR COUNTERCLAIM, AND NO SUCH RIGHT OF RESCISSION,
OFFSET, DEFENSE OR COUNTERCLAIM HAS BEEN ASSERTED.

 

MECHANICS’ LIENS.  AS OF THE CUT-OFF DATE, THERE ARE NO LIENS OR CLAIMS FOR
WORK, LABOR, MATERIAL OR STORAGE AFFECTING THE RELATED FINANCED VEHICLE WHICH IS
A LIEN PRIOR TO OR EQUAL WITH THE SECURITY INTEREST GRANTED BY THE CONTRACT.

 

COMPLIANCE WITH LAWS.  THE RELATED CONTRACT, AND THE SALE OF THE FINANCED
VEHICLE SOLD THEREUNDER, COMPLIED, AT THE TIME IT WAS MADE, IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE STATE AND FEDERAL LAWS (AND REGULATIONS
THEREUNDER), INCLUDING WITHOUT LIMITATION USURY, EQUAL CREDIT OPPORTUNITY, FAIR
CREDIT REPORTING, TRUTH-IN-LENDING OR OTHER SIMILAR LAWS, THE FEDERAL TRADE
COMMISSION ACT, AND APPLICABLE STATE LAWS REGULATING RETAIL INSTALLMENT SALES
CONTRACTS AND CONSUMER LOANS IN GENERAL AND MOTOR VEHICLE RETAIL INSTALLMENT
CONTRACTS AND CONSUMER LOANS IN PARTICULAR; THE TRANSFER OF DEALER’S INTEREST IN
SUCH CONTRACT TO THE SELLER AND SELLER’S INTEREST THEREIN TO THE BORROWER DID
NOT VIOLATE ANY APPLICABLE STATE OR FEDERAL LAW OR CAUSE SUCH CONTRACT OR
RECEIVABLE TO BE UNENFORCEABLE.  THE RELATED CONTRACT WAS NOT ORIGINATED IN OR
SUBJECT TO THE LAWS OF ANY JURISDICTION UNDER WHICH THE SALE, TRANSFER AND
ASSIGNMENT OF SUCH CONTRACT AND RECEIVABLE AND THE DOCUMENTS IN THE CONTRACT
FILES, THE SELLER’S SECURITY INTEREST IN THE FINANCIAL VEHICLE, OR THE RECEIPT
OF INTEREST BY THE SELLER, IS UNLAWFUL, VOID OR VOIDABLE.

 

VALID AND BINDING.  THE RECEIVABLE IS THE LEGAL, VALID AND BINDING OBLIGATION OF
THE OBLIGOR THEREUNDER AND IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY; ALL PARTIES TO THE
RELATED CONTRACT HAD FULL LEGAL CAPACITY TO EXECUTE AND DELIVER THE CONTRACT AND
ALL OTHER DOCUMENTS RELATED THERETO AND TO GRANT THE SECURITY INTEREST PURPORTED
TO BE GRANTED THEREBY; THE TERMS OF THE RECEIVABLE HAVE NOT BEEN WAIVED, AMENDED
OR MODIFIED IN ANY RESPECT, EXCEPT BY INSTRUMENTS THAT ARE PART OF THE CONTRACT
FILES; AND NO SUCH WAIVER, AMENDMENT OR MODIFICATION HAS CAUSED THE RECEIVABLE
OR THE RELATED CONTRACT TO FAIL TO MEET ALL OF THE REPRESENTATIONS, WARRANTIES
AND CONDITIONS SET FORTH WITH RESPECT THERETO.

 

ENFORCEABILITY.  THE RELATED CONTRACT CONTAINS CUSTOMARY AND ENFORCEABLE
PROVISIONS SUCH AS TO RENDER THE RIGHTS AND REMEDIES OF THE HOLDER OR ASSIGNEE
AS OWNER OF SUCH RECEIVABLE ADEQUATE FOR THE REALIZATION AGAINST THE COLLATERAL
OF THE BENEFITS OF THE SECURITY, SUBJECT, AS TO ENFORCEABILITY, TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY.

 

NO DEFAULT.  THERE IS (A) NO DEFAULT, BREACH, VIOLATION OR EVENT PERMITTING
ACCELERATION EXISTING UNDER THE RELATED CONTRACT (EXCEPT PAYMENT DELINQUENCIES
PERMITTED BY CLAUSE (E) OF THIS SUBSECTION) AND (B) NO EVENT WHICH, WITH
NOTICE,  THE EXPIRATION OF ANY GRACE OR CURE

 

14

--------------------------------------------------------------------------------


 

PERIOD, WOULD CONSTITUTE A DEFAULT, BREACH, VIOLATION OR EVENT PERMITTING
ACCELERATION UNDER THE RELATED CONTRACT, AND (C) NEITHER THE SELLER NOR THE
SERVICER HAS WAIVED ANY SUCH DEFAULT, BREACH, VIOLATION OR EVENT PERMITTING
ACCELERATION EXCEPT PAYMENT DELINQUENCIES PERMITTED BY CLAUSE (E) OF THIS
DEFINITION.

 

INSURANCE.  THE RELATED CONTRACT REQUIRES THAT THE OBLIGOR THEREUNDER OBTAIN AND
MAINTAIN IN EFFECT INSURANCE ON THE RELATED FINANCED VEHICLE UNTIL THE
INDEBTEDNESS THEREUNDER IS PAID.

 

ACQUISITION OF CONTRACT.  THE CONTRACT WAS EITHER ORIGINATED BY THE SELLER IN
ITS ORDINARY COURSE OF BUSINESS OR ACQUIRED BY SELLER (OR A PREDECESSOR IN
INTEREST) IN ITS ORDINARY COURSE OF BUSINESS FROM A DEALER WHO WAS AN ELIGIBLE
DEALER ON THE APPLICABLE CUT-OFF DATE PURSUANT TO AN ELIGIBLE DEALER PURCHASE
AGREEMENT OR FROM A THIRD PARTY-LENDER PURSUANT TO AN AGREEMENT CONTAINING
RIGHTS OF RECOURSE AGAINST THE RELATED LENDER SIMILAR TO THOSE IN THE DEALER
PURCHASE AGREEMENTS WITH WHICH IT ORDINARILY DOES BUSINESS.  NO ADVERSE
SELECTION PROCEDURES HAVE BEEN UTILIZED IN SELECTING SUCH RECEIVABLE FROM ALL
OTHER SIMILAR CONTRACTS ORIGINATED OR PURCHASED BY THE SELLER.

 

SCHEDULED PAYMENTS.  SCHEDULED PAYMENTS UNDER THE RELATED CONTRACT ARE APPLIED
IN ACCORDANCE WITH THE RULE OF 78’S METHOD OR THE SIMPLE INTEREST METHOD AND ARE
DUE ON A FREQUENCY NO GREATER THAN MONTHLY IN LEVEL PAYMENTS THROUGH ITS
MATURITY DATE SUFFICIENT TO FULLY AMORTIZE THE PRINCIPAL BALANCE OF SUCH
CONTRACT BY ITS MATURITY DATE, ASSUMING TIMELY PAYMENT BY OBLIGORS ON SIMPLE
INTEREST CONTRACTS, EXCEPT THAT THE INITIAL OR FINAL PAYMENT OF THE CONTRACT MAY
BE MINIMALLY DIFFERENT FROM THE LEVEL PAYMENT.

 

ONE ORIGINAL.  THERE IS ONLY ONE ORIGINAL OF THE RELATED CONTRACT AND SUCH
ORIGINAL, TOGETHER WITH ALL OTHER DOCUMENTS IN THE CONTRACT FILES, IS BEING
DELIVERED TO THE CUSTODIAN PURSUANT TO SECTION 3.03.  SUCH CONTRACT CONSTITUTES
“TANGIBLE CHATTEL PAPER” AS DEFINED IN THE APPLICABLE UCC.  NONE OF THE
DOCUMENTS IN THE CONTRACT FILES THAT CONSTITUTE OR EVIDENCE EACH CONTRACT HAS
ANY MARKS OR NOTATIONS INDICATING THAT THE RECEIVABLE HAS BEEN PLEDGED, ASSIGNED
OR OTHERWISE CONVEYED TO ANY PERSON OTHER THAN THE PURCHASER.

 

IDENTIFICATION.  THE SERVICER AND THE SELLER HAVE CLEARLY MARKED THEIR
ELECTRONIC RECORDS TO INDICATE THAT THE CONTRACT HAS BEEN TRANSFERRED TO AND IS
OWNED BY THE PURCHASER.

 

PRINCIPAL BALANCE.  AT THE CUT-OFF DATE THE INITIAL PRINCIPAL BALANCE OF SUCH
RECEIVABLE WAS NOT GREATER THAN THE SUM OF THE PURCHASE PRICE OF THE RELATED
VEHICLE, PLUS TAXES, LICENSE FEES AND WARRANTY COSTS.

 

LOCATION OF CONTRACT FILES.  THE CONTRACT FILES ARE KEPT AT ONE OR MORE OF THE
LOCATIONS LISTED IN SCHEDULE C TO THE SALE AND SERVICING AGREEMENT AS SUCH
SCHEDULE MAY BE AMENDED.

 

NO GOVERNMENT ENTITY OBLIGORS.  THE RELATED OBLIGOR SHALL NOT BE A LOCAL, STATE
OR FEDERAL GOVERNMENTAL ENTITY.

 

NO EXTENSIONS.  THE NUMBER OF, OR TIMING OF, SCHEDULED PAYMENTS HAS NOT BEEN
CHANGED ON ANY RECEIVABLE ON OR BEFORE THE RELATED CLOSING DATE, EXCEPT AS
REFLECTED ON THE RELATED SCHEDULE OF RECEIVABLES.

 

REPOSSESSION.  AS OF THE APPLICABLE CUT-OFF DATE, THE RELATED FINANCED VEHICLE
HAS NOT BEEN REPOSSESSED.

 

NO CONSENT; NO BULK TRANSFER LAW VIOLATION.  THE RELATED CONTRACT DOES NOT
REQUIRE THE RELATED OBLIGOR TO CONSENT TO OR RECEIVE NOTICE OF ITS TRANSFER,
SALE OR ASSIGNMENT AND THE SALE, TRANSFER AND ASSIGNMENT OF SUCH RECEIVABLE,
TOGETHER WITH ALL RECEIVABLES BEING SOLD, TRANSFERRED AND ASSIGNED ON THE
RELATED CLOSING DATE, WILL NOT VIOLATE ANY APPLICABLE BULK TRANSFER LAWS.

 

CONTRACT CHARACTERISTICS.  AS OF THE RELATED DATE IN WHICH THE LOAN WAS
TRANSFERRED FROM SELLER TO BORROWER, THE RELATED CONTRACT HAD AN OUTSTANDING
PRINCIPAL BALANCE OF NOT MORE THAN $30,000.  AS OF THE DATE OF ITS ORIGINATION,
SUCH CONTRACT HAD A TERM OF NOT MORE THAN 87 MONTHS.  AFTER GIVING EFFECT TO THE
TRANSFER OF SUCH RECEIVABLES, OR THE RELATED SELLER’S SECURITY INTEREST THEREIN,
THE WEIGHTED AVERAGE REMAINING TERM TO MATURITY OF THE CONTRACTS RELATED TO ALL
TRANSFERRED RECEIVABLES WILL NOT EXCEED 22 MONTHS.

 

ORIGINATION.  THE RECEIVABLE HAS BEEN ORIGINATED PURSUANT TO ONE OF THE ELIGIBLE
ORIGINATION PROGRAMS IN ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY AS IN
EFFECT ON THE DATE ON WHICH SUCH RECEIVABLE WAS ORIGINATED (X) IN THE UNITED
STATES OF AMERICA BY A DEALER

 

15

--------------------------------------------------------------------------------


 

WHO AS OF THE DATE SUCH RECEIVABLE WAS ORIGINATED WAS AN ELIGIBLE DEALER FOR THE
CONSUMER OR COMMERCIAL SALE OF A FINANCED VEHICLE IN THE ORDINARY COURSE OF SUCH
DEALER’S BUSINESS OR (Y) BY THE SELLER, SHALL HAVE BEEN FULLY AND PROPERLY
EXECUTED BY THE PARTIES THERETO, SHALL HAVE BEEN PURCHASED BY THE SELLER FROM
SUCH ELIGIBLE DEALER UNDER AN EXISTING ELIGIBLE DEALER PURCHASE AGREEMENT WITH
THE SELLER OR UNDER AN AGREEMENT CONTAINING RIGHTS OF RECOURSE AGAINST THE
RELATED DEALER SIMILAR TO THOSE IN THE FORM OF DEALER PURCHASE AGREEMENT UNDER
WHICH IT ORDINARILY DOES BUSINESS (UNLESS SUCH RECEIVABLE WAS ORIGINATED BY THE
SELLER), AND SHALL HAVE BEEN VALIDLY ASSIGNED (WHICH ASSIGNMENT MAY CONVEY
EITHER AN OWNERSHIP INTEREST OR A SECURITY INTEREST) BY SUCH ELIGIBLE DEALER TO
THE SELLER IN ACCORDANCE WITH ITS TERMS.

 

DOLLARS.  THE RECEIVABLE IS AN OBLIGATION DENOMINATED IN UNITED STATES DOLLARS. 
THE OBLIGOR ON THE RELATED CONTRACT HAS PROVIDED AS ITS MOST RECENT BILLING
ADDRESS AN ADDRESS LOCATED IN THE CONTINENTAL UNITED STATES.

 

FORCED PLACED INSURANCE.  THE RELATED CONTRACT IS NOT SUBJECT TO A FORCED PLACED
INSURANCE POLICY ON THE RELATED FINANCED VEHICLE.

 

NO BANKRUPTCIES.  THE OBLIGOR HAS NOT BEEN THE SUBJECT OF A BANKRUPTCY
PROCEEDING COMMENCED AFTER THE EXECUTION OF THE RELATED CONTRACT EXCEPT IF SUCH
OBLIGOR HAS RECEIVED A DISCHARGE OR DISMISSAL OF SUCH PROCEEDING UNDER THE US
BANKRUPTCY CODE.

 

DEALER RESERVE.  AS OF THE CUT-OFF DATE, THE RELATED DEALER RESERVE SATISFIED
THE DEALER RESERVE TARGET PERCENTAGE.

 

SEASONING.  THE RECEIVABLE WAS ORIGINATED NOT LESS THAN THREE MONTHS PRIOR TO
THE CUT-OFF DATE EXCEPT IF IT WAS ACQUIRED BY THE SELLER (OR ONE OF THE
PREDECESSORS IN INTEREST) PURSUANT TO THE AFP PROGRAM.

 

PIPP ELIGIBILITY; AFP ELIGIBILITY.  IF THE RECEIVABLE WAS ORIGINATED UNDER THE
PIPP PROGRAM, THE RECEIVABLE IS AN ELIGIBLE PIPP RECEIVABLE.  IF THE RECEIVABLE
WAS ORIGINATED UNDER THE AFP PROGRAM, THE RECEIVABLE IS AN ELIGIBLE AFP
RECEIVABLE.

 

The Receivables in the Franklin Pool shall be deemed to be Eligible Receivables
on the Initial Closing Date.

 

“Eligible Servicer” means (a) CAR Servicing, (b) the Backup Servicer or
(c) another Person which at the time of its appointment as Servicer (i) is
servicing a portfolio of motor vehicle retail installment contracts and/or motor
vehicle installment loans, (ii) is legally qualified and has the capacity to
service the Transferred Receivables, (iii) has demonstrated the ability to
service a portfolio of motor vehicle retail installment contracts and/or motor
vehicle installment loans similar to the Transferred Receivables with reasonable
skill and care, (iv) is qualified and entitled to use, pursuant to a license or
other written agreement, and agrees to maintain the confidentiality of, the
software which the Servicer uses in connection with performing its duties and
responsibilities under this Agreement or otherwise has available software which
is adequate to perform its duties and responsibilities under this Agreement,
(v) has capital in excess of $75,000,000 and (vi) has been approved by the
Required Lenders.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Event of Default” means any of the events described in Section 14.2 of the
Receivables Financing Agreement.

 

“Excess Funds” means, on any day, the amount on deposit in the Collection
Account minus Accrued Costs on such day

 

16

--------------------------------------------------------------------------------


 

“Facility” has the meaning set forth in Section 2.1 of the Receivables Financing
Agreement.

 

“Facility Limit” means the aggregate of the Commitments of all Committed
Lenders..

 

“Facility Termination Date” means the earliest of (a) the Scheduled Facility
Termination Date, (b) the Stated Facility Termination Date, (c) the effective
date on which the Facility is terminated pursuant to Section 14.3 of the
Receivables Financing Agreement and (d) the date on which a Facility Termination
Event occurs.

 

“Facility Termination Event” means any of the events described in Section 14.1
of the Receivables Financing Agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” has the meaning set forth in Section 3.4 of the Receivables
Financing Agreement.

 

“Fees” means all fees and other amounts payable by the Borrower to the
Administrative Agent, on behalf of itself, the Lenders and the Support Parties,
pursuant to the Fee Letter.

 

“Financed Vehicle” means, as to any Contract, the new or used automobile,
light-duty truck, sports utility vehicle, van or minivan, together with all
accessories thereto, the financing of which gave rise to such Contract.

 

“Fixed Period” means with respect to any Advance:

 

(a)           the period commencing on the date of the initial funding of such
Advance and ending on the succeeding Distribution Date; and

 

(b)           thereafter, each period commencing on the last day of the
immediately preceding Fixed Period for such Advance and ending on the next
succeeding Distribution Date.

 

“Franklin Pool” means that certain pool of receivables purchased on May 4, 2004,
from First Federal Bank, a federally chartered stock savings bank located and
operating in Pennsylvania, which consists of motor vehicle retail installment
contracts secured by new and used automobiles, light-duty trucks, all-terrain
vehicles, motorcycles and recreational vehicles.

 

“Full Prepayment” means any of the following:  (i) payment to the Servicer of
100% of the outstanding principal balance of a Receivable, exclusive of any
Receivable referred to in

 

17

--------------------------------------------------------------------------------


 

clause (ii), (iii) or (iv) of the definition of the term “Defaulted Receivable,”
together with all accrued and unpaid interest thereon to the date of such
payment, or (ii) payment by the Seller or the Servicer, as the case may be, of
the purchase price of a Receivable in connection with the purchase of a
Receivable pursuant to Section 3.02 or 4.07 of the Sale and Servicing Agreement.

 

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any date of determination.

 

“Guarantor” has the meaning set forth in the Preamble of the Receivables
Financing Agreement.

 

“Increased Costs” means collectively, any increased cost, loss or liability
owing to the Administrative Agent and/or any other Affected Person under
Article VI of the Receivables Financing Agreement.

 

“Indebtedness” means, with respect to any Person at any time, (a) indebtedness
or liability of such Person for borrowed money whether or not evidenced by
bonds, debentures, notes or other instruments, or for the deferred purchase
price of property or services (including trade obligations); (b) obligations of
such Person as lessee under leases which should have been or should be, in
accordance with GAAP, recorded as capital leases; (c) current liabilities of
such Person in respect of unfunded vested benefits under plans covered by Title
IV of ERISA; (d) obligations issued for or liabilities incurred on the account
of such Person; (e) obligations or liabilities of such Person arising under
acceptance facilities; (f) obligations of such Person under any guarantees,
endorsements (other than for collection or deposit in the ordinary course of
business) and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any Person or otherwise to assure a
creditor against loss; (g) obligations of such Person secured by any lien on
property or assets of such Person, whether or not the obligations have been
assumed by such Person; or (h) obligations of such Person under any interest
rate or currency exchange agreement.

 

“Indemnified Amounts” has the meaning set forth in Section 17.1 of the
Receivables Financing Agreement.

 

“Indemnified Party” has the meaning set forth in Section 17.1 of the Receivables
Financing Agreement.

 

“Indemnity Amounts” means, collectively, all indemnity obligations and other
amounts owing to the Administrative Agent, any Agent, any Lender and/or any
other Indemnified Party under Section 13.7, Article XVII or Section 18.4 of the
Receivables Financing Agreement.

 

“Independent Accountants” has the meaning set forth in Section 8.7 of the
Receivables Financing Agreement.

 

“Initial Closing Date” means, April 1, 2005.

 

“Insolvency Event” means, with respect to any Person, (i) the entry of a decree
or order for relief by a court or regulatory authority having jurisdiction in
respect of such Person in an

 

18

--------------------------------------------------------------------------------


 

involuntary case under the federal bankruptcy laws, as now or hereafter in
effect, or any other present or future, federal or State, bankruptcy, insolvency
or similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or other similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, and the continuance of any such decree or order unstayed
and in effect for a period of 90 consecutive days, (ii) the commencement of an
involuntary case under the federal bankruptcy laws, as now or hereinafter in
effect, or any other present or future federal or state bankruptcy, insolvency
or similar law and such case is not dismissed within 90 days, (iii) the
commencement by such Person of a voluntary case under the federal bankruptcy
laws, as now or hereinafter in effect, or any other present or future federal or
state, bankruptcy, insolvency or similar law, or (iv) the consent by such Person
to the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment or debt, marshalling of assets and liabilities or similar
proceedings of or relating to such Person or of or relating to all or
substantially all of its property, or a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises for the appointment of
a conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against such
Person, or such Person shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations or
the taking of corporate action by such Person in furtherance of any the
foregoing.

 

“Insurance Policy” means, with respect to a Financed Vehicle, (i) any
comprehensive, collision, fire, theft or other insurance policy maintained by an
Obligor that also lists the Dealer or the Seller as loss payee with respect to
the related Financed Vehicle or (ii) any credit life, involuntary unemployment,
or accident and health insurance maintained by an Obligor in connection with any
Contract.

 

“Insurance Proceeds” means proceeds paid pursuant to any Insurance Policy and
amounts (exclusive of rebated premiums) paid by any insurer under any other
insurance policy related to a Financed Vehicle, a Contract or an Obligor.

 

“Interest Rate Caps” shall mean the interest rate caps provided pursuant to Cap
Agreements by one or more Cap Providers in favor of the Collateral Agent for the
benefit of the Secured Parties pursuant to Section 11.6 of the Receivables
Financing Agreement which shall entitle the Collateral Agent to receive monthly
payments equal to the product of (i) the positive difference, if any, between
the 30-day LIBOR Rate in effect for each applicable Fixed Period and a rate per
annum of 9.0%, (ii) the notional amount of such interest rate cap and (iii) the
actual number of days in the Interest Accrual Period divided by 360.

 

“Interim Distribution Date” means any Business Day, other than a Distribution
Date, on which Advances are being paid or prepaid.

 

“Investor” means (i) all Lenders, (ii) all other owners by assignment or
participation of an Advance and, to the extent of the undivided interests so
assigned or participated, all Participants (in accordance with Section 16.9),
and (iii) each Agent and any subsequent holder of a Note (in accordance with
Section 16.5).

 

19

--------------------------------------------------------------------------------


 

“Lender” means any Noncommitted Lender or Committed Lender, and “Lenders” means,
collectively, all Noncommitted Lenders and Committed Lenders.

 

“Lender Group” shall mean each group of Lenders consisting of (i) a Noncommitted
Lender and (ii) the Committed Lenders with respect to such Noncommitted Lender. 
The initial Lender Group shall be the Nantucket Purchaser Group, which shall
consist of Nantucket Funding Corp., LLC, as the Noncommitted Lender, and DBNY,
as the Committed Lender.  The Agent for the Nantucket Purchaser Group shall be
DBNY.

 

“Level One Trigger Event” means occurrence of any one of the following:

 

(a)           the Delinquency Ratio exceeds ***;

 

(b)           the Aggregate Outstanding Principal Balance of Eligible
Receivables relating to Dealers with Dealer Reserve Percentages less than 15%
exceeds *** of the Aggregate Eligible Receivables Balance;

 

(c)           the Charge-Off Ratio exceeds (i) during any period other than a
period that includes any Collection Period that encompasses any month occurring
during the period of December through March of any year, *** or (ii) during a
period that includes any Collection Period that encompasses any month occurring
during the period of December through and including March of any year, ***; or

 

(d)           the Pool Discount/Reserve Percentage exceeds ***.

 

“Level Two Trigger Event” means occurrence of any one of the following:

 

(a)           the Delinquency Ratio exceeds ***;

 

(b)           the Aggregate Outstanding Principal Balance of Eligible
Receivables relating to Dealers with Dealer Reserve Percentages less than 15%
exceeds *** of the Aggregate Eligible Receivables Balance;

 

(c)           the Charge-Off Ratio exceeds (i) during any period other than a
period that includes any Collection Period that encompasses any month occurring
during the period of December through March of any year, *** or (ii) during a
period that includes any Collection Period that encompasses any month occurring
during the period of December through and including March of any year, ***; or

 

(d)           the Pool Discount/Reserve Percentage exceeds ***.

 

“LIBOR Rate” means, with respect to any Fixed Period, the rate per annum shown
on Telerate Page 3750 as the composite offered rate for London interbank
deposits for a period equal to such Fixed Period, as shown under the heading
“USD” as of 11:00 a.m., London time, two Business Days prior to the first day of
such Fixed Period; provided that in the event no such rate is shown, the LIBOR
Rate shall be the rate per annum based on the rates at which Dollar deposits for
a period equal to such Fixed Period are displayed on page ”LIBOR” of the Reuters

 

20

--------------------------------------------------------------------------------


 

Monitor Money Rates Service or such other page as may replace the LIBOR page on
that service for the purpose of displaying London interbank offered rates of
major banks as of 11:00 a.m., London time, two London Business Days prior to the
first day of such Fixed Period (it being understood that if at least two such
rates appear on such page, the rate will be the arithmetic mean of such
displayed rates); provided further that in the event fewer than two such rates
are displayed, or if no such rate is relevant, the LIBOR Rate shall be a rate
per annum at which deposits in Dollars are offered by the principal office of
Deutsche Bank AG in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Fixed Period for delivery on such first day and for a period equal to such
Fixed Period.

 

“LIBOR Reserve Percentage” means, with respect to any Fixed Period, a percentage
(expressed as a decimal) equal to the weighted average of the percentages in
effect during such Fixed Period, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirements applicable to “Eurocurrency liabilities” pursuant to
Regulation D or any other applicable regulation of the Federal Reserve Board (or
any successor thereto) which prescribes reserve requirements applicable to
“Eurocurrency liabilities” as currently defined in Regulation D.

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

“Liquidation Expenses” means reasonable out-of-pocket expenses (and, if CAR, CAR
Servicing or an Affiliate of CAR is the Servicer, not to exceed Liquidation
Proceeds), other than any overhead expenses, incurred by the Servicer in
connection with the realization of the amounts due under any Receivable
(including the attempted liquidation of a Receivable which is brought current
and is no longer in default during such attempted liquidation) and the sale of
any property acquired in respect thereof which are not recoverable under any
Insurance Policy.

 

“Liquidation Proceeds” means amounts received by the Servicer (before
reimbursement for Liquidation Expenses) in connection with the realization of
the amounts due and to become due under any Delinquent Receivable or Defaulted
Receivable, including, without limitation, Dealer Reserves and amounts paid by
Dealers pursuant to the Dealer Purchaser Agreements and applied with respect to
any such Receivable, and/or the sale of any property acquired in respect thereof
but net of any amounts required to be refunded to the Obligor of such
Receivable.

 

“Liquidity Amount” means, on any determination date, the sum of cash or cash
equivalents owned by CARS Acquisition and its wholly-owned direct or indirect
subsidiaries on such determination date (including Excess Funds) and available
borrowing capacity on such determination date under the Receivables Financing
Agreement and the unsecured credit facilities to which CAR is a party.

 

“Lockbox Account” has the meaning given such term in Section 4.02(b) of the Sale
and Servicing Agreement.

 

21

--------------------------------------------------------------------------------


 

“Lockbox Agreement” means each lockbox control agreement by and among a Lockbox
Bank, the Collateral Agent and the Borrower, to be entered into in connection
with respect to each Lockbox Account as set forth in Section 4.02(b) of the Sale
and Servicing Agreement in form and substance acceptable to the Administrative
Agent, as be amended, supplemented or otherwise modified from time to time.

 

“Lockbox Bank” means each depository institution named by the Servicer and
acceptable to the Agent which maintains a Lockbox Account.

 

“Major Account Purchase Program” means the program of CAR (or a Predecessor in
Interest) for purchasing Receivables which has been designated as the “Major
Account Purchase Program”, as more particularly described in the Credit and
Collection Policy.

 

“Market Discount” means, with respect to any Receivable, the discount from par
at which the Seller or a Predecessor in Interest purchased such Receivable from
the related Dealer.

 

“Material Adverse Change” in respect of a Person means a material adverse change
in (i) the business, properties, results of operations, or financial condition
of such Person or (ii) the ability of such Person to perform, or of the
Collateral Agent or any Lender to enforce, the material obligations of such
Person under any Transaction Document to which it is a party.

 

“Material Adverse Effect” in respect of a Person means a material adverse effect
upon (i) the business, properties, results of operations, or financial condition
of CCRT and its Subsidiaries taken as a whole, or (ii) the ability of such
Person to perform, or of the Collateral Agent or any Lender to enforce, the
material obligations of such Person under any Transaction Document to which it
is a party.

 

“Maturity Date” means, with respect to any Contract, the date on which the last
scheduled payment of such Contract shall be due and payable (after giving effect
to all Prepayments received prior to the date of determination) as such date may
be extended pursuant to Section 4.02 of the Sale and Servicing Agreement.

 

“Maximum Loan Amount” of a Noncommitted Lender means the aggregate Commitment of
the Committed Lenders with respect to such Noncommitted Lender.

 

“Minimum Liquidity Amount Test” shall be met, on any date, if the Liquidity
Amount is then, and is reasonably expected to be throughout the then following
six-month period, at least $50,000.  If such requirement is not met, CAR shall
have provided to the Administrative Agent a quarterly financial forecast for the
following two-year period and a reasonably detailed calculation of the Liquidity
Amount and projected compliance with such test.

 

“Monthly Charge-Off Ratio” means, with respect to any Collection Period, the
percentage equivalent of a fraction (a) the numerator of which is the product of
(i) the Aggregate Outstanding Principal Balance of all Transferred Receivables
which became Defaulted Receivables during such Collection Period less Net
Liquidation Proceeds (including Dealer Reserves applied to such Defaulted
Receivables) during such Collection Period and (ii) 12 and

 

22

--------------------------------------------------------------------------------


 

(b) the denominator of which is the Aggregate Outstanding Principal Balance of
all Transferred Receivables as of the last day of the preceding Collection
Period.

 

“Monthly Delinquency Ratio” means, with respect to any Collection Period, the
percentage equivalent of a fraction (a) the numerator of which is the Aggregate
Outstanding Principal Balance of all Transferred Receivables which are
Delinquent Receivables as of the last day of such Collection Period and (b) the
denominator of which is the Aggregate Outstanding Principal Balance of all
Transferred Receivables as of the last day of such Collection Period.

 

“Monthly P&I” means, with respect to any Contract, the amount of each monthly
installment of principal and interest payable to the Obligee of such Contract in
accordance with the terms thereof, exclusive of any charges which represent late
payment charges or extension fees.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Net Collections” means (i) the sum of all amounts collected on or in respect of
the Receivables and Dealer Transaction Rights, including Monthly P&I (whether
received in whole or in part, whether related to a current, future or prior Due
Date, whether paid voluntarily by an Obligor or received in connection with the
realization of the amounts due and to become due under any Defaulted Receivable
or upon the sale of any property acquired in respect thereof), all partial
Prepayments, all Full Prepayments, Net Liquidation Proceeds, Net Insurance
Proceeds, and the Repurchase Amount for Repurchased Receivables but excluding
any amounts collected that the Servicer is entitled to retain.

 

“Net Insurance Proceeds” means, with respect to any Receivable, Insurance
Proceeds net of any such amount applied to the repair of the related Financed
Vehicle, released to the related Obligor in accordance with the normal servicing
procedures of the Servicer or representing expenses incurred by the Servicer and
recoverable hereunder.

 

“Net Liquidation Proceeds” means the amount derived by subtracting from the
Liquidation Proceeds of a Receivable the related Liquidation Expenses.

 

“Net Outstanding Principal Balance” means, with respect to a Receivable and any
date, the product of (a) the outstanding Principal Balance thereof and (b) 100%
minus the sum of (i) the Dealer Reserve Percentage on such date with respect to
the Dealer which originated such Receivable and (ii) the Dealer Discount
Percentage on such date with respect to such Dealer.

 

“Net Spread” means, as of any date, the positive excess, if any, of (a) the sum
of (i) the weighted average APR of the Eligible Receivables on such date (after
giving effect to any reduction of the APR of any Eligible Receivable pursuant to
the provision of Section 4.01 of the Sale and Servicing Agreement) and (ii) the
weighted average Dealer Discount Percentage over (b) the sum of (i)  the Total
Expense Percentage plus (ii) the weighted (on the basis of notional amounts)
average strike prices for the Interest Rate Caps in effect on such date.

 

“New Dealer” means, as of any date, a Dealer from whom CAR or a Predecessor in
Interest first purchased a Receivable within the 12 months prior to such date.

 

23

--------------------------------------------------------------------------------


 

“Noncommitted Lender” means each Structured Lender which shall become a party to
the Receivables Financing Agreement.

 

“Noncommitted Percentage” means, for a Noncommitted Lender, such Noncommitted
Lender’s Maximum Loan Amount as a percentage of the Facility Limit.

 

“Note” means the promissory grid note, in the form of Exhibit B to the
Receivables Financing Agreement, made payable to the order of an Agent, on
behalf of the related Investors.

 

“Note Agent” has the meaning set forth in Section 15.1 of the Receivables
Financing Agreement.

 

“Note Register” has the meaning set forth in Section 16.5(a) of the Receivables
Financing Agreement.

 

“Note Registrar” has the meaning set forth in Section 16.5(a) of the Receivables
Financing Agreement.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Agents, the Custodian, the Backup Servicer, the Administrative
Agent, the Collateral Agent or any other Affected Person or Indemnified Party
arising under or in connection with this Agreement, the Notes and each other
Transaction Document.

 

“Obligee” means the Person to whom an Obligor is indebted under a Contract.

 

“Obligor” on a Contract means the purchaser or co-purchasers of the Financed
Vehicle and any other Person who owes payments under the Contract.

 

“Officers’ Certificate” means a certificate signed by the Chairman, the
President, a Vice President, the Treasurer, an Assistant Treasurer, the
Controller, an Assistant Controller, the Secretary or an Assistant Secretary of
any Person delivering such certificate and delivered to the Person to whom such
certificate is required to be delivered.  In the case of an Officers’
Certificate of the Servicer, the signing officer must be a Servicing Officer. 
Unless otherwise specified, any reference herein to an Officers’ Certificate
shall be to an Officers’ Certificate of the Borrower.

 

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel acceptable to the Required
Lenders.

 

“Other Conveyed Property” means the items transferred to the Borrower pursuant
to Section 2.01(b) of the Sale and Servicing Agreement other than the
Transferred Dealer

 

24

--------------------------------------------------------------------------------


 

Transaction Rights.  Dealer Recourse with respect to a Receivable shall be
deemed to be a Other Conveyed Property with respect to such Receivable.

 

“Outstanding” means, with respect to a Receivable and as of time of reference
thereto, a Receivable that has not reached its Maturity Date, has not been fully
prepaid, has not become a Defaulted Receivable and has not been repurchased
pursuant to Section 3.02 or 4.07 of the Sale and Servicing Agreement.

 

“Overconcentration Amount” means, as of any date, the sum, without duplication,
of the following (excluding, in each case, the Franklin Pool):

 

(a)           the amount, if any, by which the Aggregate Outstanding Principal
Balance of all Transferred Receivables which are Eligible Receivables which were
originated by any Dealer exceeds *** of the Aggregate Eligible Receivables
Balance;

 

(b)           the amount, if any, by which the Aggregate Outstanding Principal
Balance of all Transferred Receivables which are Eligible Receivables which were
originated by any three Dealers exceeds *** of the Aggregate Eligible
Receivables Balance;

 

(c)           after the Initial Closing Date, the amount, if any, by which the
Aggregate Outstanding Principal Balance of all Transferred Receivables which are
Eligible Receivables which were originated by any New Dealer exceeds *** of the
Aggregate Eligible Receivables Balance;

 

(d)           the amount, if any, by which the Aggregate Outstanding Principal
Balance of all Transferred Receivables which are Eligible Receivables which were
originated by Obligors having an address in a particular state exceeds the
percentage of the Aggregate Eligible Receivables Balance set forth opposite the
name of such state below:

 

State

 

Percentage

 

 

 

Florida

 

***

 

 

 

Texas

 

***

 

 

 

Pennsylvania, Georgia, California or North Carolina

 

***

 

 

 

All other states

 

***

 

(e)           the amount, if any, by which the Aggregate Outstanding Principal
Balance of all Transferred Receivables which are Eligible Receivables which have
remaining terms to maturity of greater than 24 months exceeds *** of the
Aggregate Eligible Receivables Balance;

 

(f)            the amount, if any, by which the Aggregate Outstanding Principal
Balance of all Transferred Receivables which are Eligible Receivables which have
remaining terms to maturity of greater than 36 months exceeds *** of the
Aggregate Eligible Receivables Balance;

 

25

--------------------------------------------------------------------------------


 

(g)           the amount, if any, by which the Aggregate Outstanding Principal
Balance of all Transferred Receivables which are Eligible Receivables which were
originated under the AFP Program exceeds *** of the Aggregate Eligible
Receivables Balance; and

 

(h)           the amount, if any, by which the Aggregate Outstanding Principal
Balance of all Transferred Receivables which are Eligible Receivables which were
originated under the PIPP Program exceeds *** of the Aggregate Eligible
Receivables Balance.

 

“Participant” has the meaning set forth in Section 16.9 of the Receivables
Financing Agreement.

 

“Permitted Investment” means, at any time:

 

(a)           direct interest-bearing obligations of, and interest-bearing
obligations guaranteed as to timely payment of principal and interest by, the
United States or any agency or instrumentality of the United States, the
obligations of which are backed by the full faith and credit of the United
States;

 

(b)           demand or time deposits in, certificates of deposit of, demand
notes of, or bankers’ acceptances issued by any depository institution or trust
company organized under the laws of the United States or any State thereof
(including any federal or state branch or agency of a foreign depository
institution or trust company) and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the
Administrative Agent or any agent thereof acting in its commercial capacity);
provided that the short-term unsecured debt obligations of such depository
institution or trust company at the time of such investment, or contractual
commitment providing for such investment, are rated at least “A-1+” by
Standard & Poor’s and “P-1” by Moody’s;

 

(c)           repurchase obligations pursuant to a written agreement (i) with
respect to any obligation described in clause (a) above, where the Collateral
Agent has taken actual or constructive delivery of such obligation in accordance
with Article IX of this Agreement, and (ii) entered into with (x) DBNY or
(y) the corporate trust department of a depository institution or trust company
organized under the laws of the United States or any State thereof, the deposits
of which are insured by the Federal Deposit Insurance Corporation and the
short-term unsecured debt obligations of which are rated at least “A-1+” by
Standard & Poor’s and “P-1” by Moody’s (including, if applicable, the Collateral
Agent or any agent thereof acting in its commercial capacity);

 

(d)           securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States or any State whose
long-term unsecured debt obligations are assigned one of the two highest
long-term ratings by each Rating Agency at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Permitted
Investments to the extent that an investment therein will cause the then
outstanding principal amount of securities issued by such corporation and held
in the Collection Account and the Cap Funding Reserve Account to exceed 10% of
the value of Permitted Investments held in such accounts (with Permitted
Investments held in such accounts valued at par);

 

26

--------------------------------------------------------------------------------


 

(e)           commercial paper that (i) is payable in United States dollars and
(ii) is rated at least “A-1+” by Standard & Poor’s and “P-1” by Moody’s;

 

(f)            units of money market funds (which may be managed by the
Collateral Agent or one of its Affiliates) rated in the highest credit rating
category by each Rating Agency; or

 

(g)           any other demand or time deposit, obligation, security or
investment (including, without limitation, a hedging arrangement) as may be
acceptable to the Required Lenders, as evidenced by a writing to that effect.

 

Permitted Investments may be purchased by or through the Administrative Agent,
the Collateral Agent or any of their respective Affiliates.  All Permitted
Investments shall be held in the name of the Collateral Agent.  No Permitted
Investment shall have an “r” highlighter affixed to its Standard & Poor’s
rating.

 

“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, (ii) the restrictions on transferability imposed
by the Transaction Documents, (iii)  inchoate Liens for taxes not yet payable
and mechanics’ or suppliers’ liens for services or materials supplied the
payment of which is not yet overdue and (iv) with respect to any Financed
Vehicle, (A) any Lien for unpaid taxes or unpaid storage or repair charges,
(B) mechanics’ Liens and (C) any Lien that attaches by operation of law and
which may arise after the applicable Closing Date in accordance with the UCC.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

 

“PIPP” or “PIPP Program” means the program of CAR (or a Predecessor in Interest)
for purchasing Receivables which has been designated as the “Payment Interval
Purchase Program” or “PIPP Program”, as more particularly described in the
Credit and Collection Policy.

 

“Pool Discount/Reserve Percentage” means, as of any Distribution Date, the
percentage equivalent of a fraction the numerator of which is the sum of the
aggregate Dealer Discount with respect to all Transferred Receivables on such
Distribution Date and the aggregate Dealer Reserve with respect to all
Transferred Receivables on such day and the denominator of which is the
Aggregate Outstanding Principal Balance of all Transferred Receivables on such
Distribution Date.

 

“Predecessors in Interest” mean Wells Fargo Financial America, Inc., Wells Fargo
Financial Kentucky, Inc., Wells Fargo Financial, Inc., Wells Fargo Financial
Nevada, Inc., Wells Fargo Financial North Carolina, Inc., Wells Fargo Financial
Texas, Inc. and Wells Fargo Financial CAR LLC.

 

“Principal Balance” means, with respect to a Receivable and any date, the
outstanding principal balance under the terms thereof.

 

27

--------------------------------------------------------------------------------


 

“Proceeds” or “proceeds” shall have the meaning given to such term in the UCC.

 

“Promissory Note” means the note or notes, if more than one, executed by the
Borrower in favor of the Seller as part of the purchase price paid by the
Borrower for Contracts subject to this Agreement substantially in the form of
Exhibit C to the Sale and Servicing Agreement.

 

“Purchase Date” means, with respect to a Transferred Receivable or Transferred
Dealer Transaction Right, the date on which such Receivable or Transferred
Dealer Transaction Right is sold or contributed to the Borrower pursuant to the
Sale and Servicing Agreement.

 

“Purchase Price” means, with respect to each Receivable in which a Dealer
Transaction Right is sold by the Seller to the Purchaser pursuant to the Sale
and Servicing Agreement, and measured on the Cut-Off Date for such sale, an
amount equal to the product of (a) the outstanding Principal Balance of such
Receivable, multiplied by (b) the Discount Factor.

 

“Purchaser” means the Borrower in its capacity as the “Purchaser” under the Sale
and Servicing Agreement.

 

“Qualified Substitute Arrangement” shall have the meaning specified in
Section 11.6(d) of the Receivables Financing Agreement.

 

“Rating Agencies” means Standard & Poor’s and Moody’s.

 

“Receivable” means the right to payment arising under a Contract for the sale of
a motor vehicle and any interest in related goods, insurance or services
evidenced by or arising under such Contract.

 

“Record Date” means, with respect to any Determination Date or Distribution
Date, the last day of the immediately preceding calendar month.

 

“Receivables Collateral” means the Transferred Receivables and Transferred
Dealer Transaction Rights together with the Other Conveyed Property.

 

“Receivables Financing Agreement” means the Receivables Financing Agreement
dated as of April 1, 2005 (together with all amendments and other modifications,
if any, from time to time thereafter made thereto), among the Purchaser, the
Servicer, CompuCredit Corporation, Deutsche Bank AG, New York Branch, the Backup
Servicer, the Collateral Agent, the Custodian and the Lenders and the Agents
parties thereto.

 

“Registrar of Titles” means the agency, department or office having the
responsibility for maintaining records of titles to motor vehicles and issuing
documents evidencing such titles in the jurisdiction in which a particular
Financed Vehicle is registered.

 

“Related Security” means, for any Receivable, all of the Seller’s right, title
and interest in, to and under (i) the Financed Vehicle related to the related
Contract; (ii) any Insurance Policies relating to such Financed Vehicle or to
the related Obligor, (iii) all Liens and property subject thereto, if any,
purporting to secure payment of such Contract, together with all financing

 

28

--------------------------------------------------------------------------------


 

statements describing any collateral securing such Contract, (iv) all
guarantees, letters of credit, insurance and other agreements supporting or
securing payment of such Contract, (v) all Ancillary Products related to such
Contract, (vi) rights or claims against the applicable Dealer and (vii) all
proceeds of the foregoing.

 

“Replacement Interest Rate Cap” means one or more Interest Rate Caps, which in
combination with all other Interest Rate Caps then in effect, after giving
effect to any planned cancellations of any presently outstanding Interest Rate
Caps satisfy the Borrower’s covenant contained in Section 11.6 of the
Receivables Financing Agreement to maintain Interest Rate Caps.

 

“Repurchase Amount” means, with respect to any Dealer Transaction Right and any
related Receivable, the amount, as of the date of repurchase, equal to the
greater of (x) (a) the Purchase Price paid with respect to such Dealer
Transaction Right minus (b) collections in respect of principal received on or
prior to the date of repurchase and (y) the product of (a) the outstanding
Principal Balance thereof and (b) 100% minus the sum of (i) the Dealer Reserve
Percentage on such date with respect to the Dealer which originated such
Receivable and (ii) the Dealer Discount Percentage on such date with respect to
such Dealer.

 

“Repurchased Dealer Transaction Right” means, with respect to any Collection
Period, any Transferred Dealer Transaction Right relating to any Transferred
Receivable which became a Repurchase Receivable during such Collection Period.

 

“Repurchased Receivable” means, with respect to any Collection Period, any
Transferred Receivable as to which the Repurchase Amount has been deposited in
the Collection Account by or on behalf of the Borrower or the Servicer, as
applicable, on or before the related Determination Date and any Transferred
Receivable purchased by the Servicer, the Seller or CAR pursuant to the Sale and
Servicing Agreement as to which the Repurchase Amount has been deposited in the
Collection Account by or on behalf of the Servicer, the Seller or CAR, as the
case may be.

 

“Required Interest Rate Caps Notional Amount” means, with respect to any date of
determination, the outstanding principal amount of the Advances on such date of
determination.

 

“Required Lenders” means, at any time, (a) Noncommitted Lenders holding Advances
aggregating at least 66-2/3% of all Advances then owing to Noncommitted Lenders,
and (b) Committed Lenders having Commitments or, if no Commitments are in
effect, Advances, aggregating at least 66-2/3% of the Facility Limit or Advances
owing to Committed Lenders (as the case may be).

 

“Responsible Officer” means, with respect to any Person that is not an
individual, the President, any Vice-President or Assistant Vice-President, the
Chief Financial Officer, the Treasurer or the Controller of such Person, or any
other trust officer, officer or employee having similar functions.

 

“Rule of 78’s Contract” means a Contract as to which payments thereunder are
applied on the basis of the Rule of 78’s.

 

29

--------------------------------------------------------------------------------


 

“Sale and Assignment” means a sale and assignment delivered in connection with a
sale of Receivables, substantially in the form of Schedule B to the Sale and
Servicing Agreement.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of April 1, 2005(together with all amendments and other modifications, if any,
from time to time thereafter made thereto), by and among the Borrower, the
Seller, the Custodian and the Servicer.

 

“Schedule of Receivables” means the list or lists of Receivables attached as the
Schedule of Receivables to each Sale and Assignment executed in connection with
this Agreement, which Schedule of Receivables are incorporated by reference as
Schedule A to Receivables Financing Agreement.  Each such Schedule of
Receivables shall identify the Receivables which are being transferred to the
Purchaser and shall set forth such information with respect to each such
Receivable as the Purchaser or the Required Lenders may from time to time
require.

 

“Scheduled Facility Termination Date” means the date that is 364 days from the
Effective Date of this Agreement or such later date to which the Scheduled
Facility Termination Date may be extended, if extended, pursuant to Section 2.7
of the Receivables Financing Agreement.

 

“Secured Parties” means, collectively, each Agent, each Lender, the
Administrative Agent, the Collateral Agent, each other Affected Person and their
respective successors and assigns.

 

“Seller” has the meaning specified in the Preamble of the Receivables Financing
Agreement.

 

“Servicer” means CAR Servicing, in its capacity as the Servicer of the
Receivables under Section 4.01 of the Sale and Servicing Agreement, and, in each
case upon succession in accordance herewith, each successor Servicer in the same
capacity pursuant to Section 4.01 of the Sale and Servicing Agreement and each
successor Servicer pursuant to Section 8.02 of the Sale and Servicing Agreement.

 

“Servicer Default” means an event specified in Section 8.01 of the Sale and
Servicing Agreement.

 

“Servicing Fee – Senior” means, with respect to any Distribution Date, the fee
payable to the Servicer on a senior basis for services rendered during the
related Collection Period, which shall be equal to one-twelfth of the Servicing
Fee Percentage — Senior multiplied by the average Aggregate Net Outstanding
Principal Balance of Transferred Receivables for each day during the related
Collection Period.

 

“Servicing Fee – Subordinate” means, with respect to any Distribution Date, the
fee payable to the Servicer on a subordinate basis for services rendered during
the related Collection Period, which shall be equal to one-twelfth of the
Servicing Fee Percentage – Subordinate multiplied by the average aggregate
outstanding balance of Transferred Receivables for each day during the related
Collection Period.

 

30

--------------------------------------------------------------------------------


 

“Servicing Fee Percentage - Senior” means ***, or, following a Servicer Default,
such higher rate as may be payable at such time to a successor Servicer.

 

“Servicing Fee Percentage - Subordinate” means ***, or, following a Servicer
Default, such higher rate as may be payable at such time to a successor
Servicer.

 

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Receivables whose name
appears on a list of servicing officers furnished to the Purchaser, the
Administrative Agent and the Collateral Agent by the Servicer pursuant to
Section 4.01 of the Sale and Servicing Agreement.

 

“Settlement Date” means, with respect to any Advance, (x) each Distribution Date
or (y) the date on which the Borrower shall prepay such Advance pursuant to
Section 2.6 of the Receivables Financing Agreement.

 

“Simple Interest Contract” means a Contract as to which interest is calculated
each day on the basis of the actual principal balance of such Contract on such
day.

 

“SL Affected Party” has the meaning set forth in Section 3.3(c) of the
Receivables Financing Agreement.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Standard Bulk Purchase Program” means the program of CAR (or a Predecessor in
Interest) for purchasing Receivables which has been designated as the “Standard
Bulk Purchase Program”, as more particularly described in the Credit and
Collection Policy.

 

“Stated Facility Termination Date” means the date that is eighteen months from
the Effective Date of this Agreement.

 

“Structured Lender” shall mean any Person whose principal business consists of
issuing commercial paper, medium term notes or other securities to fund its
acquisition and maintenance of receivables, accounts, instruments, chattel
paper, general intangibles and other similar assets or interests therein and
which is required by any nationally recognized statistical rating organization
which is rating such securities to obtain from its principal debtors an
agreement such as that set forth in Section 18.11(a) of the Receivables
Financing Agreement in order to maintain such rating.

 

“Subsequent Closing Date” means each Closing Date other than the Initial Closing
Date.

 

“Subsidiary” means, with respect to any Person, a corporation of which such
Person and/or its other Subsidiaries own, directly or indirectly, such number of
outstanding shares as have more than 50% of the ordinary voting power for the
election of directors.

 

31

--------------------------------------------------------------------------------


 

“Support Facility” means any liquidity or credit support agreement with a
Noncommitted Lender which relates to this Agreement (including any agreement to
purchase an assignment of or participation in Notes).

 

“Support Party” means any other bank, insurance company or other financial
institution extending or having a commitment to extend funds to or for the
account of a Noncommitted Lender (including by agreement to purchase an
assignment of or participation in Notes) under a Support Facility.  Each
Committed Lender for a Noncommitted Lender shall be deemed to be a Support Party
for such Noncommitted Lender.

 

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP after subtracting therefrom the
aggregate amount of such Person’s intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.

 

“Take-Out Securitization” means (i) a financing transaction of any sort
undertaken by CAR, any Affiliate of CAR, or the Borrower secured, directly or
indirectly, by any Receivable which was a Transferred Receivable prior to such
transaction or (ii) any auto loan or other asset securitization, secured loans,
whole loan sale or similar transactions involving any Receivable which was a
Transferred Receivable prior to such transaction or any beneficial interest
therein.

 

“Taxes” has the meaning set forth in Section 5.1(b) of the Receivables Financing
Agreement.

 

“Threatened” means, with respect to an action, Proceeding or other matter, that
any demand or statement has been made (in writing or orally, if made to any of
the officers or directors of a Person), or that any other event has occurred or
any other circumstances exist, that would lead a reasonable person to conclude
that such Proceeding or other matter is likely to be asserted, commenced, taken
or otherwise pursued in the future.

 

“Title Document” means, with respect to any Financed Vehicle, the certificate of
title for, or other evidence of ownership of, such Financed Vehicle issued by
the Registrar of Titles in the jurisdiction in which such Financed Vehicle is
registered.

 

“Total Expense Percentage” means, as of any date, the sum of (a) the Servicing
Fee Percentage — Senior plus the Servicing Fee Percentage - Subordinate plus
(b) the “Program Fee Rate” (as defined in the Fee Letter) plus (c) the “Usage
Fee Rate” (as defined in the Fee Letter) plus (d) the rate at which fees due to
the Custodian under the Custodian Fee Letter accrue (if calculated on the basis
of the outstanding amount of Receivables) plus (e) the rate at which fees and
expenses due to the Backup Servicer under the Backup Servicer Letter accrue (if
calculated on the basis of the outstanding amount of Receivables) plus (f) the
rate, if any, at which fees due to the Administrative Agent under the
Administrative Agent Fee Letter accrue (if calculated on the basis of the
outstanding amount of Receivables) plus (g) the rate at which fees due to the
Collateral Agent under the Collateral Agent Fee Letter accrue (if calculated on
the basis of the outstanding amount of Receivables).

 

32

--------------------------------------------------------------------------------


 

“Transaction Documents” means the Receivables Financing Agreement, the Notes,
the Fee Letter, the Sale and Servicing Agreement, each Lockbox Agreement, each
Interest Rate Cap and the other documents to be executed and delivered in
connection with this Agreement.

 

“Transferred Dealer Transaction Right” means each Dealer Transaction Right
related to a Transferred Receivable.

 

“Transferred Receivable” means each Receivable which appears on any Schedule of
Receivables at any time hereafter submitted to the Borrower pursuant to the Sale
and Servicing Agreement relating to a Dealer Transaction Right purchased by the
Borrower or a contribution to the capital of the Borrower.  Once a Receivable
appears on any such Schedule of Receivables it shall remain a Transferred
Receivable; provided, however, that any Transferred Receivable shall not be a
“Transferred Receivable” after such Transferred Receivable or the related Dealer
Transaction Right is released from the Lien granted to the Collateral Agent for
the benefit of the Secured Parties pursuant hereto.

 

“Transfer Request” has the meaning set forth in Section 13.4 of the Receivables
Financing Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“United States” means the United States of America.

 

“Unmatured Facility Termination Event” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute a Facility Termination Event.

 

“Unmatured Servicer Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute a
Servicer Default.

 

“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President,” who is a duly elected officer of such Person.

 

“VLAP Program” means the program of CAR (or a Predecessor in Interest) for
purchasing Receivables which has been designated as the “Victory Lane Approval
Program” or “VLAP Program”, as more particularly described in the Credit and
Collection Policy.

 

“WFB” means Wells Fargo Bank, National Association, a national banking
association.

 

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

 

“Yield” means, with respect to any period, the daily interest accrued on
Advances outstanding during such period as provided for in Article III of the
Receivables Financing Agreement.

 

33

--------------------------------------------------------------------------------